Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.
EXECUTION VERSION



--------------------------------------------------------------------------------

    
AMENDED AND RESTATED TRUST INDENTURE
dated as of March 3, 2020
among
WILLIS ENGINE STRUCTURED TRUST V,
as the Issuer
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as the Operating Bank and Trustee
WILLIS LEASE FINANCE CORPORATION,
as the Administrative Agent
and
BANK OF AMERICA, N.A.,
as the Initial Liquidity Facility Provider

--------------------------------------------------------------------------------







[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.
43292.00001

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


TABLE OF CONTENTS
 
 
 
Page


ARTICLE I DEFINITIONS
1


 
 
 
 
SECTION 1.01
 
Definitions
1


SECTION 1.02
 
Rules of Construction
51


SECTION 1.03
 
Compliance Certificates and Opinions
53


SECTION 1.04
 
Acts of Holders
53


 
 
 
 
ARTICLE II THE NOTES
55


 
 
 
 
SECTION 2.01
 
Authorized Amount; Terms; Form; Execution and Delivery
55


SECTION 2.02
 
Restrictive Legends
58


SECTION 2.03
 
Registrar and Paying Agent
66


SECTION 2.04
 
Paying Agents to Hold Money in Trust
67


SECTION 2.05
 
Method of Payment
68


SECTION 2.06
 
Minimum Denomination
70


SECTION 2.07
 
Transfer and Exchange; Cancellation
70


SECTION 2.08
 
Mutilated, Destroyed, Lost or Stolen Notes
72


SECTION 2.09
 
Payments or Transfer Taxes
72


SECTION 2.10
 
Refinancing
72


SECTION 2.11
 
[Reserved]
74


SECTION 2.12
 
Special Transfer Provisions
74


SECTION 2.13
 
[Reserved]
78


SECTION 2.14
 
Statements to Holders
78


SECTION 2.15
 
CUSIP and ISIN Numbers
80


SECTION 2.16
 
Holder Covenants
80


 
 
 
 
ARTICLE III ACCOUNTS; PRIORITY OF PAYMENTS
82


 
 
 
 
SECTION 3.01
 
Accounts
82


SECTION 3.02
 
Investments of Cash
92


SECTION 3.03
 
Initial Closing Date Deposits, Withdrawals and Transfers
94


SECTION 3.04
 
Interim Deposits, Transfers and Withdrawals
95


SECTION 3.05
 
Withdrawals and Transfers Relating to the Acquisition of Assets
97


SECTION 3.06
 
Interim Deposits and Withdrawals for Asset Disposition
99


SECTION 3.07
 
Calculation Date Calculations
99


SECTION 3.08
 
Payment Date First Step Withdrawals and Transfers
104


SECTION 3.09
 
Payment Date Second Step Withdrawals
106


SECTION 3.10
 
Reserved
110


SECTION 3.11
 
Certain Redemptions
111


SECTION 3.12
 
Cure Advances
114







- i -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SECTION 3.13
 
Eligible Credit Facilities
115


SECTION 3.14
 
Initial Liquidity Facility
115


SECTION 3.15
 
Excluded Property
120


 
 
 
 
ARTICLE IV DEFAULT AND REMEDIES
121


 
 
 
 
SECTION 4.01
 
Events of Default
121


SECTION 4.02
 
Acceleration, Rescission and Annulment
123


SECTION 4.03
 
Other Remedies
124


SECTION 4.04
 
Limitation of Suits
124


SECTION 4.05
 
Waiver of Existing Defaults
125


SECTION 4.06
 
Restoration of Rights and Remedies
125


SECTION 4.07
 
Remedies Cumulative
126


SECTION 4.08
 
Authority of Courts Not Required
126


SECTION 4.09
 
Rights of Holders to Receive Payment
126


SECTION 4.10
 
Trustee May File Proofs of Claim
126


SECTION 4.11
 
Undertaking for Costs
127


SECTION 4.12
 
Remedies; Rights of Controlling Party
127


SECTION 4.13
 
Purchase Rights of Holders of Series B Notes
127


SECTION 4.14
 
Purchase Rights of Holders of Series C Notes
128


SECTION 4.15
 
Purchase Rights of Certificate Holders
129


 
 
 
 
ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS
130


 
 
 
 
SECTION 5.01
 
Representations and Warranties
130


SECTION 5.02
 
General Covenants
134


SECTION 5.03
 
Operating Covenants
151


SECTION 5.04
 
Compliance Through Agents
155


 
 
 
 
ARTICLE VI THE TRUSTEE
155


 
 
 
 
SECTION 6.01
 
Acceptance of Trusts and Duties
155


SECTION 6.02
 
Absence of Duties
155


SECTION 6.03
 
Representations or Warranties
156


SECTION 6.04
 
Reliance; Agents; Advice of Counsel
156


SECTION 6.05
 
Not Acting in Individual Capacity
159


SECTION 6.06
 
No Compensation from Holders
159


SECTION 6.07
 
Notice of Defaults
159


SECTION 6.08
 
Trustee May Hold Securities
159


SECTION 6.09
 
Corporate Trustee Required; Eligibility
160


SECTION 6.10
 
Reports by the Issuer
160


SECTION 6.11
 
Compensation
160


SECTION 6.12
 
Holder Lists
160


SECTION 6.13
 
Preservation of Information; Communications to Holders
160


 
 
 
 





- ii -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


ARTICLE VII SUCCESSOR TRUSTEES
161


 
 
 
 
SECTION 7.01
 
Resignation and Removal of Trustee
161


SECTION 7.02
 
Appointment of Successor
162


 
 
 
 
ARTICLE VIII INDEMNITY
163


 
 
 
 
SECTION 8.01
 
Indemnity
163


SECTION 8.02
 
Holders' Indemnity
163


SECTION 8.03
 
Survival
164


 
 
 
 
ARTICLE IX MODIFICATION
164


 
 
 
 
SECTION 9.01
 
Modification with Consent of Holders and the Initial Liquidity Facility Provider
164


SECTION 9.02
 
Modification Without Consent of Holders
165


SECTION 9.03
 
Subordination and Priority of Payments
166


SECTION 9.04
 
Execution of Amendments by Trustee
166


 
 
 
 
ARTICLE X SUBORDINATION
166


 
 
 
 
SECTION 10.01
 
Subordination of the Notes and Other Subordinated Obligations
166


SECTION 10.02
 
Rights of Subrogation
167


SECTION 10.03
 
Further Assurances of Junior Representatives
167


SECTION 10.04
 
Enforcement
168


SECTION 10.05
 
Continued Effectiveness
168


SECTION 10.06
 
Senior Claims and Junior Claims Unimpaired
168


 
 
 
 
ARTICLE XI DISCHARGE OF INDENTURE; DEFEASANCE
168


 
 
 
 
SECTION 11.01
 
Discharge of Liability on the Notes; Defeasance
168


SECTION 11.02
 
Conditions to Defeasance
169


SECTION 11.03
 
Application of Trust Money
170


SECTION 11.04
 
Repayment to Issuer
170


SECTION 11.05
 
Indemnity for Government Obligations
170


SECTION 11.06
 
Reinstatement
171


 
 
 
 
ARTICLE XII MISCELLANEOUS
171


 
 
 
 
SECTION 12.01
 
Right of Trustee to Perform
171


SECTION 12.02
 
Waiver
171


SECTION 12.03
 
Severability
171


SECTION 12.04
 
Restrictions on Exercise of Certain Rights
172


SECTION 12.05
 
Notices
172


SECTION 12.06
 
Assignments; Third Party Beneficiary
174







- iii -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SECTION 12.07
 
Currency Conversion
174


SECTION 12.08
 
Application to Court
175


SECTION 12.09
 
Governing Law
175


SECTION 12.10
 
Jurisdiction
175


SECTION 12.11
 
Counterparts
176


SECTION 12.12
 
Table of Contents, Headings, Etc
176


SECTION 12.13
 
Compliance with Applicable Regulations
176


SECTION 12.14
 
Limited Recourse
177


SECTION 12.15
 
Contractual Recognition of Bail-In
177







- iv -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Schedules
Schedule 1    –    Initial Assets
Schedule 2    –    Issuer Subsidiaries
Schedule 3    –    Asset Subsidiaries
Schedule 4    –    Asset Trust Agreements
Schedule 5    –    Scheduled Series Percentage
Schedule 6    –    Maintenance Reduction Amount


Exhibits
Exhibit A-1    –    Form of Series A Note
Exhibit A-2    –    Form of Series B Note
Exhibit A-3    –    Form of Series C Note
Exhibit B    –    Concentration Limits
Exhibit C    –    Insurance Provisions
Exhibit D-1    –    Form of Series B Purchase Option Notice
Exhibit D-2    –    Form of Series C Purchase Option Notice
Exhibit D-3    –    Form of Certificate Holder Purchase Option Notice
Exhibit E-1    –    Form of Monthly Report to Each Holder
Exhibit E-2    –    Annual Report to Each Holder
Exhibit F    –    Form of Certificate of Transfer
Exhibit G    –    Core Lease Provisions
Exhibit H    –    Form of Compliance Certificate




- v -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


This AMENDED AND RESTATED TRUST INDENTURE, dated as of March 3, 2020 (this
“Indenture”), is made among WILLIS ENGINE STRUCTURED TRUST V (formerly known as
Willis Engine Securitization Trust II), a Delaware statutory trust (the
“Issuer”), DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation,
as the Trustee and Operating Bank, WILLIS LEASE FINANCE CORPORATION, in its
capacity as Administrative Agent, and BANK OF AMERICA, N.A., a national banking
association (“BOA”), as the Initial Liquidity Facility Provider.
WHEREAS, the Issuer, the Trustee, the Operating Bank, the Administrative Agent
and Crédit Agricole Corporate and Investment Bank, as initial liquidity facility
provider, entered into the Trust Indenture, dated as of September 14, 2012 (as
amended, supplemented and otherwise modified from time to time prior to the date
hereof, the “Original Indenture”);


WHEREAS, on the Initial Closing Date, the Issuer shall issue the Initial Notes
in connection with the refinancing of the notes issued September 17, 2012
pursuant to the Original Indenture and the acquisition of certain Assets
pursuant to the Asset Purchase Agreement;
WHEREAS, on the Initial Closing Date, pursuant to the Trust Agreement, the Asset
Purchase Agreement and the Excluded Property Purchase Agreement, the Issuer
shall issue a Beneficial Interest Certificate to Willis Lease, in exchange and
replacement for the Beneficial Interest Certificate issued to Willis Lease on
the date of the Original Indenture;


WHEREAS, the parties hereto desire to amend and restate the Original Indenture
on the terms and conditions set forth herein;
NOW, THEREFORE, for the consideration set forth herein and other good and
valuable consideration, the adequacy, receipt and sufficiency of which are
hereby acknowledged, each of the parties hereto hereby agree that the Original
Indenture is hereby amended and restated in its entirety to read as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Definitions. For purposes of this Indenture, the following terms
have the meanings indicated below:
“Accelerated” has a meaning correlative to the meaning of Acceleration.
“Acceleration” means, with respect to the principal, interest and other amounts
payable in respect of the Notes, such amounts becoming immediately due and
payable by declaration or otherwise.
“Acceleration Default” means any Event of Default of the type described in
Section 4.01(e) or 4.01(f).




- 1 –


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Account” means any or, in its plural form, all of the accounts established
pursuant to Section 3.01 and any ledger accounts and ledger subaccounts
maintained therein in accordance with this Indenture.
“Acquisition Agreement” means the Asset Purchase Agreement and any acquisition
agreement pursuant to which one or more Replacement Assets (or related Asset
Interests) are acquired.
“Acquisition Balance Redemption” has the meaning given to such term in Section
3.11(a).
“Act” has, with respect to any Holder, the meaning given to such term in Section
1.04(a).
“Additional Advances” means the proceeds of the issuance of Additional
Certificates.
“Additional Certificates” means any Beneficial Interest Certificates issued
pursuant to the Trust Agreement, the proceeds of which are used, in substantial
part, to fund (a) the cost of Discretionary Asset Modifications, other Asset
modifications (including cargo conversions in respect of an Asset that is an
Airframe) and maintenance on an Asset; (b) an increase in the amount on deposit
in the Asset Disposition Contribution Account, (c) the Redemption of a Series of
Notes in accordance with Section 3.11, or (d) additional amounts to be included
in the Net Sale Proceeds in respect of any Asset Disposition.
“Additional Lease” means, with respect to each Asset other than an Initial
Asset, each lease agreement, conditional sale agreement, hire purchase agreement
or other similar arrangement with respect to such Asset on the Delivery Date
therefor, provided that if, under any sub-leasing arrangement with respect to an
Asset (other than an Initial Asset), the lessor agrees to receive payments or
collateral directly from, or is to make payments directly to, the sub-lessee, in
any such case to the exclusion of the related Lessee, then the relevant
sub-lease shall constitute the “Additional Lease”, and the sub-lessee shall
constitute the related “Lessee” with respect to such Asset, but only to the
extent of the provisions of such sub-lease agreement relevant to such payments
and collateral and to the extent agreed by the relevant lessor.
“Additional Maintenance Reserve Amount” has the meaning given to such term in
Section 5.03(g).
“Additional Prepayment Amount” means, with respect to any Series of Notes as of
any Payment Date, the sum of:
(a)     the Additional Prepayment Amount on the immediately preceding Payment
Date (or, on the first Payment Date, zero) plus
(b)     all Rapid Amortization Amounts applied to such Series on the immediately
preceding Payment Date plus
(c)     if the Disposition Date for an Asset (other than a Part-Out Asset)
occurred during the related Collection Period or the Part-Out Sale Completion
Date for a Part-Out Asset occurred during the related Collection Period
(excluding an Exempted Disposition of an Asset or a Part-Out




- 2 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Asset), the greater of (i) zero and (ii) (A) the Disposition Paydown Amount for
such Asset and such Series (minus, for any Part-Out Asset, any amounts
previously applied to the Additional Prepayment Amount for such Part-Out Asset
pursuant to clause (d)), minus (B) (1) the Allocable Notional Series Amount for
such Asset and such Series on such Payment Date multiplied by (2) the Scheduled
Series Percentage for such Asset and such Series on the immediately preceding
Payment Date plus
(d)     if Net Sale Proceeds are received from a Part-Out Asset (excluding an
Exempted Disposition) during the related Collection Period but the Part-Out Sale
Completion Date has not yet occurred for such Part-Out Asset, (i) the lesser of
(A) the amount of Net Sale Proceeds received during the related Collection
Period for such Part-Out Asset and (B) the Disposition Paydown Amount for such
Asset (minus the aggregate amount of Net Sale Proceeds received during any prior
Collection Period for such Part-Out Asset) minus (ii) the Allocable Notional
Series Amount for such Part-Out Asset and such Series as of the Designated
Payment Date multiplied by the difference between (A) the Scheduled Series
Percentage for such Series and such Asset on the Designated Payment Date and (B)
the Scheduled Series Percentage for such Series and such Asset on such Payment
Date plus
(e)     all Cash Trap Principal Payments applied to such Series on the
immediately preceding Payment Date.
“Additional Security Deposit Reserve Amount” means, with respect to any Payment
Date, an amount equal to the excess, if any, of (a) the Target Security Deposit
Amount as of such Payment Date over (b) the Balance of the Security Deposit
Account (less any Segregated Funds on deposit therein) as of such Payment Date
(determined after giving effect to all other deposits to, and withdrawals from,
the Security Deposit Account to be made on such Payment Date).
“Additional Series C Reserve Amount” has the meaning given to such term in
Section 3.01(q).


“Adjusted Base Value” means, with respect to any Asset on any Calculation Date
or any other date (such date of determination, for the purposes only of this
definition, the “Appraisal Date”), the average of the Maintenance Adjusted Base
Values of such Asset as determined by the most recent appraisals of such Asset
provided pursuant to Section 5.02(u); provided that, unless the Adjusted Base
Value of such Asset is being calculated in order to determine the Allocable Debt
Balance or an Allocable Series Amount in connection with the Asset Disposition
of such Asset, the “Adjusted Base Value” of any Asset which has been sold,
transferred or otherwise disposed of on or prior to such Appraisal Date for
which the Net Sale Proceeds thereof are retained in the Asset Replacement
Account or a Qualified Escrow Account as of such Appraisal Date shall be deemed
to equal the amount of such Net Sale Proceeds so retained (including, without
duplication, any Asset Disposition Accrual Amounts on deposit in the Asset
Disposition Contribution Account relating to such Asset and any Additional
Advances applied or to be applied to such Net Sale Proceeds); provided further
that the Adjusted Base Value of an Asset that is an Airframe will be calculated
as (a) the average of the Maintenance Adjusted Base Values of the aircraft
constituted by such Airframe and its associated Aircraft Engines minus (b) the
average of the aggregate Maintenance Adjusted Base Values of such Aircraft
Engines referred to in clause (a).




- 3 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Adjusted Portfolio Value” means, in respect of any date, the sum of the
Adjusted Base Value of each Asset on such date. For purposes of calculating the
Adjusted Portfolio Value, an Asset to be delivered during the period prior to
the Delivery Expiry Date pursuant to the Asset Purchase Agreement shall be
deemed to be an Asset from the Initial Closing Date, adjusted from time to time
in respect of any Substitute Assets therefor.
“Administrative Agency Agreement” means the Amended and Restated Administrative
Agency Agreement dated as of the Initial Closing Date among the Administrative
Agent, the Issuer, the Issuer Subsidiaries party thereto, the Security Trustee
and the Trustee.
“Administrative Agent” means the Person acting, at the time of determination, in
the capacity as the administrative agent of the Issuer Group Members under the
Administrative Agency Agreement or any replacement agreement therefor. The
initial Administrative Agent is Willis Lease.
“Affected Notes” has the meaning given to such term in Section 3.11(b)(i).
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with, such
Person or is a director or officer of such Person; “control” of a Person means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting Stock, by contract or otherwise.
“Aggregate Half-Life Base Value” means, in respect of any date, the sum of the
Base Values of each Asset on such date.
“Aggregate Initial Appraised Value” means the sum of the Initial Appraised
Values of the Initial Assets.
“Aggregate Maintenance Adjusted Base Value” means, in respect of any date, the
sum of the Adjusted Base Value of each Asset on such date; provided, that if the
Lease for any Asset contains return conditions that specify a weighted average
remaining life threshold for such Asset that is higher than the then current
weighted average maintenance status used in determining the Adjusted Base Value
of such Asset, then solely for purposes of calculating the Aggregate Maintenance
Adjusted Base Value, the Adjusted Base Value of such Asset will be adjusted
upward to reflect the condition in which the Asset must be returned at the end
of such Lease.
“Aggregate Maintenance Ratio Amount” means, on any date where the ratio of the
Aggregate Maintenance Adjusted Base Value to the Aggregate Half-Life Base Value
is less than 0.9, an amount equal to (a) the product of (x) the Aggregate
Half-Life Base Value multiplied by (y) 0.9 minus (b) the Aggregate Maintenance
Adjusted Base Value.
“Agreed Currency” has the meaning given to such term in Section 12.07(a).
“Agreed Value Payment” means a payment to be made by or on behalf of a Lessee
under a Lease upon or following a Total Loss of an Asset with respect to such
Total Loss.




- 4 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Aircraft Engine” means a basic power jet propulsion or turboprop engine
assembly for an aircraft that is Stage 3 or later compliant (without reliance on
a noise reduction or “hush” kit), including its essential accessories as
supplied by the manufacturer of such Aircraft Engine, but excluding the nacelle,
and including any QEC Kit and any and all modules and Parts incorporated in,
installed on or attached to each such engine from time to time and any
substitutions therefor.
“Airframe Interest” means (a) the Stock in any Person that owns an Airframe,
including, without limitation, a trust or (b) the Person that holds, directly or
indirectly, the interest referred to in clause (a) above. The acquisition or
disposition of all of the Airframe Interests with respect to an Airframe
constitutes, respectively, the acquisition or disposition of that Airframe.
“Airframes” means each Initial Asset (or, if the context requires, related Asset
Interests) and any Replacement Asset (or, if the context requires, related Asset
Interests) that is an airframe (including any and all modules and Parts
incorporated in, installed on or attached to such airframe from time to time and
any substitutions therefor, except in each case, any Aircraft Engine), in each
case that are owned by any Issuer Group Member from time to time.
“Allocable Debt Balance” means, for any Asset on any date, the sum of each
Allocable Series Amount for each Series of Notes for such Asset on such date.
“Allocable Notional Series Amount” means, for any Asset and any Series (applying
the Reinvestment Rules of Construction, if applicable), (i) on the first Payment
Date, the product of (a) the Designated Percentage of such Asset and (b) the
Outstanding Principal Balance of such Series, in each case as of the Initial
Closing Date and (ii) on any subsequent Payment Date, the greater of (a) zero
and (b)(x) the Allocable Notional Series Amount of such Asset and such Series on
the immediately preceding Payment Date minus (y) (1) any Excess Proceeds Applied
Amount for such Asset and such Series on the immediately preceding Payment Date
divided by (2) the Scheduled Series Percentage of such Series and such Asset on
the immediately preceding Payment Date minus (z) if such Asset was subjected to
an Asset Disposition during the period commencing on the second preceding
Calculation Date to the Calculation Date immediately preceding such Payment
Date, the amount of clause (ii)(b)(x).
“Allocable Series Amount” means, for any Asset and any Series of Notes on any
Calculation Date, the product of (a) (x) the Outstanding Principal Balance of
such Series as of such Calculation Date plus (y) the sum of all Excess Proceeds
Applied Amounts for such Series from the Initial Closing Date to and including
the immediately preceding Payment Date for all Assets which were Assets on such
Calculation Date multiplied by (b) the Designated Percentage for such Asset on
such Calculation Date.
“Allowed Restructuring” has the meaning given to such term in Section
5.02(f)(i).
“Annual Budget” means an operating budget and an Asset expenses budget that has
been adopted by the Issuer for the period beginning on the Initial Closing Date
and ending December 31, 2020 and for each calendar year thereafter through
December 31, 2028, and that will be adopted for each succeeding calendar year.




- 5 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Annual Report” has the meaning given to such term in Section 2.14(a).
“Anti-Money Laundering Laws” has the meaning given to such term in Section
5.01(r).
“Applicable Aviation Authority” means the FAA, the EASA and/or any other
governmental authority which, from time to time, has control or responsibility
for supervision of civil aviation or has jurisdiction over the airworthiness,
operation and/or maintenance of an Asset.
“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of governmental or regulatory authorities applicable to such Person,
including, without limitation, the regulations of each Applicable Aviation
Authority applicable to such Person or the Asset owned or operated by it or as
to which it has a contractual responsibility.
“Applicable Procedures” means, with respect to any transfer or exchange of
Beneficial Interests, the rules and procedures of the Depositary, Euroclear or
Clearstream and any of their Participants and Indirect Participants that apply
to such transfer or exchange.
“Applicable Regulations” has the meaning given to such term in Section 12.13.
“Appraisers” means, initially, Avitas, Inc., IBA Group Limited and Morten Beyer
& Agnew, Inc. and, thereafter, any independent appraiser that is approved by a
Special Majority of the Controlling Trustees and that is a member of the
International Society of Transport Aircraft Trading (“ISTAT”) or, if ISTAT
ceases to exist, any similar professional aircraft appraiser organization in
which at least one of the such Appraisers is a member, and the Issuer shall
notify the Rating Agencies of any change in Appraiser.
“Asset” means each Airframe and each Engine (including, in each case, each Asset
for which Excess Proceeds have been received and applied in accordance with
Section 3.09), in each case that has not been subjected to an Asset Disposition;
provided that a Part-Out Asset shall continue to be an Asset until the
applicable Part-Out Sale Completion Date. In addition, when used to refer to an
Asset Disposition, the term “Asset” shall include the Asset that is (or is
contemplated to be pursuant to a binding, written agreement) subjected to such
Asset Disposition, but otherwise “Asset” does not include a disposed Asset.
“Asset Agreement” means any lease, sublease, conditional sale agreement, finance
lease, hire purchase agreement or other agreement (other than an agreement
relating to maintenance, modification or repairs) between an Issuer Group Member
and any Person (other than an Issuer Group Member) or any Purchase Option
granted to a Person (other than an Issuer Group Member) to purchase an Asset, in
each case, pursuant to which such Person acquires or is entitled to acquire
legal title to, or the economic benefits of ownership of, such Asset.
“Asset Disposition” means any sale, transfer or other disposition of any Asset
(or the related Asset Interest), including by reason of (a) the occurrence of a
Part-Out Sale Completion Date with respect to a Part-Out Asset or (b) such Asset
suffering a Total Loss.




- 6 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Asset Disposition Accrual Amount” means, in respect of an Asset Disposition,
the positive amount, if any, of an amount equal to (i) the Disposition Paydown
Amount less (ii) the Net Sale Proceeds received in respect of such Asset
Disposition; provided that any Asset disposed of by way of consignment or
similar agreement shall be considered disposed of at any time the relevant
Issuer Group Member received substantially all of the Net Sale Proceeds that the
Servicer expects in good faith to receive from such consignment (or similar
arrangement) for all purposes.
“Asset Disposition Accrual Deposit” means, on any Payment Date, the amount, if
any, to be deposited in the Asset Disposition Contribution Account pursuant to
Section 3.09(a)(xxii) on such Payment Date, as directed by the Certificate
Holders.
“Asset Disposition Contribution Account” has the meaning given to such term in
Section 3.01.
“Asset Disposition Shortfall” means, with respect to any proposed Asset
Disposition, the failure of the Net Sale Proceeds to equal or exceed an amount
equal to the Disposition Paydown Amount.
“Asset Interest” means an Airframe Interest or an Engine Interest (all Airframe
Interests and Engine Interests, collectively, the “Asset Interests”).
“Asset Mortgage” has the meaning given to such term in the Security Trust
Agreement.
“Asset Mortgage and Lease Security Assignment” has the meaning given to such
term in the Security Trust Agreement.
“Asset Purchase Account” has the meaning given to such term in Section 3.01.
“Asset Purchase Agreement” means the Asset Purchase Agreement dated as of March
3, 2020, between Willis Lease and the Issuer.
“Asset Related Documents” means all Issuer Group Leases and related documents
and other contracts and agreements including any side letters, assignments of
warranties or option agreements of Issuer Group Members the terms of which
affect the rights or obligations of any Issuer Group Member in respect of any of
the Assets.
“Asset Replacement Account” has the meaning given to such term in Section 3.01.
“Asset Subsidiaries” means, as of the Initial Closing Date, those Persons set
forth on Schedule 3 to this Indenture as Asset Subsidiaries and their
successors, together with any other Issuer Subsidiary (other than any Asset
Trust) holding title to Assets or holding Asset Interests.
“Asset Trust Agreement” means, as of the Initial Closing Date, each owner trust
agreement with an Asset Trustee in effect on the Initial Closing Date, as set
forth on Schedule 4 hereto, together with any other trust agreement with an
Asset Trustee under which an owner trust or statutory trust estate is created
with respect to an Asset and an Asset Subsidiary holds the Asset Interest,
whether




- 7 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


or not such Asset Subsidiary was the original grantor of such owner trust estate
or holder of such Asset Interest.
“Asset Trustee” means, as of the Initial Closing Date, U.S. Bank National
Association, and its successors as owner trustee or statutory trustee under the
Asset Trust Agreements set forth on Schedule 4 hereto, together with each other
financial institution that acts as an owner trustee or statutory trustee under
any other Asset Trust Agreement.
“Asset Trusts” means the owner trust or statutory trust estates created pursuant
to the Asset Trust Agreements.
“Assumed Disposition Premium” means (i) with respect to any Purchase Option
having a Purchase Option Date prior to the fourth anniversary of the Initial
Closing Date, an amount equal to the Disposition Premium that would be payable
for the relevant purchase option price and (ii) with respect to any Purchase
Option having a Purchase Option Date on or after the fourth anniversary of the
Initial Closing Date, zero.
“Assumed Note Target Price” means, in respect of any Asset for purposes of any
Asset Disposition by way of a Purchase Option, an amount equal to the sum of (i)
105% of the aggregate Allocable Series Amounts for the Notes as of the Purchase
Option Date for such Asset (calculated by assuming that, from the date of the
applicable agreement granting the Purchase Option to the Purchase Option Date,
no other Asset Dispositions occur and no principal payments are made on the
Notes other than Scheduled Principal Payment Amounts), (ii) any Disposition Fee
and (iii) the Assumed Disposition Premium, in each case relating to or resulting
from such Asset Disposition.
“Authorized Agent” means, with respect to a Series of Notes, the authorized
Paying Agent or Registrar for such Series of Notes.
“Available Amount” means, subject to the proviso contained in Section 3.14(g),
at any date of determination, (a) the Maximum Facility Commitment at such time
less (b) the aggregate amount of all Facility Drawings under the Initial
Liquidity Facility outstanding at such time; provided that following a Downgrade
Drawing, a Final Drawing or a Non-Extension Drawing, the Available Amount shall
be zero; provided further that, in the case of a Downgrade Drawing, if the
Initial Liquidity Facility ceases to be a Downgraded Facility, the Available
Amount shall initially be reinstated to an amount equal to the amount of any
Unapplied Provider Advance (as defined in the Initial Liquidity Facility) that
is reimbursed to the Initial Liquidity Facility Provider pursuant to Section
2.06(c) of the Initial Liquidity Facility and thereafter the Available Amount
shall be determined as if no Downgrade Drawing had occurred.
“Available Collections” means, as of the close of business on any Calculation
Date, amounts on deposit in the Collections Account for distribution on the
relevant Payment Date, taking into account certain transfers between the
Collections Account and certain other Accounts during the period between such
Calculation Date and such Payment Date. The Available Collections with respect
to any payment to be made therefrom shall be determined after giving effect to
all payments, if any, having priority to such payment under Section 3.09.




- 8 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Available Scheduled Principal Amount” has the meaning given to such term in
Section 3.07(h).
“Available Security Deposit Amount” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the aggregate Remaining Security
Deposits on such Payment Date over (b) the Target Security Deposit Amount for
such Payment Date; provided that, for the avoidance of doubt, if such amount is
less than zero, the “Available Security Deposit Amount” shall be zero.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Balance” means, with respect to any Account as of any date, the sum of the cash
deposits in such account and the value of any Permitted Account Investments held
in such Account as of such date, as determined in accordance with Section
1.02(m).
“Base Value” means, with respect to any Asset on any Calculation Date or any
other date, the average of the Half-Life Base Values of such Asset as determined
by the most recent appraisals of such Asset provided pursuant to Section
5.02(u); provided further that the Base Value of an Asset that is an Airframe
will be calculated as (a) the average of the Half-Life Base Values of the
aircraft constituted by such Airframe and its associated Aircraft Engines minus
(b) the average of the aggregate Half-Life Base Values of such Aircraft Engines
referred to in clause (a).
“Below Value Disposition” means (a) an Asset Disposition in respect of which (i)
the sum of (A) the Net Sale Proceeds on the Disposition Date (or, with respect
to a Part-Out Asset, the Part-Out Sale Completion Date) and (B) the aggregate
amount of the Excess Proceeds Applied Amounts from each Payment Date relating to
such Asset are less than the sum of (ii) (A) an amount equal to the Disposition
Paydown Amount for such Asset with respect to the Series A Notes, (B) an amount
equal to the Disposition Paydown Amount for such Asset with respect to the
Series B Notes, (C) an amount equal to the Disposition Paydown Amount for such
Asset with respect to the Series C Notes, (D) the amount of any Hedge
Termination Payment payable in connection with such Asset Disposition, (E) the
Disposition Fee relating to such Asset Disposition, (F) the Disposition Premium
for such Asset with respect to the Series A Notes, (G) the Disposition Premium
for such Asset with respect to the Series B Notes and (H) the Disposition
Premium for such Asset with respect to the Series C Notes or (b) an Asset
Disposition of an Asset pursuant to a Below Value Purchase Option.
“Below Value Purchase Option” means, with respect to an Asset, a Purchase Option
held by a lessee under a Lease of such Asset if (a) the purchase option price
will be less than fair market value as of the Purchase Option Date and (b) the
projected Allocable Debt Balance of such Asset (calculated as of the Purchase
Option Date) is greater than the sum of all contracted Rental Payments and
projected net Usage Fees due from the date such Purchase Option is granted to
the Purchase Option Date plus the purchase option price referred to in clause
(a) of this definition.




- 9 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Beneficial Interest” means a beneficial interest in a Global Note held in
book-entry form by the Depositary.
“Beneficial Interest Certificate” has the meaning set forth in the Trust
Agreement.
“BOA” has the meaning set forth in the preamble.
“Business Day” means any date except a Saturday, Sunday or other day on which
commercial banks in New York, New York, San Francisco, California, and Santa
Ana, California are authorized by law to close.
“Calculation Date” means, with respect to each Payment Date, the last day of the
calendar month immediately preceding the month in which such Payment Date
occurs, provided that if any Calculation Date would otherwise fall on a day that
is not a Business Day, such Calculation Date will be the first preceding day
that is a Business Day.
“Cash Collateral Account” means each other Eligible Credit Facility established
as an Account pursuant to Section 3.01(o).
“Cash Payment Amount” means, with respect to each Initial Asset, an amount equal
to the product of (a) the Net Cash Proceeds of the Notes on the Initial Closing
Date, and (b) a fraction, the numerator of which is the Initial Appraised Value
for such Initial Asset or, in the case of an Initial Asset that is a Substitute
Asset, for the Initial Asset replaced by such Substitute Asset, and the
denominator of which is the Aggregate Initial Appraised Value, reduced by
amounts transferred from the Asset Purchase Account to other Accounts in respect
of Rental Payments and Usage Fees as provided herein and in the Asset Purchase
Agreement; provided that the Cash Payment Amount for a Substitute Asset will not
be greater than the amount available in the Asset Purchase Account allocable to
the applicable Initial Asset.
“Cash Trap Principal Payments” has the meaning given to such term in Section
3.08(m).
“Certificate Holder” means, as of any date of determination, any Person in whose
name a Beneficial Interest Certificate is issued.
“Certificate Holder Purchase Date” has the meaning given to such term in Section
4.15.
“Certificate Holder Purchase Option Notice” has the meaning given to such term
in Section 4.15.
“Certificate Holder Purchaser” has the meaning given to such term in Section
4.15.
“Certificate of Trust” means that certain Certificate of Trust, dated July 9,
2012, by the Owner Trustee.
“Certified Holder” has the meaning given to such term in Section 2.14(a).
“Clearstream” means Clearstream Banking, société anonyme, Luxembourg.




- 10 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” has the meaning given to such term in the Security Trust Agreement.
“Collection Period” means (a) with respect to each Payment Date other than the
first Payment Date in respect of a Series, the period commencing on the first
day following the Calculation Date related to the prior Payment Date and ending
on the Calculation Date related to such Payment Date, (b) in the case of the
first Payment Date in respect of the Initial Notes, the period commencing on the
Initial Closing Date and ending on the Calculation Date related to such Payment
Date and (c) in the case of the first Payment Date in respect of each Series of
Refinancing Notes, the period commencing on the date such Series is issued and
ending on the Calculation Date related to such Payment Date.
“Collections” means without duplication (a) Rental Payments, Usage Fees and all
other amounts received by any Issuer Group Member pursuant to any Lease or
Related Collateral Document, (b) amounts transferred from any Cash Collateral
Account to the Collections Account in accordance with the Trustee Resolution
providing for the establishment of such Cash Collateral Account as contemplated
by Section 3.01(o), (c) amounts received in respect of claims for damages or in
respect of any breach of contract for nonpayment of any of the foregoing, (d) if
a Rapid Amortization Event or an Event of Default has occurred and is
continuing, amounts received by an Issuer Group Member in connection with any
Asset Disposition or otherwise received under any Asset Agreement, including Net
Sale Proceeds, Agreed Value Payments, Requisition Compensation and all Partial
Loss Proceeds, less, in each case, any expenses payable by such Issuer Group
Member to any Person that is not an Issuer Group Member in connection therewith,
(e) amounts received by any Issuer Group Member from insurance with respect to
any Asset, (f) any proceeds or other payments received under the Related
Documents, including amounts transferred from a Lessee Funded Account, the
Maintenance Reserve Account, the Asset Replacement Account and/or a Qualified
Escrow Account into the Collections Account in accordance with Section 3.08,
(g) amounts applied from or drawn under any Security Deposit or other assurance
in respect of a Lessee’s obligations under a Lease (other than amounts withdrawn
at the direction of the Certificate Holders pursuant to Section 3.01(e)(iii) and
3.08(d)), (h) net payments to the Issuer under any Currency Hedge Agreement
maintained in accordance with the terms of this Indenture, (i) the proceeds of
any Investments of the funds in the Accounts (except (i) to the extent that any
such proceeds are required to be paid over to any Lessee under a Lease or
(ii) the proceeds of any Investments of the funds in the Liquidity Facility
Reserve Account, the Asset Replacement Account and a Qualified Escrow Account),
(j) any amounts transferred from the Asset Purchase Account into the Collections
Account in accordance with Section 3.04 or 3.05 hereof, (k) any amounts received
by an Issuer Group Member under an Acquisition Agreement and (l) any other
amounts received by any Issuer Group Member (including any amounts received from
any other Issuer Group Member, whether by way of distribution, dividend,
repayment of a loan or otherwise, and any proceeds received in connection with
any Allowed Restructuring); provided that Collections shall not include
(i) Segregated Funds transferred to a Lessee Funded Account, (ii) any amounts
required pursuant to the terms hereof to be (only for so long as such amounts
are so required to be) deposited and held in the Security Deposit Account, the
Maintenance Reserve Account, the Asset Replacement Account, a Qualified Escrow
Account and the Asset Disposition Contribution Account, (iii) amounts




- 11 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


deposited in the Defeasance/Redemption Account or the Refinancing Account in
connection with a Redemption (except any amounts transferred thereto from
another Account which were not deposited in such Account solely in anticipation
of transferring such amount to the Defeasance/Redemption Account or the
Refinancing Account), (iv) amounts received in connection with a Refinancing,
(v) except as provided above with respect to any amounts transferred therefrom
to the Collections Account, amounts in any Cash Collateral Account and the Asset
Purchase Account, (vi) amounts not payable to an Issuer Group Member or amounts
otherwise not to be included as Collections pursuant to any Related Document,
(vii) so long as no Rapid Amortization Event or Event of Default has occurred
and is continuing, Net Sale Proceeds, (viii) the proceeds of any Cure Advances
for the payment of Cure Amounts, (ix) payments under the Initial Liquidity
Facility and (x) any amounts constituting Excluded Property, which the
applicable Issuer Group Member shall promptly pay over to Willis Lease pursuant
to the Excluded Property Purchase Agreement, in each case subject to the
restrictions set forth in this Indenture.
“Collections Account” has the meaning given to such term in Section 3.01.
“Commission” means the U.S. Securities and Exchange Commission.
“Concentration Limits” means the limits set forth in Exhibit B hereto, as such
limits may be adjusted from time to time as provided in Section 5.02(t).
“Concentration Violation” means a breach of the covenant set forth in Section
5.02(t) hereof if effect were given to any sale, transfer, lease or other
disposition or any purchase or other acquisition pursuant to an Asset Agreement
regardless of whether such sale, transfer, lease or other disposition or
purchase or other acquisition is scheduled or expected to occur after the date
on which such Asset Agreement becomes binding on the Issuer or any Issuer
Subsidiary.
“Consent Fee” means any fee paid to the Holders of any Series of Notes in
connection with their review and/or approval of proposed amendments of this
Indenture or any other matter requiring their consent, whether by a Required
Majority of such Series or by all Holders of such Series, as such fee may be
approved in accordance with Section 5.02(d), provided that the aggregate amount
of such fee paid in connection with any such review and/or approval shall not
exceed an amount equal to the product of (a) the Outstanding Principal Balance
of such Series of Notes as of the date such fee is to be paid and (b) 0.001.
“Controlling Party” means, at any time of determination, the Senior Trustee;
provided, however, that at any time from and including the date that is no
earlier than 30 months from the earlier to occur of (a) the date on which the
entire amount available under the Initial Liquidity Facility shall have been
drawn (except as a result of (i) a Downgrade Drawing or (ii) a Non-Extension
Drawing, in each case not applied to pay any Required Expenses Shortfalls,
Senior Hedge Payment Shortfalls, Series A Interest Shortfalls or Series B
Interest Shortfalls) and remain unreimbursed and (b) the date on which the Notes
shall have been Accelerated, the Initial Liquidity Facility Provider shall have
the right to elect, by at least 15 Business Days’ prior Written Notice to the
Trustee, to become the Controlling Party (in place of the Senior Trustee)
thereafter but only for so long as any Credit Facility Obligations due to the
Initial Liquidity Facility Provider remain unpaid. At any time after
such 30-month period, if the Initial Liquidity Facility Provider does not elect
to be the




- 12 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Controlling Party or if no Credit Facility Obligations remain outstanding (and
the Senior Trustee receives a written notice from the Administrative Agent
stating that no Credit Facility Obligations remain outstanding), then the Senior
Trustee shall continue to be the Controlling Party.
“Controlling Trustee” means each of the trustees of the Issuer designated as
such in accordance with the terms of the Trust Agreement.
“Core Lease Provisions” means the requirements for Leases set forth in Exhibit
G.
“Corporate Trust Office” means, with respect to the Trustee for a Series of
Notes, the office of such Trustee at which at any particular time its corporate
trust business shall be administered. The initial Corporate Trust Office is (a)
for Note transfer purposes and for purposes of presentment and surrender of any
Notes for final payment thereon, DB Services Americas, Inc., MS JCK01-0218, 5022
Gate Parkway, Suite 200, Jacksonville, Florida 32256, Attention: Shareholder
Services, and (b) for all other purposes, the address of the Trustee set forth
in Section 12.05.
“Costs” means liabilities, obligations, damages, judgments, settlements,
penalties, claims, actions, suits, costs, expenses and disbursements (including,
without limitation, reasonable fees and disbursements of legal counsel and costs
of investigation).
“Covenant Defeasance” has the meaning given to such term in Section 11.01(b).
“Credit Facility Advance Obligations” means all Credit Facility Obligations
other than (a) Credit Facility Expenses and (b) Indemnification Amounts.
“Credit Facility Expenses” means all Credit Facility Obligations other than
(a) the principal amounts under, or the principal amount of any drawings under,
any Eligible Credit Facility, (b) interest accrued on Credit Facility
Obligations and (c) Indemnification Amounts.
“Credit Facility Obligations” means all principal, interest, fees, expenses,
indemnities, costs and other amounts owing to or incurred by the providers of
Eligible Credit Facilities.
“Cure Advances” means advances by any Certificate Holder, other than Additional
Advances, the proceeds of which are to be used to fund the payment of Cure
Amounts.
“Cure Amounts” has the meaning given to such term in Section 3.12.
“Cure Period” has the meaning given to such term in Section 4.02(a).
“Currency Hedge Agreements” means an ISDA currency swap, option, and any other
similar hedging arrangement (including the current or forward purchase and sale
of non-Dollar currency) between the Issuer and the Eligible Hedge Counterparty
named therein, including any schedules and confirmations prepared and delivered
in connection therewith, approved by the Controlling Trustees and in form and
substance meeting such requirements as the Rating Agencies may publish from time
to time that are applicable to the Issuer, and with respect to which prior
notice has been given to the Rating Agencies, pursuant to which (i) the Issuer
will receive payments




- 13 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


from, or make payments to, the Eligible Hedge Counterparty as provided therein
and (ii) recourse by the Eligible Hedge Counterparty to the Issuer is limited to
distributions in accordance with the priority of payments set forth in Section
3.09.
“Custodian Agreement” has the meaning given to such term in the Security Trust
Agreement.
“Default” means a condition, event or act that, with the giving of notice or the
lapse of time or both, would constitute an Event of Default.
“Default Notice” means a notice given pursuant to Section 4.02, declaring all
outstanding principal of and accrued and unpaid interest on the Notes to be
immediately due and payable.
“Defeasance/Redemption Account” has the meaning given to such term in Section
3.01.
“Definitive Notes” has the meaning given to such term in Section 2.07(a).
“Delivery Date” means, with respect to an Initial Asset or Replacement Asset,
the date on which the Issuer acquires direct or indirect ownership of such
Initial Asset or Replacement Asset or an Asset Trust owning such Initial Asset
or Replacement Asset.
“Delivery Expiry Date” means, with respect to the Remaining Initial Assets, the
270th day after the Initial Closing Date.
“Depositary” means DTC, in its capacity as depositary, including its successors
in interest and permitted assigns.
“Designated Payment Date” means, for any Part-Out Asset, the Payment Date
related to the Collection Period in which such Part-Out Asset was first
subjected to a Part-Out Agreement.
“Designated Percentage” means, for any Asset on any date, (a) the Adjusted Base
Value of such Asset divided by (b) the Adjusted Portfolio Value, in each case as
of such date.
“Designated Shortfall” means, with respect to any Payment Date, any Required
Expenses Shortfall, Senior Hedge Payment Shortfall, Series A Interest Shortfall,
Series B Interest Shortfall or any shortfall, after giving effect to the
application of Available Collections (taking into account all transfers to the
Collections Account to be made pursuant to Section 3.08) in accordance with the
payment priorities set forth in Section 3.09(a), in amounts available under
Section 3.09(a) to make payments in respect of the Scheduled Principal Payment
Amount for the Series A Notes or Series B Notes as of such Payment Date.
“Direction” has the meaning given to such term in Section 1.04(c).
“Discretionary Asset Modification” means a modification or improvement of an
Asset made after the Delivery Date for such Asset, the cost of which is
capitalized in accordance with GAAP and which is not a Mandatory Asset
Modification.




- 14 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Disposition Date” means (a) with respect to any Part-Out Asset, the Part-Out
Sale Completion Date and (b) with respect to any Asset Disposition, the date on
which the Asset Disposition occurs; provided that if the Net Sale Proceeds of
such Asset Disposition shall have been deposited in the Asset Replacement
Account or a Qualified Escrow Account as permitted hereunder, no Disposition
Date shall occur for such Asset (i) for so long as such proceeds remain on
deposit in the Asset Replacement Account or Qualified Escrow Account in
accordance with the terms hereof or (ii) if a Replacement Asset is acquired
using all or a portion of such Net Sale Proceeds.
“Disposition Fee” has the meaning given to such term in the Servicing Agreement.
“Disposition Paydown Amount” means, for any Series and with respect to any
Subject Disposition, the greater of (a) zero and (b) (i) 105% of the Allocable
Series Amount for the Subject Asset and such Series on the related Calculation
Date minus (ii) the sum of all Excess Proceeds Applied Amounts for such Asset
and such Series from the Initial Closing Date to and including the immediately
preceding Payment Date.
“Disposition Premium” means (a) zero (i) with respect to any Asset Disposition
that results from a Total Loss at any time, (ii) with respect to any Asset
Disposition that occurs during the continuation of an Event of Default, (iii) in
connection with an Acquisition Balance Redemption, (iv) with respect to any
Asset Disposition that occurs on or after the fourth anniversary of the Initial
Closing Date and (v) with respect to any Asset Disposition if the Premium
Threshold Amount has not been exceeded after giving effect to the distribution
of the Net Sale Proceeds relating to such Asset Disposition and (b) for any
Asset Dispositions (other than an Asset Disposition described in clause (a))
occurring prior to the fourth anniversary of the Initial Closing Date after the
applicable Premium Threshold Amount has been exceeded after giving effect to the
distribution of the Net Sale Proceeds relating to such Asset Disposition, an
amount equal to the Redemption Premium that would be payable with respect to the
amount of principal being prepaid in connection with such Asset Disposition as
if such prepayment were an Optional Redemption, in each case treating the
Payment Date on which such Net Sale Proceeds are distributed as the Redemption
Date and references to “Redemption Date” in the definitions of Redemption
Premium and Redemption Price were references to such Payment Date; provided that
in the case of clause (b), if only a portion of the amount of the Outstanding
Principal Balance of the Initial Notes being repaid in connection with any such
Asset Disposition exceeds the applicable Premium Threshold Amount, then the
Disposition Premium will only apply to such portion that is in excess of such
Premium Threshold Amount.
“Disposition Test Date” means (a) for an Asset (other than a Part-Out Asset),
the Disposition Date for such Asset and (b) for a Part-Out Asset, the date such
Part-Out Asset is subjected to a Part-Out Agreement.
“Dollars” or “$” means the lawful currency of the United States of America.
“Downgrade Date” means the date on which a Downgrade Event occurs.
“Downgrade Drawing” has the meaning given to such term in Section 3.14(c).




- 15 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Downgrade Event” has the meaning given to such term in the Initial Liquidity
Facility.
“Downgrade Period” has the meaning given to such term in the Initial Liquidity
Facility.
“Downgraded Facility” has the meaning given to such term in the Initial
Liquidity Facility.
“DSCR” means, as of any Calculation Date, the ratio of (a) the amount of DSCR
Available Cash to (b) the sum of (i) the DSCR Aggregate Interest Amount and (ii)
the DSCR Scheduled Principal Amount, in each case as of such Calculation Date.
“DSCR Aggregate Interest Amount” means, as of any Calculation Date, the sum of
(a) the Interest Amount on the Series A Notes and the Series B Notes for the
related Payment Date plus (b) (without duplication) the aggregate Interest
Amount on the Series A Notes and the Series B Notes for the previous five
Payment Dates; provided that, if an Asset Disposition has occurred with respect
to any Asset during such six-month period, the Interest Amount attributable to
such Asset as of each such Payment Date shall be disregarded for the purposes of
the calculation of Interest Amount for such period.
“DSCR Amortization Event” means, on any Payment Date occurring on or after the
sixth Payment Date after the Initial Closing Date, a DSCR of less than 1.10 for
such Payment Date or either of the two immediately prior Payment Dates (to the
extent such prior Payment Dates occurred on or after the sixth Payment Date
after the Initial Closing Date).
“DSCR Available Cash” means, as of any Calculation Date, an amount equal to the
amount, if positive, equal to (a) the sum of, without duplication, (x) the
aggregate Rental Payments, Usage Fees and End of Lease Payments actually
received by an Issuer Group Member, (y) the aggregate amount of Rental Payments
and Usage Fees transferred from the Asset Purchase Account to the Collections
Account pursuant to the terms of this Indenture and (z) the sum of (i) the
aggregate amounts transferred from the Available Security Deposit Amount in the
Security Deposit Account to the Expense Account or to the applicable Series
Account or to the Liquidity Facility Reserve Account or paid to the Initial
Liquidity Facility Provider, as applicable, and (ii) the aggregate Excess
Proceeds Applied Amount for the Initial Notes, in each case, on any of the
previous five Payment Dates or on such related Payment Date, in the case of
clauses (a)(x), (y) and (z) during the six-month period ending on such
Calculation Date minus (b) the sum of (x) the sum of the aggregate Senior Rent
Based Fees actually paid by each Issuer Group Member and (y) the aggregate
Unfunded Maintenance Reimbursement Amount, in the case of clauses (b)(x) and
(y), during the six-month period ending on such Calculation Date; provided that,
if an Asset Disposition has occurred with respect to any Asset during such
six-month period, the amounts described in clauses (a) and (b) of this
definition attributable to such Asset as of each such Payment Date shall be
disregarded for the purposes of the calculation of DSCR Available Cash for such
period.
“DSCR Cash Trap Account” has the meaning given to such term in Section 3.01.
“DSCR Cash Trap Event” means, on any Calculation Date related to a Payment Date
occurring on or after the sixth Payment Date after the Initial Closing Date, a
DSCR of less than 1.15 for such Calculation Date or either of the two
immediately prior Calculation Dates (to the




- 16 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


extent such prior Calculation Dates occurred on or after the sixth Payment Date
after the Initial Closing Date).
“DSCR Scheduled Principal Amount” means, for any Calculation Date and the
related Payment Date, the greater of (i) zero and (ii) the sum of (a) the
Scheduled Principal Payment Amount on the Series A Notes and the Series B Notes
for such Payment Date plus (b) (without duplication) the aggregate Scheduled
Principal Payment Amount on the Series A Notes and the Series B Notes for the
previous five Payment Dates (in each case calculated as if the definition of
Additional Prepayment Amount did not include clauses (c) and (d) thereof) minus
(c) all Rapid Amortization Amounts applied on any of the Payment Dates referred
to in clause (a) or (b); provided that, if an Asset Disposition has occurred
with respect to any Asset, or any Asset has become a Part-Out Asset, during such
six-month period, the Scheduled Principal Payment Amount attributable to such
Asset as of each such Payment Date shall be disregarded for the purposes of the
calculation of DSCR Scheduled Principal Amount for such period.
“DTC” means The Depository Trust Company, its nominee and its respective
successors, as the registered holder of the Global Notes.
“Early Collections Period Lease Payment” has the meaning given to such term in
Section 3.01(b)(ii).
“EASA” means the European Aviation Safety Agency.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligibility Requirements” has the meaning given to such term in Section
2.03(b).
“Eligible Account” means (a) a segregated non-interest bearing trust account
maintained on the books and records of an Eligible Institution for the benefit
of the Security Trustee on behalf of the Secured Parties as a Securities Account
under, and as defined in, the Security Trust Agreement; provided that no Cash
Collateral Account may be maintained with an Eligible Provider at any time at
which the Issuer holds any participation in the Eligible Credit Facility unless
a Rating Agency Confirmation shall have been received prior to such time to the
effect that such maintenance of the Cash Collateral Account with such Eligible
Provider will not result in a withdrawal or downgrading




- 17 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


of the ratings of the Notes, and (b) an account maintained on the books and
records of an Eligible Institution in the name of an Issuer Group Member as a
Lessor Account in compliance with the terms of the Security Trust Agreement;
provided that, if the Servicer determines that a Lessor Account needs to be
maintained with a bank or financial institution that is not an Eligible
Institution, including a foreign bank not licensed under the laws applicable to
Eligible Institutions, such Lessor Account may be established with such bank or
financial institution and such account may be an Eligible Account, subject to
such bank or financial institution entering into an appropriate “lock-box
account” or similar agreement with the Security Trustee pursuant to which all
amounts deposited in such Lessor Account are pledged to the Security Trustee and
are remitted in accordance with Section 3.01(l).
“Eligible Credit Facility” means (a) the Initial Liquidity Facility provided by
the Initial Liquidity Facility Provider, (b) any credit agreement, letter of
credit, guarantee, financial guarantee insurance policy, credit or liquidity
enhancement facility, term loan facility or other credit facility provided by,
or supported by, an Eligible Provider in favor of any Issuer Group Member and
subjected to the lien of the Security Trust Agreement and designated by the
Controlling Trustees as an Eligible Credit Facility and (c) any Eligible Account
established for the purpose of providing like credit or liquidity support and
designated by the Controlling Trustees as an Eligible Credit Facility.
“Eligible Hedge Counterparty” means either of the following: (a) at the time of
execution and delivery of the related Currency Hedge Agreement, any bank or
other financial institution (or any party providing credit support on such
Person’s behalf) that has a published long-term issuer credit or senior
unsecured debt rating of A or better (or, if there are not then any Series A
Notes Outstanding, of BBB or better) by Standard & Poor’s or Fitch, or is
otherwise covered by a Rating Agency Confirmation or (b), at the time of any
transfer of a Currency Hedge Agreement, any bank or other financial institution
(or any party providing credit support on such Person’s behalf) that satisfies
the criteria in clause (a).
“Eligible Institution” means Deutsche Bank Trust Company Americas, in its
capacity as the Operating Bank and as Trustee in respect of any Eligible
Account, or any other bank organized under the laws of the United States of
America or any state thereof or the District of Columbia (or any branch of a
foreign bank licensed under any such laws), in each case so long as it (i) has
either (A) a long-term unsecured debt rating of BBB or better by Fitch or
Standard & Poor’s or (B) a short-term unsecured debt rating of A-2 or better by
Standard & Poor’s or F-2 or better by Fitch and (ii) can act as a securities
intermediary under the New York Uniform Commercial Code, including a Person
providing an Eligible Credit Facility so long as such Person shall otherwise so
qualify and shall have waived all rights of set-off and counterclaim with
respect to the account to be maintained as an Eligible Account.
“Eligible Provider” means a Person (other than any Issuer Group Member or any
Affiliate thereof) having at least the Threshold Rating, or whose obligations
under the Initial Liquidity Facility or any other Eligible Credit Facility are
guaranteed by an Affiliate of such Person having at least the Threshold Rating,
or is otherwise designated as an Eligible Provider by the Controlling Trustees
subject to receipt of a Rating Agency Confirmation.




- 18 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Encumbrance” means any mortgage, pledge, lien, encumbrance, charge or security
interest, including, without limitation, any conditional sale, any sale without
recourse against the sellers, or any agreement to give any security interest
over or with respect to any Issuer Group Member’s assets (excluding Lessee Funds
that are Segregated Funds), including, without limitation, all Asset Interests
and Stock and any Indebtedness of any Issuer Subsidiary held by the Issuer or
any other Issuer Group Member.
“End of Lease Payments” means all payments under a Lease that are paid by or on
behalf of the Lessee to the Lessor (other than Rental Payments and Usage Fees)
in connection with the return of the applicable Asset under the Lease or
relating to the termination or expiration of such Lease, in each case, whether
as expressly set forth in such Lease in connection with a return condition
settlement or otherwise.
“Engine” means each Initial Asset (or, if the context requires, related Asset
Interests) and any Replacement Asset (or, if the context requires, related Asset
Interests) that is an Aircraft Engine, in each case that are owned by any Issuer
Group Member from time to time.
“Engine Interest” means (a) the Stock in any Person that owns an Engine,
including, without limitation, a trust that owns an Engine or (b) the Person
that holds, directly or indirectly, the interest referred to in clause (a)
above. The acquisition or disposition of all of the Engine Interest with respect
to an Engine constitutes, respectively, the acquisition or disposition of that
Engine.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
System.
“Event of Default” has the meaning given to such term in Section 4.01.
“Excess Indemnification Amounts” means any Indemnification Amounts that are
excluded from payment as “Expenses” due to the limitation on the amount so
payable set forth in the first proviso to the definition of “Expenses”.
“Excess Proceeds” means any (a) End of Lease Payments, (b) proceeds or fees
associated with the restructuring of a Lease or the termination of a Lease and
the re-leasing of all or part of the same airframe or engine to the same Lessee,
(c) to the extent that a Maintenance Ratio Trigger Event has occurred and is
continuing, Maintenance Ratio Amounts and (d) other payments by a Lessee in lieu
of maintenance, future Lease Payments or any other obligations under a Lease,
other than amounts which are equal to amounts that are either used or reasonably
expected to be used (as reasonably determined by the Servicer) to discharge the
cost of performing any maintenance or repair of an Asset.
“Excess Proceeds Applied Amounts” means, for any Asset and any Series on any
Payment Date, the amount actually applied in respect of the Excess Proceeds
Series Payment for such Asset and such Series on such Payment Date; provided
that if for any Series on any Payment Date, the aggregate Excess Proceeds
Applied Amounts are less than the aggregate Excess Proceeds Series




- 19 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Payments, then Excess Proceeds Series Payments will apply to the applicable
Assets pro rata based on the Excess Proceeds Series Payments due for such Series
for each such Asset.
“Excess Proceeds Series Payment” means, for any Asset and any Series on any
Payment Date, (a) any Excess Proceeds Series Payment for such Asset and such
Series on the immediately preceding Payment Date (or, on the first Payment Date,
zero) minus (b) any Excess Proceeds Applied Amount for such Asset and such
Series on the immediately preceding Payment Date plus (c) (x) 105% multiplied by
(y) the Pro Rata Percentage of such Series on the related Calculation Date
multiplied by (z) any Excess Proceeds collected (or accrued in the case of
Maintenance Ratio Amounts) for such Asset during the period commencing on the
second Calculation Date preceding such Payment Date and ending on the first
Calculation Date preceding such Payment Date.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
“Excluded Agreements” means any lease, sale, consignment, escrow or other
agreement in respect of (to the extent it relates to) an Excluded Asset or an
Excluded Company (including, without limitation, each trust agreement
establishing an Excluded Trust).
“Excluded Asset” means each of the following engines (together with all
associated parts and engine records):
ESN
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



“Excluded Company” means (a) Facility Engine Acquisition LLC and (b) each of the
Excluded Trusts.




- 20 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Excluded Payment” means any amount (including any lease payment) received by
any Issuer Group Member under or in respect of an Excluded Agreement or any
other Excluded Property.
“Excluded Property” means (a) any right, title, interest, credit or claim
relating to any Excluded Asset, or of or relating to any Excluded Company, or
arising under or otherwise relating to any Excluded Agreement, (b) any Excluded
Payment or interest thereon (or right, title or interest therein) and (c) any
proceeds relating to the foregoing (in each case other than any such amount, if
any, that the Excluded Property Purchase Agreement expressly provides shall be
paid to or retained by an Issuer Group Member).
“Excluded Property Purchase Agreement” means the Excluded Property Purchase
Agreement, dated as of the Initial Closing Date, among the Issuer and Willis
Lease.
“Excluded Trust” means each of the trusts under which the owner trustee holds
title to an Excluded Asset.
“Exempted Disposition” means any Asset Disposition (a) as part of a Replacement
Exchange, (b) involving Assets replaced or to be replaced pursuant to a Lease or
(c) where an Issuer Group Member retains the beneficial or economic ownership of
the disposed Asset.
“Expected Final Payment Date” means with respect to (a) the Initial Notes, March
15, 2028 and (b) any Refinancing Notes, the Expected Final Payment Date, if any,
established by or pursuant to a Trustee Resolution or in any indenture
supplemental hereto providing for the issuance of such Notes or specified in the
form of such Notes; provided that each reference herein to the Expected Final
Payment Date without specifying the Notes to which it relates (unless the
context otherwise requires) shall mean the Expected Final Payment Date for the
Initial Notes so long as any Initial Notes are Outstanding.
“Expense Account” has the meaning given to such term in Section 3.01.
“Expenses” means, collectively, any fees, costs or expenses Incurred or other
amounts payable by an Issuer Group Member in the course of the business
activities permitted under Section 5.02(f), including, without limitation, (i)
(x) Trustee Fees, any fees payable to the Controlling Trustees, and any other
Service Provider Fees (including the Senior Rent Based Fees and Disposition
Fees, but excluding the Subordinated Rent Based Fees) and (y) expenses and
Indemnification Amounts (including, without limitation, any and all claims,
expenses, obligations, liabilities, losses, damages and penalties) of, or owing
to, the Trustee, the Controlling Trustees, any officer of any Issuer Group
Member, the Security Trustee, any Authorized Agent, any Seller and any other
Service Provider; provided that such Indemnification Amounts distributed as
“Expenses” (excluding any Indemnification Amount payable by any Issuer Group
Member pursuant to any Lease document (or any lessee consent with respect to
such Lease); provided that the Issuer Group shall have notified the Rating
Agencies of such Lease (or such lessee consent)) shall not exceed $6,000,000 in
the aggregate (and if Indemnification Amounts which will cause the $6,000,000
threshold to be exceeded are due and payable to more than one Person, then
Indemnification Amounts which may be distributed as “Expenses” without causing
the $6,000,000 threshold to be exceeded will be allocated to such Persons pro
rata based upon the amount of Indemnification Amounts due and




- 21 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


payable to each such Person) (provided that any amounts paid by the Issuer that
at a later date are reimbursed by an insurer or other third party indemnitor
shall be deemed not claimed against or paid by the Issuer for the purposes of
such threshold); provided further that the foregoing limitation shall not apply
following the occurrence and during the continuance of an Event of Default, the
delivery of a Default Notice or during the continuance of an Acceleration
Default (even if the applicable Indemnification Amount accrued or was claimed
prior to the delivery of a Default Notice and the occurrence of an Acceleration
Default), (ii) any premiums on the liability insurance required to be maintained
for the benefit of the Controlling Trustees, (iii) all Taxes payable by the
Issuer Group Members by reason of the business activities permitted under
Section 5.02(f) and the other activities described in and permitted under the
Related Documents, (iv) any Credit Facility Expenses (other than Subordinated
Expenses), (v) Maintenance and Modification Expenses (but only to the extent not
funded out of the Maintenance Reserve Account), (vi) any amounts payable to
Lessees in accordance with the Leases (to the extent not otherwise provided for
by Segregated Funds in a Lessee Funded Account), including without limitation,
payments relating to maintenance reserves, security deposits and guaranties of
obligations of any Issuer Group Member (without any duplication of any funds on
deposit in any Lessee Funded Account) and (vii) any up-front payments payable by
the Issuer in connection with any future hedge arrangements permitted under
Section 5.02(f)(iv); provided, however, that, except as expressly provided
herein, Expenses shall not include (i) any amount payable on the Notes or under
any Currency Hedge Agreement, any Special Indemnity Payment, any Special
Litigation Expenses or any Credit Facility Advance Obligations or (ii) to the
extent there would otherwise be a deduction for an Expense of an amount already
deducted in the determination of “Collections”, any expense referred to in
clause (d) of the definition of “Collections”.
“Expiry Date” has the meaning given to such term in the Initial Liquidity
Facility.
“Extension Request” has the meaning given to such term in the Initial Liquidity
Facility.
“FAA” means the United States Federal Aviation Administration or any
governmental authority succeeding to the functions thereof.
“Facility Drawing” has the meaning given to such term in Section 3.14(a).
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Indenture (or any amended or successor versions of Sections 1471 through 1474 of
the Code that are substantively comparable), any current or future regulations
or official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreements (including
any foreign legislation, rules, regulations, guidance notes or similar guidance
adopted pursuant to or implementing such agreements) entered into in connection
with such Sections.
“FATCA Responsible Officer” means the “responsible officer” (as such term is
defined in Treasury Regulation §1.1471-1(b)(116)) of the Issuer as appointed by
the Controlling Trustees.
“Final Drawing” has the meaning given to such term in Section 3.14(i).




- 22 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Final Maturity Date” means with respect to (a) the Initial Notes, March 15,
2045, and (b) any Refinancing Notes, the date specified in the form of such
Notes.
“Fitch” means Fitch Ratings, Inc.
“Funds Flow” has the meaning given to such term in Section 3.03(a).
“Future Lease” means, with respect to each Asset, any lease agreement,
conditional sale agreement, hire purchase agreement or other similar arrangement
as may be in effect at any time after the Delivery Date with respect to such
Asset between an Issuer Group Member (as lessor) and a Person not an Issuer
Group Member (as lessee), in each case other than any Initial Lease or
Additional Lease; provided that if, under any sub-leasing arrangement with
respect to an Asset, the lessor thereof agrees to receive payments or collateral
directly from, or is to make payments directly to, the sub-lessee, in any such
case to the exclusion of the related Lessee, then the relevant sub-lease shall
constitute the “Future Lease”, and the sub-lessee shall constitute the related
“Lessee” with respect to such Asset, but only to the extent of the provisions of
such sub-lease agreement relevant to such payments and collateral and to the
extent agreed by the relevant lessor.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Global Notes” means any Rule 144A Global Notes and Regulation S Global Notes.
“Group 1 Assets” means each Engine that is a variant that is currently in
production and that is not a Group 2 Asset.
“Group 2 Assets” means each Engine that is (a) a GEnx, LEAP, GTF, Trent XWB,
GE9x model Aircraft Engine or (b) a model of Aircraft Engine that is a future
variant of the model of any Engine (or prior Engine).
“Group 3 Assets” means each Airframe.
“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation of such other Person or (ii) entered into for
purposes of assuring in any other manner the obligee of such Indebtedness or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business. The term “Guarantee” when used as a verb has a corresponding
meaning.
“Half-Life Base Value” means an Appraiser’s opinion of the value of an Asset in
an open, unrestricted, stable market environment with a reasonable balance of
supply and demand, and with full consideration of the Asset’s “highest and best
use”, presuming an arm’s-length, cash transaction between willing, able and
knowledgeable parties, acting prudently, with an absence of duress and with a
reasonable period of time available for marketing.




- 23 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Hedge Payment” means Periodic Hedge Payments and Hedge Termination Payments.
“Hedge Provider” means, in the singular, any one of, and in the plural, all of,
the Eligible Hedge Counterparties and their successors and permitted assigns
which have entered into a Currency Hedge Agreement.
“Hedge Termination Payment” means any payment due under a Currency Hedge
Agreement as a result of the termination of such Currency Hedge Agreement for
whatever reason.
“Hedge Termination Payment Account” has the meaning given to such term in
Section 3.01.
“Holder” means any Person in whose name a Note is registered from time to time.
“Incur” has the meaning given to such term in Section 5.02(c).
“Indebtedness” means, with respect to any Person at any date of determination
(without duplication), (a) all indebtedness of such Person for borrowed money,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (c) all obligations of such Person in respect of
letters of credit or other similar instruments (including reimbursement
obligations with respect thereto), (d) all the obligations of such Person to pay
the deferred and unpaid purchase price of property or services, which purchase
price is due more than six months after the date of purchasing such property or
service or taking delivery and title thereto or the completion of such services,
and payment deferrals arranged primarily as a method of raising finance or
financing the acquisition of such property or service, (e) all obligations of
such Person under a lease of (or other agreement conveying the right to use) any
property (whether real, personal or mixed) that is required to be classified and
accounted for as a capital lease obligation under GAAP, (f) all Indebtedness of
other Persons secured by a lien on any asset of such Person, whether or not such
Indebtedness is assumed by such Person, and (g) all Indebtedness of other
Persons guaranteed by such Person.
“Indemnification Amounts” means any amounts payable by an Issuer Group Member to
any Person pursuant to an indemnification covenant (including those set forth in
any Related Document), including, without limitation, any and all such amounts
payable thereunder in respect of claims, expenses, obligations, liabilities,
losses, damages and penalties, but excluding any and all Special Indemnity
Payments, Special Litigation Expenses and Service Provider Fees.
“Indenture” has the meaning given to such term in the preamble hereof.
“Independent Controlling Trustee” means (a) in respect of the Issuer, the
Controlling Trustee designated as such in the Trust Agreement and (b) in respect
of any other Issuer Group Member, a trustee, director or manager thereof (as
applicable) that satisfies the requirements set forth in the Trust Agreement for
an Independent Controlling Trustee of the Issuer.
“Indirect Participant” means a Person who holds an interest through a
Participant.




- 24 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Initial Appraised Value” means (a) in the case of each Initial Asset (other
than a Substitute Asset), the average of the Maintenance Adjusted Base Values in
respect of such Initial Asset rendered by each of the initial Appraisers as of
the fourth quarter of 2019, in the case of Avitas, Inc., and December 2019, in
the case of IBA Group Limited and Morten Beyer & Agnew, Inc., (b) in the case of
any Substitute Asset, the average of the Maintenance Adjusted Base Values in
respect of such Substitute Asset rendered by each of the initial Appraisers as
of a date occurring during the period from October 1, 2019 to the date such
Substitute Asset is acquired by the Issuer and (c) in the case of any
Replacement Asset, the average of the Maintenance Adjusted Base Values in
respect of such Replacement Asset rendered by three of the Appraisers as of a
date not more than six months prior to the date of the acquisition of such
Asset, provided, in each case, that the second proviso in the definition of
“Adjusted Base Value” shall apply with respect to determining the Initial
Appraised Value of any Airframe.


“Initial Asset” means each of the Aircraft Engines and Airframe identified on
Schedule 1 (including any related Parts) and any Substitute Assets that are
substituted therefor, excluding (a) any such Aircraft Engine or Airframe (or
related Asset Interest) sold or disposed of (directly or indirectly) by way of a
completed Asset Disposition and (b) any such Aircraft Engine or Airframe (or
related Asset Interest) for which a Substitute Asset is substituted pursuant to
the Asset Purchase Agreement or which will otherwise not be acquired pursuant to
the Asset Purchase Agreement.
“Initial Closing Date” means March 3, 2020.
“Initial Expenses” means Expenses related to the issuance of the Initial Notes
and the acquisition of the Initial Assets on the Initial Closing Date, except
that the foregoing shall not include any Expenses related to the acquisition of
any Remaining Initial Assets incurred after the Initial Closing Date.
“Initial Lease” means, with respect to each Initial Asset or Substitute Asset,
each lease agreement, conditional sale agreement, hire purchase agreement or
other similar arrangement with respect to such Initial Asset specified in
Schedule 2 to the Asset Purchase Agreement (as updated in the First Disclosure
Letter or a Supplemental Disclosure Letter as defined in the Asset Purchase
Agreement) or, with respect to the Initial Assets not subject to the Asset
Purchase Agreement, lease agreement, conditional sale agreement, hire purchase
agreement or other similar arrangement with respect to such Initial Asset as in
effect on the Initial Closing Date, as such agreement may be amended, modified,
extended, supplemented, assigned or novated from time to time, provided that if,
under any sub-leasing arrangement with respect to an Initial Asset, the lessor
thereof agrees to receive payments or collateral directly from, or is to make
payments directly to, the sub-lessee, in any such case to the exclusion of the
related Lessee, then the relevant sub-lease shall constitute the “Initial
Lease”, and the sub-lessee shall constitute the related “Lessee” with respect to
such Initial Asset, but only to the extent of the provisions of such sub-lease
agreement relevant to such payments and collateral and to the extent agreed by
the relevant lessor.
“Initial Liquidity Facility” means the Revolving Credit Agreement dated as of
the Initial Closing Date among the Initial Liquidity Facility Provider, the
Issuer and the Administrative Agent, as amended from time to time in accordance
with its terms and as replaced and so designated




- 25 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


pursuant to Section 3.14(e)(iii), provided that, if the Initial Liquidity
Facility is replaced by any Replacement Liquidity Facility, the term “Initial
Liquidity Facility” shall be deemed to refer to such Replacement Liquidity
Facility and any subsequent Replacement Liquidity Facility that replaces any
prior Replacement Liquidity Facility.
“Initial Liquidity Facility Provider” means BOA, and its successors and
permitted assigns; provided that, if the Initial Liquidity Facility Provider is
replaced by any Replacement Liquidity Facility Provider, the term “Initial
Liquidity Facility Provider” shall be deemed to refer to such Replacement
Liquidity Facility Provider and any subsequent Replacement Liquidity Facility
Provider that replaces any prior Replacement Liquidity Facility Provider.
“Initial Liquidity Payment Account” has the meaning given to such term in
Section 3.01.
“Initial Maintenance Reserve Amount” means $5,000,000.
“Initial Notes” means the Initial Series A Notes, the Initial Series B Notes and
the Initial Series C Notes.
“Initial Purchasers” means BofA Securities, Inc., MUFG Securities Americas Inc.
and Wells Fargo Securities, LLC.
“Initial Security Deposit Amount” means $1,000,000.
“Initial Series A Notes” means the Series A 2020-A Fixed Rate Notes in the
initial Outstanding Principal Balance of $303,000,000, issued on the Initial
Closing Date and designated “Series A Notes”.
“Initial Series B Notes” means the Series B 2020-A Fixed Rate Notes in the
initial Outstanding Principal Balance of $42,100,000, issued on the Initial
Closing Date and designated “Series B Notes”.
“Initial Series C Notes” means the Series C 2020-A Fixed Rate Notes in the
initial Outstanding Principal Balance of $21,100,000, issued on the Initial
Closing Date and designated “Series C Notes”.
“Insured Value” means, with respect to any Asset other than a Part-Out Asset in
any year, 105% of the Allocable Debt Balance for such Asset as of January 1 of
that year.
“Intercompany Loan” has the meaning given to such term in Section 5.02(c).
“Interest Accrual Period” means, as to each Series of Notes, each of the
following periods: (a) the period beginning on (and including) the Initial
Closing Date, in the case of the Initial Notes, and the relevant issuance date,
in the case of any Refinancing Notes, and ending on (but excluding) the first
Payment Date thereafter and (b) each successive period beginning on (and
including) the Payment Date immediately following the last day of the previous
Interest Accrual Period and ending on (but excluding) the next succeeding
Payment Date; provided that the final Interest Accrual Period with respect to
any Notes shall end on but exclude the date such Notes are repaid in full;
provided




- 26 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


further that Account balances with respect to each Interest Accrual Period shall
be determined by reference to the balances of funds on deposit in the Accounts
as of the close of business on the Calculation Date immediately preceding the
Payment Date at the end of such Interest Accrual Period.
“Interest Amount” means, with respect to any Series of Notes, on any Payment
Date, (a) the amount of interest (other than Step-Up Interest) accrued and
unpaid to such Payment Date at the Stated Rate with respect to such Series for
the Interest Accrual Period ending on such Payment Date plus (b) interest at the
Stated Rate on any Interest Amount due but not paid on any prior Payment Date.
“Investment” means any loan or advance to a Person, any purchase or other
acquisition of any Stock or Indebtedness of such Person, any capital
contribution to such Person or any other investment in such Person.
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Investment Earnings” means investment earnings on funds on deposit in any
Account net of losses and investment expenses of the Operating Bank in making
such investments.
“Issuer” has the meaning set forth in the preamble hereof.
“Issuer Beneficial Interest” means, with respect to the Issuer, a beneficial
interest in the Issuer consisting of a specified percentage interest in the
residual value of the Issuer, the right to the allocations and distributions in
respect of such beneficial interest and all other rights of a holder of a
beneficial interest in the Issuer as a statutory trust.
“Issuer Group” means the Issuer and each Issuer Subsidiary.
“Issuer Group Member” means the Issuer or an Issuer Subsidiary.
“Issuer Subsidiaries” means, as of the Initial Closing Date, those Persons set
forth on Schedule 2 to this Indenture and the Asset Trusts referenced on
Schedule 4, together with any other direct or indirect Subsidiary (including any
Asset Subsidiary and any Asset Trust) of the Issuer.
“Junior Claim” means (a) with respect to Expenses, all other Obligations and
(b) with respect to any other Obligations, all Obligations, in each case, as to
which the payment of such other Obligations constitute a Prior Ranking Amount.
“Junior Claimant” means the holder of a Junior Claim.
“Junior Representative” means, as applicable, the trustee with respect to any
Junior Claim consisting of the applicable Series of Notes and any other Person
acting as the representative of one or more Junior Claimants.
“KBRA” means Kroll Bond Rating Agency, Inc.




- 27 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Lease Payments” means all lease payments and other amounts payable by or on
behalf of a Lessee under a Lease or (without duplication) a lessee under a head
lease of an Asset, and all rights of any Issuer Group Member to receive moneys
due and to become due under or pursuant to such Lease or (without duplication)
head lease, including Rental Payments, Usage Fees, End of Lease Payments and
Security Deposits.
“Lease Security Assignment” has the meaning given to such term in the Security
Trust Agreement.
“Leases” means the Initial Leases, the Future Leases and the Additional Leases.
“Legal Defeasance” has the meaning given to such term in Section 11.01(b).
“Lessee” means each Person who is the lessee of an Asset from time to time
leased from an Issuer Group Member pursuant to a Lease.
“Lessee Funded Account” has the meaning given to such term in Section 3.01.
“Lessee Funds” means, either or both as the context may require, of (a) any
Security Deposits provided by a Lessee under a Lease and (b) any Usage Fees that
a Lessee is obligated to pay under a Lease and that are Segregated Funds.
“Lessee Reimbursement” means any amounts that a Lessor is obligated to pay to or
for the benefit of a Lessee pursuant to the terms of the applicable Lease,
including, without limitation, reimbursement for maintenance performed by such
Lessee or maintenance contributions measured by reference to Usage Fees, costs
of compliance with airworthiness directives and payments with respect to the
maintenance condition of an Asset upon the expiration of the applicable Lease.
“Lessor” means, with respect to any Lease, the Issuer Group Member that is the
lessor or vendor under such Lease.
“Lessor Account” has the meaning given to such term in Section 3.01(l).
“Liquidity Facility Event of Default” has the meaning assigned to such term in
the Initial Liquidity Facility.
“Liquidity Facility Non-Consent Event” means the occurrence of (i) the payment
of the Series A Notes and Series B Notes in full (other than any Refinancing
Notes that are Series A Notes or Series B Notes so long as such Refinancing
Notes are not covered by the Initial Liquidity Facility and the Initial
Liquidity Facility has been terminated in connection with the relevant
Refinancing), (ii) the termination of the Initial Liquidity Facility and
(iii) the payment of all Credit Facility Obligations owed to the Initial
Liquidity Facility Provider in full.
“Liquidity Facility Reserve Account” has the meaning given to such term in
Section 3.01.
“Maintenance Adjusted Base Value” means the Half-Life Base Value of an Asset,
adjusted to account for the maintenance status of such Asset (with such
assumptions as to use since the last




- 28 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


reported status as may be reasonably stated in the appraisal setting forth such
Maintenance Adjusted Base Value).
“Maintenance and Modification Expenses” means (a) the cost of performing any
maintenance or repair of an Asset and of performing a Mandatory Asset
Modification (but excluding the cost of performing Discretionary Asset
Modifications) and (b) the cost of Lessee Reimbursements.
“Maintenance Annual Estimate” means an estimate prepared by the Servicer each
year as to the projected maintenance costs of the Assets over the 21-month
period beginning on each anniversary of the Initial Closing Date.
“Maintenance Minimum Amount” means (a) the lesser of (i) $5,000,000 and (ii) the
Outstanding Principal Balance of the Notes as of the applicable Payment Date
prior to giving effect to the application of amounts pursuant to Section 3.09
multiplied by (b) the amount equal to (i) one minus (ii) the sum of the
Maintenance Reduction Factors for (A) each Initial Asset that was not acquired
or will not be acquired, and for which no Substitute Asset was or will be
acquired, under the Asset Purchase Agreement, (B) each Initial Asset for which a
Disposition Date shall have occurred that was not subject to a Replacement
Exchange relating to such Asset Disposition (or otherwise replaced by a
Replacement Asset) and (C) each Initial Asset that was replaced by a Substitute
Asset or Replacement Asset, and a Disposition Date shall have occurred for such
Substitute Asset (or Replacement Asset therefor) and such Substitute Asset or
Replacement Asset was not subject to a Replacement Exchange relating to such
Asset Disposition (or otherwise replaced by a Replacement Asset).
“Maintenance Ratio Amount” means, for any Asset on any date, the product of (a)
the Designated Percentage of such Asset and (b) the Aggregate Maintenance Ratio
Amount.
“Maintenance Ratio Trigger Event” means (a) as of any Payment Date, that (i) the
aggregate Outstanding Principal Balance of the Series A Notes and the Series B
Notes on such Payment Date after giving effect to all principal payments made on
such Payment Date divided by (ii) (x) the Adjusted Portfolio Value as of the
related Calculation Date plus (y) the balance in the Maintenance Reserve Account
on such Payment Date after giving effect to the transfers and deposits on such
Payment Date, expressed as a percentage, exceeds 85.0% and (b) as of any other
date, that a Maintenance Ratio Trigger Event (determined as provided in clause
(a)) occurred as of the most recent Payment Date.
“Maintenance Reduction Factor” means, with respect to each Initial Asset, the
number opposite such Initial Asset as set forth on Schedule 6.
“Maintenance Required Amount” means, with respect to any Payment Date (such
Payment Date, for purposes of this definition, the “Relevant Payment Date”), an
amount equal to the greater of (a) the Maintenance Minimum Amount and (b) an
aggregate amount equal to the sum of (1) 100% of the projected maintenance costs
of each Asset (with respect to any Asset subject to a Lease, which are payable
by the applicable Lessor rather than the Lessee) (“Projected Maintenance Costs”)
from such Relevant Payment Date to but excluding the first Payment Date
succeeding the




- 29 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Relevant Payment Date, (2) 80% of the Projected Maintenance Costs from the first
Payment Date succeeding the Relevant Payment Date to but excluding the second
Payment Date succeeding the Relevant Payment Date, (3) 70% of the Projected
Maintenance Costs from the second Payment Date succeeding the Relevant Payment
Date to but excluding the third Payment Date succeeding the Relevant Payment
Date, (4) 60% of the Projected Maintenance Costs from the third Payment Date
succeeding the Relevant Payment Date to but excluding the fourth Payment Date
succeeding the Relevant Payment Date, (5) 60% of the Projected Maintenance Costs
from the fourth Payment Date succeeding the Relevant Payment Date to but
excluding the fifth Payment Date succeeding the Relevant Payment Date, (6) 50%
of the Projected Maintenance Costs from the fifth Payment Date succeeding the
Relevant Payment Date to but excluding the sixth Payment Date succeeding the
Relevant Payment Date, (7) 40% of the Projected Maintenance Costs from the sixth
Payment Date succeeding the Relevant Payment Date to but excluding the seventh
Payment Date succeeding the Relevant Payment Date, (8) 40% of the Projected
Maintenance Costs from the seventh Payment Date succeeding the Relevant Payment
Date to but excluding the eighth Payment Date succeeding the Relevant Payment
Date, (9) 30% of the Projected Maintenance Costs from the eighth Payment Date
succeeding the Relevant Payment Date to but excluding the ninth Payment Date
succeeding the Relevant Payment Date, (10) 20% of the Projected Maintenance
Costs from the ninth Payment Date succeeding the Relevant Payment Date to but
excluding the tenth Payment Date succeeding the Relevant Payment Date, (11) 20%
of the Projected Maintenance Costs from the tenth Payment Date succeeding the
Relevant Payment Date to but excluding the eleventh Payment Date succeeding the
Relevant Payment Date and (12) 10% of the Projected Maintenance Costs from the
eleventh Payment Date succeeding the Relevant Payment Date to but excluding the
twelfth Payment Date succeeding the Relevant Payment Date. The Projected
Maintenance Costs shall be determined on the basis of the most recent
Maintenance Annual Estimate delivered by the Issuer pursuant to Section 5.03(g),
as well as information (including information provided by the Servicer) relating
to any change in the actual timing of such Projected Maintenance Costs from the
timing projected by such Maintenance Annual Estimate.
“Maintenance Reserve Account” has the meaning given to such term in Section
3.01.
“Mandatory Asset Modification” means a modification or improvement of an Asset
made after the Delivery Date for such Asset, the cost of which is capitalized in
accordance with GAAP, required pursuant to the terms of the related Lease or the
terms of Applicable Law or which, in the reasonable determination of the
Servicer, is commercially necessary in order to place such Asset in the minimum
condition required to lease or re-lease such Asset.
“Maximum Facility Commitment” has the meaning assigned to such term in the
Initial Liquidity Facility.
“Merger Transaction” has the meaning given to such term in Section 5.02(g).
“Modification Payment” has the meaning given to such term in Section 5.02(r).
“Monthly Report” has the meaning given to such term in Section 2.14(a).




- 30 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Net Cash Proceeds” means an amount equal to the gross proceeds of the sale of
the Initial Notes reduced by (a) the amount of the Initial Expenses, (b) the
initial Required Expense Amount, (c) the Initial Maintenance Reserve Amount and
(d) the Initial Security Deposit Amount.
“Net Sale Proceeds” means, with respect to any Asset Disposition, the aggregate
amount of cash (including proceeds of casualty insurance) received or to be
received from time to time (whether as initial or deferred consideration) by or
on behalf of the seller in connection with such transaction, including Purchase
Option payments, after deducting therefrom (without duplication) (a) (i)
reasonable and customary brokerage commissions and other similar fees and
commissions (including the Disposition Fee received by the Servicer under the
Servicing Agreement), (ii) the amount of taxes payable in connection with or as
a result of such transaction, (iii) the cost of any modifications to the Asset
made in connection with its sale or other disposition, in each case to the
extent, but only to the extent, that amounts described in this clause (a) and so
deducted are, at the time of receipt of such cash, actually paid to a Person
that is not an Affiliate of the seller and are properly attributable to such
transaction or to the Asset that is the subject thereof, (b) the aggregate
amount of Additional Advances (if any) made by a Certificate Holder for purposes
of increasing the Net Sale Proceeds in respect of such Asset Disposition, (c)
the aggregate amount (if any) transferred from the Asset Disposition
Contribution Account to the Collections Account, the Asset Replacement Account
and/or a Qualified Escrow Account, as applicable, in respect of the relevant
Asset Disposition and (d) the amount (if any) of any Excess Proceeds received
with respect to the Asset that is the subject of such Asset Disposition during
the period in which other Net Sale Proceeds are received in respect of such
Asset.
“Non-Extension Drawing” has the meaning given to such term in Section 3.14(d).
“Non-Extension Notice” has the meaning given to such term in Section 3.14(d).
“Non-Significant Subsidiary” means an Issuer Subsidiary with respect to which an
order or decree described in Section 4.01(e) has been entered or an event
described in Section 4.01(f) has occurred if, as of the date of the entry of
such order or decree or of such event, as the case may be, such Issuer
Subsidiary, together with all of the Issuer Subsidiaries that have been and
continue to be subject to such an order or decree or event, as the case may be,
since the Initial Closing Date, own or lease Assets having an aggregate Adjusted
Base Value of less than 10% of the then Adjusted Portfolio Value as of such
applicable date of such order or decree or event.
“Note Purchase Agreement” means the Purchase Agreement dated February 18, 2020
among the Issuer, Willis Lease and the Initial Purchasers.
“Notes” means the Initial Notes, all Refinancing Notes, if any, and all notes,
if any, issued in replacement or substitution of any such Notes.
“Notices” has the meaning given to such term in Section 12.05.
“Notional Outstanding Principal Balance” means, as of any date, with respect to
any Series of Notes, as applicable, the Outstanding Principal Balance of such
Series plus the Additional Prepayment Amount for such Series, in each case as of
such date.




- 31 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Obligations” means the Secured Obligations and the payments made to the Issuer
or any other party pursuant to Section 3.09.
“Officer’s Certificate” means a certificate signed by, with respect to the
Issuer, any Signatory Trustee and, with respect to any other Person, any
authorized officer, director, trustee or equivalent representative of such
Person.
“Operating Bank” means the Person acting, at the time of determination, as the
Operating Bank under this Indenture and the Security Trust Agreement. The
initial Operating Bank is Deutsche Bank Trust Company Americas.
“Opinion of Counsel” means a written opinion signed by legal counsel, who may be
an employee of or counsel to the Issuer, that meets the requirements of Section
1.03.
“Optional Redemption” has the meaning given to such term in Section 3.11(a).
“Outstanding” means (a) with respect to any Series of Notes at any time, all
Notes of such Series have been, at such time, authenticated and delivered by the
Trustee except (i) any such Notes cancelled by, or delivered for cancellation
to, the Trustee; (ii) any such Notes, or portions thereof, the payment of
principal of and accrued and unpaid interest on which moneys have been deposited
in the applicable Series Account or distributed to Holders by the Trustee and
any such Notes, or portions thereof, the payment or redemption of which moneys
in the necessary amount have been deposited in the Defeasance/Redemption
Account; provided that if such Notes are to be redeemed prior to the maturity
thereof in accordance with the requirements of Section 3.11(a) or 3.11(b),
notice of such redemption shall have been given as provided in Section 3.11(c),
or provision satisfactory to the Trustee shall have been made for giving such
notice; and (iii) any such Notes in exchange or substitution for which other
Notes have been authenticated and delivered, or which have been paid pursuant to
the terms of this Indenture (unless proof satisfactory to the Trustee is
presented that any of such Note is held by a Person in whose hands such Note is
a legal, valid and binding obligation of the Issuer); and (b) when used with
respect to any evidence of indebtedness other than any Notes means, at any time,
any principal amount thereof then unpaid and outstanding (whether or not due or
payable).
“Outstanding Disposition Premium” means, in respect of any Payment Date and any
Series of Notes, the excess (if any) of (i) the aggregate amount of Disposition
Premium for such Series of Notes for each Asset Disposition that occurred prior
to the Calculation Date related to such Payment Date over (ii) the aggregate
amount of Disposition Premium actually paid pursuant to Section 3.09 prior to
such Payment Date.
“Outstanding Principal Balance” means, with respect to any Notes or Series of
Notes that are Outstanding, the aggregate principal amount evidenced by such
Notes or Series of Notes that is then unpaid and outstanding.
“Owner Trustee” means Wilmington Trust Company, as Owner Trustee of the Issuer,
and its successors in such capacity.




- 32 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Part” means any and all parts, avionics, attachments, accessions,
appurtenances, furnishings, components, appliances, accessories, instruments and
other equipment (other than any Aircraft Engine) installed in, or attached to
(or constituting a spare for any such item installed in or attached to) any
Asset.
“Partial Loss” means, with respect to any Asset, any event or occurrence of
loss, damage, destruction or the like which is not a Total Loss.
“Partial Loss Proceeds” means, with respect to any Asset, the total proceeds of
the insurance or reinsurance (other than in respect of liability insurance) paid
in respect of any Partial Loss to any Issuer Group Member.
“Participant” means, with respect to DTC, Euroclear or Clearstream, a Person who
has an account with DTC, Euroclear or Clearstream, respectively (and, with
respect to DTC, shall include Euroclear and Clearstream).
“Part-Out Agreement” means any agreement for part-out, consignment agreement or
similar agreement for the part-out of an Asset (and related Parts).
“Part-Out Asset” means an Asset subjected to a Part-Out Agreement.
“Part-Out Sale” means, with respect to any Asset, the sale, transfer or other
disposition of, as applicable, any Part on such Asset pursuant to a Part-Out
Agreement.
“Part-Out Sale Completion Date” means, with respect to any Part-Out Asset, the
earlier of (i) the date (as determined in good faith by the Servicer) on which
the relevant Issuer Group Member has received substantially all of the Net Sale
Proceeds from all Part-Out Sales that the Servicer expects in good faith to
receive from the part-out of such Part-Out Asset and (ii) the date falling 24
months from the date on which such Part-Out Asset is subjected to the relevant
Part-Out Agreement.
“Paying Agent” has the meaning given to such term in Section 2.03(a).
“Payment Date” means the 15th day of each month, provided that if any Payment
Date would otherwise fall on a day that is not a Business Day, such Payment Date
will be the first following day that is a Business Day, commencing on April 15,
2020.
“Periodic Hedge Payment” means any payment under a Currency Hedge Agreement
other than a Hedge Termination Payment.
“Permitted Account Investments” means
(a) in each case, book-entry securities, negotiable instruments or securities in
registered form that evidence:




- 33 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(i)
direct obligations of, and obligations fully Guaranteed as to timely payment by,
the United States of America (having original maturities of no more
than 365 days, or such lesser time as is required for the distribution of
funds);

(ii)
demand deposits, time deposits or certificates of deposit of the Operating Bank
or of depositary institutions or trust companies organized under the laws of the
United States of America or any state thereof, or the District of Columbia (or
any United States branch of a foreign bank) having original maturities of no
more than 365 days, or such lesser time as is required for the distribution of
funds; provided that at the time of Investment or contractual commitment to
invest therein, the short-term debt rating of such depositary institution or
trust company shall be at least A-1 by Standard & Poor’s and F-1 by Fitch;

(iii)
Investments in money market funds (including funds in respect of which the
Trustee or any of its Affiliates is investment manager or advisor) having a
rating of at least AAAm by Standard & Poor’s and Fitch; or

(iv)
notes or bankers’ acceptances (having original maturities of no more
than 365 days, or such lesser time as is required for the distribution of funds)
issued by any depositary institution or trust company referred to in (ii) above;
or

289(b)    any other Investments (having original maturities of no more than 365
days, or such lesser time as is required for the distribution of funds pursuant
to this Indenture) approved by the Controlling Party and in respect of which
notice is given to the Rating Agencies;
provided, however, that no Investment shall be made in any obligations of any
depositary institution or trust company which has a contractual right to set off
and apply any deposits held, and other indebtedness owing, by any Issuer Group
Member to or for the credit or the account of such depositary institution or
trust company; provided further that if, at any time, the rating of any of the
foregoing investments falls below “BBB” by Standard & Poor’s or Fitch, such
downgraded investment will no longer constitute a “Permitted Account
Investment”.
“Permitted Asset Acquisition” has the meaning given to such term in Section
5.02(q).
“Permitted Asset Disposition” has the meaning given to such term in Section
5.02(p).
“Permitted Encumbrance” means (i) any Encumbrance for taxes, assessments and
governmental charges or levies not yet due and payable or which are being
contested in good faith by appropriate proceedings, provided that the
proceedings relating to such Encumbrance or the continued existence of such
Encumbrance do not give rise to any reasonable likelihood of the sale,
forfeiture or other loss of the affected asset; (ii) in respect of any Asset,
any Encumbrance of a repairer, carrier or hangar keeper arising in the ordinary
course of business by operation of law or similar Encumbrance, provided that the
proceedings relating to such Encumbrance or the continued existence of such
Encumbrance do not give rise to any reasonable likelihood of the sale,
forfeiture or other loss of the affected asset; (iii) any Encumbrances on any
Assets permitted under any Lease thereof (other than Encumbrances created by the
relevant lessor); (iv) any Encumbrances created




- 34 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


by or through or arising from debt or liabilities or any act or omission of any
Lessee in each case either in contravention of the relevant Lease (whether or
not such Lease has been terminated) or without the consent of the relevant
lessor (provided that if such lessor becomes aware of any such Encumbrance, it
shall use commercially reasonable efforts to have any such Encumbrance lifted,
removed and otherwise discharged); (v) any Encumbrance created in favor of the
Issuer or any Issuer Subsidiary or the Security Trustee, including any
Encumbrance created or required to be created under the Security Trust Agreement
or any other Security Document; (vi) any Encumbrance arising under any
agreements the terms of which contemplate that custody of Lessee Funds held for
Lessees with respect to Replacement Assets is held by a third-party; (vii) any
Lease in respect of any Asset and the rights of the Lessee under such Lease;
(viii) any Encumbrance in respect of the deposit of any Net Sale Proceeds in any
Qualified Escrow Account with a Qualified Intermediary as part of a Replacement
Exchange; and (ix) any Encumbrance arising under the Initial Liquidity Facility.
“Permitted Holder” has the meaning given to such term in Section 5.02(i)(iii).
“Permitted Person” means, with respect to any Beneficial Interest Certificate,
the holder of such Beneficial Interest Certificate or holder of a direct or
indirect interest in such Beneficial Interest Certificate (as applicable), each
of which is either (1) a United States Person, or (2) treated for U.S. federal
income tax purposes as a disregarded entity that is a branch of a United States
Person, and each of which has covenanted to retain such status for so long as it
continues to own such Beneficial Interest Certificate or direct or indirect
interest (as applicable).
“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any political subdivision thereof or
any other legal entity, including public bodies.
“Portfolio” means, at any time, all Assets owned by the Issuer Group.
“Premium Threshold Amount” means, as of any Redemption Date, (i) prior to the
first anniversary of the Initial Closing Date, an amount equal to 30% of the
initial Outstanding Principal Balance of the Initial Notes has been repaid using
Net Sale Proceeds from Asset Dispositions (other than any Asset Dispositions
resulting from a Total Loss) and/or redeemed in connection with an Optional
Redemption (other than an Acquisition Balance Redemption), in the aggregate on
or prior to such Redemption Date, (ii) on and after the first anniversary of the
Initial Closing Date but prior to the second anniversary of the Initial Closing
Date, an amount equal to 40% of the initial Outstanding Principal Balance of the
Initial Notes has been repaid using the Net Sale Proceeds from Asset
Dispositions (other than any Asset Dispositions resulting from a Total Loss)
and/or redeemed in connection with an Optional Redemption (other than an
Acquisition Balance Redemption), in the aggregate on or prior to such Redemption
Date, (iii) on and after the second anniversary of the Initial Closing Date but
prior to the third anniversary of the Initial Closing Date, an amount equal to
50% of the initial Outstanding Principal Balance of the Initial Notes has been
repaid using the Net Sale Proceeds from Asset Dispositions (other than any Asset
Dispositions resulting from a Total Loss) and/or redeemed in connection with an
Optional Redemption (other than an Acquisition Balance Redemption), in the
aggregate on or prior to such Redemption Date or (iv) on and after the third
anniversary of the Initial Closing Date but prior to the fourth anniversary of
the Initial




- 35 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Closing Date, an amount equal to 60% of the initial Outstanding Principal
Balance of the Initial Notes has been repaid using the Net Sale Proceeds from
Asset Dispositions (other than any Asset Dispositions resulting from a Total
Loss) and/or redeemed in connection with an Optional Redemption (other than an
Acquisition Balance Redemption), in the aggregate on or prior to such Redemption
Date.
“Prior Ranking Amounts” means, with respect to any amount to be paid in
accordance with Section 3.09(a) or 3.09(b) (as applicable), all amounts, if any,
to be paid prior to the payment of such amount in accordance with Section
3.09(a) or 3.09(b) (as applicable).
“Pro Forma Lease” has the meaning given to such term in Section 5.02(s)(ii).
“Pro Rata Percentage” means, for any Series of Notes on any Calculation Date,
(a) the Outstanding Principal Balance of such Series on such Calculation Date
divided by (b) the Adjusted Portfolio Value on such Calculation Date.
“Prohibited Country” has the meaning given to such term in Section 5.02(t).
“Purchase Option” means a contractual option granted by the lessor or owner
under an Asset Agreement (including pursuant to a conditional sale agreement) as
to the purchase of the applicable Asset.
“Purchase Option Date” means, with respect to a Purchase Option, the first date
such Purchase Option is exercisable.
“QEC Kit” means a quick engine change kit, consisting of components and
accessories installed or capable of being installed on an engine to speed the
removal and installation of the engine on an aircraft.
“QIB” means a “qualified institutional buyer” as defined in Rule 144A.
“Qualified Escrow Account” means an escrow account that is (i) established with
a Qualified Intermediary pursuant to an agreement under which all or a portion
of the Net Sale Proceeds from an Asset Disposition are deposited in such escrow
account in connection with a Replacement Exchange and are to be applied to the
acquisition of a Replacement Asset designated by the Issuer or another Issuer
Group Member or, subject to Section 3.01(i)(iii), if and to the extent not so
applied by the end of the applicable Replacement Period for such Asset
Disposition, deposited by the Qualified Intermediary in the Collections Account
and (ii) in respect of which the Issuer or the applicable Issuer Subsidiary has
pledged its rights in such escrow account to the Security Trustee pursuant to
the Security Trust Agreement.
“Qualified Intermediary” means a Person (i) that has a short term debt rating of
or (ii) where the obligations of such Person are guaranteed by a Person that has
a short term debt rating of, in each case not lower than A-1 from Standard &
Poor’s and F-1 from Fitch.




- 36 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Rapid Amortization Amounts” means, in respect of any Series on any Payment
Date, the amounts actually applied to such Series on such Payment Date pursuant
to Section 3.09(a)(xi)(b) and (xii)(b).
“Rapid Amortization Event” means, with respect to any Payment Date, one or both
of the following exist with respect to such Payment Date: (a) a DSCR
Amortization Event or (b) the Expected Final Payment Date shall have occurred.
“Rating Agency” means each of KBRA, Fitch and any other nationally recognized
statistical rating organization designated by the Issuer; provided that such
organizations shall only be deemed to be a Rating Agency for purposes of this
Indenture with respect to the Notes they are then rating.
“Rating Agency Confirmation” means a written confirmation from each Rating
Agency then rating such Series received by the Issuer and the Trustee to the
effect that a specified action or event shall not result in the downgrade,
qualification or withdrawal of such Rating Agency’s then current credit rating,
if any, of any such Notes then Outstanding; provided that in the event one of
the following applies with respect to a Rating Agency, and the Issuer or
Administrative Agent shall have delivered an Officer’s Certificate to the
Trustee certifying that one of the following applies with respect to a Rating
Agency, a Rating Agency Confirmation means a written notice to such Rating
Agency of such specified action or event and: (a) such Rating Agency has made a
public statement to the effect that it will no longer review events or
circumstances of the type requiring receipt of Rating Agency Confirmation for
purposes of evaluating whether to confirm the then-current ratings of
obligations rated by such Rating Agency or (b) such Rating Agency has
communicated to the Issuer, the Servicer, the Administrative Agent or the
Trustee (or their legal counsel or agent) that it will not review such event or
circumstance for purposes of evaluating whether to confirm the then-current
rating of the Notes.
“Received Currency” has the meaning given to such term in Section 12.07(a).
“Receiver” means any Person or Persons appointed as (and any additional Person
or Persons appointed or substituted as) administrative receiver, receiver,
manager or receiver and manager.
“Record Date” means, with respect to each Payment Date or Redemption Date, the
close of business on the last Business Day prior to such Payment Date or
Redemption Date, and, with respect to the date on which any Direction is to be
given by the Holders, unless otherwise provided pursuant to Section 1.04(d), the
close of business on the last Business Day prior to the solicitation of such
Direction.
“Redemption” means an Optional Redemption (including an Acquisition Balance
Redemption and a Redemption after the occurrence and during the continuance of
an Event of Default) or a Tax Redemption, as the context may require.
“Redemption Date” means the date, which, in the case of a Redemption in part,
shall be a Payment Date, and in the case of a Redemption in whole, shall be a
Business Day, on which any Series of Notes are to be redeemed pursuant to a
Redemption.




- 37 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Redemption Premium” means, with respect to a Redemption of any Series of Notes
(a) for so long as no Event of Default has occurred and is continuing on the
relevant Redemption Date, unless clause (b) applies, an amount equal to (1) with
respect to a Redemption occurring prior to the first anniversary of the Initial
Closing Date, so long as (and to the extent) the applicable Premium Threshold
Amount has been exceeded, an amount equal to the Outstanding Principal Balance
for such Series being redeemed on such Redemption Date, multiplied by the
applicable Stated Rate, (2) with respect to a Redemption occurring on or after
the first anniversary of the Initial Closing Date but prior to the second
anniversary of the Initial Closing Date, so long as (and to the extent) the
applicable Premium Threshold Amount has been exceeded, an amount equal to 75% of
the Outstanding Principal Balance for such Series being redeemed on such
Redemption Date, multiplied by the applicable Stated Rate, (3) with respect to a
Redemption occurring on or after the second anniversary of the Initial Closing
Date but prior to the third anniversary of the Initial Closing Date, so long as
(and to the extent) the applicable Premium Threshold Amount has been exceeded,
an amount equal to 50% of the Outstanding Principal Balance for such Series
being redeemed on such Redemption Date, multiplied by the applicable Stated Rate
and (4) with respect to a Redemption occurring on or after the third anniversary
of the Initial Closing Date but prior to the fourth anniversary of the Initial
Closing Date, so long as (and to the extent) the applicable Premium Threshold
Amount has been exceeded, an amount equal to 25% of the Outstanding Principal
Balance for such Series being redeemed on such Redemption Date, multiplied by
the applicable Stated Rate and (b) (i) until the fourth anniversary of the
Initial Closing Date for so long as the applicable Premium Threshold Amount has
not been exceeded, (ii) on and after the fourth anniversary of the Initial
Closing Date or (iii) during the continuance of an Event of Default, an amount
equal to zero.
“Redemption Price” means, (a) with respect to any Series of Notes that will be
the subject of a Refinancing or an Optional Redemption (other than an
Acquisition Balance Redemption), an amount equal to the Outstanding Principal
Balance of the Series of Notes being repaid together with all accrued and unpaid
interest thereon and the Redemption Premium (if any), (b) with respect to any
Series of Notes that will be the subject of an Acquisition Balance Redemption,
the amount allocated to such Series as described in Section 3.11(a), and without
any Redemption Premium, (c) with respect to any Series of Notes that will be the
subject of a Tax Redemption or Redemption pursuant to Section 3.11(a) after the
occurrence and during the continuance of an Event of Default, the Outstanding
Principal Balance of such Series of Notes together with accrued and unpaid
interest thereon but without any Redemption Premium and (d) with respect to any
Series of Notes redeemed with Excess Proceeds Applied Amounts, the amount
allocated to such Series as described in Section 3.09(a) or (b) (to the extent
of applicable available amounts), and without any Redemption Premium.
“Refinancing” has the meaning given to such term in Section 2.10(a).
“Refinancing Account” has the meaning given to such term in Section 3.01.
“Refinancing Expenses” means all out-of-pocket costs and expenses Incurred in
connection with a Refinancing, including all expenses in connection with an
offering and issuance of Refinancing Notes or borrowing under a loan, credit
agreement or other debt instrument, as applicable.




- 38 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Refinancing Notes” means notes issued by the Issuer under this Indenture at any
time and from time to time after the date hereof, in a Refinancing in accordance
with Section 2.10 (subject to Section 1.02(n)).
“Register” has the meaning given to such term in Section 2.03(a).
“Registrar” has the meaning given to such term in Section 2.03(a).
“Regulation S” means Regulation S under the Securities Act.
“Regulation S Global Note” means a Regulation S Temporary Global Note or a
Regulation S Permanent Global Note, as the context may require.
“Regulation S Permanent Global Note” means a permanent global Note bearing the
restrictive legends specified in Section 2.02 deposited with or on behalf of and
registered in the name of the Depositary or its nominee, issued in a
denomination equal to the outstanding principal amount of any Regulation S
Temporary Global Note that may be issued from time to time upon expiration of
the applicable Restricted Period.
“Regulation S Temporary Global Note” means each temporary global Note containing
the legend set forth in Section 2.02(c) deposited with or on behalf of and
registered in the name of the Depositary or its nominee, issued in a
denomination equal to the principal amount of any Initial Notes or Refinancing
Notes initially sold or to be sold in reliance on Rule 903 of Regulation S.
“Reinvestment Rules of Construction” means the following rules of construction,
which shall be applicable only where expressly stated to apply:
329(a)    If an Asset was subjected to an Asset Disposition but the Net Sale
Proceeds thereof were deposited into the Asset Replacement Account or a
Qualified Escrow Account in accordance with the terms hereof, then such Asset
shall be treated as not having been subjected to an Asset Disposition for the
period in which such Net Sale Proceeds remain in the Asset Replacement Account
or Qualified Escrow Account in accordance with the terms hereof.
329(b)    If a Replacement Asset was not a part of the Portfolio on the date
referenced (or if applicable for such calculation, on the Calculation Date),
each reference to an amount for such Asset on such date shall be calculated as
the applicable amount for the Asset to which such Replacement Asset is Related.
329(c)    A Replacement Asset shall be “Related” to an Initial Asset and (if
any) another Replacement Asset if such Replacement Asset shall have been
acquired with Net Sale Proceeds in the Asset Replacement Account or a Qualified
Escrow Account from the Asset Disposition of (x) such Initial Asset or (y) such
other Replacement Asset that was Related to such Initial Asset.
“Related Collateral Document” means any letter of credit, third party or bank
guarantee or cash collateral provided by or on behalf of a Lessee to secure such
Lessee’s obligations under a Lease.




- 39 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Related Documents” means the Administrative Agency Agreement, each Eligible
Credit Facility, this Indenture, the Notes, the Security Documents, the
Servicing Agreement, the Asset Purchase Agreement, the Excluded Property
Purchase Agreement, any Currency Hedge Agreements, the Note Purchase Agreement
and the constitutional documents (including trust documents) of the Issuer Group
Members. References to “Related Documents” will also include, where the context
requires, any Refinancing Notes and any Acquisition Agreements, guarantees,
asset or stock purchase agreements, swap or other interest rate, currency or
other hedging agreements or any other agreement entered into or security offered
by any Issuer Group Member in connection with any acquisition of Replacement
Assets.
“Relevant Information” means any information provided to the Administrative
Agent by the Trustee, the Security Trustee, the Operating Bank, any Authorized
Agent, the Issuer, the Controlling Trustees or any Service Provider.
“Remaining Initial Assets” means each of the Initial Assets in respect of which
the corresponding Asset Interest was not sold, assigned and transferred to the
Issuer (or otherwise directly or indirectly owned by the Issuer) on the Initial
Closing Date.
“Remaining Security Deposit” means, as of any date of determination, the
aggregate amount of each Security Deposit for an Asset that (a) does not
constitute Segregated Funds and (b) as of such date of determination may, under
the applicable Lease, be required to be repaid to the applicable Lessee.
“Rent Based Fees” means the Senior Rent Based Fees and the Subordinated Rent
Based Fees.
“Rental Payments” means all rental payments and other amounts equivalent to a
rental payment payable by or on behalf of a Lessee under a Lease.
“Replacement Asset” means (a) any Airframe or Aircraft Engine acquired in a
Replacement Exchange by any Issuer Group Member from a Seller after the Initial
Closing Date in accordance with Section 3.01(i) and 5.02(q), or (b) any Aircraft
Engine replacing a prior Aircraft Engine pursuant to a Lease as provided in
Sections 4.01 and 4.02 of Schedule 2.02(a) of the Servicing Agreement, but in
each case, excluding any Airframe or Engine after it has been sold or disposed
of by way of a completed Asset Disposition.
“Replacement Exchange” means the acquisition by any Issuer Group Member of one
or more Replacement Assets in a Permitted Asset Acquisition with all or a
portion of the Net Sale Proceeds from one or more Permitted Asset Dispositions
by any Asset Subsidiary or Asset Trust within the Replacement Period applicable
to such Permitted Asset Disposition; provided that the Issuer shall have elected
to use all or such portion of such Net Sale Proceeds in a Replacement Exchange
in accordance with Section 3.01(i) hereof. A Replacement Exchange shall commence
on the date of the first Permitted Asset Disposition that is a part of the
Replacement Exchange and shall terminate on the date of the last Permitted Asset
Acquisition that is a part of the Replacement Exchange.




- 40 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Replacement Liquidity Facility” means, for the Initial Liquidity Facility
(including any Replacement Liquidity Facility that is referred to as the Initial
Liquidity Facility as provided in the definition of that phrase), an irrevocable
revolving credit agreement (or agreements), complying with all of the
requirements of Section 3.14(e), in substantially the form of the Initial
Liquidity Facility (or such Replacement Liquidity Facility), including
reinstatement provisions, or in such other form or forms (which may include a
letter of credit, surety bond, swap, financial insurance policy or guaranty) as
shall permit the Rating Agencies to confirm in writing their respective ratings
then in effect for the Notes (before downgrading of such ratings, if any, as a
result of the downgrading of the ratings of the replaced Initial Liquidity
Facility Provider (or the Replacement Liquidity Facility Provider referred to as
the Initial Liquidity Facility Provider as provided in the definition of that
phrase)), in a face amount (or in an aggregate face amount) equal to the then
Maximum Facility Commitment under the replaced Initial Liquidity Facility (or
such Replacement Liquidity Facility) and issued by an Eligible Provider or
Eligible Providers. Without limitation of the form that a Replacement Liquidity
Facility otherwise may have pursuant to the preceding sentence, a Replacement
Liquidity Facility may have a stated expiration date earlier than 15 days after
the Final Maturity Date of the Initial Notes so long as such Replacement
Liquidity Facility provides for a Non-Extension Drawing as contemplated by
Section 3.14(d).
“Replacement Liquidity Facility Provider” means a Person (or Persons) who issues
a Replacement Liquidity Facility.
“Replacement Period” means, with respect to any portion of the Net Sale Proceeds
realized from a Permitted Asset Disposition that the Issuer elects to use to
acquire Replacement Assets in a Replacement Exchange pursuant to Section 3.01(i)
hereof, the period beginning on the date of such Asset Disposition and ending on
the earlier of (a) (i) in the case of Net Sale Proceeds realized from a
Permitted Asset Disposition with respect to which the Net Sale Proceeds were
equal to or greater than $[**] (such amount, the “Sale Proceeds Threshold
Amount”), the [**] day after the date of such Asset Disposition or (ii) in the
case of Net Sale Proceeds realized from Permitted Asset Dispositions with
respect to which the Net Sale Proceeds were less than the Sale Proceeds
Threshold Amount that are deposited in a Qualified Escrow Account, the [**] day
after the date of such Asset Disposition or (iii) in the case of Net Sale
Proceeds realized from Permitted Asset Dispositions with respect to which the
Net Sale Proceeds were less than Sale Proceeds Threshold Amount that are not
deposited in a Qualified Escrow Account, the earlier of (A) the final day of
such longer period as the Issuer may elect and (B) the date on which such Net
Sale Proceeds are required to be transferred to the Asset Purchase Account in
accordance with Section 3.01(i)(iii) and (b) the occurrence of an Event of
Default.
“Required Amount” means, with respect to the Liquidity Facility Reserve Account,
(a) initially zero; provided that, if a Downgrade Drawing or a Non-Extension
Drawing shall have occurred, the Required Amount as of any Calculation Date
shall be an amount equal to the Maximum Facility Commitment as of such
Calculation Date, and (b) with respect to any other Eligible Credit Facility,
such amount as the Controlling Trustees have unanimously determined (and for
which a Rating Agency Confirmation and, if the Initial Liquidity Facility is
then in effect, the prior written consent of the Initial Liquidity Facility
Provider have been received), plus the increase, if any, in




- 41 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


the Required Amount for the applicable Cash Collateral Account or Eligible
Credit Facility provided for by the terms of any Refinancing Notes.
“Required Expense Amount” means, with respect to each Payment Date, an amount
equal to the Expenses (other than Service Provider Fees consisting of the Rent
Based Fees) payable during the three succeeding Interest Accrual Periods
beginning on such Payment Date or reasonably anticipated by the Administrative
Agent to become due and payable during such period, the accrual of which would
be prudent in light of the size and timing of such Expenses.
“Required Expenses Shortfall” has the meaning given to such term in Section
3.07(g)(i).
“Required Majority” means the Holders representing more than 50% of the then
Outstanding Principal Balance of the Notes who shall approve or direct any
proposed action to be taken pursuant to the terms of this Indenture, provided
that, in making such a determination, each Holder shall be required to vote the
entire Outstanding Principal Balance of the Notes held by such Holder in favor
of, or in opposition to, such proposed action, as the case may be.
“Requisition Compensation” means all monies or other compensation receivable by
any Issuer Group Member from any government, whether civil, military or de
facto, or public or local authority in relation to an Asset in the event of its
requisition for title, confiscation, restraint, detention, forfeiture or
compulsory acquisition or seizure or requisition for hire by or under the order
of any government or public or local authority.
“Responsible Officer” means (a) with respect to the Trustee, the Security
Trustee or the Operating Bank, as the case may be, any officer within the
Corporate Trust Office, including any Vice President, Managing Director,
Director, Associate, Assistant Vice President, or any other officer of the
Trustee, the Security Trustee or the Operating Bank, as applicable, customarily
performing functions similar to those performed by any of the above designated
officers and with direct responsibility for the administration of the Related
Documents to which the Trustee, the Security Trustee or the Operating Bank is a
party and also, with respect to a particular matter, any other officer to whom
such matter is referred because of such officer’s knowledge and familiarity with
the particular subject, (b) with respect to the Issuer, any Signatory Trustee
and (c) with respect to any Person providing an Eligible Credit Facility and the
Administrative Agent, any authorized officer of such Person.
“Restricted Period” has the meaning given to such term in Section 2.12(c)(ii).
“Restrictive Legend” means the legend in the form set forth in Section 2.02(a).
“Rule 144A” means Rule 144A under the Securities Act.
“Rule 144A Global Notes” has the meaning given to such term in Section 2.01(b).
“Sale Proceeds Threshold Amount” has the meaning given to such term in the
definition of “Replacement Period”.
“Sanctions Authority” has the meaning given to such term in Section 5.01(s).




- 42 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Scheduled Collections Period” has the meaning given to such term in Section
3.01(b)(ii).
“Scheduled Principal Payment Amount” means, with respect to any Series on any
Payment Date, the excess, if any, of the Notional Outstanding Principal Balance
of such Series of Notes over the Scheduled Target Principal Balance of such
Series of Notes on such Payment Date, in each case before giving effect to the
application of funds pursuant to Section 3.09(a) on such Payment Date but after
giving effect to any partial Redemption of such Series of Notes on such Payment
Date; provided that in no event shall the Scheduled Principal Payment Amount of
any Series exceed the Outstanding Principal Balance of such Series.
“Scheduled Series Percentage” means, with respect to any Series of Notes and
Asset on any Payment Date, the related percentage for such Series and Asset set
forth in Schedule 5 for the Calculation Date relating to such Payment Date;
provided that for any Group 3 Asset that is not an Airframe identified herein on
the Initial Closing Date, the Scheduled Series Percentage for the Series A Notes
and the Series B Notes shall be the related percentage for such Series and Asset
set forth in a schedule to be prepared by the Administrative Agent and delivered
to the Issuer (with a copy to the Trustee) in connection with the acquisition of
such Airframe, which shall be prepared based on straight line amortization to
zero over a period equal to the lower of (i) 12 years and (ii) 25 years minus
the age of the Airframe at the time it is included in the Portfolio, until the
96th Payment Date, and Schedule 5 shall be amended by delivery thereof to the
Issuer (with a copy to the Trustee) to include such schedule.
“Scheduled Target Principal Balance” means, for each Series of Notes and Asset
on any Payment Date, the sum of (a) the product of (i) the Scheduled Series
Percentage of such Series on such Payment Date for Group 1 Assets and (ii) the
sum of the Allocable Notional Series Amount of each Group 1 Asset that was an
Asset on the related Calculation Date, (b) the product of (i) the Scheduled
Series Percentage of such Series on such Payment Date for Group 2 Assets and
(ii) the sum of the Allocable Notional Series Amount of each Group 2 Asset that
was an Asset on the related Calculation Date and (c) the product of (i) the
Scheduled Series Percentage of such Series on such Payment Date for Group 3
Assets and (ii) the sum of the Allocable Notional Series Amount of each Group 3
Asset that was an Asset on the related Calculation Date.
“Secured Obligations” has the meaning given to such term in the Security Trust
Agreement.
“Secured Parties” has the meaning given to such term in the Security Trust
Agreement.
“Securities” means the Initial Notes and all Refinancing Notes, if any.
“Securities Act” means the U.S. Securities Act of 1933, as amended.
“Security Deposit” means any cash deposits and other collateral provided by, or
on behalf of, a Lessee to secure the obligations of such Lessee under a Lease.
“Security Deposit Account” has the meaning given to such term in Section 3.01.




- 43 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Security Documents” means the Security Trust Agreement, the Custodian
Agreement, the Asset Mortgages, the Asset Mortgage and Lease Security
Assignments, the Lease Security Assignments and each guarantee, security
assignment, consent, letter, acknowledgement, notice and power of attorney and
any document or certificate executed pursuant to or in connection with the
Security Trust Agreement or in the Security Trustee’s capacity as Security
Trustee thereunder, or otherwise, for the purpose of granting a security
interest in any Collateral to the Security Trustee for the benefit of the
Secured Parties or for the purpose of perfecting such security interest (but not
including any Lease document or Lessee consent).
“Security Interests” means the security interests granted or expressed to be
granted in the Collateral pursuant to the Security Trust Agreement or any other
Security Document.
“Security Trust Agreement” means the Amended and Restated Security Trust
Agreement dated as of March 3, 2020, among the Issuer, the Security Trustee and
each other party thereto.
“Security Trustee” means the Person appointed, at the time of determination, as
the trustee for the benefit of the Secured Parties pursuant to Section 7.01 of
the Security Trust Agreement. The initial Security Trustee is Deutsche Bank
Trust Company Americas.
“Segregated Funds” means, with respect to each Lease, (a) all Security Deposits
provided for under such Lease that have been received from the relevant Lessee
or pursuant to the relevant Acquisition Agreement with respect to such Lease,
(b) any security deposit pledged to the relevant Lessee by an Issuer Group
Member and (c) all other funds, including any Usage Fee payments, received from
the relevant Lessee or pursuant to the relevant Acquisition Agreement with
respect to such Lease and in each case of clause (a), (b) and (c) not permitted,
pursuant to the terms of such Lease, to be commingled with the funds of the
Issuer Group.
“Seller” means (i), with respect to the Asset Purchase Agreement, Willis Lease,
and (ii) with respect to any other Acquisition Agreement, Willis Lease or any
other seller of an Asset in a Permitted Asset Acquisition.
“Senior Claim” means, with respect to any Obligations, all other Obligations the
payment of which constitutes a Prior Ranking Amount with respect thereto.
“Senior Claimant” means the holder of a Senior Claim.
“Senior Hedge Payment Shortfall” has the meaning given to such term in Section
3.07(g)(ii).
“Senior Hedge Payments” means Hedge Payments other than Subordinated Hedge
Payments.
“Senior Rent Based Fees” has the meaning given to such term in the Servicing
Agreement.
“Senior Series” means (a) so long as any Series A Notes are Outstanding or
amounts are payable to the Holders of the Series A Notes, the Series A Notes,
(b) after the Series A Notes have been repaid in full and all amounts due to the
Holders of the Series A Notes have been paid in full




- 44 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


and so long as any Series B Notes are Outstanding or amounts are payable to the
Holders of the Series B Notes, the Series B Notes and (c) after the Series A
Notes and the Series B Notes have been repaid in full and all amounts due to the
Holders of the Series A Notes and the Series B Notes have been paid in full and
so long as any Series C Notes are Outstanding or amounts are payable to the
Holders of the Series C Notes, the Series C Notes.
“Senior Trustee” means (a) so long as any Series A Notes are Outstanding or
amounts are payable to the Holders of the Series A Notes, the Trustee of the
Series A Notes (acting at the written direction of the Holders of a majority of
the Outstanding Principal Balance of such Series), (b) after the Series A Notes
have been repaid in full and all amounts due to the Holders of the Series A
Notes have been paid in full (as certified in writing to the Trustee) and so
long as any Series B Notes are Outstanding or amounts are payable to the Holders
of the Series B Notes, the Trustee of the Series B Notes (acting at the written
direction of the Holders of a majority of the Outstanding Principal Balance of
such Series) and (c) after the Series A Notes and the Series B Notes have been
repaid in full and all amounts due to the Holders of the Series A Notes and the
Series B Notes have been paid in full (as certified in writing to the Trustee)
and so long as any Series C Notes are Outstanding or amounts are payable to the
Holders of the Series C Notes, the Trustee of the Series C Notes (acting at the
written direction of the Holders of a majority of the Outstanding Principal
Balance of such Series).
“Series” means any series of Notes established pursuant to this Indenture.
“Series A Interest Shortfall” has the meaning given to such term in Section
3.07(g)(ii).
“Series A Note” means any Note, in substantially the form of Exhibit A-1 hereto,
issued as part of a Series of Notes that is designated as “Series A”, which may
be further differentiated by a numeric designation consisting of the year in
which such Series is issued and consecutive numbers in chronological order of
issuance to differentiate the Notes of each such Series of Series A Notes from
the Notes of any other Series of Series A Notes, provided that two or more
Series of Series A Notes issued at the same time may be given additional
alphanumeric designations to differentiate such Series among themselves.
“Series Account” has the meaning given to such term in Section 3.01.
“Series B Interest Shortfall” has the meaning given to such term in Section
3.07(g)(iii).
“Series B Note” means any Note, in substantially the form of Exhibit A-2 hereto,
issued as part of a Series of Notes that is designated as “Series B”, which may
be further differentiated by a numeric designation consisting of the year in
which such Series is issued and consecutive numbers in chronological order of
issuance to differentiate the Notes of each such Series of Series B Notes from
the Notes of any other Series of Series B Notes, provided that two or more
Series of Series B Notes issued at the same time may be given additional
alphanumeric designations to differentiate such Series among themselves.
“Series B Purchase Date” has the meaning given to such term in Section 4.13.




- 45 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Series B Purchase Option Notice” has the meaning given to such term in Section
4.13.
“Series B Purchaser” has the meaning given to such term in Section 4.13.
“Series C Interest Shortfall” has the meaning given to such term in Section
3.07(g)(iv).
“Series C Note” means any Note, in substantially the form of Exhibit A-3 hereto,
issued as part of a Series of Notes that is designated as “Series C”, which may
be further differentiated by a numeric designation consisting of the year in
which such Series is issued and consecutive numbers in chronological order of
issuance to differentiate the Notes of each such Series of Series C Notes from
the Notes of any other Series of Series C Notes, provided that two or more
Series of Series C Notes issued at the same time may be given additional
alphanumeric designations to differentiate such Series among themselves.
“Series C Purchase Date” has the meaning given to such term in Section 4.14.
“Series C Purchase Option Notice” has the meaning given to such term in Section
4.14.
“Series C Purchaser” has the meaning given to such term in Section 4.14.
“Series C Reserve Account” has the meaning given to such term in Section 3.01.
“Series C Reserve Amount” means $1,000,000.
“Series C Scheduled Principal Shortfall” has the meaning given to such term in
Section 3.07(g)(v).
“Series C Shortfall” means a Series C Interest Shortfall or a Series C Scheduled
Principal Shortfall.
“Service Provider” means each of the Trustee, the Servicer, the Administrative
Agent, the Operating Bank, the Security Trustee and any other service provider
retained from time to time by an Issuer Group Member pursuant to the Related
Documents.
“Service Provider Fees” means any fees, expenses and other amounts (of whatever
nature), except for Indemnification Amounts, Special Litigation Expenses and
Special Indemnity Payments, due or reimbursable to Service Providers in
accordance with the applicable agreements with such Service Providers (including
the Related Documents).
“Servicer” means the Person acting, at the time of determination, in the
capacity of the Servicer under the Servicing Agreement. The initial Servicer is
Willis Lease.
“Servicing Agreement” means the Amended and Restated Servicing Agreement dated
as of the Initial Closing Date among the Servicer, the Administrative Agent, the
Issuer Subsidiaries party thereto and the Issuer.




- 46 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Shortfall” means a Required Expenses Shortfall, a Series A Interest Shortfall,
a Series B Interest Shortfall or a Senior Hedge Payment Shortfall.
“Signatory Trustee” means the Owner Trustee, any Controlling Trustee or such
other trustee as the Controlling Trustees shall from time to time direct in
accordance with the Trust Agreement.
“Special Indemnity Payments” means (a) any indemnity amounts owing at any time
and from time to time by the Issuer to any Holder and (b) any other indemnity
amounts owing at any time and from time to time to any other Person party to a
Related Document (other than the Servicer under the Servicing Agreement) which
arise from violations of the Securities Act, the Exchange Act or any other
securities law.
“Special Litigation Expenses” means any amounts payable by an Issuer Group
Member in order to satisfy any final, non-appealable judgment against such
Issuer Group Member pursuant to a litigation proceeding to which such Issuer
Group Member is a named party (excluding any amounts that an Issuer Group Member
is contractually obligated to pay); provided that any such amounts payable by
any Issuer Group Member to any Seller or Service Provider shall not be deemed to
be a Special Litigation Expense.
“Special Majority” has the meaning given to such term in the Trust Agreement.
“Standard & Poor’s” means S&P Global Ratings, acting through Standard & Poor’s
Financial Services LLC.
“Stated Expiration Date” has the meaning given to such term in Section 3.14(d).
“Stated Rate” means, with respect to a Note, as of any date of determination
thereof, the interest rate set forth as the Stated Rate in such Note.
“Step-Up Interest” means, on each Payment Date following the Expected Final
Payment Date, so long as there are Initial Notes outstanding, interest at the
rate of 2.0% per annum, compounded monthly, on the Outstanding Principal Balance
of the Initial Notes for the Interest Accrual Period ending on such Payment
Date.
“Step-Up Interest Amount” means, with respect to any Initial Notes, on each
Payment Date following the Expected Final Payment Date, the accrued and unpaid
Step-Up Interest as of such Payment Date, including any interest at the rate of
2.0% per annum accrued on unpaid Step-Up Interest.
“Stock” means all shares of capital stock, all beneficial interests in trusts,
all membership interests in limited liability companies, all ordinary shares and
preferred shares and any options, warrants and other rights to acquire such
shares or interests.
“Subject Asset” means, in respect of any Subject Disposition, the Asset disposed
in such Subject Disposition.




- 47 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Subject Disposition” means, in respect of any Collection Period, an Asset
Disposition occurring during such Collection Period.
“Subordinated Expenses” means Special Indemnity Payments, Special Litigation
Expenses and Excess Indemnification Amounts.
“Subordinated Hedge Payments” means (a) any Hedge Termination Payment with
respect to the termination of a Currency Hedge Agreement resulting from a
voluntary termination by an Issuer Group Member of a Currency Hedge Agreement
(unless such voluntary termination is related to an Asset Disposition) or a
default of the Hedge Provider or in which the Hedge Provider is the sole
“affected party” as a result of a termination of a Currency Hedge Agreement
(other than for a termination due to an illegality or tax event as such events
are defined in the Currency Hedge Agreement) and (b) any Hedge Termination
Payment which by the terms of the applicable Currency Hedge Agreement is to be
subordinated in accordance with Section 3.09.
“Subordinated Rent Based Fees” has the meaning given to such term in the
Servicing Agreement.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company, trust or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company, trust or other entity
are at the time owned, or the management of which is otherwise controlled,
directly or indirectly through one or more intermediaries, or both, by such
Person.
“Substitute Asset” means any Aircraft Engine or Airframe that is to be
substituted for any Removed Asset (as defined in the Asset Purchase Agreement).
“Target Security Deposit Amount” means, with respect to any Payment Date (for
the purposes of this definition only, the “Relevant Payment Date”), an amount
equal to the greater of (i) $1,000,000 and (ii) the sum of (a) 100% of the
Remaining Security Deposits relating to Leases expected to expire during the
period from the Relevant Payment Date to but excluding the first Payment Date
succeeding the Relevant Payment Date, plus (b) 75% of the Remaining Security
Deposits relating to Leases expected to expire during the period from the first
Payment Date succeeding the Relevant Payment Date to but excluding the second
Payment Date succeeding the Relevant Payment Date, plus (c) 50% of the Remaining
Security Deposits relating to Leases expected to expire during the period from
the second Payment Date succeeding the Relevant Payment Date to but excluding
the third Payment Date succeeding the Relevant Payment Date, plus (d) 25% of the
Remaining Security Deposits relating to Leases expected to expire during the
period from the third Payment Date succeeding the Relevant Payment Date to but
excluding the fourth Payment Date succeeding the Relevant Payment Date.
“Tax Redemption” has the meaning given to such term in Section 3.11(b).




- 48 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Taxes” mean any and all taxes, fees, levies, duties, tariffs, imposts, and
other charges of any kind (together with any and all interest, penalties, loss,
damage, liability, expense, additions to tax and additional amounts or costs
Incurred or imposed with respect thereto) imposed or otherwise assessed by the
United States of America or by any state, local or foreign government (or any
subdivision or agency thereof) or other taxing authority, including, without
limitation: taxes or other charges on or with respect to income, franchises,
windfall or other profits, gross receipts, property, sales, use, capital stock,
payroll, employment, social security, workers’ compensation, unemployment
compensation, or net worth and similar charges; and taxes or other charges in
the nature of excise, withholding, ad valorem, stamp, transfer, value added,
taxes on goods and services, gains taxes, license, registration and
documentation fees, customs duties, tariffs, and similar charges.
“Termination Notice” has the meaning assigned to such term in the Initial
Liquidity Facility.
“Third Party Event” has the meaning given to such term in Section 5.03.
“Threshold Rating” means a published long-term issuer credit, long-term issuer
default or senior unsecured debt rating of (a) if there are any Series A Notes
Outstanding, BBB (or the equivalent) by Fitch or, only if Fitch does not then
rate the Initial Liquidity Facility Provider, Standard & Poor’s, (b) if there
are not then Series A Notes Outstanding, BBB- (or the equivalent) by Fitch or,
only if Fitch does not then rate the Initial Liquidity Facility Provider,
Standard & Poor’s and (c) if KBRA then rates the Initial Liquidity Facility
Provider, at least BBB- (or the equivalent) by KBRA.
“Total Loss” means, with respect to any Asset (a) if the same is subject to a
Lease, an Event of Loss (as defined in such Lease) or the like (however so
defined); or (b) if the same is not subject to a Lease, (i) its actual,
constructive, compromised, arranged or agreed total loss, (ii) its destruction,
damage beyond economic repair or being rendered permanently unfit for normal use
for any reason whatsoever, (iii) its requisition for title, confiscation,
restraint, detention, forfeiture or any compulsory acquisition or seizure or
requisition for hire (other than a requisition for hire for a temporary period
not exceeding 180 days) by or under the order of any government (whether civil,
military or de facto) or public or local authority or (iv) its hijacking, theft
or disappearance, resulting in loss of possession by the owner or operator
thereof for a period of ninety (90) consecutive days or longer. A Total Loss
with respect to any Asset shall be deemed to occur on the date on which such
Total Loss is deemed pursuant to the relevant Lease to have occurred or, if such
Lease does not so deem or the relevant Asset is not subject to a Lease, (A) in
the case of an actual total loss or destruction, damage beyond economic repair
or being rendered permanently unfit, the date on which such loss, destruction,
damage or rendering occurs (or, if the date of loss or destruction is not known,
the date on which the relevant Asset was last heard of); (B) in the case of a
constructive, compromised, arranged or agreed total loss, the earlier of (1) the
date 30 days after the date on which notice claiming such total loss is issued
to the insurers or brokers and (2) the date on which such loss is agreed or
compromised by the insurers; (C) in the case of requisition for title,
confiscation, restraint, detention, forfeiture, compulsory acquisition or
seizure, the date on which the same takes effect; (D) in the case of a
requisition for hire, the expiration of a period of 180 days from the date on
which such requisition commenced (or, if earlier, the date upon which insurers




- 49 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


make payment on the basis of a Total Loss); or (E) in the case of clause (iv)
above, the final day of the period of 90 consecutive days referred to therein.
“Trust Agreement” means that certain Second Amended and Restated Trust Agreement
of Willis Engine Structured Trust V, dated as of the date hereof, among the
Controlling Trustees identified therein, the Owner Trustee and Willis Lease, as
Depositor.
“Trustee” means, with respect to each Series of Notes, the Person appointed, at
the time of determination, as the trustee of such Series of Notes in accordance
with this Indenture, as applicable. The initial Trustee for each Series of Notes
is Deutsche Bank Trust Company Americas.
“Trustee Fees” means, the fees payable to the Trustee as set forth in a fee
letter between the Issuer and the Trustee.
“Trustee Resolution” means a resolution adopted by a majority of the Controlling
Trustees, evidenced by a certified copy of such resolution signed by a Signatory
Trustee.
“Trustee’s Website” means the Trustee’s password protected internet website
initially located at http://tss.sfs.db.com/investpublic.
“Unfunded Maintenance Reimbursement Amount” means, in respect of any Calculation
Date, (a) the aggregate amount of Maintenance and Modification Expenses during
the six-month period ending on such Calculation Date, less (b) the sum of (i)
the aggregate of the amounts available in the Maintenance Reserve Account during
the six-month period ending on such Calculation Date and (ii) any Cure Advances
made to fund such Maintenance and Modification Expenses during the six-month
period ending on such Calculation Date.
“United States Person” means a United States person (as defined in Section
7701(a)(30) of the Code) that is not treated for U.S. federal income tax
purposes as a trust described in Subpart E of Subchapter J in Chapter 1 of the
Code.
“U.S. Government Obligations” has the meaning given to such term in Section
11.02(a).
“Usage Fees” means rent (whether called usage fee, supplemental rent,
utilization rent, maintenance reserve or any similar term) that is in addition
to a base rent for the Asset (regardless of how such base rent is calculated)
payable under a Lease, including such additional rent that is based on hours or
cycles of operation of the life-limited parts of an Asset.
“Website” has the meaning given to such term in Section 5.03(j).
“Willis Lease” means Willis Lease Finance Corporation, a Delaware corporation.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




- 50 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Written Notice” means, with reference to the Issuer, the Trustee, the Operating
Bank, the Security Trustee, the Administrative Agent or the provider of any
Eligible Credit Facility, a written instrument executed by a Responsible Officer
of such Person.
Section 1.02    Rules of Construction. Unless the context otherwise requires:
(a)    A term has the meaning assigned to it and an accounting term not
otherwise defined has the meaning assigned to it in accordance with GAAP.
(b)    The terms “herein”, “hereof” and other words of similar import refer to
this Indenture as a whole and not to any particular Article, Section or other
subdivision.
(c)    Unless otherwise indicated in context, all references to Articles,
Sections, Schedules or Exhibits refer to an Article or Section of, or a Schedule
or Exhibit to, this Indenture.
(d)    Words of the masculine, feminine or neuter gender shall mean and include
the correlative words of other genders, and words in the singular shall include
the plural, and vice versa.
(e)    The terms “include”, “including” and similar terms shall be construed as
if followed by the phrase “without limitation”.
(f)    References in this Indenture to an agreement or other document (including
this Indenture) include references to such agreement or document as amended,
replaced or otherwise modified (without, however, limiting the effect of the
provisions of this Indenture with regard to any such amendment, replacement or
modification), and the provisions of this Indenture apply to successive events
and transactions. References to any Person shall include such Person’s
successors in interest and permitted assigns.
(g)    References in this Indenture to any statute or other legislative
provision shall include any statutory or legislative modification or
re-enactment thereof, or any substitution therefor, and references to any
governmental Person shall include reference to any governmental Person
succeeding to the relevant functions of such Person.
(h)    References in this Indenture to the Notes or to a Series of Notes include
the conditions applicable to such Notes or such Series; and any reference to any
amount of money due or payable by reference to such Notes or such Series shall
include any sum covenanted to be paid by the Issuer under this Indenture.
(i)    References in this Indenture to any action, remedy or method of judicial
proceeding for the enforcement of the rights of creditors or of security shall
be deemed to include, in respect of any jurisdiction other than the State of New
York, references to such action, remedy or method of judicial proceeding for the
enforcement of the rights of creditors or of security available or appropriate
in such jurisdiction as shall most nearly approximate




- 51 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


such action, remedy or method of judicial proceeding described or referred to in
this Indenture.
(j)    Where any payment is to be made, any funds are to be applied or any
calculation is to be made hereunder on a day which is not a Business Day, unless
any Related Document otherwise provides, such payment shall be made, funds shall
be applied and calculation shall be made on the next succeeding Business Day,
and payments (unless otherwise provided for in respect of the Notes) shall be
adjusted accordingly. Where any calculation is to be made hereunder on a
Calculation Date or any amount hereunder is in respect of a Calculation Date,
such calculation shall be made as of the close of business on such Calculation
Date and such amount shall be in respect of the close of business on such
Calculation Date.
(k)    Where the Servicer or any replacement servicer is performing or may
perform lease management and/or remarketing services pursuant to a Related
Document in relation to one or more Assets at the same time, a reference in this
Indenture to the “Servicer” shall be construed as a reference to each of the
Servicer or such replacement servicer and the rights and obligations of the
parties hereto shall be construed accordingly.
(l)    Any provision in this Indenture providing for a transfer to, or a
withdrawal from, an Account or any other bank account by the Administrative
Agent shall be construed to be a transfer to, or a withdrawal from, as the case
may be, such Account or other bank account by the Operating Bank or other
Eligible Institution at which the applicable account or accounts are located at
the written, electronic or other automated funds transfer direction of the
Administrative Agent. Such direction may be made by the Administrative Agent
unless the Administrative Agent shall have defaulted under the Administrative
Agency Agreement, and any such direction (i) shall be in writing, (ii) shall
give full details of the amount to be transferred or withdrawn, the Account or
other bank account to be debited, the Account or other bank account to be
credited and the date of the relevant payment and (iii) shall certify that such
request is made pursuant to and in accordance with the terms of this Indenture.
The Operating Bank and the Trustee shall be entitled to act in accordance with
such a request, without further question or inquiry, and shall have no
obligation to give any direction to any other Eligible Institution at which an
account or accounts are located unless and until it receives such a request from
the Administrative Agent; provided that the Administrative Agent shall at all
times comply with the relevant provisions of the Administrative Agency Agreement
with respect to any such direction.
(m)    For purposes of determining the balance of amounts credited to and/or
deposited in an Account, the “value” of Permitted Account Investments deposited
in and/or credited to an Account shall be the lower of the acquisition cost
thereof and the then fair market value thereof and the “value” of Dollars and
cash equivalents of Dollars (other than cash equivalents of Dollars included in
the definition of Permitted Account Investments) shall be the face value
thereof.
(n)    Each reference in a Related Document to Refinancing Notes may also
include loans or other debt instruments borrowed or issued, as applicable, to
refinance any Notes




- 52 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


whether or not an instrument is issued to represent such debt, and the
provisions of the Related Document shall be construed accordingly. Without
limiting the foregoing, each reference in a Related Document to Refinancing
Notes or an indenture supplemental hereto providing for the issuance of
Refinancing Notes may include, as the context may require, such refinancing loan
or other debt instrument and any credit agreement under which a refinancing loan
is borrowed as applicable, any references to Notes shall be construed to include
such loan, other debt instrument or credit agreement as applicable, and any
references to Holders shall be construed to include the lenders of any such loan
as applicable; provided that any provisions of any Related Document as would
only be applicable if an instrument is issued to represent such debt shall
either be construed as referring to a borrowing rather than an issuance or, if
the context so requires, shall not be applicable if no instrument or security is
issued.
Section 1.03    Compliance Certificates and Opinions. Upon any application or
request by the Issuer to the Trustee to take any action under any provision of
this Indenture, the Issuer shall furnish to the Trustee an Officer’s Certificate
stating that, in the opinion of the signer thereof, all conditions precedent, if
any, provided for in this Indenture relating to the proposed action have been
complied with, and an Opinion of Counsel stating that, in the opinion of such
counsel, all such conditions precedent, if any, have been complied with, except
that in the case of any such application or request as to which the furnishing
of such documents is specifically required by any provision of this Indenture
relating to such particular application or request, no additional certificate or
opinion need be furnished.
Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture or any indenture supplemental hereto
shall include:
(a)    a statement that each individual signing such certificate or opinion has
read such covenant or condition and the definitions in this Indenture relating
thereto;
(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(c)    a statement that, in the opinion of each such individual, he has made
such examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
(d)    a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.
Section 1.04    Acts of Holders. (a) Any direction, consent, waiver or other
action provided by this Indenture in respect of the Notes to be given or taken
by Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent or
proxy duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee, to each Rating Agency where it is hereby expressly
required pursuant to this Indenture and to the Issuer. Such instrument or
instruments (and the action embodied therein and evidenced




- 53 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


thereby) are herein sometimes referred to as the “Act” of the Holders signing
such instrument or instruments. Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose under
this Indenture and conclusive in favor of the Trustee or the Issuer, if made in
the manner provided in this Section.
(a)    The fact and date of the execution by any Person of any such instrument
or writing may be proved by the certificate of any notary public or other
officer of any jurisdiction authorized to take acknowledgments of deeds or
administer oaths that the Person executing such instrument acknowledged to him
the execution thereof, or by an affidavit of a witness to such execution sworn
to before any such notary or such other officer and where such execution is by
an officer of a corporation or association, trustee of a trust or member of a
partnership, on behalf of such corporation, association, trust or partnership,
such certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other reasonable manner which the Trustee deems sufficient.
(b)    In determining whether the Holders have given any direction, consent,
request, demand, authorization, notice, waiver or other Act (a “Direction”),
under this Indenture, Notes owned by the Issuer, the Servicer or any Certificate
Holder or any Affiliate of such Person shall be disregarded and deemed not to be
Outstanding for purposes of any such determination. In determining whether the
Trustee shall be protected in relying upon any such Direction, only Notes which
a Responsible Officer of the Trustee actually knows to be so owned shall be so
disregarded. Notwithstanding the foregoing, (i) if any such Person individually
or collectively owns 100% of any Series of Notes Outstanding, such Series of
Notes shall not be so disregarded as aforesaid, and (ii) if any amount of Notes
so owned by any such Person have been pledged in good faith, such Notes shall
not be disregarded as aforesaid if the pledgee establishes to the satisfaction
of the Trustee the pledgee’s right so to act with respect to such Notes and that
the pledgee is not the Issuer, the Servicer or a Certificate Holder or any
Affiliate of any such Person.
(c)    The Issuer may at its option, by delivery of Officer’s Certificates to
the Trustee, set a record date other than the Record Date to determine the
Holders in respect of the Notes entitled to give any Direction in respect of
such Notes. Such record date shall be the record date specified in such
Officer’s Certificate which shall be a date not more than 30 days prior to the
first solicitation of Holders in connection therewith. If such a record date is
fixed, such Direction may be given before or after such record date, but only
the Holders of record at the close of business on such record date shall be
deemed to be Holders for the purposes of determining whether Holders of the
requisite proportion of Outstanding Notes have authorized or agreed or consented
to such Direction, and for that purpose the Outstanding Notes shall be computed
as of such record date; provided that no such Direction by the Holders on such
record date shall be deemed effective unless it shall become effective pursuant
to the provisions of this Indenture not later than one year after the record
date.




- 54 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(d)    Any Direction or other action by the Holder of any Note shall bind the
Holder of every Note issued upon the transfer thereof or in exchange therefor or
in lieu thereof, whether or not notation of such action is made upon such Note.
(e)    Each Direction by the Holders with respect to any Series of Notes shall
be given to the Trustee or the Senior Trustee, as applicable, in writing on
behalf of such Holders, pursuant to Section 12.05. The Trustee or Senior Trustee
shall vote or give consent if such Direction is received from the Holders of the
applicable percentage of the aggregate Outstanding Principal Balance of the
relevant Notes as provided for in this Indenture or in any other Related
Document. Notwithstanding anything to the contrary in any Related Document,
(i) the Trustee or the Senior Trustee shall make each determination as to
whether a Holder has given, or is entitled under this Indenture or any other
Related Document to give, a Direction and each determination as to whether any
Notes shall be disregarded as set forth in this Section 1.04 and (ii) the
Trustee or the Senior Trustee, as applicable, shall be entitled to conclusively
rely (without any independent investigation, inquiry or verification) on any
Direction from the Holders of any Series of Notes. In determining the identity
and holdings of each Holder, the Trustee or Senior Trustee shall be permitted to
conclusively rely on the Register.
ARTICLE II
THE NOTES
Section 2.01    Authorized Amount; Terms; Form; Execution and Delivery. (a) The
Outstanding Principal Balance of any Series of Notes which may be authenticated
and delivered from time to time under this Indenture shall not exceed the
initial Outstanding Principal Balance set forth for such Series of Notes, in the
case of the Initial Notes, in the definition of the Initial Series A Notes, the
Initial Series B Notes or the Initial Series C Notes, as applicable, or, with
respect to any Refinancing Notes, as authorized in a Trustee Resolution. All
Initial Notes shall be issued at the same time and no additional Notes shall be
issued under this Indenture; provided that Refinancing Notes may be issued in
connection with a Refinancing of the Initial Notes or a refinancing of any
previously issued Refinancing Notes and any Refinancing Notes may be reopened,
without the consent of any Holder, for the issuance of additional Refinancing
Notes, subject in all cases to Sections 2.10 and 5.02 and any other applicable
provision of this Indenture; provided that at no time may the Outstanding
Principal Balance of any Series of Refinancing Notes issued in connection with a
Refinancing exceed the Redemption Price of the Series of Notes being refinanced
thereby plus Refinancing Expenses relating thereto.
The Initial Notes shall be issued on the Initial Closing Date and shall consist
of the Initial Series A Notes, the Initial Series B Notes and the Initial Series
C Notes. The number of Series of Notes that may be issued in accordance with
this Indenture is limited as set forth in this Section 2.01(a). Any Series of
Refinancing Notes shall be designated as “Series A”, “Series B” or “Series C”,
in the same Series as the Notes being refinanced by such Refinancing Notes.
Interest at the Stated Rate shall accrue on any Notes from the relevant issuance
date of such Note and shall be computed for each Interest Accrual Period on the
basis of (i) in the case of the




- 55 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


first Interest Accrual Period and any incomplete Interest Accrual Period, a
360-day year consisting of twelve 30-day months and (ii) otherwise, a 360-day
year and one-twelfth of an annual interest payment on the Outstanding Principal
Balance of such Notes.
In addition, Step-Up Interest shall accrue on the Initial Notes from the
Expected Final Payment Date and shall be computed for each applicable Interest
Accrual Period on the basis of a 360-day year consisting of twelve 30-day
months.
Any amount of Redemption Premium on any Notes not paid when due shall, to the
fullest extent permitted by Applicable Law, bear interest at an interest rate
per annum equal to the Stated Rate for such Notes from the date when due until
such amount is paid or duly provided for, payable on the next succeeding Payment
Date, subject to the availability of the Available Collections therefor in
accordance with the priority of payments under Section 3.09.
(b)    There shall be issued and delivered and authenticated on the Initial
Closing Date (or, in the case of a Refinancing, on the date on which the
Refinancing Notes relating to such Refinancing were issued), to each of the
Holders, Notes in the principal amounts and maturities and bearing the interest
rates, set forth therein, substantially in the form set forth in Exhibit A-1,
A-2 or A-3 (as applicable) to this Indenture or in any indenture supplemental
hereto, with such appropriate insertions, legends, omissions, substitutions and
other variations as are required or permitted by this Indenture, and may have
such letters, numbers or other marks of identification and such legends or
endorsements printed, lithographed or engraved thereon, as may be required to
comply with the rules of any securities exchange on which such Notes may be
listed, to comply with the rules of the Depositary, or to conform to any usage
in respect thereof, or as may, consistently herewith, be prescribed by the
Signatory Trustee executing such Notes, such determination by the Signatory
Trustee to be evidenced by his or her execution of the Notes.
Definitive Notes shall be printed, lithographed or engraved or produced by any
combination of these methods or may be produced in any other manner permitted by
the rules of any securities exchange on which the Notes may be listed, or to
comply with the rules of the Depositary, all as determined by the Signatory
Trustee executing such Notes, as evidenced by his or her execution of such
Notes.
Each Series of Notes offered and sold in reliance on Rule 144A shall be issued
initially in the form of one or more permanent global Notes in registered form
(“Rule 144A Global Notes”) without interest coupons and with such applicable
legends as are provided for in Section 2.02, substantially in the form set forth
in Exhibit A-1, A-2 or A-3 (as applicable) to this Indenture or in any indenture
supplemental hereto registered in the name of Cede & Co., as nominee of the
Depositary, deposited with the Depositary or a custodian therefor in accordance
with the Applicable Procedures and duly executed by the Issuer and authenticated
by the Trustee as hereinafter provided.
Each Series of Notes offered and sold in offshore transactions in reliance on
Regulation S shall be issued initially in the form of one or more Regulation S
Temporary Global Notes in registered form without interest coupons and with such
applicable legends as are provided for in Section 2.02, substantially in the
form set forth in Exhibit A-1, A-2 or A-3 (as applicable) to this Indenture or
in




- 56 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


any indenture supplemental hereto, registered in the name of Cede & Co., as
nominee of the Depositary, deposited with the Depositary or a custodian therefor
in accordance with the Applicable Procedures and duly executed by the Issuer and
authenticated by the Trustee as hereinafter provided. Until the 40th day after
the later of the commencement of the offering of any series of Notes (including
any Refinancing Notes) initially issued in the form of a Regulation S Temporary
Global Note or the Initial Closing Date (or, in the case of a Refinancing, on
the date on which the Refinancing Notes relating to such Refinancing were
issued), interests in such Regulation S Temporary Global Note may be held only
through Participants acting for and on behalf of Euroclear and Clearstream. The
Restricted Period will be terminated upon the receipt by the Trustee of any
certifications required pursuant to Rule 903(b)(3)(ii)(B) under the Securities
Act, which certifications may be (but need not be) provided in accordance with
the Applicable Procedures, which certifications or Applicable Procedures the
Trustee shall have no duty to monitor or confirm compliance with; provided that,
if no such certifications are required, then the Restricted Period shall
terminate on the last day thereof. Following the termination of the applicable
Restricted Period, Beneficial Interests in the Regulation S Temporary Global
Note shall be exchanged for Beneficial Interests in the Regulation S Permanent
Global Note pursuant to the Applicable Procedures. If the Issuer shall be
required to issue a Regulation S Permanent Global Note in place of a Regulation
S Temporary Global Note, simultaneously with the authentication by the Trustee
of the Regulation S Permanent Global Note pursuant to Issuer order, the Trustee
shall cancel the Regulation S Temporary Global Note in accordance with its
customary procedures and the Applicable Procedures in effect from time to time.
The Outstanding Principal Balance of each Rule 144A Global Note may from time to
time be increased or decreased by adjustments made by the Trustee on the
applicable Global Note or on the records of the Trustee as hereinafter provided
in accordance with the instructions and the Applicable Procedures of the
Depositary. The Outstanding Principal Balance of each Regulation S Global Note
may from time to time be increased or decreased by adjustments made by the
Trustee on the applicable Global Note or on the records of the Trustee as
hereinafter provided in accordance with the instructions and the Applicable
Procedures of the Depositary.
(c)    On the date of any Refinancing, the Issuer shall issue and deliver as
provided in Section 2.10 an aggregate principal amount of Refinancing Notes
having the maturities and bearing the interest rates and such other terms
authorized by one or more Trustee Resolutions or in any indenture supplemental
hereto providing for the issuance of such Notes or specified in the form of such
Notes, in each case in accordance with Section 2.10.
(d)    The Notes shall be executed on behalf of the Issuer by the manual or
facsimile signature of a Signatory Trustee.
(e)    Each Note bearing the manual or facsimile signature of any individual who
was at the time such Note was executed a Signatory Trustee shall bind the
Issuer, notwithstanding that any such individual has ceased to hold such office
prior to the authentication and delivery of such Note or any payment thereon.
(f)    At any time and from time to time after the execution of any Notes, the
Issuer may deliver such Notes to the Trustee for authentication and, subject to
the provisions of




- 57 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


clause (g) below, the Trustee shall authenticate such Notes by manual or
facsimile signature upon receipt by it of an Officer’s Certificate of the Issuer
certifying that all conditions precedent in connection with the issuance of such
Notes have been satisfied and directing the Trustee to authenticate such Notes.
The Notes shall be authenticated on behalf of the Trustee by any Responsible
Officer of the Trustee.
(g)    No Note shall be entitled to any benefit under this Indenture or be valid
or obligatory for any purpose, unless it shall have been executed on behalf of
the Issuer as provided in clause (d) above and authenticated by or on behalf of
the Trustee as provided in clause (f) above. Such signatures shall be conclusive
evidence that such Note has been duly executed and authenticated under this
Indenture. Each Note shall be dated the date of its authentication.
(h)    The Issuer shall execute and the Trustee shall, in accordance with this
Section 2.01(h) and at the written direction of the Issuer, authenticate the
Global Notes and retain the Global Notes as custodian for and on behalf of the
Depositary. Upon deposit with the Trustee of each Global Note authenticated by
the Trustee, the Depositary shall credit, on its internal system, the respective
principal amounts of individual Beneficial Interests to the accounts of the
beneficial owners thereof or their respective custodians or nominees who have
accounts with the Depositary. Ownership of Beneficial Interests will be limited
to Participants or Persons who hold Beneficial Interests through Participants.
Ownership of Beneficial Interests will be shown on, and the transfer of that
ownership will be effected only through, records maintained in book-entry form
by the Depositary (with respect to interests of Participants) and the records of
Participants (with respect to interests of Persons other than Participants).
Participants shall have no rights under this Indenture with respect to any
Beneficial Interest in a Global Note held on their behalf by the Depositary. The
Depositary may be treated by the Issuer, the Trustee and any agent of the Issuer
or the Trustee as the absolute owner of such Global Note for all purposes
whatsoever (except to the extent otherwise provided herein). Notwithstanding the
foregoing, nothing herein shall prevent the Issuer, the Trustee or any agent of
the Issuer or the Trustee from giving effect to any written certification, proxy
or other authorization furnished by the Depositary or impair, as between the
Depositary and its Participants, the operation of customary practices of the
Depositary governing the exercise of the rights of an owner of a Beneficial
Interest in any Global Note. The Depositary, as a Holder, may grant proxies and
otherwise authorize any Person, including its Participants and Persons that may
hold interests through Participants, to take any action which a Holder is
entitled to take under this Indenture or the Notes.
Section 2.02    Restrictive Legends. (a) Each Global Note and, except as
provided in Section 2.12(f), each Definitive Note (and all Notes issued in
exchange therefor or upon registration of transfer or substitution thereof),
except as provided in Section 2.12(f), shall bear the following legends (in
addition to any other applicable legends or restrictions):
NEITHER THIS NOTE, NOR ANY INTEREST HEREIN HAS BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY
SECURITIES REGULATORY AUTHORITY IN ANY




- 58 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


JURISDICTION AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN
THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF, THE HOLDER OR BENEFICIAL
OWNER OF AN INTEREST HEREIN (i) REPRESENTS THAT (A) IT IS A “QUALIFIED
INSTITUTIONAL BUYER” (A “QUALIFIED INSTITUTIONAL BUYER”) AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”) AND HAS ACQUIRED THIS NOTE OR AN INTEREST
HEREIN IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A OR (B) IT IS NOT A
U.S. PERSON AND IS ACQUIRING THIS NOTE OR AN INTEREST HEREIN IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”); (ii) AGREES THAT IT WILL NOT RESELL OR OTHERWISE TRANSFER THIS
NOTE OR AN INTEREST HEREIN EXCEPT (A) TO WILLIS ENGINE STRUCTURED TRUST V (THE
“ISSUER”) OR ANY OF ITS AFFILIATES (AS DEFINED IN RULE 501(b) OF REGULATION D),
(B) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A, (C) IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S, (D) PURSUANT TO AN
EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT
(IF AVAILABLE), OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT AND, IN EACH OF THE CASES (A) THROUGH (E) ABOVE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE IN THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION; AND (iii) AGREES THAT IT WILL DELIVER TO
EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IF THE PROPOSED TRANSFER IS PURSUANT
TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE
SECURITIES ACT OR PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OTHER THAN RULE 144A OR REGULATION S, THE HOLDER MUST,
PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE ISSUER SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION”, “UNITED STATES” AND “U.S. PERSONS” HAVE THE MEANINGS GIVEN TO THEM
BY REGULATION S. THE AMENDED AND RESTATED TRUST INDENTURE (THE “INDENTURE”)
DATED AS OF MARCH 3, 2020, AMONG THE ISSUER, DEUTSCHE BANK TRUST COMPANY
AMERICAS, AS TRUSTEE AND OPERATING BANK, WILLIS LEASE FINANCE CORPORATION, AS
ADMINISTRATIVE AGENT AND BANK OF AMERICA, N.A., AS THE INITIAL LIQUIDITY
FACILITY PROVIDER CONTAINS A PROVISION REQUIRING THE REGISTRAR TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR AN INTEREST HEREIN IN VIOLATION OF THE
FOREGOING RESTRICTIONS.




- 59 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


BY ITS ACQUISITION OR ACCEPTANCE OF THIS NOTE OR ANY INTEREST HEREIN, THE HOLDER
WILL BE DEEMED TO HAVE REPRESENTED, WARRANTED AND AGREED (OR IN THE CASE OF A
DEFINITIVE NOTE WILL BE REQUIRED TO REPRESENT, WARRANT AND AGREE) THAT EITHER:
(A) NO ASSETS OF (I) AN EMPLOYEE BENEFIT PLAN SUBJECT TO TITLE I OF THE
U.S. EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”),
(II) A PLAN SUBJECT TO SECTION 4975 OF THE U.S. INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”), (III) A PLAN, ACCOUNT OR ARRANGEMENT (SUCH AS A
GOVERNMENTAL, CHURCH OR NON-U.S. PLAN) THAT IS SUBJECT TO ANY FEDERAL, STATE,
LOCAL OR OTHER NON-U.S. LAW THAT IS SUBSTANTIALLY SIMILAR TO SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”) OR (IV) AN ENTITY WHOSE
UNDERLYING ASSETS ARE DEEMED TO INCLUDE ASSETS OF ANY SUCH EMPLOYEE BENEFIT
PLAN, PLAN, ACCOUNT OR ARRANGEMENT, HAVE BEEN USED TO ACQUIRE OR HOLD THIS NOTE
OR ANY INTEREST HEREIN; OR (B) IT IS ACQUIRING A SERIES A NOTE OR SERIES B NOTE
AND THE ACQUISITION AND HOLDING OF THIS NOTE OR ANY INTEREST HEREIN BY THE
HOLDER DO NOT AND WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR A
VIOLATION OF ANY SIMILAR LAW, AS APPLICABLE.
EACH HOLDER AND BENEFICIAL OWNER OF A NOTE, BY THE ACCEPTANCE OF SUCH NOTE OR
ACQUISITION OF ANY BENEFICIAL INTEREST THEREIN, COVENANTS AND AGREES, FOR THE
BENEFIT OF THE ISSUER, TO THE EXTENT IT IS LEGALLY ABLE TO DO SO, TO PROVIDE TO
THE ADMINISTRATIVE AGENT, THE ISSUER OR THE TRUSTEE SUCH PROPERLY COMPLETED AND
EXECUTED DOCUMENTATION, INFORMATION OR CERTIFICATION (INCLUDING, BUT NOT LIMITED
TO, INTERNAL REVENUE SERVICE FORMS W-8BEN,W-8BEN-E, W-8IMY, W-8ECI, W-8EXP AND
W-9 (OR ANY SUCCESSOR FORMS)) AS (1) WOULD REDUCE OR ELIMINATE (I) ANY TAXES
PAYABLE BY, OR WITHHELD WITH RESPECT TO AMOUNTS PAYABLE TO, THE ISSUER OR ANY
OTHER ISSUER GROUP MEMBER OR (II) WITHHOLDING TAXES IMPOSED ON ANY AMOUNT
PAYABLE BY THE TRUSTEE OR ANY AMOUNT PAID OR PAYABLE BY THE ISSUER UNDER THIS
INDENTURE AND/OR (2) MAY BE HELPFUL (AS REASONABLY DETERMINED BY THE
ADMINISTRATIVE AGENT, THE ISSUER OR THE TRUSTEE EACH IN ITS SOLE DISCRETION) FOR
THE TRUSTEE OR THE ISSUER TO SATISFY ITS OBLIGATIONS RELATING TO FATCA,
WITHHOLDING (INCLUDING BACKUP WITHHOLDING) AND INFORMATION REPORTING UNDER THE
CODE AND ANY OTHER APPLICABLE LAW.
EACH HOLDER AND BENEFICIAL OWNER OF A NOTE, BY THE ACCEPTANCE OF SUCH NOTE OR
ACQUISITION OF ANY BENEFICIAL INTEREST THEREIN, COVENANTS AND AGREES, FOR THE
BENEFIT OF THE ISSUER, (I) AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW
FOLLOWING A REASONABLE WRITTEN REQUEST BY THE ADMINISTRATIVE AGENT, THE ISSUER
OR THE




- 60 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


TRUSTEE OR THEIR AGENTS, TO OBTAIN AND PROVIDE THE ADMINISTRATIVE AGENT, THE
ISSUER OR THE TRUSTEE, THE FATCA RESPONSIBLE OFFICER OR THEIR AGENTS WITH
INFORMATION OR DOCUMENTATION RELATING TO SUCH PERSON, AND TO UPDATE OR CORRECT
SUCH INFORMATION OR DOCUMENTATION, AS IS NECESSARY OR HELPFUL (IN THE GOOD FAITH
SOLE DETERMINATION OF THE ISSUER, THE TRUSTEE OR THEIR AGENTS AS APPLICABLE) FOR
THE ISSUER, ANY OTHER ISSUER GROUP MEMBER AND THE TRUSTEE, OR THEIR AGENTS, TO
COMPLY WITH THEIR OBLIGATIONS UNDER FATCA, AND (II) THAT THE ISSUER, ANY OTHER
ISSUER GROUP MEMBER, THE TRUSTEE AND/OR THE FATCA RESPONSIBLE OFFICER MAY (1)
PROVIDE SUCH INFORMATION AND DOCUMENTATION AND ANY OTHER INFORMATION CONCERNING
AN INVESTMENT IN THE NOTES TO THE UNITED STATES INTERNAL REVENUE SERVICE AND ANY
OTHER RELEVANT TAXING AUTHORITY AND (2) TAKE SUCH OTHER STEPS AS THEY DEEM
NECESSARY OR HELPFUL TO COMPLY WITH THEIR OBLIGATIONS (OR THE OBLIGATIONS OF ANY
OTHER ISSUER GROUP MEMBER) UNDER FATCA.
(b)    Each Global Note shall also bear the following legend:
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRUSTEE OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IN EXCHANGE
FOR THIS NOTE IS REGISTERED IN THE NAME OF CEDE & CO., OR IN SUCH OTHER NAME AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND
TRANSFERS OF PORTIONS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN
ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE.
[Insert for each Note that is not subject to the rules for contingent payment
debt, but in the case of a Series A Note, only if such Series A Note is issued
with more than de minimis OID, as determined under U.S. federal income tax
principles.] [THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR
PURPOSES OF SECTION 1271 ET SEQ. OF THE CODE. FOR INFORMATION REGARDING THE
ISSUE DATE, ISSUE PRICE, YIELD TO MATURITY AND AMOUNT OF OID, PLEASE CONTACT
WILLIS LEASE FINANCE CORPORATION, 4700 LYONS TECHNOLOGY PARKWAY, COCONUT CREEK,
FLORIDA 33073, ATTENTION: GENERAL COUNSEL.]




- 61 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


[In lieu of the prior OID legend, insert for any Series of Notes treated as
subject to the rules for contingent payment debt for U.S. federal income tax
purposes] [THE FOLLOWING INFORMATION IS SUPPLIED SOLELY FOR U.S. FEDERAL INCOME
TAX PURPOSES. THIS NOTE IS SUBJECT TO THE RULES FOR DEBT INSTRUMENTS WITH
CONTINGENT PAYMENTS UNDER TREASURY REGULATION SECTION 1.1275-4. FOR INFORMATION
REGARDING THE ISSUE PRICE, THE ISSUE DATE, THE COMPARABLE YIELD AND THE
PROJECTED PAYMENT SCHEDULE FOR THIS NOTE, HOLDERS SHOULD SUBMIT A WRITTEN
REQUEST TO THE ISSUER C/O WILLIS LEASE FINANCE CORPORATION, 4700 LYONS
TECHNOLOGY PARKWAY, COCONUT CREEK, FLORIDA 33073, ATTENTION: GENERAL COUNSEL.]
THE HOLDER AND EACH BENEFICIAL OWNER OF THIS NOTE COVENANTS AND AGREES THAT IT
WILL TREAT THIS NOTE AS DEBT FOR U.S. FEDERAL INCOME TAX PURPOSES AND WILL NOT
TAKE ANY ACTION CONTRARY TO SUCH CHARACTERIZATION, INCLUDING, WITHOUT
LIMITATION, FILING ANY TAX RETURNS OR FINANCIAL STATEMENTS INCONSISTENT
THEREWITH.
(c)    Each Regulation S Temporary Global Note shall bear the following legend:
PRIOR TO THE EXPIRATION OF A RESTRICTED PERIOD ENDING ON THE EXPIRATION OF THE
40-DAY “DISTRIBUTION COMPLIANCE PERIOD” (AS DEFINED IN RULE 902(F) OF
REGULATION S) OR SUCH LATER DATE AS THE ISSUER MAY NOTIFY TO THE TRUSTEE, THIS
NOTE, OR ANY BENEFICIAL INTEREST HEREIN, MAY NOT BE RESOLD OR OTHERWISE
TRANSFERRED EXCEPT (A) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S OR (B) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A AND, IN EACH CASE, IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS
OF THE STATES OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION.
(d)    Each Definitive Note shall also bear the following legend:
IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR SUCH
CERTIFICATES AND OTHER INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM THAT
THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS AND THE OTHER RESTRICTIONS
CONTAINED IN THE INDENTURE.
[Insert for each Note that is not subject to the rules for contingent payment
debt, but in the case of a Series A Note, only if such Series A Note is issued
with more than de minimis OID, as determined under U.S. federal income tax
principles.] [THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR
PURPOSES OF SECTION 1271 ET SEQ. OF THE CODE. FOR INFORMATION REGARDING THE
ISSUE DATE, ISSUE PRICE, YIELD TO MATURITY AND AMOUNT OF OID, PLEASE CONTACT
WILLIS LEASE




- 62 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


FINANCE CORPORATION, 4700 LYONS TECHNOLOGY PARKWAY, COCONUT CREEK, FLORIDA
33073, ATTENTION: GENERAL COUNSEL.]
[In lieu of the prior OID legend, insert for any Series of Notes treated as
subject to the rules for contingent payment debt for U.S. federal income tax
purposes] [THE FOLLOWING INFORMATION IS SUPPLIED SOLELY FOR U.S. FEDERAL INCOME
TAX PURPOSES. THIS NOTE IS SUBJECT TO THE RULES FOR DEBT INSTRUMENTS WITH
CONTINGENT PAYMENTS UNDER TREASURY REGULATION SECTION 1.1275-4. FOR INFORMATION
REGARDING THE ISSUE PRICE, THE ISSUE DATE, THE COMPARABLE YIELD AND THE
PROJECTED PAYMENT SCHEDULE FOR THIS NOTE, HOLDERS SHOULD SUBMIT A WRITTEN
REQUEST TO THE ISSUER C/O WILLIS LEASE FINANCE CORPORATION, 4700 LYONS
TECHNOLOGY PARKWAY, COCONUT CREEK, FLORIDA 33073, ATTENTION: GENERAL COUNSEL.]
THE HOLDER AND EACH BENEFICIAL OWNER OF THIS NOTE COVENANTS AND AGREES THAT IT
WILL TREAT THIS NOTE AS DEBT FOR U.S. FEDERAL INCOME TAX PURPOSES AND WILL NOT
TAKE ANY ACTION CONTRARY TO SUCH CHARACTERIZATION, INCLUDING, WITHOUT
LIMITATION, FILING ANY TAX RETURNS OR FINANCIAL STATEMENTS INCONSISTENT
THEREWITH.
(e)    Each Series A Note shall also bear the following legend:
BY ITS ACQUISITION OR ACCEPTANCE OF THIS NOTE OR ANY INTEREST HEREIN, THE HOLDER
WILL BE DEEMED TO HAVE AGREED AND ACKNOWLEDGED THAT UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, THE HOLDERS OF THE SERIES B NOTES, THE HOLDERS OF THE SERIES C
NOTES AND THE CERTIFICATE HOLDERS WILL HAVE THE RIGHT TO PURCHASE ALL SERIES A
NOTES ISSUED UNDER THE INDENTURE TO WHICH THIS NOTE RELATES, INCLUDING THIS
NOTE, IN ACCORDANCE WITH THE TERMS OF SECTION 4.13, 4.14 OR 4.15, AS APPLICABLE,
OF THE INDENTURE TO WHICH THIS NOTE RELATES.
(f)    Each Series B Note shall also bear the following legend:
BY ITS ACQUISITION OR ACCEPTANCE OF THIS NOTE OR ANY INTEREST HEREIN, THE HOLDER
WILL BE DEEMED TO HAVE AGREED AND ACKNOWLEDGED THAT UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, THE HOLDERS OF THE SERIES C NOTES AND THE CERTIFICATE HOLDERS
WILL HAVE THE RIGHT TO PURCHASE ALL SERIES B NOTES ISSUED UNDER THE INDENTURE TO
WHICH THIS NOTE RELATES, INCLUDING THIS NOTE, IN ACCORDANCE WITH THE TERMS OF
SECTION 4.14 OR 4.15, AS APPLICABLE, OF THE INDENTURE TO WHICH THIS NOTE
RELATES.
(g)    Each Series C Note shall also bear the following legend:




- 63 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


BY ITS ACQUISITION OR ACCEPTANCE OF THIS NOTE OR ANY INTEREST HEREIN, THE HOLDER
WILL BE DEEMED TO HAVE REPRESENTED, WARRANTED AND AGREED (OR IN THE CASE OF A
DEFINITIVE NOTE WILL BE REQUIRED TO REPRESENT, WARRANT AND AGREE) THAT, OTHER
THAN A PURCHASER ON THE CLOSING DATE THAT HAS EXECUTED AN ERISA CERTIFICATE, NO
ASSETS OF (I) AN EMPLOYEE BENEFIT PLAN SUBJECT TO TITLE I OF THE U.S. EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), (II) A PLAN
SUBJECT TO SECTION 4975 OF THE U.S. INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), (III) A PLAN, ACCOUNT OR ARRANGEMENT (SUCH AS A GOVERNMENTAL,
CHURCH OR NON-U.S. PLAN) THAT IS SUBJECT TO ANY FEDERAL, STATE, LOCAL OR OTHER
NON-U.S. LAW THAT IS SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION
4975 OF THE CODE (“SIMILAR LAW”) OR (IV) AN ENTITY WHOSE UNDERLYING ASSETS ARE
DEEMED TO INCLUDE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN, PLAN, ACCOUNT OR
ARRANGEMENT, HAVE BEEN USED TO ACQUIRE OR HOLD THIS NOTE OR ANY INTEREST HEREIN.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE INDENTURE, THE ISSUER AND EACH
HOLDER OF A SERIES C NOTE AGREES (AND EACH PERSON BY VIRTUE OF ACQUIRING A
BENEFICIAL INTEREST IN A SERIES C NOTE (OR BY VIRTUE OF AGREEING TO ACT AS AN
AGENT, REPRESENTATIVE OR INTERMEDIARY OF OR WITH RESPECT TO THE HOLDER OF SUCH A
BENEFICIAL INTEREST) IS DEEMED TO AGREE) THAT HE, SHE OR IT SHALL NOT MAKE ANY
ISSUANCE, DELIVERY, SALE, TRANSFER OR OTHER DISPOSITION OF ANY SERIES C NOTE (OR
ANY BENEFICIAL INTEREST IN A SERIES C NOTE), AND ANY ISSUANCE, DELIVERY, SALE,
TRANSFER OR OTHER DISPOSITION OF A SERIES C NOTE (OR ANY BENEFICIAL INTEREST IN
A SERIES C NOTE) WILL NOT BE EFFECTIVE AND WILL BE VOID AB INITIO, IF IT WOULD
RESULT IN THE ISSUER BEING CLASSIFIED AS AN ASSOCIATION (OR A PUBLICLY TRADED
PARTNERSHIP) TAXABLE AS A CORPORATION FOR U.S. FEDERAL INCOME TAX PURPOSES.
WITHOUT LIMITING THE FOREGOING, EACH HOLDER OF A SERIES C NOTE AGREES (AND EACH
PERSON BY VIRTUE OF ACQUIRING A BENEFICIAL INTEREST IN A SERIES C NOTE (OR BY
VIRTUE OF AGREEING TO ACT AS AN AGENT, REPRESENTATIVE OR INTERMEDIARY OF OR WITH
RESPECT TO THE HOLDER OF SUCH A BENEFICIAL INTEREST) IS DEEMED TO AGREE) THAT
HE, SHE OR IT SHALL NOT MAKE ANY TRANSFER, ASSIGNMENT, PARTICIPATION, PLEDGE OR
OTHER DISPOSITION OF ANY SERIES C NOTE (OR BENEFICIAL INTEREST IN A SERIES C
NOTE), INCLUDING DERIVATIVELY, AND ANY TRANSFER, ASSIGNMENT, PARTICIPATION,
PLEDGE OR OTHER DISPOSITION OF A SERIES C NOTE (OR BENEFICIAL INTEREST IN A
SERIES C NOTE), INCLUDING DERIVATIVELY, WILL NOT BE EFFECTIVE AND WILL BE VOID
AB INITIO, IF SUCH DISPOSITION PURPORTS TO BE A TRADE ON OR THROUGH ANY
“ESTABLISHED SECURITIES MARKET” WITHIN THE MEANING OF SECTION 7704(B)(1) OF THE
CODE, INCLUDING AN INTERDEALER QUOTATION SYSTEM THAT REGULARLY DISSEMINATES FIRM
BUY OR SELL




- 64 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


QUOTATIONS. IN ADDITION, NOTWITHSTANDING THE FOREGOING OR ANYTHING ELSE IN THE
INDENTURE TO THE CONTRARY, THE ISSUER AND EACH HOLDER OF A SERIES C NOTE AGREES
(AND EACH PERSON BY VIRTUE OF ACQUIRING A BENEFICIAL INTEREST IN A SERIES C NOTE
(OR BY VIRTUE OF AGREEING TO ACT AS AN AGENT, REPRESENTATIVE OR INTERMEDIARY OF
OR WITH RESPECT TO THE HOLDER OF SUCH A BENEFICIAL INTEREST) IS DEEMED TO AGREE)
THAT HE, SHE OR IT SHALL NOT MAKE ANY ISSUANCE OR TRANSFER OF A SERIES C NOTE
(OR ANY BENEFICIAL INTEREST THEREIN), INCLUDING DERIVATIVELY, AND ANY ISSUANCE
OR TRANSFER OF A SERIES C NOTE (OR ANY BENEFICIAL INTEREST THEREIN), WILL NOT BE
EFFECTIVE AND WILL BE VOID AB INITIO, IF IMMEDIATELY FOLLOWING SUCH ISSUANCE OR
TRANSFER, MORE THAN 85 PERSONS IN THE AGGREGATE WOULD HOLD THE SERIES C NOTES
(OR BENEFICIAL INTERESTS THEREIN). BY ITS ACQUISITION OF A SERIES C NOTE, EACH
HOLDER OF A SERIES C NOTE (EACH A “RELEVANT HOLDER”) REPRESENTS AND WARRANTS
(AND BY ITS ACQUISITION OF ANY BENEFICIAL INTEREST IN A SERIES C NOTE, THE
HOLDER OF SUCH BENEFICIAL INTEREST (AN “INTEREST HOLDER”) IS DEEMED TO REPRESENT
AND WARRANT) TO THE ISSUER THAT, TO THE EXTENT SUCH RELEVANT HOLDER (OR INTEREST
HOLDER) IS A PARTNERSHIP, A LIMITED LIABILITY COMPANY OR OTHER ENTITY OR
ARRANGEMENT TREATED AS A PARTNERSHIP, A GRANTOR TRUST OR AN “S” CORPORATION, IN
EACH CASE FOR U.S. FEDERAL INCOME TAX PURPOSES, (EACH, A “FLOW-THROUGH ENTITY”),
(A) NO PERSON OWNS, DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE FLOW-THROUGH
ENTITIES, AN INTEREST IN SUCH RELEVANT HOLDER (OR INTEREST HOLDER) SUCH THAT
SUBSTANTIALLY ALL (WITHIN THE MEANING OF TREASURY REGULATION SECTION
1.7704-1(H)(3)) OF THE VALUE OF SUCH PERSON’S INTEREST IN SUCH RELEVANT HOLDER
(OR INTEREST HOLDER) IS ATTRIBUTABLE TO SUCH RELEVANT HOLDER’S (OR INTEREST
HOLDER’S) INVESTMENT IN C NOTES OR OTHER INTERESTS IN THE ISSUER TREATED AS
EQUITY FOR U.S. FEDERAL INCOME TAX PURPOSES (OR BENEFICIAL INTERESTS THEREIN) OR
(B) IF SUCH A PERSON DOES OWN SUCH AN INTEREST, IT IS NOT A PRINCIPAL PURPOSE OF
THE USE OF A TIERED ARRANGEMENT AMONG SUCH PERSON, SUCH RELEVANT HOLDER (OR
INTEREST HOLDER), AND THE ISSUER TO PERMIT THE ISSUER TO SATISFY THE 100-PARTNER
LIMITATION IN TREASURY REGULATION SECTION 1.7704(H)(1)(II).
EACH HOLDER OF A SERIES C NOTE AND ANY OWNER OF A BENEFICIAL INTEREST IN SUCH
SERIES C NOTE (EXCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY INITIAL PURCHASER
ACTING IN ITS CAPACITY AS SUCH) REPRESENTS AND AGREES (OR IS DEEMED TO REPRESENT
AND AGREE) THAT NEITHER SUCH HOLDER (OR OWNER) NOR ANY OF ITS EXPANDED
AFFILIATES (OR, IF IT IS A DISREGARDED ENTITY, THE EXPANDED AFFILIATES OF THE
CORPORATION OF WHICH IT IS A BRANCH) OWNS OR WILL THEREAFTER (FOR SO LONG AS
SUCH SERIES C NOTE IS OWNED BY THE HOLDER (OR A




- 65 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


BENEFICIAL INTEREST THEREIN IS OWNED BY SUCH OWNER) OWN ANY NOTES OF A SERIES
SENIOR TO SUCH SERIES C NOTE (“SENIOR NOTES”), UNLESS SUCH HOLDER (OR OWNER) HAS
(1) RECEIVED A PRIOR EXPRESS WRITTEN WAIVER OF THIS REQUIREMENT FROM THE ISSUER
OR ITS AGENTS OR (2) OBTAINED AND PROVIDED TO THE ISSUER AN OPINION OF U.S. TAX
COUNSEL TO THE EFFECT THAT, UNDER THEN-EXISTING LAW, SUCH ACQUISITION AND
OWNERSHIP OF SENIOR NOTES SHOULD NOT (ASSUMING SOLELY FOR THIS PURPOSE THAT THE
SERIES C NOTES ARE TREATED FOR U.S. FEDERAL INCOME TAX PURPOSES AS EQUITY) CAUSE
SECTION 385 OF THE CODE, AND ANY PROPOSED, TEMPORARY, OR FINAL REGULATIONS OF
THE U.S. DEPARTMENT OF TREASURY PROMULGATED THEREUNDER, TO APPLY TO SUCH NOTES
SO AS TO CAUSE ANY SUCH SENIOR NOTES TO BE RECLASSIFIED AS EQUITY FOR U.S.
FEDERAL INCOME TAX PURPOSES.
BY ITS ACQUISITION OR ACCEPTANCE OF THIS NOTE OR ANY INTEREST HEREIN, THE HOLDER
WILL BE DEEMED TO HAVE AGREED AND ACKNOWLEDGED THAT UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, THE CERTIFICATE HOLDERS WILL HAVE THE RIGHT TO PURCHASE ALL
SERIES C NOTES ISSUED UNDER THE INDENTURE TO WHICH THIS NOTE RELATES, INCLUDING
THIS NOTE, IN ACCORDANCE WITH THE TERMS OF SECTION 4.15 OF THE INDENTURE TO
WHICH THIS NOTE RELATES.
Section 2.03    Registrar and Paying Agent. (a) With respect to each Series of
Notes, there shall at all times be maintained an office or agency in the
location set forth in clause (a) of the definition of Corporate Trust Office, in
the case of the Trustee, where such Notes may be presented or surrendered for
registration of transfer or for exchange (each, a “Registrar”) and for payment
thereof (each, a “Paying Agent”) and where notices and demands in respect of the
payment of such Notes may be served. For so long as a Series of Notes are listed
on any stock exchange, the Issuer shall appoint and maintain a Paying Agent in
respect of such Series and a listing agent in the jurisdiction in which such
stock exchange is located. The Issuer shall cause the Registrar of such Series
(acting as agent of the Issuer, solely for U.S. federal income tax purposes) to
keep a register of each registered holder of each Note in such Series, of the
increase and decrease thereof, and of their transfer and exchange, as well as
the Outstanding Principal Balance of, each Outstanding Note (which, absent
manifest error, shall be conclusive evidence of the Outstanding Principal
Balance of, each Outstanding Note) (the “Register”). Written notice of any
change of location of such office or agency shall be given by the Trustee to the
Issuer and the Holders of such Series. In the event that no such office or
agency shall be maintained or no such notice of location or of change of
location shall be given, presentations and demands may be made and notices may
be served at the Corporate Trust Office of the Trustee, who shall act as the
Registrar.
(b)    Each Authorized Agent shall be a bank, corporation or trust company
organized and doing business under the laws of the United States of America or
any state or territory thereof or of the District of Columbia, with a combined
capital and surplus of at least $250,000,000 (or having a combined capital and
surplus in excess of $5,000,000 and the obligations of which, whether now in
existence or hereafter incurred, are fully and




- 66 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


unconditionally Guaranteed by a corporation organized and doing business under
the laws of the United States of America, any state or territory thereof or of
the District of Columbia and having a combined capital and surplus of at least
$250,000,000) and shall be authorized under the laws of the United States of
America or any state or territory thereof to exercise corporate trust powers,
subject to supervision by federal or state authorities, as applicable (such
requirements, the “Eligibility Requirements”). The Trustee shall initially be
the Paying Agent and Registrar hereunder with respect to each Series of Notes.
Each Registrar, other than the Trustee shall furnish to the Trustee, at stated
intervals of not more than six months, and at such other times as the Trustee
may request in writing, a copy of the Register maintained by such Registrar.
(c)    Any Person into which any Authorized Agent may be merged or converted or
with which it may be consolidated, or any Person resulting from any merger,
consolidation or conversion to which any Authorized Agent shall be a party, or
any Person succeeding to the corporate trust business of any Authorized Agent,
shall be the successor of such Authorized Agent hereunder, if such successor
Person is otherwise eligible under this Section, without the execution or filing
of any paper or any further act on the part of the parties hereto or such
Authorized Agent or such successor Person.
(d)    Any Authorized Agent may at any time resign by giving Written Notice of
resignation to the Trustee and the Issuer. The Issuer may, and at the request of
the Trustee shall, at any time terminate the agency of any Authorized Agent by
giving Written Notice of termination to such Authorized Agent and to the
Trustee. Upon the resignation or termination of an Authorized Agent or if at any
time any such Authorized Agent shall cease to be eligible under this
Section (when, in either case, no other Authorized Agent performing the
functions of such Authorized Agent shall have been appointed by the Trustee),
the Issuer shall promptly appoint one or more qualified successor Authorized
Agents, reasonably satisfactory to the Trustee, to perform the functions of the
Authorized Agent which has resigned or whose agency has been terminated or who
shall have ceased to be eligible under this Section. The Issuer shall give
Written Notice of any such appointment made by it to the Trustee; and in each
case the Trustee shall provide notice of such appointment to all Holders of the
related Series as their names and addresses appear on the Register.
(e)    The Issuer agrees to pay, or cause to be paid, from time to time to each
Authorized Agent reasonable compensation for its services and to reimburse it
for its reasonable expenses to be agreed to pursuant to separate agreements with
each such Authorized Agent.
Section 2.04    Paying Agent to Hold Money in Trust. The Trustee shall require
each Paying Agent other than the Trustee to agree in writing that all moneys
deposited with any Paying Agent for the purpose of any payment on the Notes
shall be deposited and held in trust for the benefit of the Holders (with regard
to payments on the Notes), subject to the provisions of this Section. Moneys so
deposited and held in trust shall constitute a separate trust fund for the
benefit of the Holders with respect to which such money was deposited.




- 67 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


The Trustee may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, direct any Paying Agent to
pay to the Trustee all sums held in trust by such Paying Agent; and, upon such
payment by any Paying Agent to the Trustee, such Paying Agent shall be released
from all further liability with respect to such money.
Section 2.05    Method of Payment. (a) On each Payment Date and each Redemption
Date, the Trustee shall, or shall instruct a Paying Agent for each Series to,
pay, to the extent of the Available Collections or other amounts therefor
transferred to a Series Account of such Series, to the Holders all principal,
Redemption Price or Outstanding Principal Balance of, and Interest Amount (and
if applicable, Step-Up Interest Amount) on, the Notes of such Series (and such
other interest as is payable hereunder in respect of the foregoing); provided
that in the event and to the extent receipt of any payment is not confirmed by
the Trustee or Paying Agent by 1:00 p.m. (New York City time) on such Payment
Date or Redemption Date, distribution thereof shall be made on the Business Day
following the Business Day such payment is received. Each payment with respect
to any Series of Notes shall be made by the Trustee or Paying Agent to the
Holders as of the Record Date for such payment.
(b)    Payments on a Payment Date with respect to (i) any Notes in the form of
Global Notes shall be made by wire transfer to or as instructed by the
Depositary (which such instructions shall be delivered at least five Business
Days before the applicable Payment Date) so long as it is the Holder thereof and
(ii) Notes in the form of Definitive Notes shall be made by check mailed to each
Holder of a Definitive Note determined on the applicable Record Date, at its
address appearing in the applicable Register; alternatively, Holders of
Definitive Notes, upon application in writing to the Trustee, not later than the
applicable Record Date, may have such payment made by wire transfer to an
account designated by such Holder at a financial institution in the United
States (or other location agreed by the Trustee); provided that Holders of
Definitive Notes having an aggregate principal amount of not less than
$1,000,000 shall have such payment made by wire transfer to an account
designated by such Holder at a financial institution in the United States (or
other location agreed by the Trustee). The final payment with respect to any
Global Note or Definitive Note, however, shall be made only upon presentation
and surrender of such Note by the Holder or its agent at the Corporate Trust
Office or agency of the Trustee or Paying Agent specified in the notice given by
the Trustee or Paying Agent with respect to such final payment or in the
applicable redemption notice. The Trustee or Paying Agent shall provide such
notice of the final payment of each Note to the Holder thereof, specifying the
date and amount of such final payment, no later than five Business Days prior to
such final payment, except that if the final payment is made in connection with
a Redemption or Refinancing on a Redemption Date, notice of such final payment,
including the date and amount of such final payment, will be included in the
applicable redemption notice.
(c)    Any and all payments and deposits required to be made under this
Indenture or the Notes by the Issuer to or for the benefit of a Holder shall,
except as otherwise required by Applicable Law, be made free and clear of, and
without deduction for any and all present or future Taxes and all liabilities
with respect thereto, now or hereafter imposed, levied, collected, withheld or
assessed by any governmental authority.




- 68 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(d)    Upon the request of the Trustee, the Issuer or the Issuer Subsidiaries,
the Administrative Agent shall use commercially reasonable efforts to cause each
Holder (by reference to the obligations of each Holder and beneficial owner of a
Note set forth in Section 2.16) or any other Person to whom the Issuer, the
Issuer Subsidiaries, the Trustee, the Security Trustee or the Operating Bank is
to make a payment to provide, to the extent such Holder or such Person is
legally able to do so, such properly completed and executed documentation,
information or certification (including, but not limited to, Internal Revenue
Service Forms W-8BEN, W-8BEN-E, W-8IMY, W-8ECI, W-8EXP and W-9 (or any successor
forms)) as (i) would reduce or eliminate withholding Taxes (including backup
withholding Taxes) imposed on any amount paid or payable to the Issuer or an
Issuer Subsidiary or by the Trustee and/or (ii) may be helpful (as reasonably
determined by the Issuer, the Issuer Subsidiaries or the Trustee each in its
sole discretion) for the Trustee, the Issuer and the Issuer Subsidiaries to
satisfy its obligations relating to FATCA, withholding (including backup
withholding) and information reporting under the Code and any other Applicable
Law. Upon the request of the Trustee, the Issuer or the Issuer Subsidiaries, the
Administrative Agent shall direct a tax advisor to provide a written statement
to the Trustee, the Issuer or the Issuer Subsidiaries as to the source and
character for U.S. federal income Tax purposes of any payment described in the
preceding sentence.
(e)    The Trustee shall distribute all amounts deposited in the Series Account
for a Series of Notes to the Holders of such Series in proportion to each
Holder’s portion of the Outstanding Principal Balance of such Series, unless the
Administrative Agent instructs the Trustee otherwise in accordance with the
terms of this Indenture.
(f)    Neither the Trustee, the Administrative Agent nor the Paying Agent shall
have any duties or obligations in connection with withholding taxes in respect
of any non-U.S. jurisdiction, except to make payments in connection therewith in
accordance with the written instructions of the Administrative Agent.
Notwithstanding the foregoing, in the event that the Administrative Agent is
explicitly made aware (based on information and notices provided to it by the
Holders and instructions of the Issuer) that the Issuer is required pursuant to
Applicable Laws to withhold amounts of payments of interest payable to any
Holders, the Administrative Agent shall so notify the Trustee in writing and,
for each Payment Date (or other date on which a payment is to be made hereunder)
for which such withholding is required, (i) specify the principal, interest and
distribution amounts to be distributed to each Holder (allocated by Holder in
the case of distributions to the Holders) in the applicable Written Notice,
(ii) specify how to apply the amount withheld in the applicable Written Notice,
and (iii) provide the Written Notice for each such Payment Date (or other date
on which a payment is to be made hereunder) no later than 10:00 a.m. (New York
time) four (4) Business Days prior to the relevant Payment Date (or other date
on which a payment is to be made hereunder).
(g)    If the Issuer, the Trustee, the Administrative Agent or the Paying Agent
determines that any amounts are required under Applicable Law to be withheld
from any payment to a Holder, the Issuer, the Trustee, the Administrative Agent
or the Paying Agent may withhold such amounts, and any such amounts so withheld
shall be treated as having




- 69 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


been paid to the Person from whom such withholding was made (and for the
avoidance of doubt, no additional amounts shall be paid to such Person with
respect thereto). The consent of the Holders shall not be required for such
withholding.
Section 2.06    Minimum Denomination. The Notes shall be issued and may be
transferred or exchanged only in minimum denominations of $250,000 and integral
multiples of $1,000 in excess thereof.
Section 2.07    Transfer and Exchange; Cancellation.
(a) Certain Transfers and Exchanges. A Global Note and the corresponding
Beneficial Interests therein shall only be transferred in accordance with the
Applicable Procedures of the Depositary and the circumstances described in this
Indenture. All Global Notes will be exchanged by the Issuer for Notes in
definitive registered form substantially as set forth in Exhibit A-1, A-2 or A-3
(as applicable) to this Indenture (each, a “Definitive Note”) if (i) the
Depositary notifies the Issuer or the Trustee in writing that it is no longer
willing or able to properly discharge its responsibilities as depositary with
respect to the Global Notes and a successor depositary is not appointed by the
Depositary at the request of the Issuer within 90 days of such notice or
(ii) after the occurrence of an Event of Default with respect to any Series of
Notes the Holders representing a majority of the aggregate Outstanding Principal
Balance of such Notes advise the Issuer, the Trustee and the Depositary through
the Participants in writing that the continuation of a book-entry system through
the Depositary (or a successor thereto) is no longer in the best interests of
such Holders; provided that in no event shall the Regulation S Temporary Global
Note be exchanged by the Issuer for Definitive Notes prior to (a) the expiration
of the Restricted Period and (b) the receipt by the Registrar of any
certificates required pursuant to Rule 903(b)(3)(ii)(B) under the Securities
Act. Upon surrender to the Trustee of the Global Notes of any Series,
accompanied by registration instructions from the Holder of such Global Note as
provided in this Indenture (and any other documentation reasonably requested by
the Trustee), the Issuer shall issue and, upon written instructions of the
Issuer, the Trustee shall authenticate and deliver Definitive Notes to the
owners of Beneficial Interests therein.
None of the Issuer, the Paying Agent or the Trustee shall be liable for any
delay in delivery of such registration instructions and may conclusively rely
on, and shall be fully protected in relying on, such registration instructions
as provided in accordance with the terms of this Indenture. Upon the issuance of
Definitive Notes of any Series, the Trustee shall recognize the Persons in whose
name such Definitive Notes of such Series are registered in the Register as
Holders of such Series hereunder. Neither the Issuer nor the Trustee shall be
liable if the Trustee or the Issuer is unable to appoint a successor Depositary.
The transfer and exchange of Beneficial Interests in Global Notes shall be
effected through the Depositary, in accordance with this Indenture and the
Applicable Procedures of the Depositary therefor. The transfer and exchange of
Beneficial Interests shall be subject to restrictions on transfer comparable to
those set forth in Section 2.12 and elsewhere herein. The Trustee shall have no
obligation to ascertain the Depositary’s compliance with any such restrictions
on transfer or exchange.




- 70 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Any Beneficial Interest in one of the Global Notes of any Series that is
transferred to a Person who will hold such Beneficial Interest in the form of an
interest in another Global Note of such Series will, upon transfer, cease to be
an interest in such first Global Note and become an interest in such other
Global Note and, accordingly, will thereafter be subject to all transfer
restrictions, if any, and other procedures applicable to Beneficial Interests in
such other Global Note for as long as it holds such an interest therein.
Global Notes may also be exchanged or replaced, in whole or in part, as provided
in Section 2.08. Every Note authenticated and delivered in exchange for, or in
lieu of, a Global Note or any portion thereof pursuant to Section 2.08 shall be
authenticated and delivered in the form of, and shall be, a Global Note in
registered form. A Global Note may not be exchanged for another Note other than
as provided in Sections 2.07(a) and 2.08.
(b)    Transfer and Exchange of Definitive Notes. A Holder may transfer a
Definitive Note only by written application to the Registrar stating the name of
the proposed transferee (and, if applicable, by providing any other
documentation reasonably requested by the Trustee) and otherwise complying with
the terms of this Indenture. No such transfer shall be effective until, and such
transferee shall succeed to the rights of a Holder only upon, final acceptance
and registration of the transfer by the Registrar in the Register.
Prior to the due presentment for registration of a transfer of a Definitive
Note, the Issuer and the Trustee may deem and treat the applicable registered
Holder as the absolute owner and holder of such Definitive Note for the purpose
of receiving payment of all amounts payable with respect to such Definitive Note
and for all other purposes and shall not be affected by any Written Notice to
the contrary. The Registrar (if different from the Trustee) shall promptly
notify the Trustee and the Trustee shall promptly notify the Issuer of each
request for a registration of transfer of a Definitive Note.
When Definitive Notes are presented to the Registrar with a request to register
their transfer or to exchange them for Definitive Notes in authorized
denominations that equal an aggregate equal principal amount of the exchanged
Definitive Notes, the Registrar shall register the transfer or make the exchange
as requested if its requirements for such transactions are met (including, in
the case of a transfer, that such Definitive Notes are accompanied by a
completed transfer notice in the form attached to such Definitive Notes duly
executed by the Holder thereof (or by an attorney who is authorized in writing
to act on behalf of the Holder)). To permit registrations of transfers and
exchanges, the Issuer shall execute and the Trustee shall, upon the written
order of the Issuer, authenticate Definitive Notes. Except as set forth in
Sections 2.08 and 2.09, no service charge shall be made for any registration of
transfer or exchange of any Definitive Notes.
Neither the Registrar nor the Issuer shall be required to exchange or register
the transfer of any Definitive Notes as above provided during the 15-day period
preceding the Final Maturity Date of any such Notes or during the 15-day period
after the first provision of any notice of Redemption of Notes to be redeemed.
Neither the Registrar nor the Issuer shall be required to exchange or register
the transfer of any Definitive Notes that have been selected, called or are
being called for Redemption except, in the case of any Definitive Notes where
notice has been given that such Definitive Notes are to be redeemed in part, the
portion thereof not so to be redeemed.




- 71 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(c)    Cancellation. The Issuer at any time may deliver Notes to the Trustee for
cancellation. Each Registrar and Paying Agent shall forward to the Trustee for
cancellation any Notes surrendered to them for transfer, exchange, payment or
purchase. The Trustee and no one else shall cancel and destroy in accordance
with its customary practices in effect from time to time any such Notes,
together with any other Notes surrendered to it for registration of transfer,
exchange or payment. The Issuer may not issue new Notes (other than Refinancing
Notes issued in connection with any Refinancing) to replace Notes it has
redeemed, paid or delivered to the Trustee for cancellation.
Section 2.08    Mutilated, Destroyed, Lost or Stolen Notes. If any Definitive
Note or Global Note shall become mutilated, destroyed, lost or stolen, the
Issuer shall, upon the written request of the Holder thereof and presentation of
such Note or satisfactory evidence of destruction, loss or theft thereof to the
Trustee or Registrar, issue, and the Trustee shall authenticate and the Trustee
or Registrar shall deliver in exchange therefor or in replacement thereof, a new
Definitive Note or Global Note of the same Series, payable to such Holder in the
same principal amount, of the same maturity, with the same payment schedule,
bearing the same interest rate and dated the date of its authentication. If the
Definitive Note or Global Note being replaced has become mutilated, such Note
shall be surrendered to the Trustee or the Registrar and forwarded to the Issuer
by the Trustee or the Registrar. If the Definitive Note or Global Note being
replaced has been destroyed, lost or stolen, the Holder thereof shall furnish to
the Issuer, the Trustee or the Registrar (a) such security or indemnity as may
be required by them to hold the Issuer, the Trustee and the Registrar harmless
and (b) evidence satisfactory to the Issuer, the Trustee and the Registrar of
the destruction, loss or theft of such Definitive Note or Global Note and of the
ownership thereof, provided that the requirements of this sentence with respect
to any Holder that is a QIB shall be satisfied by delivery of an indemnity of
such Holder in form and substance satisfactory to the Trustee and an affidavit
of such Holder as to the destruction, loss or theft. The Holder(s) will be
required to pay any Tax or other governmental charge imposed in connection with
such exchange or replacement and any other expenses (including the fees and
expenses of the Trustee and the Registrar) connected therewith.
Section 2.09    Payments of Transfer Taxes. Upon the transfer of any Note or
Notes pursuant to Section 2.07, the Issuer or the Trustee may require from the
party requesting such new Note or Notes payment of a sum to reimburse the Issuer
or the Trustee for, or to provide funds for the payment of, any transfer tax or
similar governmental charge payable in connection therewith.
Section 2.10    Refinancing. (a) Subject to the next succeeding two sentences,
paragraphs (b), (c) and (d) below and Section 5.02(c)(ii), the Issuer may issue
Refinancing Notes pursuant to this Indenture, the proceeds of which shall be
used to fund a refinancing of a previously issued Series of Notes. Each
refinancing of any such Series of Notes with the proceeds of an offering of
Refinancing Notes (a “Refinancing”) shall be authorized pursuant to one or more
Trustee Resolutions and shall be effected only following a Rating Agency
Confirmation (unless all of the Notes of each Series then rated by the Rating
Agencies will be refinanced in such Refinancing) and upon obtaining the prior
written consent of the Initial Liquidity Facility Provider (unless a Liquidity
Facility Non-Consent Event has occurred or will occur at the time of, or
immediately after giving effect to, such Refinancing), such consent not to be
unreasonably withheld or delayed; provided,




- 72 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


however, that no Event of Default has occurred and is then continuing or will
occur as a result of such Refinancing and the issuance of any Refinancing Notes.
Each Refinancing Note shall constitute a “Note” for all purposes under this
Indenture, and shall have the class or subclass designation and such further
designations added or incorporated in such title as specified in the related
Trustee Resolutions, in any indenture supplemental hereto providing for the
issuance of such Notes or specified in the form of such Notes, as the case may
be.
(b)    A Refinancing of any Series of Notes in whole may occur on any Business
Day after the Initial Closing Date and shall be effected as an Optional
Redemption pursuant to Section 3.11(a). No partial Refinancing of any Series of
Notes shall be permitted. On the date of any Refinancing, the Issuer shall issue
and sell an aggregate principal amount of Refinancing Notes in an amount at
least equal to the Redemption Price of the Notes being refinanced thereby
(including any accrued and unpaid interest) plus the Refinancing Expenses
relating thereto and any amount to be deposited in any Cash Collateral Account
for such Refinancing Notes. The proceeds of each sale of Refinancing Notes shall
be used to make the deposit required by Section 3.11(d), to pay such Refinancing
Expenses, to fund any such Cash Collateral Account and for such other purposes
as may be specified in the Trustee Resolution.
(c)    Each Refinancing Note shall contain such terms as may be established in
or pursuant to the related Trustee Resolution (subject to Section 2.01), in any
indenture supplemental hereto providing for the issuance of such Notes or
specified in the form of such Notes to the extent permitted below, and shall
have the same ranking pursuant to Section 3.09 hereof with respect to all other
obligations hereunder as to such Series to which such Refinancing Notes belong.
Prior to any Refinancing, any or all of the following, as applicable, with
respect to the related issue of Refinancing Notes shall have been determined by
the Issuer and set forth in one or more Trustee Resolutions, or in any indenture
supplemental hereto or specified in the form of such Notes, as the case may be:
(i)    the Series of Notes to be refinanced by such Refinancing Notes; and
(ii)    with respect to each Series of Refinancing Notes to be issued:
(A)    the aggregate principal amount of such Refinancing Notes that may be
issued;
(B)    the proposed date of such Refinancing;
(C)    the Expected Final Payment Date, if applicable, and the Final Maturity
Date of such Refinancing Notes;
(D)    whether such Refinancing Notes are to have the benefit of any Eligible
Credit Facility and, if so, the amount and other terms thereof and/or the
existence of any Cash Collateral Account and/or any increase in the Required
Amount for any Cash Collateral Account;




- 73 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(E)    the rate at which such Refinancing Notes shall bear interest or the
method by which such rate shall be determined;
(F)    if other than denominations of $250,000 or higher integral multiples of
$1,000 (with respect to Notes), the denomination or denominations in which such
Refinancing Notes shall be issuable;
(G)    whether beneficial owners of interests in any such permanent global
Refinancing Note may exchange such interests for Refinancing Notes under which
any such exchanges may occur, if other than in the manner provided in Section
2.07, and the circumstances under which and the place or places where any such
exchanges may be made and the identity of any initial depositary therefor if not
the Depositary;
(H)    the Series of Notes to which such Refinancing Notes belong; and
(I)    any other terms, conditions, rights and preferences (or limitations on
such rights and preferences) relating to such Refinancing Notes (which terms
shall comply with Applicable Law and not be inconsistent with the requirements
or restrictions of this Indenture, including Section 5.02(c)(ii)).
If any of the terms of any issue of Refinancing Notes are established by action
taken pursuant to one or more Trustee Resolutions, such Trustee Resolutions
shall be delivered by the Issuer to the Trustee setting forth the terms of such
Refinancing Notes.
(d)    In connection with any Refinancing of Notes, the Issuer shall pay to all
parties to the Related Documents all reasonable costs and expenses related
thereto.
Section 2.11    [Reserved].
Section 2.12    Special Transfer Provisions. (a) Certain Transfers and Exchanges
of Beneficial Interests. In connection with all transfers and exchanges of a
Beneficial Interest in a Global Note for a Definitive Note, the transferor of
such Beneficial Interest must deliver to the Trustee either (i) (A) instructions
given in accordance with the Applicable Procedures from a Participant directing
the Depositary to credit or cause to be credited a Beneficial Interest
corresponding to the specified Global Note in an amount equal to the Beneficial
Interest to be transferred or exchanged, (B) a written order given in accordance
with the Applicable Procedures containing information regarding the Participant
account to be credited with such increase in connection with such transfer or
exchange and (C) instructions given by the Depositary to effect the transfer
referred to in (i)(A) and (i) (B) above or (ii) (A) instructions given in
accordance with Applicable Procedures from a Participant directing the
Depositary to direct the Trustee to cause to be issued a Definitive Note by
means of the process set forth in Section 2.07(a) (if permitted pursuant to
Section 2.07) in an amount equal to the Beneficial Interest to be transferred or
exchanged and




- 74 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(B) instructions given by the Holder of the Beneficial Interest in such Global
Note to effect the transfer referred to in (ii)(A) above.
(b)    Transfer of Beneficial Interests in the Same Global Note. Beneficial
Interests in a Global Note may be transferred to Persons who will hold such
Beneficial Interest in the same Global Note in accordance with the transfer
restrictions set forth in the Restrictive Legend and the Applicable Procedures.
(c)    Transfer of Beneficial Interests to Another Global Note. Beneficial
Interests in one of the Global Notes may be transferred to Persons who will hold
such Beneficial Interest in another Global Note subject to the following:
(i)    If a Holder of a Beneficial Interest in a Rule 144A Global Note deposited
with the Depositary wishes at any time to exchange its Beneficial Interest in
such Rule 144A Global Note for a Beneficial Interest in the Regulation S Global
Note, or to transfer its Beneficial Interest in such Rule 144A Global Note to a
Person who wishes to take delivery thereof in the form of a Beneficial Interest
in the corresponding Regulation S Global Note, the transferor of such Beneficial
Interest must deliver to the Trustee (A) written instructions given in
accordance with the Applicable Procedures from a Participant directing the
Trustee, as Registrar, to cause to be credited a Beneficial Interest in the
corresponding Regulation S Global Note in an amount equal to the Beneficial
Interest in the Rule 144A Global Note to be exchanged or transferred, but not
less than the minimum denomination applicable to Notes held through such
Regulation S Global Note, (B) a written order given in accordance with the
Applicable Procedures containing information regarding the Participant account
of the Depositary and, in the case of a transfer or exchange pursuant to and in
accordance with Regulation S, the Euroclear or Clearstream account to be
credited with such increase and (C) a certificate in the form of Exhibit F
hereto, including the certifications in item (2) thereof. The Trustee, as
Registrar, will instruct the Depositary to reduce the principal amount of the
Rule 144A Global Note and to increase the principal amount of the corresponding
Regulation S Global Note by the aggregate principal amount of the Beneficial
Interest in the Rule 144A Global Note to be exchanged or transferred, and to
credit or cause to be credited to the account of the Person specified in such
instructions a Beneficial Interest in such Regulation S Global Note equal to the
reduction in the principal amount of the Rule 144A Global Note.
(ii)    If a Holder of a Beneficial Interest in a Regulation S Global Note
deposited with the Depositary wishes at any time to exchange its Beneficial
Interest in such Regulation S Global Note for a Beneficial Interest in the
Rule 144 A Global Note or to transfer its Beneficial Interest in such
Regulation S Global Note to a Person who wishes to take delivery thereof in the
form of a Beneficial Interest in the corresponding Rule 144A Global Note, the
transferor of such Beneficial Interest must deliver to the Trustee (A) written
instructions from Euroclear and Clearstream or the Depositary, as the case may
be, directing the Trustee, as Registrar, to cause to




- 75 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


be credited a Beneficial Interest in the corresponding Rule 144A Global Note in
an amount equal to the Beneficial Interest in the Regulation S Global Note to be
exchanged or transferred but not less than the minimum denomination applicable
to Notes held through such Rule 144A Global Notes, such instructions to contain
information regarding the Participant account with the Depositary to be credited
with such increase and (B) prior to or on the 40th day after the later of the
commencement of the offering of the Notes and the Initial Closing Date (or, in
the case of a Refinancing, on the date on which the Refinancing Notes relating
to such Refinancing were issued) (the “Restricted Period”), a certificate in the
form of Exhibit F hereto, including the certifications in item (1) thereof.
After the expiration of the Restricted Period the certification requirements of
this clause (ii)(B) will no longer apply to such transfers. The Trustee, as
Registrar, will instruct the Depositary to reduce the principal amount of the
Regulation S Global Note and to increase the principal amount of the
corresponding Rule 144A Global Note by the aggregate principal amount of the
Beneficial Interest in the Regulation S Global Note to be transferred or
exchanged and to credit or cause to be credited to the account of the Person
specified in such instructions a Beneficial Interest in such Rule 144A Global
Note equal to the reduction in the principal amount of the Regulation S Global
Note.
(d)    Notation by the Trustee of Transfer of Beneficial Interests Among Global
Notes. Upon satisfaction of the requirements for transfer of Beneficial
Interests pursuant to paragraphs (a) and (c) above, the Depositary shall present
to the Trustee (x) the relevant Global Note from which the Beneficial Interests
are being transferred to reduce the principal amount of such Global Note and
(y) the relevant Global Note to which the Beneficial Interests are being
transferred to increase the principal amount of such Global Note, in each case,
by the principal amount of such Beneficial Interests being transferred (and an
appropriate notation shall be made thereon by the Trustee). The Trustee shall
then promptly deliver appropriate instructions to the Depositary to reduce or
reflect on its records a reduction of the Beneficial Interests, if any, in the
Global Note from which the Beneficial Interests are being transferred by the
principal amount of such Beneficial Interests, if any, and the Trustee shall
promptly deliver appropriate instructions to the Depositary concurrently with
such reduction, to increase or reflect on its records an increase of the
Beneficial Interests, if any, in the Global Note to which Beneficial Interests
are being transferred by the principal amount of such Beneficial Interests, and
to credit or cause to be credited to the account of the Participant specified in
the instructions delivered by the transferor of such Beneficial Interests
pursuant to paragraph (a) of this Section 2.12 the Beneficial Interests being
transferred.
(e)    Exchange of Beneficial Interests for Definitive Notes. Any Definitive
Note delivered in exchange for a Beneficial Interest corresponding to a
Rule 144A Global Note or Regulation S Global Note, as the case may be, pursuant
to this Indenture and Section 2.07(a) shall, except as otherwise provided by
paragraph (f) of this Section 2.12, bear the Restrictive Legend set forth in
Section 2.02.




- 76 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(f)    Restrictive Legend. Upon the transfer, exchange or replacement of
Definitive Notes not bearing the Restrictive Legend, the Registrar shall deliver
Definitive Notes that do not bear the Restrictive Legend. Upon the transfer,
exchange or replacement of Definitive Notes bearing the Restrictive Legend, the
Registrar shall deliver only Definitive Notes that bear the Restrictive Legend
unless, in the case of Initial Notes, there is delivered to the Registrar an
Opinion of Counsel reasonably satisfactory to the Issuer and the Trustee to the
effect that neither such legend nor the related restrictions on transfer are
required in order to maintain compliance with the provisions of the Securities
Act.
(g)    General. By its acceptance of any Note bearing the Restrictive Legend,
each Holder of such Note acknowledges the restrictions on transfer of such Note
set forth in this Indenture and in the Restrictive Legend and agrees that it
will transfer such Note only as provided in this Indenture and in such Note. By
its acceptance of a Beneficial Interest corresponding to any Global Note, each
such owner acknowledges the restrictions on transfer of such Beneficial Interest
set forth in this Indenture and agrees that it will transfer such Beneficial
Interest only as set forth in this Indenture. The Registrar shall not register a
transfer of any Definitive Note unless such transfer complies with the
restrictions on transfer of such Definitive Note set forth in this Indenture. In
connection with any transfer of Notes or Beneficial Interests corresponding
thereto, each Holder or owner thereof agrees by its acceptance of such Notes or
such Beneficial Interests to furnish the Trustee or the Depositary, as the case
may be, the certifications and legal opinions described herein to confirm that
such transfer is being made pursuant to an exemption from, or a transaction not
subject to, the registration requirements of the Securities Act; provided that
the Trustee or Depositary, as the case may be, shall not be required to
determine (but may rely on a determination made by the Issuer with respect to)
the sufficiency of any such certifications or legal opinions.
(h)    Transfers of Global Notes. Transfers of a Global Note shall be limited to
transfers of such Global Note in whole, but not in part, to nominees of the
Depositary or to a successor of the Depositary or such successor’s nominee.
None of the Registrar, the Paying Agent or the Trustee shall be liable for any
delivery of any instructions and each many conclusively rely on, and shall be
fully protected in relying on, any registration instructions. Upon the issuance
of Definitive Notes of any Series, the Trustee shall recognize the Persons in
whose name the Definitive Notes are registered in the Register as Holders
hereunder. The Trustee shall not be liable if the Issuer is unable to locate a
qualified successor Depositary.
The Trustee shall retain copies of all letters, notices and other written
communications received pursuant to this Section 2.12 in accordance with its
customary procedures. The Issuer shall have the right to inspect and make copies
of all such letters, notices or other written communications at any reasonable
time during normal business hours upon the giving of reasonable Written Notice
to the Trustee.
Notwithstanding anything to the contrary contained herein, neither the Trustee
nor any Authorized Agent shall have any obligation or duty to monitor, determine
or inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect




- 77 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


to any transfer of any interest in any Note (including any transfers between or
among participants or indirect participants in any Global Note or any
restrictions on transfer imposed under Section 2.16) other than, in the case of
a transfer of a Note to a new Holder, to require delivery of such certificates
and other documentation or evidence as are expressly required to be delivered to
it by, and to do so if and when expressly required by, the terms of this
Indenture, and to examine the same to determine substantial compliance as to
form with the express requirements hereof.
Section 2.13    [Reserved].
Section 2.14    Statements to Holders. (a) On the last Business Day before each
Payment Date, the Issuer shall cause the Administrative Agent to deliver to the
Trustee and the Controlling Trustees, and the Trustee shall promptly thereafter
(but not later than such Payment Date) make available on the Trustee’s Website
to each Holder who has registered on the Trustee’s Website and provided proof of
its ownership of the Notes to the Trustee (each such Holder a “Certified
Holder”), the Initial Liquidity Facility Provider, each Rating Agency and the
Eligible Hedge Counterparties (or shall instruct the Paying Agent to distribute
to such Persons), a written report signed by a Responsible Officer of the
Administrative Agent, substantially in the form attached as Exhibit E-1 hereto
prepared by the Administrative Agent and setting forth the information described
therein (each, a “Monthly Report”). In addition, the Issuer shall cause the
Administrative Agent to deliver a copy of each Monthly Report to Intex
Solutions, Inc. The Issuer shall cause the Administrative Agent to deliver a
copy of the Annual Budget for each year with the Monthly Report for January in
such year, and the Trustee shall include a copy of such Annual Budget with the
Monthly Report for January made available on the Trustee’s Website to the
Certified Holders. The Issuer shall cause the Administrative Agent to deliver to
the Trustee, the Controlling Trustees, each Rating Agency, and the Initial
Liquidity Facility Provider with the Monthly Report for each June (beginning in
2021), and the Trustee shall make available on the Trustee’s Website with the
Monthly Report for each June (beginning in 2021) to the Certified Holders, a
written report signed by a Responsible Officer of the Administrative Agent,
substantially as described in Exhibit E-2 hereto prepared by the Administrative
Agent and setting forth the information described therein (each, an “Annual
Report”). The Trustee shall make available on the Trustee’s Website a copy of
each Monthly Report and Annual Report to any Certified Holder. The Trustee shall
be permitted to change the method by which the Monthly Report or the Annual
Report is distributed to Holders in order to make such distribution more
convenient and/or more accessible to the Holders. The Trustee shall provide
timely and adequate notification to the Holders of any such change. If a Series
of Notes is then listed on any stock exchange, the Trustee also shall provide a
copy of each Monthly Report and each Annual Report to the applicable listing
agent on behalf of such stock exchange if directed to do so by the
Administrative Agent.
(b)    The Issuer shall cause the Administrative Agent to deliver, after the end
of each calendar year, but not later than the latest date permitted by law, to
the Trustee, the Initial Liquidity Facility Provider and the Controlling
Trustees, and the Trustee shall (or shall instruct any Paying Agent to) furnish
to each Person who at any time during such calendar year was a Holder of Notes
during such calendar year, a statement prepared by the Administrative Agent
containing the sum of the amounts determined pursuant to Exhibit E-1 hereto with
respect to each Series of Notes for such calendar year or, in the event such




- 78 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Person was a Holder of Notes during only a portion of such calendar year, for
the applicable portion of such calendar year, and such other items as are
readily available to the Administrative Agent and which a Holder shall
reasonably request as necessary for the purpose of such Holder’s preparation of
its U.S. federal income or other tax returns. So long as any of the Notes are
Global Notes held by the Depositary or its nominee, such report and such other
items will be prepared on the basis of such information supplied to the
Administrative Agent by the Depositary, and will be delivered by the Trustee,
when received from the Administrative Agent, to the Depositary and the
applicable beneficial owners in the manner described above. In the event that
any such information has been provided by any Paying Agent directly to such
Person through other tax-related reports or otherwise, the Trustee in its
capacity as Paying Agent shall not be obligated to comply with such request for
information.
(c)    The Issuer shall cause a copy of each statement, report or document
described in Section 2.14(a) and Section 6.10 to be concurrently delivered by
the Administrative Agent to each Rating Agency and the Servicer.
(d)    Any report required to be delivered to any Person other than the Trustee
under this Section 2.14 may be furnished by mail, posting to the Trustee’s
Website or other electronic distribution. Any reports distributed by mail to any
Holder shall be sent to the address of each such Holder as set forth in the
Register. Access to the Trustee’s Website will be password protected. Each
Person to whom a report or other information is required to be given pursuant to
this Section 2.14 will be required to register at the website, to complete a
certification of holdings of Notes, or of its role in this transaction (upon
which the Trustee shall be fully protected in relying) and shall be subject to
the terms and other restrictions contained on the Trustee’s Website. The Trustee
may grant access to its website to the Persons referenced in Section 2.14(a)
that appropriately complete such registration and certification process as
described in the previous sentence.
(e)    At such time, if any, as the Notes are issued in the form of Definitive
Notes, the Trustee shall deliver the information described in Section 2.14(b) to
each Holder of a Definitive Note for the relevant period of ownership of such
Definitive Note as appears on the records of the Registrar.
(f)    Following each Payment Date and any other date specified herein for
distribution of any payments with respect to the Notes and prior to a
Refinancing or Redemption (unless the Administrative Agent is required to
provide such notice pursuant hereto), the Trustee shall cause notice thereof to
be given, so long as such Notes are registered with DTC, Euroclear and/or
Clearstream, to DTC, Euroclear and/or Clearstream for communication by them to
Holders. If a Series of Notes is listed on a stock exchange, the Trustee shall
provide such notices regarding a Refinancing or Redemption of such Series,
amendment relating to the terms of such Series or other matters as the
Administrative Agent shall direct.
(g)    The Trustee shall be at liberty to sanction some other method of giving
notice to the Holders if, in its opinion, such other method is reasonable,
having regard to the number




- 79 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


and identity of the Holders and/or to market practice then prevailing, is in the
best interests of the Holders and will comply with the rules of any stock
exchange on which any Notes are listed as confirmed by the listing agent for
such stock exchange or such other stock exchange (if any) on which the Notes are
then listed, and any such notice shall be deemed to have been given on such date
as the Trustee may approve; provided that notice of such method is given to the
Holders in such manner as the Trustee shall require.
(h)    Notwithstanding the above, any notice to the Holders of any Series of
Global Notes shall be validly given by delivery of the relevant notice to the
Depositary, Euroclear and/or Clearstream for communication by them to such
Holders. Any such notice shall be deemed to have been given on the first day on
which any of such conditions shall have been met.
Section 2.15    CUSIP and ISIN Numbers. The Issuer in issuing the Notes may use
“CUSIP”, “ISIN” or other identification numbers (if then generally in use), and
if so, the Trustee shall use CUSIP numbers, ISIN numbers or other identification
numbers, as the case may be, in notices of redemption or exchange as a
convenience to Holders; provided that any such notice shall state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of redemption or exchange and that
reliance may be placed only on the other identification numbers printed on the
Notes; provided further, that failure to use “CUSIP”, “ISIN” or other
identification numbers in any notice of redemption or exchange shall not affect
the validity or sufficiency of such notice.
Section 2.16    Holder Covenants.
(a)    Each Holder and beneficial owner of a Note, by the acceptance of such
Note or acquisition of any beneficial interest therein, covenants and agrees,
for the benefit of the Issuer, that it will treat such Note as indebtedness for
all purposes and will not take any action contrary to such characterization,
including filing any tax returns or financial statements inconsistent therewith.
(b)    Each Holder and beneficial owner of a Note, by the acceptance of such
Note or acquisition of any beneficial interest therein, covenants and agrees,
for the benefit of the Issuer, to the extent it is legally able to do so, to
provide to the Administrative Agent, the Issuer or the Trustee such properly
completed and executed documentation, information or certification (including,
but not limited to, Internal Revenue Service Forms W-8BEN,W-8BEN-E, W-8IMY,
W-8ECI, W-8EXP and W-9 (or any successor forms)) as (1) would reduce or
eliminate (i) any Taxes payable by, or withheld with respect to amounts payable
to, the Issuer or any other Issuer Group Member or (ii) withholding Taxes
imposed on any amount payable by the Trustee or any amount paid or payable by
the Issuer under this Indenture and/or (2) may be helpful (as reasonably
determined by the Administrative Agent, the Issuer or the Trustee each in its
sole discretion) for the Trustee or the Issuer to satisfy its obligations
relating to FATCA, withholding (including backup withholding) and information
reporting under the Code and any other Applicable Law.
(c)    Each Holder and beneficial owner of a Note, by the acceptance of such
Note or acquisition of any beneficial interest therein, covenants and agrees,
for the benefit of the Issuer, (i) at the time or times prescribed by Applicable
Law following a reasonable written request by the




- 80 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Administrative Agent, the Issuer or the Trustee or their agents, to obtain and
provide the Administrative Agent, the Issuer or the Trustee, the FATCA
Responsible Officer or their agents with information or documentation relating
to such Person, and to update or correct such information or documentation, as
is necessary or helpful (in the good faith sole determination of the Issuer, the
Trustee or their agents as applicable) for the Issuer, any other Issuer Group
Member and the Trustee, or their agents, to comply with their obligations under
FATCA, and (ii) that the Issuer, any other Issuer Group Member, the Trustee
and/or the FATCA Responsible Officer may (1) provide such information and
documentation and any other information concerning an investment in the Notes to
the United States Internal Revenue Service and any other relevant taxing
authority and (2) take such other steps as they deem necessary or helpful to
comply with their obligations (or the obligations of any other Issuer Group
Member) under FATCA.
(d)    Each Holder of a Series C Note covenants, warrants and agrees (and each
person by virtue of acquiring a beneficial interest in a Series C Note (or by
virtue of agreeing to act as an agent, representative or intermediary of or with
respect to the holder of such a beneficial interest) is deemed to covenant and
agree) that he, she or it:
(i)    shall not make any issuance, delivery, sale, transfer or other
disposition of any Series C Note (or any beneficial interest in a Series C
Note), and any issuance, delivery, sale, transfer or other disposition of a
Series C Note (or any beneficial interest in a Series C Note) will not be
effective and will be void ab initio, if it would result in the Issuer being
classified as an association (or a publicly traded partnership) taxable as a
corporation for U.S. federal income tax purposes;
(ii)    shall not make any transfer, assignment, participation, pledge or other
disposition of any Series C Note (or beneficial interest in a Series C Note),
including derivatively, and any transfer, assignment, participation, pledge or
other disposition of a Series C Note (or beneficial interest in a Series C
Note), including derivatively, will not be effective and will be void ab initio,
if such disposition purports to be a trade on or through any “Established
Securities Market” within the meaning of section 7704(b)(1) of the Code,
including an interdealer quotation system that regularly disseminates firm buy
or sell quotations;
(iii)    shall not make any issuance or transfer of a Series C Note (or any
beneficial interest therein), including derivatively, and any issuance or
transfer of a Series C Note (or any beneficial interest therein), will not be
effective and will be void ab initio, if immediately following such issuance or
transfer, more than 85 persons in the aggregate would hold the Series C Notes
(or beneficial interests therein); and
(iv)    to the extent such Holder (or beneficial interest holder) is a
partnership, a limited liability company or other entity or arrangement treated
as a partnership, a grantor trust or an “S” corporation, in each case for U.S.
federal income tax purposes, (each, a “flow-through entity”), (a) no person
owns, directly or indirectly through one or more flow-through entities, an
interest in such relevant Holder (or interest holder) such that substantially
all (within the meaning of treasury regulation section 1.7704-1(h)(3)) of the
value of such person’s interest in such relevant Holder (or interest holder) is




- 81 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


attributable to such relevant Holder’s (or interest holder’s) investment in
Series C Notes or other interests in the Issuer treated as equity for U.S.
federal income tax purposes (or beneficial interests therein) or (b) if such a
Person does own such an interest, it is not a principal purpose of the use of a
tiered arrangement among such person, such relevant Holder (or interest holder),
and the Issuer to permit the Issuer to satisfy the 100-partner limitation in
Treasury Regulation section 1.7704(h)(1)(ii).
(e)    Each Holder of a Series C Note and any owner of a beneficial interest in
such Series C Note (excluding, for the avoidance of doubt, any Initial Purchaser
acting in its capacity as such) covenants, warrants and agrees that neither such
Holder (or owner) nor any of its expanded affiliates (or, if it is a disregarded
entity, the expanded affiliates of the corporation of which it is a branch) owns
or will thereafter (for so long as such Series C Note is owned by the Holder (or
a beneficial interest therein is owned by such owner) own any Notes of a Series
senior to such Series C Note (“Senior Notes”), unless such Holder (or owner) has
(1) received a prior express written waiver of this requirement from the Issuer
or its agents or (2) obtained and provided to the Issuer an opinion of U.S. tax
counsel to the effect that, under then-existing law, such acquisition and
ownership of Senior Notes should not (assuming solely for this purpose that the
Series C Notes are treated for U.S. federal income tax purposes as equity) cause
section 385 of the Code, and any proposed, temporary, or final regulations of
the U.S. Department of Treasury promulgated thereunder, to apply to such notes
so as to cause any such Senior Notes to be reclassified as equity for U.S.
federal income tax purposes.


ARTICLE III
ACCOUNTS; PRIORITY OF PAYMENTS
Section 3.01    Accounts. The Administrative Agent, shall direct the Operating
Bank (which may be the Trustee) in writing to establish and maintain on its
books and records for the benefit of the Security Trustee on behalf of the
Secured Parties all of the following accounts: (i) a collections account (the
“Collections Account”), one or more lessee funded accounts as provided in the
Administrative Agency Agreement (each, a “Lessee Funded Account”), a security
deposit account (the “Security Deposit Account”), an expense account (the
“Expense Account”), one account (each, a “Series Account”) for each Series of
Notes, an Asset purchase account (the “Asset Purchase Account”), an Asset
replacement account (the “Asset Replacement Account”), a liquidity facility
reserve account for the Notes (the “Liquidity Facility Reserve Account”), a
payment account for the Initial Liquidity Facility (the “Initial Liquidity
Payment Account”), a maintenance reserve account (the “Maintenance Reserve
Account”), an Asset disposition contribution account (the “Asset Disposition
Contribution Account”), an account to accrue amounts during the continuance of a
DSCR Cash Trap Event (the “DSCR Cash Trap Account”), a Series C reserve account
(the “Series C Reserve Account”) and a hedge termination payment account (the
“Hedge Termination Payment Account”), in each case on or before the Initial
Closing Date and (ii) thereafter any additional Lessee Funded Accounts, a
defeasance/redemption account (the “Defeasance/Redemption Account”), a
refinancing account (the “Refinancing Account”), any additional Series Accounts
for any Series of Refinancing Notes, and any other Account (including, any Cash
Collateral




- 82 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Account) the establishment of which is set forth in a Trustee Resolution
delivered to the Security Trustee and the Administrative Agent, in each case at
such time as is set forth in this Section 3.01 or in such Trustee Resolution, it
being understood that certain of the foregoing Accounts were established prior
to the Initial Closing Date in connection with the Original Indenture. The
Administrative Agent shall also establish and maintain any Lessor Account in
accordance with Section 3.01(l). Each Account shall be established and
maintained as an Eligible Account in accordance with the terms of, and be
subject to, the Security Trust Agreement so as to create, perfect and establish
the priority of the security interest of the Security Trustee in such Account
and all cash, Investments and other property therein under the Security Trust
Agreement and otherwise to effectuate the Security Trust Agreement (except as
otherwise provided herein). Each new Account established pursuant to Section
2.04 of the Administrative Agency Agreement shall, when so established, be the
Account of such name and purposes for all purposes of this Indenture.
(a)    Eligible Accounts. If, at any time, any Account ceases to be an Eligible
Account, the Administrative Agent or an agent thereof shall, subject to the
Operating Bank’s account opening procedures, within ten Business Days to the
extent practicable, establish a new account meeting the conditions set forth in
this Section 3.01 in respect of such Account and transfer any cash or Permitted
Account Investments in the existing Account to such new account; and from the
date such new account is established, it shall have the same designation as the
existing Account. If the Operating Bank should change at any time (including,
any replacement of the Operating Bank for failing to be an Eligible
Institution), then the Administrative Agent, acting on behalf of the Security
Trustee, shall thereupon promptly establish replacement accounts as necessary at
the successor Operating Bank and transfer the balance of funds in each Account
then maintained at the former Operating Bank pursuant to the terms of the
Administrative Agency Agreement to such successor Operating Bank.
(b)    Withdrawals, Transfers and Scheduled Lease Payments.
(i)    Withdrawals and Transfers Generally. The Security Trustee shall have sole
dominion and control over the Accounts (including, inter alia, the sole power to
direct withdrawals or transfers from the Accounts); provided that, prior to the
delivery of a Default Notice, any provision of this Indenture relating to any
deposit, withdrawal or transfer to or from, any Account shall be effected by the
Administrative Agent directing the Operating Bank by a Written Notice of the
Administrative Agent (such Written Notice to be provided to the Operating Bank
by 1:00 p.m. (New York City time) on the date of such deposit, withdrawal or
transfer) given in accordance with the terms of this Indenture, the
Administrative Agency Agreement and the Security Trust Agreement. Each such
Written Notice to the Operating Bank shall be also communicated in computer file
format or in such other form as the Administrative Agent, the Operating Bank,
the Trustee and the Security Trustee agree; provided that, in the case of
communication in computer file format or any other form other than a written
tangible form, a written tangible form thereof shall promptly thereafter be sent
to the Operating Bank. No deposit, withdrawal or transfer to or from any Account
shall be made except in accordance with the terms of this Indenture, the
Security Trust Agreement and the Administrative Agency




- 83 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Agreement or by any Person other than the Trustee or the Operating Bank (only
upon the Written Notice of the Administrative Agent). Each of the parties to
this Indenture acknowledges that the terms of this Indenture contemplate that
the Administrative Agent will receive certain information from other parties to
this Indenture and the other Related Documents in order for the Administrative
Agent to be able to perform all or any part of its obligations hereunder, that
the Administrative Agent will be able to perform its obligations hereunder only
to the extent such information is provided to the Administrative Agent by the
relevant parties and that the Administrative Agent may conclusively rely, absent
manifest error, on such information as it receives without undertaking any
independent verification of that information. The Administrative Agent agrees
that if it is aware that another party has information required to be delivered
by such party to the Administrative Agent to perform its obligations hereunder,
but the Administrative Agent has not received such information, the
Administrative Agent will promptly notify the party who was to provide such
information of such failure.
(ii)    Scheduled Lease Payments. Notwithstanding anything to the contrary in
this Indenture, if any Lease Payment is received (i) prior to its stated due
date under the relevant Lease (without regard to any business day convention in
such Lease that would automatically move the actual due date forward if the
stated due date falls on a non-business day) and (ii) prior to the period
commencing on a Calculation Date and ending on the next succeeding Calculation
Date in which such payment would have been received had it been received on such
stated due date (a “Scheduled Collections Period”, and such Lease Payment, an
“Early Collections Period Lease Payment”), unless a Default Notice has been
issued (other than a Default Notice that has been rescinded and annulled in
accordance with Section 4.02) or an Acceleration Default has occurred and is
continuing, such Early Collections Period Lease Payment shall be held in the
Collections Account until the Payment Date immediately following the end of such
Scheduled Collections Period; provided that, if there is a Designated Shortfall
on the Payment Date immediately following the end of such Scheduled Collections
Period, then such Early Collections Period Lease Payment shall be applied on
such Payment Date immediately following the end of such Scheduled Collections
Period (to the extent of such Designated Shortfall) as part of the Available
Collections pursuant to Section 3.09.
(c)    Collections Account. All Collections (including all Rental Payments and
Usage Fees transferred from the Lessor Accounts, Partial Loss Proceeds and any
amounts transferred from the Security Deposit Account) shall be, when received,
deposited in the Collections Account, and all cash, Investments and other
property in the Collections Account shall be transferred from or retained in the
Collections Account in accordance with the terms of this Indenture.
(d)    Lessee Funded Account. Any Segregated Funds received from time to time
from any Lessee or pursuant to any Acquisition Agreement shall be transferred by
the Operating Bank at the written direction of the Administrative Agent from the
Collections




- 84 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Account into the related Lessee Funded Account. The Administrative Agent shall
not make any withdrawal from, or transfer from, any Lessee Funded Account in
respect of any Segregated Funds that is contrary to the requirements of the
respective Leases as to Segregated Funds and the requirements of the Security
Trust Agreement (including the agreement of the Security Trustee that it
designate on its account records that it holds its interest in each Lessee
Funded Account for the benefit of the respective Lessee in respect of whom such
Segregated Funds are held). Without limiting the foregoing, no cash, Investment
and other property in a Lessee Funded Account may be used to make payments,
other than as permitted under Section 3.08, in respect of the Notes at any time,
including after the delivery of a Default Notice. Any Segregated Funds relating
to an expired or terminated Lease that remain in a Lessee Funded Account after
expiration or termination of such Lease and that are not due and owing to the
relevant Lessee under such expired or terminated Lease shall, if so required
under the terms of a subsequent Lease, if any, relating to such Asset, be
credited in a Lessee Funded Account for the benefit of the next Lessee of the
relevant Asset to the extent required under the terms of such subsequent Lease
and, to the extent not so required, transferred to the Collections Account. When
and as provided in the Administrative Agency Agreement, the Administrative Agent
shall cause to be established such additional Lessee Funded Accounts.
(e)    Security Deposit Account.
(i)    Subject to paragraph (iii) below, the Administrative Agent will maintain
Lease sub‑accounts allocating the balance in the Security Deposit Account to
each Lease in respect of which Security Deposits were deposited therein,
provided that, if any Security Deposits are required, pursuant to the terms of
the applicable Leases, to be maintained as Segregated Funds, such amounts shall
be held in a Lessee Funded Account. A Lease sub-account refers to the record
maintained by the Administrative Agent of the amounts on deposit in the Security
Deposit Account with respect to a particular Lease. Neither the Trustee nor the
Operating Bank shall have any obligation in connection with maintaining the
Lease sub-accounts.
(ii)    On each Payment Date on which Available Collections are to be
distributed pursuant to Section 3.09(a), if the Balance on deposit in the
Security Deposit Account is less than the Target Security Deposit Amount, the
Trustee shall, as directed by the Administrative Agent pursuant to Section
3.08(o) deposit funds into the Security Deposit Account up to, if applicable,
the Additional Security Deposit Reserve Amount, to the extent of Available
Collections as provided in Section 3.09(a).
(iii)    The Trustee shall, as directed by the Administrative Agent (acting upon
the instructions of the Certificate Holders), from time to time withdraw an
amount up to the Available Security Deposit Amount on deposit in the Security
Deposit Account at such time and shall apply such withdrawn amount to pay any
Designated Shortfalls (if any) for any Payment Date, in each case, as directed
by the




- 85 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Certificate Holders to the Administrative Agent for application pursuant to
Section 3.08(d).
(iv)    If a Lessee does not have any right to receive a refund or reimbursement
of its Security Deposit, or a Lessee relinquishes its right to receive a refund
or reimbursement of its Security Deposit upon the expiration or earlier
termination of a Lease (including a termination as the result of the occurrence
of an event of default under such Lease), or a Security Deposit is not
transferred to the purchaser in an Asset Disposition of the Asset subject to
such Lease or is not refundable to the Lessee, the Administrative Agent shall
direct the Trustee, in writing, to transfer such Security Deposit to the
Collections Account upon such expiration or earlier termination, except as
otherwise provided in Section 3.01(d) above.
(f)    Expense Account. On each Payment Date, such amounts as are provided in
Section 3.09 in respect of the Required Expense Amount shall be deposited into
the Expense Account from the Collections Account. Expenses shall be paid from
the Expense Account as provided in Section 3.04. If an Event of Default shall
have occurred and be continuing and a Default Notice shall have been delivered
by the Trustee (other than a Default Notice that has been rescinded and annulled
in accordance with Section 4.02) or an Acceleration Default shall have occurred
and be continuing, then the Controlling Party may direct the Trustee to transfer
to the Collections Account all or a portion of the Balance in the Expense
Account, after paying any Expenses then due and payable.
(g)    Series Account. The Administrative Agent shall cause the Operating Bank
to establish and maintain a Series Account for each Series of the Initial Notes
(and upon the issuance of any Refinancing Notes, any additional Series Accounts
as may be applicable for each such Series of Refinancing Notes) in accordance
with the first paragraph of Section 3.01 for the benefit of the Security Trustee
for the benefit of the Holders of such Series of Notes. Upon the transfer of any
amounts to the applicable Series Accounts in accordance with Section 3.08,
Section 3.09 or Section 3.14, the Trustee on the same day shall, or shall cause
the Operating Bank to, pay all such amounts to the Holders of Notes as of the
related Record Date in accordance with the terms of this Indenture.
(h)    Asset Purchase Account. As and to the extent provided in Section 3.03(a),
an amount equal to the aggregate Cash Payment Amounts for the Remaining Initial
Assets will be transferred from the Collections Account out of the proceeds of
the Initial Notes (after any other deposits or transfer out of such proceeds) to
the Asset Purchase Account. The amount so deposited shall be held in such
Account and invested in Permitted Account Investments until applied as provided
in Section 3.04 or Section 3.05, as applicable. The Administrative Agent shall
give Written Notice to the Security Trustee, the Trustee and the Operating Bank
of the satisfaction or waiver (specifying which) of all conditions for the
payment of the Cash Payment Amount for any Remaining Initial Asset, and no
amounts may be withdrawn or transferred from the Asset Purchase Account with
respect to the Cash Payment Amount for such Remaining Initial Asset until
receipt of such notice as to such Remaining Initial Asset, except as provided in
Section 3.04(l) and Section 3.08(i).




- 86 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(i)    Asset Replacement Account.
(i)    So long as no Event of Default has occurred and is continuing and no
Default Notice has been delivered (other than a Default Notice that has been
rescinded and annulled in accordance with Section 4.02) and no Rapid
Amortization Event has occurred and is continuing, the Issuer may elect, by
notice to the Trustee in writing, not later than the last Business Day preceding
the later of the date of any Permitted Asset Disposition and the date on which
the Net Sale Proceeds of such Permitted Asset Disposition are received, to
deposit all or a portion of the Net Sale Proceeds realized from such Permitted
Asset Disposition, whether or not initially deposited in the Collections
Account, in (x) the Asset Replacement Account or (y) a Qualified Escrow Account
maintained by a Qualified Intermediary, provided that such written direction
shall be accompanied by a Trustee Resolution that such election has been made
and that the requirements of Section 5.02(p) in respect of such Permitted Asset
Disposition have been satisfied. The Trustee shall, or shall cause the Operating
Bank to, transfer to and retain in the Collections Account all or any portion of
the Net Sale Proceeds realized from any Permitted Asset Disposition as to which
the direction described in the preceding sentence is not received by the end of
the last Business Day preceding the later of the date of any Asset Disposition
and the date on which such Net Sale Proceeds are received. For the avoidance of
doubt, to the extent the Issuer has elected to retain all or a portion of the
Net Sale Proceeds of a Permitted Asset Disposition in the Asset Replacement
Account or a Qualified Escrow Account, as applicable, in accordance with this
Section, the Disposition Fee related to such Permitted Asset Disposition shall
be paid by the Issuer on the Payment Date immediately succeeding the date of
such Permitted Asset Disposition in accordance with Section 3.09.
(ii)    The Issuer may elect to apply the Net Sale Proceeds from a Permitted
Asset Disposition deposited in the Asset Replacement Account or a Qualified
Escrow Account pursuant to Section 3.01(i)(i) to the purchase price for a
Permitted Asset Acquisition to the extent permitted under Section 5.02(q).
(iii)    At any time, (A) the Issuer may elect to direct the Administrative
Agent to direct the Trustee to transfer some or all of the amounts on deposit in
the Asset Replacement Account or a Qualified Escrow Account, as applicable, to
the Collections Account and (B) upon Written Notice from the Administrative
Agent (1) the Qualified Intermediary shall transfer any Net Sale Proceeds from
an Asset Disposition remaining in a Qualified Escrow Account at the end of the
applicable Replacement Period for such Asset Disposition to the Collections
Account on the next Business Day after the end of such Replacement Period and
(2) the Operating Bank shall transfer any Net Sale Proceeds from an Asset
Disposition remaining in the Asset Replacement Account at the end of the
applicable Replacement Period for such Asset Disposition to the Collections
Account on the next Business Day after the end of such Replacement Period.




- 87 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(iv)    If an Event of Default shall have occurred and be continuing and a
Default Notice shall have been delivered (other than a Default Notice that has
been rescinded and annulled in accordance with Section 4.02) or an Acceleration
Default shall have occurred and be continuing, or if the Expected Final Payment
Date shall have occurred, then the Controlling Party may direct the Trustee to
transfer to the Collections Account all or any portion of the Balance in the
Asset Replacement Account and any Qualified Escrow Account.
(j)    Liquidity Facility Reserve Account. Following the funding of the
Liquidity Facility Reserve Account with a Downgrade Drawing, a Final Drawing or
a Non-Extension Drawing, if the Administrative Agent determines in accordance
with Section 3.07(g) that on any Payment Date after making all withdrawals and
transfers to be made with respect to such Payment Date (and after giving effect
to the transfers to be made on such Payment Date pursuant to Section 3.08(d)),
there will be (i) a Required Expenses Shortfall, (ii) a Senior Hedge Payment
Shortfall, (iii) a Series A Interest Shortfall and/or (iv) a Series B Interest
Shortfall, the Administrative Agent shall so notify the Trustee in writing and
shall direct the Operating Bank in writing on such Payment Date to withdraw from
the Liquidity Facility Reserve Account the least of (A) the amount equal to the
aggregate of the Shortfalls in clauses (i), (ii), (iii) and (iv) above (in each
case such Shortfalls as reduced by any transfers made on such Payment Date from
the Security Deposit Account pursuant to Section 3.08(d)(i), (ii) and (iii)),
(B) the amount on deposit therein and (C) the Required Amount. The Trustee
shall, or shall cause the Operating Bank to, as set out in the Written Notice
from the Administrative Agent, apply the amount so withdrawn, first, to the
Expense Account the Required Expenses Shortfall for such Payment Date; second,
in no order of priority inter se, but pro rata, (1) to the Series Account for
the Initial Series A Notes, the Series A Interest Shortfall for such Payment
Date and (2) pro rata, to each Hedge Provider, an amount equal to the Senior
Hedge Payment Shortfall for such Payment Date; and third, to the Series Account
for the Initial Series B Notes, the Series B Interest Shortfall for such Payment
Date (in each case such Shortfall as reduced by any transfers made on such
Payment Date from the Security Deposit Account pursuant to Section 3.08(d)(i),
(ii) and (iii)). In the event the Liquidity Facility Reserve Account has been
funded with a Downgrade Drawing and subsequently the Initial Liquidity Facility
shall cease to be a Downgraded Facility, following notice from the Initial
Liquidity Facility Provider, the Administrative Agent shall so notify the
Trustee in writing and shall direct the Operating Bank in writing to withdraw
from the Liquidity Facility Reserve Account any Unapplied Downgrade Advance (as
defined in the Initial Liquidity Facility) to be repaid to the Initial Liquidity
Facility Provider.
(k)    Initial Liquidity Payment Account. On the date of any Facility Drawing
the proceeds of such drawing shall be deposited into the Initial Liquidity
Payment Account and withdrawn on the applicable Payment Date for distribution,
in each case in accordance with Section 3.14(b).
(l)    Lessor Accounts. All Rental Payments, Usage Fees and other amounts
received pursuant to any Lease or Related Collateral Document shall be deposited
into the Collections Account. However, if the Administrative Agent determines
that it is necessary




- 88 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


or appropriate, including for any tax, regulatory or legal reason, any such
Collections may not be deposited into the Collections Account or another Account
for the benefit of the Security Trustee on behalf of the Secured Parties, then,
notwithstanding the requirements of the first paragraph of Section 3.01, the
relevant Issuer Group Member may establish one or more accounts (each a “Lessor
Account”) for such Collections in its own name (but subject to the direction and
control of the Administrative Agent) at any Eligible Institution or with a
financial institution other than an Eligible Institution to the extent provided
in the definition of “Eligible Account”. For so long as a Lessor Account is an
Eligible Account and all actions as shall be necessary to establish and perfect
the security interest of the Security Trustee in such Lessor Account pursuant to
the Security Trust Agreement shall have been taken, then the Administrative
Agent shall direct the transfer of all funds on deposit in any Lessor Account
(other than any Segregated Funds that the applicable Issuer Group Member is
obligated to maintain in such Lessor Account pursuant to the applicable Lease or
other applicable document) on any Calculation Date to the Collections Account,
Security Deposit Account or Lessee Funded Account (as applicable) on or promptly
after such Calculation Date for inclusion (with respect to amounts not
constituting Segregated Funds) in the Available Collections for the related
Payment Date, and shall direct such more frequent transfers of such funds to the
Collections Account as are necessary or prudent taking into account transfers,
deposits and withdrawals required or permitted pursuant to Section 3.04 (and
other than amounts not required to be so transferred as provided in the last
sentence of this clause (l)). If the Administrative Agent reasonably determines
that it is commercially impracticable or unduly burdensome to take such actions
as shall be necessary to establish and perfect the security interest of the
Security Trustee in such Lessor Account pursuant to the Security Trust
Agreement, the Administrative Agent shall direct the financial institution at
which such Lessor Account is maintained to transfer all funds deposited in such
Lessor Accounts (other than amounts not required to be so transferred as
provided in the last sentence of this clause (l)) to the Collections Account,
Security Deposit Account or Lessee Funded Account, as applicable, within three
Business Days of their receipt. The Administrative Agent shall not be required
to transfer from the Lessor Account any amounts, if any, that for local tax or
other regulatory or legal reasons must be retained on deposit or as to the
transfer of which the Administrative Agent determines there is any substantial
uncertainty.
(m)    Defeasance/Redemption Account. Upon Written Notice of the Issuer to it,
or a Trustee Resolution provided to it authorizing that a Series of Notes are to
be redeemed pursuant to Section 3.11 (other than in a Refinancing) or defeased
under Article XI, the Administrative Agent shall cause the Operating Bank to
establish and maintain a Defeasance/Redemption Account pursuant to the first
paragraph of Section 3.01 for the benefit of the Security Trustee on behalf of
the Secured Parties. All amounts received for the purpose of any such redemption
or defeasance shall be deposited in the Defeasance/Redemption Account in
accordance with Section 3.11 or Article XI hereof, as applicable, and disbursed
therefrom in accordance with Section 3.11 or Article XI hereof, as applicable.
(n)    Refinancing Account. Upon Written Notice of the Issuer to it of, or a
Trustee Resolution provided to it authorizing, a Refinancing, the Administrative
Agent shall cause the Operating Bank to establish and maintain a Refinancing
Account pursuant to the first




- 89 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


paragraph of Section 3.01 for the benefit of the Security Trustee for the
benefit of the Holders of the Notes, if any, to be refinanced. All net cash
proceeds of such Refinancing shall be deposited in the Refinancing Account and
shall be held in such Account until such proceeds are applied to pay the
Redemption Price (including all accrued and unpaid interest) of the Notes being
redeemed until such Notes are cancelled by the Trustee and Refinancing Expenses
with respect thereto (except to the extent the Controlling Trustees have
determined, as evidenced by a Trustee Resolution, to pay the same from funds
available therefor in the Expense Account) and as otherwise provided in Section
5.02(c)(ii).
(o)    Additional Cash Collateral Accounts. Upon receipt by the Administrative
Agent of a Trustee Resolution providing for the establishment of any additional
Cash Collateral Account as an Eligible Credit Facility for the Notes or in
respect of any other Obligation, the Administrative Agent shall, by Written
Notice, cause the Operating Bank to establish (within three (3) Business Days of
the giving of such Written Notice) and maintain such Cash Collateral Account
pursuant to the first paragraph of Section 3.01 for the benefit of the Security
Trustee for the benefit of the Holders of the Notes and/or the Secured Parties
holding such other Obligation. All amounts provided in connection with any such
Trustee Resolution for deposit in such Account and all amounts to be deposited
in such Account under Section 3.09 as an Eligible Credit Facility shall be held
in such Cash Collateral Account for application, and all replenishment shall be
made, in accordance with the terms of the Trustee Resolution relating to such
Eligible Credit Facility, which Trustee Resolution shall include the basis of
any replenishment of the Cash Collateral Account.
(p)    Maintenance Reserve Account.
(i)    On each Payment Date on which Available Collections are to be distributed
pursuant to Section 3.09(a), the Trustee shall, as directed by the
Administrative Agent pursuant to Section 3.08(o) hereof, deposit funds into the
Maintenance Reserve Account equal to, if applicable, the Additional Maintenance
Reserve Amount, to the extent of Available Collections as provided in Section
3.09(a).
(ii)    On the Payment Date on which any adjustment in the Maintenance Required
Amount becomes effective or as of which the amount on deposit in the Maintenance
Reserve Account exceeds the then applicable Maintenance Required Amount (after
giving effect to all other payments to be made on such Payment Date), the
Administrative Agent shall direct the Trustee in writing to transfer from the
Maintenance Reserve Account to the Collections Account, for inclusion in
Available Collections on such Payment Date, the excess, if any, of the Balance
in the Maintenance Reserve Account over the Maintenance Required Amount, as so
adjusted (if applicable).
(iii)    If (A) an Event of Default shall have occurred and be continuing and a
Default Notice shall have been delivered by the Trustee (other than a Default
Notice that has been rescinded and annulled in accordance with Section 4.02) or
an Acceleration Default shall have occurred and be continuing, or (B) all Assets
shall




- 90 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


have been sold or otherwise disposed of, then the Controlling Party may direct
the Trustee to transfer to the Collections Account all or any portion of the
Balance in the Maintenance Reserve Account.
(q)    Series C Reserve Account.
(i)    On each Calculation Date, the Administrative Agent shall calculate the
difference between the Series C Reserve Amount and the amount available in the
Series C Reserve Account as of such Calculation Date (such difference, if
positive, the “Additional Series C Reserve Amount” for the immediately
succeeding Payment Date). On each Payment Date on which Available Collections
are to be distributed pursuant to Section 3.09(a), the Operating Bank shall, as
directed by the Administrative Agent pursuant to Section 3.09(a) hereof,
transfer funds into the Series C Reserve Account from the Collections Account
equal to, if applicable, the Additional Series C Reserve Amount, to the extent
of Available Collections as provided in Section 3.09(a).
(ii)    If the Administrative Agent determines in accordance with Section
3.07(g) that on any Payment Date after making all withdrawals and transfers to
be made with respect to such Payment Date (and after giving effect to the
transfers to be made on such Payment Date pursuant to Section 3.08(d)), there
will be a Series C Interest Shortfall or a Series C Scheduled Principal
Shortfall, the Administrative Agent shall so notify the Trustee in writing and
shall, in accordance with Section 3.08(k), direct the Operating Bank in writing
to withdraw on such Payment Date from the Series C Reserve Account the least of
(A) the amount equal to the aggregate of the Series C Interest Shortfall or a
Series C Scheduled Principal Shortfall, as applicable, and (B) the amount on
deposit therein, and deposit such amount in the Series Account for the Series C
Notes. The Trustee shall, or shall cause the Operating Bank to, as set out in
the Written Notice from the Administrative Agent, apply the amount so deposited
in the Series Account for the Series C Notes, first, to the Series C Interest
Shortfall for such Payment Date and second, to the Series C Scheduled Principal
Shortfall for such Payment Date.
(r)    Asset Disposition Contribution Account.
(i)    On each Payment Date on which Available Collections are to be distributed
pursuant to Section 3.09(a), the Trustee shall, as directed by the
Administrative Agent pursuant to Section 3.08(o) hereof, deposit the Asset
Disposition Accrual Deposit, if any, authorized by the Certificate Holders into
the Asset Disposition Contribution Account pursuant to Section 3.09(a)(xxii) to
the extent of Available Collections as provided in Section 3.09(a).
(ii)    On the Payment Date immediately succeeding the Disposition Date for an
Asset Disposition that shall have resulted in an Asset Disposition Shortfall and
for which an Asset Disposition Accrual Deposit will be made pursuant to Section
3.09(a)(xxii), the Administrative Agent shall direct the Trustee to transfer the




- 91 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


applicable Asset Disposition Accrual Amount (or, if less, the Balance in the
Asset Disposition Contribution Account) from the Asset Disposition Contribution
Account to the Collections Account together with the applicable Net Sale
Proceeds for such Asset Disposition.
(iii)    If an Event of Default shall have occurred and be continuing and a
Default Notice shall have been delivered by the Trustee (other than a Default
Notice that has been rescinded and annulled in accordance with Section 4.02) or
an Acceleration Default shall have occurred and be continuing, then the
Controlling Party may direct the Trustee to transfer to the Collections Account
all or any portion of the Balance in the Asset Disposition Contribution Account.
(iv)    If at any time following the deposit of amounts in the Asset Disposition
Contribution Account pursuant to Section 3.02(r)(i) above, the Controlling
Trustees have passed a Trustee Resolution approving the release of all or a
portion of the funds in the Asset Disposition Contribution Account, the
Administrative Agent shall transfer the amount specified in the Trustee
Resolution from the Asset Disposition Contribution Account to the Collections
Account for application in accordance with Section 3.09 on the next Payment
Date.
(v)    If the amount on deposit in the Asset Disposition Contribution Account is
to be increased through the funding of Additional Advances, the Trustee, at the
written direction of the Administrative Agent, will deposit such Additional
Advances received by it into the Asset Disposition Contribution Account. The
Certificate Holders shall notify the Administrative Agent in writing of the
amount of such Additional Advance, and the Administrative Agent shall notify the
Trustee in writing within one Business Day after the making of any Additional
Advance that such Additional Advance has been made.
(s)    DSCR Cash Trap Account. Amounts shall be deposited in the DSCR Cash Trap
Account in accordance with Section 3.09(a) hereof. Amounts in the DSCR Cash Trap
Account shall be subject to withdrawal and application in accordance with
Section 3.08(m).
(t)    Hedge Termination Payment Account. The amount of any Hedge Termination
Payments shall be deposited in the Hedge Termination Payment Account, and the
Administrative Agent shall direct the Trustee in writing to disburse funds out
of the Hedge Termination Payment Account in accordance with this Indenture. If
an Event of Default shall have occurred and be continuing and a Default Notice
shall have been delivered by the Trustee (other than a Default Notice that has
been rescinded and annulled in accordance with Section 4.02) or an Acceleration
Default shall have occurred and be continuing, then the Controlling Party may
direct the Trustee to transfer to the Collections Account all or any portion of
the Balance in the Hedge Termination Payment Account.
Section 3.02    Investments of Cash. (a) For so long as any Notes remain
Outstanding, the Administrative Agent shall, or shall direct the Operating Bank
in writing to, invest and reinvest the funds on deposit in the Accounts in
Permitted Account Investments specified by the Administrative




- 92 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Agent in such written instructions, all in accordance with the terms of the
following provisions; provided that the Initial Liquidity Facility Provider
shall be entitled to direct the Administrative Agent to invest the amounts on
deposit (if any) in the Liquidity Facility Reserve Account in Permitted Account
Investments:
(i)    the Permitted Account Investments shall have maturities and other terms
such that sufficient funds shall be available to make required payments pursuant
to this Indenture (A) before the next Payment Date after which such investment
is made, in the case of investments of funds on deposit in the Collections
Account and the Expense Account, (B) as directed in writing by the Servicer
acting at the direction of the Controlling Trustees in accordance with the
requirements of the relevant Leases or Asset Disposition agreements, in the case
of investments of funds on deposit in the Lessee Funded Account, the Maintenance
Reserve Account, the Asset Replacement Account, any Qualified Escrow Account or
the Security Deposit Account or (C) on the same day as a payment request is
made, in the case of funds on deposit in the Asset Purchase Account; provided
that an investment maturing within one year of the date of investment shall
nevertheless be a Permitted Account Investment if it has been acquired with
funds which are not reasonably anticipated, at the discretion of the
Administrative Agent, to be required to be paid to any other Person or otherwise
transferred from the applicable Account prior to such maturity;
(ii)    if any funds to be invested are not received in the Accounts by 1:00
p.m., New York City time, on any Business Day, such funds shall be invested in
accordance with clause (i) of this Section 3.02(a) on the next succeeding
Business Day; provided that none of the Administrative Agent, the Trustee, the
Security Trustee, the Operating Bank or the Initial Liquidity Facility Provider
shall be liable for any losses incurred in respect of the failure to invest
funds not thereby received;
(iii)    if required by the terms of a Lease, any investments of Segregated
Funds on deposit in a Lessee Funded Account or funds on deposit in the Security
Deposit Account shall be made on behalf of the relevant Lessee in such
investments as may be required thereunder; and
(iv)    if the Permitted Account Investment in which the Administrative Agent
(acting at the direction of the Controlling Trustees) has directed the Operating
Bank to invest any funds in any Account ceases to be a Permitted Account
Investment pursuant to the definition thereof, the Administrative Agent (acting
at the direction of the Controlling Trustees) shall provide the Operating Bank
with new specific written investment directions. None of the Trustee, the
Security Trustee or the Operating Bank shall have any duty or obligation to
monitor whether an investment meets the requirements of a Permitted Account
Investment nor have any liability with respect to any investment which ceases to
be a Permitted Account Investment.
(b)    The Trustee or its Affiliates is permitted to receive additional
compensation (which compensation should be decided on an arm’s length basis)
that could be deemed to




- 93 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


be in their respective economic self interest for (i) serving as an investment
advisor, administrator, shareholder servicing agent, custodian or sub-custodian
with respect to certain Permitted Account Investments, (ii) using Affiliates to
effect transactions in certain Permitted Account Investments and (iii) effecting
transactions in certain Permitted Account Investments.
(c)    Except as expressly provided hereunder, none of the Trustee, the Security
Trustee or the Operating Bank shall have any obligation to invest and reinvest
any cash held in the Accounts in the absence of timely and specific written
investment direction from the Administrative Agent or the Initial Liquidity
Facility Provider, as the case may be. In no event shall the Trustee, the
Security Trustee or the Operating Bank be liable for the selection of
investments or for investment losses incurred thereon. None of the
Administrative Agent, the Trustee, the Security Trustee or the Operating Bank
shall have any liability in respect of losses incurred as a result of the
liquidation of any investment prior to its stated maturity or the failure of the
Issuer or the Initial Liquidity Facility Provider, as the case may be, to
provide timely written investment direction. None of the Administrative Agent,
the Trustee, the Security Trustee or the Operating Bank guarantees the
performance of any Permitted Account Investment. If the Permitted Account
Investment in which the Administrative Agent or the Initial Liquidity Facility
Provider has directed the Trustee or the Operating Bank to invest any funds in
any Account ceases to be a Permitted Account Investment pursuant to the
definition thereof, the Administrative Agent or the Initial Liquidity Facility
Provider, as the case may be, shall provide the Trustee and/or the Operating
Bank with new specific written investment directions. None of the Trustee, the
Security Trustee or the Operating Bank shall have any duty or obligation to
monitor whether an investment meets the requirements of a Permitted Account
Investment nor shall it have any liability with respect to any investment which
ceases to be a Permitted Account Investment.
Section 3.03    Initial Closing Date Deposits, Withdrawals and Transfers. The
Administrative Agent shall, upon its receipt of written direction of the Issuer,
make, or direct the Operating Bank to make, to the extent of funds on deposit in
the Accounts, the following deposits and transfers to and from the Accounts in
each case as specified in a prior Written Notice of the Administrative Agent to
the Trustee, the Security Trustee and the Operating Bank:
(a)    on the Initial Closing Date,
(i)    (A) deposit in a Refinancing Account (as defined in and established
pursuant to the Original Indenture) the proceeds of the issuance of the Initial
Notes as further described in the funds flow memorandum dated the Initial
Closing Date (the “Funds Flow”), (B) transfer to the Collections Account (as
defined in and established pursuant to the Original Indenture) the amounts
described in the Funds Flow, (C) pay from the Refinancing Account referred to
above and the Collections Account referred to above the amounts due and owing
under the Original Indenture in amounts as specified in the Funds Flow or in a
separate payment instruction from the Administrative Agent and (D) make such
other transfers and payments as are provided in the Funds Flow and not otherwise
described below;




- 94 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(ii)    prior to making the deposits, transfers and payments described in
clauses (iii) through (vii), (A) deposit in the Security Deposit Account the
amount of the initial Security Deposits received pursuant to the terms of the
Asset Purchase Agreement (other than Security Deposits that are Segregated
Funds), if any, and (B) deposit in any Lessee Funded Account an amount equal to
any Segregated Funds (including any Security Deposits that are Segregated
Funds), if any, for each Lease related to any Asset being acquired from a Seller
on the Initial Closing Date, in each case in the amounts and from the Accounts
specified in the Funds Flow to the extent applicable;
(iii)    transfer from the Collections Account referred to above to the Expense
Account such amount as is necessary so that the amount on deposit in the Expense
Account is an amount equal to the Required Expense Amount for the initial
Interest Accrual Period and the Initial Expenses, as specified in a Written
Notice of the Administrative Agent to the Trustee and the Operating Bank;
(iv)    transfer from the Collections Account referred to above to the Initial
Maintenance Reserve Amount and the Initial Security Deposit Amount,
respectively, to the Maintenance Reserve Account and the Security Deposit
Account, respectively;
(v)    subject to receiving Written Notice of the Issuer to the effect that the
conditions to the acquisition of all or some of the Initial Assets specified in
the Asset Purchase Agreement have been fulfilled, pay from the Collections
Account referred to above to the Seller the Cash Payment Amounts for such
Initial Assets;
(vi)    after making the deposits, transfers and payments described in clauses
(i) through (v), transfer from the Collections Account referred to above to (A)
the Asset Purchase Account the aggregate amount of the Cash Payment Amounts for
the Remaining Initial Assets and (B)  the Collections Account established
hereunder the amounts set forth in the Funds Flow; and
(vii)    withdraw from the Expense Account such amount as is needed to discharge
any portion of the Initial Expenses then due and payable on the Initial Closing
Date and pay such amount to the appropriate payees thereof as specified in the
Written Notice of the Administrative Agent; and
(b)    on the relevant Payment Date involving the issuance of Refinancing Notes,
deposit the proceeds of such Refinancing into the Refinancing Account for
application in accordance with Section 3.08(a).
Section 3.04    Interim Deposits, Transfers and Withdrawals. On any Business
Day, the Administrative Agent may make, or direct the Operating Bank to make,
without duplication, to the extent of funds on deposit in the Accounts, the
following deposits, transfers and withdrawals to and from the Accounts, in each
case as specified in a prior Written Notice of the Administrative Agent to the
Trustee, the Security Trustee and the Operating Bank:




- 95 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(a)    withdraw from a Lessee Funded Account to the extent that funds on deposit
therein or available thereunder may be withdrawn or drawn pursuant to the terms
of the related Lease for payment thereof, to discharge any Expense then due and
payable and pay such amount to the appropriate payees thereof;
(b)    withdraw from the Expense Account (to the extent of funds on deposit
therein) such amount as is needed to discharge any Expenses then due and payable
that were included in any prior Required Expense Amount and pay such amount to
the appropriate payees thereof;
(c)    transfer from the Collections Account from time to time (but in no event
on less than one Business Day’s prior Written Notice to the Trustee and the
Operating Bank (unless such one Business Day’s notice requirement is waived by
the Trustee)) other amounts to the Expense Account, in each case only to the
extent that such funds are to be applied to Expenses that become due and payable
during such Interest Accrual Period and for the payment of which there are
insufficient funds in the Expense Account; provided that no such transfer from
the Collections Account in respect of Expenses shall be made prior to the next
succeeding Payment Date if, in the reasonable judgment of the Administrative
Agent, such transfer would have a material adverse effect on the ability of the
Issuer to make payments of accrued and unpaid interest on the Notes then
Outstanding on the next Payment Date therefor in accordance with Section 3.09;
(d)    withdraw Segregated Funds from a Lessee Funded Account or draw under or
cause to be drawn under any applicable Related Collateral Document, in any case
to the extent required by or necessary in connection with a Lease or any
documents related thereto and the Related Collateral Documents, for deposit in
the Collections Account to satisfy any default in Rental Payments or Usage Fees
under any related Lease;
(e)    transfer any Segregated Funds (including Security Deposits that are
Segregated Funds) from the Collections Account to a Lessee Funded Account in
accordance with the terms of any Lease;
(f)    transfer any Security Deposits (other than Security Deposits that are
Segregated Funds) from the Collections Account to the Security Deposit Account;
(g)    withdraw funds on deposit in the Security Deposit Account and transfer
such funds to the Collections Account in satisfaction of the obligations of the
Lessee under the applicable Lease, but only to the extent of the Security
Deposit allocable to such Lease and as may be required or permitted under the
terms of the relevant Lease;
(h)    withdraw funds from the Maintenance Reserve Account for any or all of the
following purposes: (i) to fund any Lessee Reimbursements, (ii) to fund
maintenance performed on an Asset by the Issuer or an Issuer Subsidiary or the
Servicer, (iii) to pay for the cost of performing Mandatory Asset Modifications
and (iv) to make the transfers and payments described in Section 3.01(p)(ii);




- 96 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(i)    withdraw from the Hedge Termination Payment Account (to the extent of
funds on deposit therein) such amount as is needed to pay any Hedge Termination
Payments then due and payable and pay such amount to the appropriate payees
thereof;
(j)    in the case of any specified amount to be released from the Asset
Disposition Contribution Account pursuant to a Trustee Resolution as provided
for in Section 3.01(r)(iv), on or prior to the next Calculation Date, transfer
such specified amount from the Asset Disposition Contribution Account to the
Collections Account for application on the next Payment Date in accordance with
Section 3.09 hereof;
(k)    in the case of any specified amount to be released from the Security
Deposit Account as directed by the Administrative Agent (acting at the direction
of the Certificate Holders) as provided in Section 3.01(e)(iii), on or prior to
the next Calculation Date, transfer such specified amount from the Security
Deposit Account to the applicable Account for application on the next Payment
Date in accordance with Section 3.09 hereof; and
(l)    upon written notice to the Administrative Agent from Willis Lease that an
Asset Trust has in fact received any Rental Payments under the Lease for such
Remaining Initial Asset that are allocable to periods on and after the Initial
Closing Date, or Usage Fees under the Lease for such Remaining Initial Asset
that are received on or after the Initial Closing Date, transfer from the Asset
Purchase Account to the Collections Account the amount of such Rental Payments
and Usage Fees.
Section 3.05    Withdrawals and Transfers Relating to the Acquisition of Assets.
(a)    Acquisition of Remaining Initial Assets. On the Delivery Date with
respect to any Remaining Initial Asset, the Administrative Agent may make, or
direct the Operating Bank to make, to the extent of funds on deposit in the
Accounts, the following deposits, withdrawals and transfers to and from the
Accounts, in each case as specified in a Written Notice of the Administrative
Agent to the Trustee, the Security Trustee and the Operating Bank (which Written
Notice of the Administrative Agent shall, as a condition to any such deposit,
withdrawal and transfer, include written confirmation by the Administrative
Agent that the conditions to payment for the Remaining Initial Asset specified
in the Asset Purchase Agreement have been fulfilled):
(i)    deposit into the Security Deposit Account the amount of the Security
Deposits (other than Security Deposits that are Segregated Funds) received in
respect of such Remaining Initial Asset under the Asset Purchase Agreement;
(ii)    deposit into the relevant Lessee Funded Account the amount of any
Segregated Funds (including Security Deposits that are Segregated Funds)
received in respect of such Remaining Initial Asset under the Asset Purchase
Agreement; and
(iii)    pay out of the Asset Purchase Account to the applicable Seller the Cash
Payment Amount for such Remaining Initial Asset (as reduced by any amounts




- 97 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


transferred with respect to such Remaining Initial Asset in accordance with
Section 3.04(l)) plus the Investment Earnings thereon.
(b)    Acquisition of Replacement Assets. On each Delivery Date during the
Replacement Period in respect of a Permitted Asset Disposition and on which the
Issuer acquires a Replacement Asset (or an Asset Interest with respect to a
Replacement Asset) from a Seller in a Permitted Asset Acquisition, the
Administrative Agent may make, or direct the Operating Bank (and, if applicable,
the Qualified Intermediary in respect of any Qualified Escrow Account) to make
to the extent of funds on deposit in the Accounts, the following deposits,
withdrawals and transfers to and from the Accounts, in each case as specified in
a Written Notice of the Administrative Agent to the Trustee, the Security
Trustee and the Operating Bank (which Written Notice of the Administrative Agent
shall, as a condition to any such deposit, withdrawal and transfer, include
written confirmation by the Administrative Agent that the conditions to payment
for the Replacement Asset specified in the applicable Acquisition Agreement have
been fulfilled):
(i)    deposit into the Security Deposit Account the amount of the Security
Deposits (other than Security Deposits that are Segregated Funds) received in
respect of such Replacement Asset under the applicable Acquisition Agreement;
(ii)    deposit into the relevant Lessee Funded Account the amount of any
Segregated Funds (including Security Deposits that are Segregated Funds)
received in respect of such Replacement Asset under the applicable Acquisition
Agreement;
(iii)    except to the extent provided in clauses (i) and (ii) above, deposit
into the Collections Account any amounts received in respect of such Replacement
Asset under the applicable Acquisition Agreement; and
(iv)    transfer funds in an amount equal to the purchase price for such
Replacement Asset provided in the Trustee Resolution unanimously approved by the
Controlling Trustees from the Asset Replacement Account to the applicable Seller
(or direct the Qualified Intermediary to apply the funds on deposit in the
applicable Qualified Escrow Account to the acquisition of such Replacement Asset
and transfer such Replacement Asset to the applicable Issuer Subsidiary).
(c)    Asset Payments. The payment of the Cash Payment Amount for any Remaining
Initial Asset to be made pursuant to Section 3.05(a)(iii) to any Seller shall,
subject to the delivery as to such Asset of the Written Notice referred to in
Section 3.05(a), be made as so provided notwithstanding the giving of any
Default Notice or any other exercise of remedies hereunder.
(d)    Delivery Expiry Date. Concurrently with Written Notice of the
Administrative Agent to the Trustee, the Security Trustee and the Operating Bank
that (i) the Issuer is no longer required, pursuant to the terms of the Asset
Purchase Agreement, to purchase any Remaining Initial Asset (whether by reason
of the passing of the Delivery Expiry Date, the exercise by the Issuer of any
termination right under the Asset Purchase




- 98 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Agreement or otherwise), and the amounts in the Asset Purchase Account are not
being applied to acquire a Substitute Asset in lieu of such Remaining Initial
Asset or (ii) the Delivery Expiry Date has occurred, the Administrative Agent
shall direct the Operating Bank to transfer from the Asset Purchase Account to
the Defeasance/Redemption Account (for application in accordance with Section
3.11 as an Acquisition Balance Redemption) the amounts in the Asset Purchase
Account relating to each such Remaining Initial Asset (and that are not being
applied to acquire a Substitute Asset in lieu of such Remaining Initial Asset),
or all amounts remaining in the Asset Purchase Account if the Delivery Expiry
Date has occurred.
Section 3.06    Interim Deposits and Withdrawals for Asset Disposition. On the
first Business Day occurring on or after the date of an Asset Disposition, the
Administrative Agent shall direct the Operating Bank to deposit (a) any and all
proceeds received in respect of any Asset Disposition by or on behalf of any
Issuer Group Member in the Collections Account (other than in connection with
any sale of all or substantially all of the assets of the Issuer Group, in which
case the Administrative Agent shall direct the Operating Bank to deposit any and
all proceeds thereof into the Defeasance/Redemption Account in connection with
the redemption of the Notes) in each case as specified in a Written Notice by
the Administrative Agent to the Trustee, the Security Trustee and the Operating
Bank and (b) if so elected by the Certificate Holders, the Asset Disposition
Accrual Amount in respect of such Asset Disposition, if any, in the Collections
Account. Any funds then on deposit in a Lessee Funded Account or the Security
Deposit Account related to the Asset subject to such sale or other disposition
shall be applied on a basis consistent with the terms of the Lease related to
such Asset, if any, or as otherwise provided by the relevant agreements related
to such sale or other disposition. After making the deposit required by the
first sentence of this Section 3.06, the Administrative Agent shall direct the
Operating Bank to transfer Net Sale Proceeds from the Collections Account to the
Asset Replacement Account (or a Qualified Escrow Account maintained by a
Qualified Intermediary) in such amount as has been elected by the Issuer in
accordance with Section 3.01(i)(i).
Section 3.07    Calculation Date Calculations.
(a)    Calculation of Required Amounts. The Administrative Agent shall
determine, as soon as practicable after each Calculation Date, but in no event
later than four Business Days preceding the immediately succeeding Payment Date,
based on information known to the Administrative Agent or Relevant Information
provided to the Administrative Agent, the Collections received during the period
commencing on the close of business on the preceding Calculation Date and ending
on the close of business on such Calculation Date and calculate the following
amounts:
(i)    (A) the Balance of funds on deposit in the Accounts on the Calculation
Date and the amount available under all Eligible Credit Facilities on such
Calculation Date and (B) the amount of Investment Earnings (net of losses and
investment expenses), if any, on Investments of funds on deposit in the Accounts
during such period;




- 99 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(ii)    the Required Expense Amount for such Payment Date (taking into account
any Expenses paid or to be paid with amounts that constitute all or a portion of
an Available Security Deposit Amount);
(iii)    the Available Collections for such Payment Date, taking into account
all transfers to be made on such Payment Date pursuant to Section 3.08;
(iv)    the net Segregated Funds, if any, and any amounts on deposit in the
Security Deposit Account and the Maintenance Reserve Account available to be
transferred into the Collections Account on such Calculation Date as and to the
extent expressly provided herein;
(v)    any amount to be transferred from the Asset Purchase Account to the
Collections Account as provided in Section 3.05(d);
(vi)    any amount to be transferred from the Asset Replacement Account and/or
any Qualified Escrow Account to the Collections Account as provided in Section
3.01(i)(iii);
(vii)    the Additional Maintenance Reserve Amount for such Payment Date, if
any;
(viii)    the Additional Security Deposit Reserve Amount, if any;
(ix)    the Excess Proceeds Series Payments for each Series for such Payment
Date, if any;
(x)    the Required Amount for any Cash Collateral Account and any amounts to be
transferred in respect of the Initial Liquidity Facility and any other Eligible
Credit Facilities under Section 3.09(a)(iv) or 3.09(b)(ii); and
(xi)    any other information, determinations and calculations reasonably
required in order to give effect to the terms of this Indenture and the other
Related Documents, including the preparation of the Monthly Report and the
Annual Report;
provided that, if the Administrative Agent has not received all of the Relevant
Information for such Payment Date, the Administrative Agent shall make
reasonable assumptions for purposes of the calculations contemplated by this
Section 3.07.
(b)    Calculation of Interest and Other Amounts. The Administrative Agent
shall, not later than four Business Days prior to each Payment Date, make the
following calculations or determinations with respect to Interest Amounts and
fees of the Initial Liquidity Facility Provider due on such Payment Date:
(i)    the Interest Amount in respect of Series A Notes on such Payment Date;




- 100 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(ii)    the Interest Amount in respect of Series B Notes on such Payment Date;
(iii)    the Interest Amount in respect of Series C Notes on such Payment Date;
(iv)    the Step-Up Interest Amount for the Series A Notes, if applicable;
(v)    the Step-Up Interest Amount for the Series B Notes, if applicable;
(vi)    the Step-Up Interest Amount for the Series C Notes, if applicable;
(vii)    any interest and fees due and owing to the Initial Liquidity Facility
Provider on such Payment Date;
(viii)    the Outstanding Disposition Premium for each Series of Notes, if any;
(ix)    the Redemption Premium for each Series of Notes, if any; and
(x)    the Additional Maintenance Reserve Amount, if any.
(c)    Calculation of Principal Payment Amounts. The Administrative Agent shall,
not later than four Business Days prior to each Payment Date, calculate or
determine the following with respect to principal payments due on such Payment
Date and certain other amounts in respect of such Payment Date:
(i)    from and after the seventh Payment Date following the Initial Closing
Date, the DSCR as of such Payment Date;
(ii)    the Outstanding Principal Balance of each Series of Notes on such
Payment Date immediately prior to any principal payment on such date;
(iii)    the Adjusted Base Value for each Asset and the Adjusted Portfolio Value
on such Payment Date;
(iv)    the Scheduled Principal Payment Amount on such Payment Date with respect
to each Series of Notes; and
(v)    the Outstanding Principal Balance for each Series of Notes on such
Payment Date after all principal payments on such date.
(d)    Calculation of Refinancing or Redemption Amounts. The Administrative
Agent shall, not later than four Business Days prior to each Redemption Date on
which a Refinancing or Redemption of any Series of Notes is scheduled to occur,
perform the calculations necessary to determine the Redemption Price (including
accrued and unpaid interest) of such Series.




- 101 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(e)    Application of the Available Collections. The Administrative Agent shall,
not later than 1:00 p.m. New York City time on the third Business Day prior to
each Payment Date, determine the amounts to be applied on such Payment Date to
make each of the payments contemplated by Section 3.09(a) or 3.09(b), as
applicable, setting forth separately, the amount to be applied on such Payment
Date pursuant to each clause of Section 3.09(a) or 3.09(b), as applicable.
(f)    Asset Acquisitions. No later than the last Business Day prior to the
anticipated Delivery Date for each Remaining Initial Asset or Replacement Asset,
the Administrative Agent shall determine, and give the Trustee and Security
Trustee a Written Notice setting out, the amounts to be paid or transferred, as
applicable, under Section 3.03 or Section 3.05 in respect of the applicable
Remaining Initial Asset or Replacement Asset (as applicable) on such Delivery
Date, and on the Delivery Date for such Remaining Initial Asset or Replacement
Asset, the Administrative Agent shall deliver a Written Notice to the Trustee
and the Security Trustee to the effect that the conditions to the purchase of
such Remaining Initial Asset or Replacement Asset set forth in the Asset
Purchase Agreement or the Acquisition Agreement (as applicable) have been
fulfilled.
(g)    Calculations in respect of Shortfalls and Series C Shortfalls. As soon as
practicable after each Calculation Date, but in no event later than 12:00 noon
New York City time on the date which is the fourth Business Day prior to each
Payment Date, the Administrative Agent shall determine (after giving effect to
the application of Available Collections, taking into account all transfers to
the Collections Account to be made pursuant to Section 3.08, in accordance with
the applicable payment priorities set forth in Section 3.09(a) or 3.09(b), as
applicable, whether a Shortfall or a Series C Shortfall exists as of such
Calculation Date in the Available Collections:
(i)    to pay on the next succeeding Payment Date the Required Expense Amount
due on such Payment Date (any such shortfall in respect of the Required Expense
Amount on any Payment Date, a “Required Expenses Shortfall”);
(ii)    to pay the aggregate of the Interest Amounts due in respect of the
Initial Series A Notes and Senior Hedge Payments, in each case on such Payment
Date, allocated pro rata among (x) such Interest Amounts (any such shortfall in
respect of the Initial Series A Notes, a “Series A Interest Shortfall”), and
(y) such Senior Hedge Payments (any such shortfall in respect of Senior Hedge
Payments, a “Senior Hedge Payment Shortfall”);
(iii)    to pay Interest Amount due in respect of the Initial Series B Notes on
such Payment Date (any such shortfall in respect of the Initial Series B Notes,
a “Series B Interest Shortfall”);
(iv)    to pay Interest Amount due in respect of the Series C Notes on such
Payment Date (any such shortfall in respect of the Series C Notes, a “Series C
Interest Shortfall”); and




- 102 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(v)    to pay Scheduled Principal Payment Amount due in respect of the Series C
Notes on such Payment Date (any such shortfall in respect of the Series C Notes,
a “Series C Scheduled Principal Shortfall”).
(h)    Notification of Calculations in respect of Available Scheduled Principal
Amounts. So long as a Default Notice has not been issued (which has not been
rescinded and annulled in accordance with Section 4.02), an Acceleration Default
has not occurred and the Expected Final Payment Date has not occurred, as soon
as practicable after each Calculation Date, but in no event later than 12:00
noon (New York City time) on the date which is the third Business Day prior to
the related Payment Date, the Administrative Agent shall provide notice to the
Issuer of its calculation of the amount (the “Available Scheduled Principal
Amount”) available (after giving effect to all Prior Ranking Amounts) to pay the
Scheduled Principal Payment Amount for each Series of the Initial Notes (for
application in accordance with Section 3.09(a) or 3.09(b), as applicable) for
such Payment Date. The Available Scheduled Principal Amount shall be applied in
accordance with Section 3.09(a) or 3.09(b), as applicable, towards the Scheduled
Principal Payment Amount payable for such Payment Date.
(i)    DSCR Failure. In the event that the Administrative Agent determines that
a DSCR Cash Trap Event or a DSCR Amortization Event has occurred and is
continuing with respect to any Payment Date, the Administrative Agent shall
provide written notice thereof, not later than two Business Days prior to such
Payment Date, to the Issuer, the Trustee and the Initial Liquidity Facility
Provider.
(j)    Calculation of Net Sale Proceeds. Not later than 12:00 noon (New York
City time) on the fourth Business Day prior to each Payment Date in respect of
which the Net Sale Proceeds of one or more Asset Dispositions are to be applied
in accordance with Section 3.09, the Issuer shall cause the Administrative
Agent, based on information known to it or Relevant Information provided to it,
to calculate the following with respect to Net Sale Proceeds on each Series of
Notes due on such Payment Date and the amounts distributable to the Initial
Liquidity Facility Provider and the Servicer on such Payment Date, as
applicable:
(i)    the Asset Disposition Accrual Amount in respect of each Asset
Disposition, if any;
(ii)    the Allocable Series Amount and Allocable Debt Balance in respect of
each such Asset Disposition and the allocation thereof among the Series of
Notes;
(iii)    the amount of any Hedge Termination Payments in respect of each Asset
Disposition, if any;
(iv)    the balance of any Disposition Fees in respect of each Asset
Disposition; and
(v)    the Disposition Premium, if any.




- 103 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(k)    Calculation of Excess Proceeds. Not later than 12:00 noon (New York City
time) on the third Business Day prior to each Payment Date in respect of which
Excess Proceeds are to be applied in accordance with Section 3.09(a), the Issuer
shall cause the Administrative Agent, based on information known to it or
Relevant Information provided to it, to calculate the Excess Proceeds Series
Payment for each Series of Notes due on such Payment Date.
Section 3.08    Payment Date First Step Withdrawals and Transfers. Two Business
Days prior to each Payment Date, the Administrative Agent shall direct the
Operating Bank to make, on such Payment Date, to the extent of funds on deposit
in the Accounts, the following withdrawals from and transfers to the Accounts in
each case as specified in a Written Notice of the Administrative Agent to the
Trustee, the Security Trustee and the Operating Bank:
(a)    transfer the net proceeds of any Refinancing of a Series of Notes from
the Refinancing Account to any Cash Collateral Account established for the
related Refinancing Notes (up to the Required Amount therefor in accordance with
Section 3.03) and the balance to the applicable Series Accounts, in each case in
accordance with Sections 2.10(b) and 5.02(c);
(b)    transfer any amounts on deposit in the Defeasance/Redemption Account in
respect of any Redemption that is not a Refinancing to the applicable Series
Accounts;
(c)    transfer from each Lessee Funded Account to the Collections Account any
available Segregated Funds that are no longer required to be maintained
(including by way of the termination of the applicable Leases) in a segregated
account under the applicable Leases, and to the Expense Account amounts from the
applicable Lessee Funded Account that are being repaid to the applicable
Lessees;
(d)    if so directed by the Certificate Holders, withdraw from the Security
Deposit Account and transfer to the Expense Account, the applicable Series
Account, the Liquidity Facility Reserve Account or the Hedge Termination Payment
Account, as applicable, prior to making any transfers pursuant to Section
3.08(e), an amount not to exceed the Available Security Deposit Amount for such
Payment Date for application to (i) first, the Required Expenses Shortfall (if
any) on such Payment Date, (ii) second, in no order of priority inter se, but
pro rata (A) the Series A Interest Shortfall (if any) on such Payment Date and
(B) the Senior Hedge Payment Shortfall (if any) on such Payment Date, (iii)
third, the Series B Interest Shortfall (if any) on such Payment Date, (iv)
fourth, in no order of priority inter se, but pro rata (A) to the Liquidity
Facility Reserve Account, such amount so that the amount on deposit in such
Account is equal to the Required Amount therefor and (B) to the Initial
Liquidity Facility Provider, any Credit Facility Advance Obligations, (v) fifth,
the Designated Shortfall (if any) (but not including any shortfall paid pursuant
to the preceding clause second) with respect to the Scheduled Principal Payment
Amount on the Series A Notes for such Payment Date and (vi) sixth, the
Designated Shortfall (if any) (but not including any shortfall paid pursuant to
the preceding clause third) with respect to the Scheduled Principal Payment
Amount on the Series B Notes for such Payment Date, in each case pursuant to
Section 3.01(e)(iii); provided that the amount described in Section 3.08(d)(iv)
shall be




- 104 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


determined after giving effect to any funds to be applied pursuant to Sections
3.08(d)(i), (ii) and (iii) and the application of any drawings from the
Liquidity Facility Reserve Account on such Payment Date;
(e)    if there are one or more Shortfalls on such Payment Date, after taking
into consideration any transfers made pursuant to Section 3.08(d), (i) withdraw
Facility Drawings from the Initial Liquidity Payment Account and apply the same
in accordance with Section 3.14(b) or (ii) withdraw amounts from the Liquidity
Facility Reserve Account and apply the same in accordance with Section 3.01(j),
as applicable;
(f)    transfer from the Collections Account to the relevant Lessee Funded
Accounts the amount of any Segregated Funds then on deposit in the Collections
Account;
(g)    withdraw from the Maintenance Reserve Account and deposit in the
Collections Account the amount, if any, of the Lessee Reimbursements included in
Expenses for such Payment Date;
(h)    transfer from any Account (other than the Collections Account, the
Initial Liquidity Payment Account, the Liquidity Facility Reserve Account, the
Asset Replacement Account and the Asset Purchase Account) to the Collections
Account the amount of Investment Earnings (net of losses and investment
expenses), if any, on investments of funds on deposit therein during the
preceding Interest Accrual Period, except that (i) earnings on any portion of
the funds on deposit in any Account required under the terms of the related
Lease to be repaid to the related Lessee shall be retained therein and (ii) in
the case of the Asset Purchase Account, any earnings on the purchase price funds
on deposit in the Asset Purchase Account shall be retained therein for
application in accordance with Section 3.05;
(i)    transfer from the Asset Purchase Account to the Collections Account the
amount of any Rental Payments described in Section 3.04(l) that have not already
been so transferred;
(j)    transfer to the Expense Account, as directed by the Administrative Agent,
such amounts as are required to pay any fees, expenses or other amounts
(including Taxes) required to maintain the Issuer in good standing under United
States federal law and the laws of the State of Delaware;
(k)    if there are one or more Series C Shortfalls on such Payment Date,
withdraw amounts from the Series C Reserve Account and deposit the same in the
Series Account for the Series C Notes in accordance with Section 3.01(q);
(l)     [Reserved];
(m)    withdraw the Balance available in the DSCR Cash Trap Account and deposit
such amounts in the Collections Account; provided that, so long as no Event of
Default or Rapid Amortization Event shall have occurred and is continuing, if a
DSCR Cash Trap Event has occurred and is continuing and the Certificate Holders
shall have notified the Trustee




- 105 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


and the Administrative Agent in writing no later than five Business Days prior
to such Payment Date that they elect to apply all or a portion of the Balance in
the DSCR Cash Trap Account to the Outstanding Principal Balance of the Series A
Notes or, if no Series A Notes are Outstanding, the Outstanding Principal
Balance of the Series B Notes on such Payment Date, in each case after giving
effect to all other distributions made in accordance with Section 3.09 on such
Payment Date (any such principal payments, the “Cash Trap Principal Payments”),
withdraw an amount up to the Balance available in the DSCR Cash Trap Account and
deposit such amounts in the applicable Series Account;
(n)    after the giving of a Default Notice, during the continuation of an
Acceleration Default or following the Interest Accrual Period in which an Asset
Disposition occurs with respect to the last remaining Asset, transfer any
amounts remaining in the relevant Lessee Funded Account (other than amounts
required to be maintained in such account pursuant to the terms of the related
Lease or Asset Agreement) into the Collections Account; and
(o)    any other deposit, transfer, withdrawal or payment not described in
paragraphs (a) through (n) of this Section 3.08 but required to be made pursuant
to Section 3.07(e).
Section 3.09    Payment Date Second Step Withdrawals. (a) Subject to
Section 3.09(b), on each Payment Date, after the withdrawals and transfers
provided for in Section 3.08 have been made, the Administrative Agent shall
direct the Operating Bank to distribute from the Collections Account in each
case as specified in a Written Notice of the Administrative Agent to the
Trustee, the Security Trustee and the Operating Bank at least two Business Days
prior to such Payment Date, the amounts set forth below in the order of priority
set forth below but, in each case, only to the extent that funds are available
for such distributions and to the extent that all Prior Ranking Amounts then
required to be paid have been paid. All payments of Available Collections to be
made to or for the account of Holders of Notes pursuant to this Section 3.09
shall be made through a direct transfer of funds to the applicable Series
Account with respect to the applicable Series of Notes.
(i)    to the Expense Account, an amount such that the amount on deposit therein
is equal to the Required Expense Amount for such Payment Date, for payment of
Expenses (including, without limitation, any amount payable by any Issuer Group
Member to any Lessee pursuant to a Lease, Indemnification Amounts (other than
Excess Indemnification Amounts), Trustee Fees and all Service Provider Fees
(including the Senior Rent Based Fees and Disposition Fees, but excluding the
Subordinated Rent Based Fees), but excluding, for the avoidance of doubt, the
portion of any Maintenance and Modification Expenses funded from the Maintenance
Reserve Account, and excluding any Credit Facility Advance Obligations) that are
due and payable or reimbursable on such Payment Date and included in the
Required Expense Amount for such Payment Date, with the balance to be retained
in the Expense Account, in each case less the amount of any withdrawals from the
Liquidity Facility Reserve Account or any Facility Drawings in respect of the
Required Expenses Shortfall for such Payment Date withdrawn or paid (as
applicable) on or before such Payment Date in respect of such Payment Date;




- 106 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(ii)    in no order of priority inter se, but pro rata as to the amounts
described in clauses (A) and (B) as follows: (A) to the Series Account for the
Series A Notes, the Interest Amount on such Series A Notes and (B) pro rata, to
any Eligible Hedge Counterparties, an amount equal to any Senior Hedge Payments
due from any Issuer Group Member pursuant to any Currency Hedge Agreement, less
in the case of clauses (A) and (B) the amount of any withdrawals from the
Liquidity Facility Reserve Account or any Facility Drawings in respect of the
Series A Interest Shortfall or the Senior Hedge Payment Shortfall (as
applicable) for such Payment Date withdrawn or paid (as applicable) on or before
such Payment Date in respect of such Payment Date;
(iii)    to the Series Account for the Series B Notes, the Interest Amount on
such Series B Notes, less the amount of any withdrawals from the Liquidity
Facility Reserve Account or any Facility Drawings in respect of the Series B
Interest Shortfall for such Payment Date withdrawn or paid (as applicable) on or
before such Payment Date in respect of such Payment Date;
(iv)    first, to any Persons providing any Eligible Credit Facilities, pro rata
inter se, any Credit Facility Advance Obligations consisting of interest and
second, in no order of priority inter se, but pro rata as to the amounts
described in clauses (A) and (B) as follows: (A) to the Liquidity Facility
Reserve Account (following a Downgrade Drawing, a Final Drawing or a
Non-Extension Drawing), such amount so that the amount on deposit in such
Account is equal to the applicable Required Amount therefor, and (B) to any
Persons providing any Eligible Credit Facilities, any other Credit Facility
Advance Obligations payable to such Persons under the terms of their respective
Eligible Credit Facilities and, to the extent any such Eligible Credit Facility
consists of a Cash Collateral Account (other than the Liquidity Facility Reserve
Account), such amount so that the amount on deposit in each such Account is
equal to the applicable Required Amount therefor;
(v)    so long as no Rapid Amortization Event has occurred and is continuing, to
the Series Account for the Series A Notes, an amount equal to the Scheduled
Principal Payment Amount of the Series A Notes for such Payment Date;
(vi)    so long as no Rapid Amortization Event has occurred and is continuing,
to the Series Account for the Series B Notes, an amount equal to the Scheduled
Principal Payment Amount of the Series B Notes for such Payment Date;
(vii)    to the Security Deposit Account, an amount equal to the Additional
Security Deposit Reserve Amount;
(viii)    to the Maintenance Reserve Account, (A) so long as no Rapid
Amortization Event has occurred and is continuing, the lesser of (1) an amount
equal to the Additional Maintenance Reserve Amount and (2) 90% of the Available
Collections after giving effect to clauses (i) through (vii) above or (B) if a
Rapid




- 107 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Amortization Event has occurred and is continuing, an amount equal to the
Additional Maintenance Reserve Amount;
(ix)    so long as no Rapid Amortization Event has occurred and is continuing,
first, to the Series Account for the Series A Notes, the Excess Proceeds Series
Payment for the Series A Notes for such Payment Date and, second, to the Series
Account for the Series B Notes, the Excess Proceeds Series Payment for the
Series B Notes for such Payment Date;
(x)    if a DSCR Cash Trap Event has occurred and is continuing, but no Rapid
Amortization Event has occurred and is continuing, to the DSCR Cash Trap
Account, all remaining amounts;
(xi)    if a Rapid Amortization Event has occurred and is continuing, to the
Series Account for the Series A Notes, (a) first, an amount equal to the
Scheduled Principal Payment Amount of the Series A Notes for such Payment Date
and (b) second, an amount equal to the Outstanding Principal Balance of such
Series A Notes;
(xii)    if a Rapid Amortization Event has occurred and is continuing, to the
Series Account for the Series B Notes, (a) first, an amount equal to the
Scheduled Principal Payment Amount of the Series B Notes for such Payment Date
and (b) second, an amount equal to the Outstanding Principal Balance of such
Series B Notes;
(xiii)    to the Series Account for the Series C Notes, the Interest Amount on
such Series C Notes;
(xiv)    to the Series Account for the Series C Notes, an amount equal to the
Scheduled Principal Payment Amount of the Series C Notes for such Payment Date;
(xv)    to the Series Account for the Series C Notes, the Excess Proceeds Series
Payment for the Series C Notes for such Payment Date;
(xvi)    to the Series C Reserve Account, the Additional Series C Reserve
Amount;
(xvii)    after the Expected Final Payment Date, to the Series Account for the
Series A Notes, the Step-Up Interest Amount for the Series A Notes;
(xviii)    after the Expected Final Payment Date, to the Series Account for the
Series B Notes, the Step-Up Interest Amount for the Series B Notes;
(xix)    after the Expected Final Payment Date, to the Series Account for the
Series C Notes, the Step-Up Interest Amount for the Series C Notes;
(xx)    to the Servicer, the Subordinated Rent Based Fees;




- 108 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(xxi)    in no order of priority inter se, but pro rata (A) to the Eligible
Hedge Counterparties, in no order of priority inter se, but pro rata, to pay the
Subordinated Hedge Payments, and (B) to pay Subordinated Expenses to the
applicable parties in no order of priority inter se, but pro rata;
(xxii)    first, to the payment of any Outstanding Disposition Premium, to the
Series Account for the Series A Notes, second, to the payment of any Outstanding
Disposition Premium, to the Series Account for the Series B Notes, and third, to
the payment of any Outstanding Disposition Premium, to the Series Account for
the Series C Notes;
(xxiii)    to the Asset Disposition Contribution Account, the Asset Disposition
Accrual Deposit, if any, specified by the Certificate Holders;
(xxiv)    to the Asset Purchase Account, such amounts as have been approved by a
Trustee Resolution in accordance with Section 5.02(r) hereof for Discretionary
Asset Modifications; and
(xxv)    to the Issuer, all remaining amounts.
(b)    Anything to the contrary contained in Section 3.09(a) notwithstanding,
after delivery to the Issuer and the Administrative Agent of a Default Notice or
during the continuance of an Acceleration Default, the allocation of payments
described in Section 3.09(a) shall not apply and the Administrative Agent shall
direct the Operating Bank in writing to cause all amounts on deposit in the
Collections Account to be applied on each Payment Date in the following order of
priority:
(i)    to the Expense Account, an amount such that the amount on deposit therein
is equal to the Required Expense Amount for such Payment Date, for payment of
Expenses (including, without limitation, any amount payable by any Issuer Group
Member to any Lessee pursuant to a Lease, Indemnification Amounts, Subordinated
Expenses, Special Litigation Expenses, Trustee Fees and all Service Provider
Fees (including the Senior Rent Based Fees and Disposition Fees, but excluding
the Subordinated Rent Based Fees), but excluding, for the avoidance of doubt,
the portion of any Maintenance and Modification Expenses funded from the
Maintenance Reserve Account, and excluding any Credit Facility Advance
Obligations) that are due and payable or reimbursable on such Payment Date and
included in the Required Expense Amount for such Payment Date, with the balance
to be retained in the Expense Account, in each case less the amount of any
withdrawals from the Liquidity Facility Reserve Account or any Facility Drawings
in respect of the Required Expenses Shortfall for such Payment Date withdrawn or
paid (as applicable) on or before such Payment Date in respect of such Payment
Date;
(ii)    to any Persons providing any Eligible Credit Facilities, pro rata inter
se, first, any Credit Facility Obligations consisting of interest and second,
any other




- 109 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Credit Facility Advance Obligations, in each case payable to such Persons under
the terms of their respective Eligible Credit Facilities;
(iii)    in no order of priority inter se, but pro rata as to the amounts
described in clauses (A) and (B) as follows: (A) to the Series Account for the
Series A Notes, the Interest Amount on such Series A Notes and (B) pro rata, to
any Eligible Hedge Counterparties, an amount equal to any Senior Hedge Payments
due from any Issuer Group Member pursuant to any Currency Hedge Agreement;
(iv)    to the Series Account for the Series A Notes, an amount equal to the
Outstanding Principal Balance of such Series A Notes;
(v)    to the Series Account for the Series B Notes, the Interest Amount on such
Series B Notes;
(vi)    to the Series Account for the Series B Notes, an amount equal to the
Outstanding Principal Balance of such Series B Notes;
(vii)    to the Series Account for the Series C Notes, the Interest Amount on
such Series C Notes;
(viii)    to the Series Account for the Series C Notes, an amount equal to the
Outstanding Principal Balance of such Series C Notes;
(ix)    after the Expected Final Payment Date, to the Series Account for the
Series A Notes, the Step-Up Interest Amount for the Series A Notes;
(x)    after the Expected Final Payment Date, to the Series Account for the
Series B Notes, the Step-Up Interest Amount for the Series B Notes;
(xi)    after the Expected Final Payment Date, to the Series Account for the
Series C Notes, the Step-Up Interest Amount for the Series C Notes;
(xii)    to the Servicer, the Subordinated Rent Based Fees;
(xiii)    to the Eligible Hedge Counterparties, pro rata inter se, the
Subordinated Hedge Payments;
(xiv)    first, to the payment of any Outstanding Disposition Premium, to the
Series Account for the Series A Notes, second, to the payment of any Outstanding
Disposition Premium, to the Series Account for the Series B Notes, and third, to
the payment of any Outstanding Disposition Premium, to the Series Account for
the Series C Notes; and
(xv)    to the Issuer, all remaining amounts.
Section 3.10    Reserved.




- 110 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Section 3.11    Certain Redemptions. (a) Optional Redemption. Subject to the
provisions of Section 3.11(c), the Issuer may elect to redeem (including in
connection with any Refinancing) any Series of Notes in whole on any Business
Day or in part on any Payment Date (any such redemption, an “Optional
Redemption”), out of amounts available in the Defeasance/Redemption Account or,
in the case of a Refinancing, the Refinancing Account, for such purpose, if any,
other than, in either such case, any funds constituting part of the Available
Collections, at the applicable Redemption Price (including after giving effect
to any payment of accrued and unpaid interest on such Redemption Date, if any,
under Section 3.09) on such Notes to be redeemed on the Redemption Date;
provided that an Optional Redemption in respect of any Series of Notes funded
with Refinancing Notes may only be in whole; and provided further that after the
giving of a Default Notice or the Acceleration of any Notes (other than a
Default Notice that has been rescinded and annulled in accordance with Section
4.02), the Notes may be redeemed only in whole but not in part pursuant to this
Section 3.11(a); and provided further that Written Notice of any such Redemption
shall be given by the Issuer (or the Administrative Agent on its behalf) to the
Trustee and, for so long as any Series of Notes are listed on any stock
exchange, to the applicable listing agent and such stock exchange within such
time period prior to such Redemption Date as is required to comply with the
rules of such stock exchange as confirmed by the listing agent for such stock
exchange or such stock exchange. Such Written Notice shall include the
information required to be provided in the notice of Redemption pursuant to
Section 3.11(c). Any Balance in the Asset Purchase Account remaining on the
Delivery Expiry Date (or remaining with respect to an Initial Asset that will no
longer be acquired pursuant to the Asset Purchase Agreement after application of
amounts therein to any Substitute Asset acquired in lieu thereof) shall be
transferred to the Defeasance/Redemption Account and applied as an Optional
Redemption (an “Acquisition Balance Redemption”) in part of the Notes on the
next succeeding Payment Date, allocated between the Series on the basis of the
applicable Allocable Notional Series Amount for each Series minus an amount
equal to the Designated Percentage for such Asset multiplied by the Scheduled
Principal Payment Amounts actually paid for such Series prior to such
Acquisition Balance Redemption. Sections 3.11(c) and (d) shall not apply to any
Acquisition Balance Redemption.
(a)    Redemption for Taxation Reasons. Subject to the provisions of Section
3.11(c), if, at any time,
(i)    the Issuer is, or on the next succeeding Payment Date will be, required
to make any withholding or deduction under the laws or regulations of any
applicable Tax authority with respect to any payment on any Notes (the “Affected
Notes”); or
(ii)    the Issuer is or will be subject to any circumstance (whether by reason
of any law, regulation, regulatory requirement or double-taxation convention, or
the interpretation or application thereof, or otherwise) that has resulted or
will result in the imposition of a Tax (whether by direct assessment or by
withholding at source) or other similar imposition by any jurisdiction that
would (A) materially increase the cost to the Issuer of making payments in
respect of the Affected Notes or of complying with its obligations under or in
connection with the Affected Notes; or (B) otherwise obligate the Issuer or any
of its subsidiaries to make any material payment with respect to, or calculated
by reference to, the amount of any sum




- 111 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


received or receivable by the Issuer, or by the Administrative Agent on behalf
of the Issuer Group as contemplated by the Administrative Agency Agreement;
then the Issuer shall inform the Trustee in writing at such time of any such
requirement or imposition and shall use commercially reasonable efforts to avoid
the effect of the same; provided that no actions shall be taken by the Issuer to
avoid such effects without a Rating Agency Confirmation. If, after using
commercially reasonable efforts to avoid the adverse effects described above,
any Issuer Group Member has not avoided such effects, the Issuer may, at its
election, redeem the Affected Notes on any Payment Date, in whole, at the
Outstanding Principal Balance thereof plus accrued and unpaid interest (after
giving effect to any payment thereof on such Redemption Date under Section 3.09)
thereon, but without premium, after paying the Required Expense Amount and all
unpaid Credit Facility Obligations as of such Payment Date (any such redemption,
a “Tax Redemption”); provided, however, that any such Redemptions may not occur
more than 30 days prior to such time as the requirement or imposition described
in (i) or (ii) above is to become effective and the Trustee shall have received
a certification from the Issuer certifying that the applicable Issuer Group
Member has been unable, after using commercially reasonable efforts, to avoid
the adverse effects described above; provided further that Written Notice of any
such Redemption shall be given by the Issuer (or the Administrative Agent on its
behalf) to the Trustee and, for so long as any Series of Notes is listed on any
stock exchange and traded on such stock exchange, to the applicable listing
agent and such stock exchange within such time period prior to the Redemption
Date for such Redemption as is required to comply with the rules of such stock
exchange as confirmed by the listing agent for such stock exchange or such stock
exchange.
(b)    Method of Redemption. The Issuer or the Administrative Agent shall give
Written Notice in respect of any such Redemption of Notes (other than an
Acquisition Balance Redemption) under Section 3.11(a) or 3.11(b) to the Trustee,
the Holders and the Initial Liquidity Facility Provider. The Depositary shall
forward such notice of Redemption to its Participants or the beneficial owners
of the Global Notes with any additional instructions applicable to owners of
Beneficial Interests in accordance with its Applicable Procedures. If a
Redemption of any Series of Notes is in part and not in whole, the amount of
such Redemption will be applied pro rata according to the Outstanding Principal
Balance of such Series, to the extent moneys are available. Except in the case
of a Refinancing, no notice confirming a specific Redemption Date shall be
delivered to the Holders under this Section 3.11(c) unless and until the Issuer
or Administrative Agent shall have certified to the Trustee that the amounts
required to be deposited pursuant to Section 3.11(d) are, or will on or before
the Redemption Date be, deposited in the Defeasance/Redemption Account and the
conditions precedent to such Redemption have been, or will on or before the
Redemption Date be, satisfied; provided that the foregoing shall not restrict
notice from being given to the Holders advising them that a Redemption Date is
anticipated. Each notice in respect of a Redemption given pursuant to this
Section 3.11(c) shall state (i) the applicable Redemption Date (provided that
such notice shall be permitted to provide that the related Redemption Date will
occur on a date within a period of time described in such notice, so long as the
Administrative Agent notifies (x) the Trustee of the specific Redemption Date by
no later than 10:00 a.m. (New York time) at least two Business Days prior to the
Redemption Date and (y) the Holders of the Notes to be redeemed of the specific
Redemption




- 112 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Date before the Redemption occurs, or such earlier time or date as may be
required by the applicable rules and procedures of the Depositary, if any),
(ii) the source of funds for making payments due on any Redemption Date,
(iii) the Redemption Price of the Outstanding Principal Balance of the Series of
Notes to be redeemed (provided that if such notice provides that the related
Redemption Date will occur on a date within a period of time described in such
notice, the Redemption Price applicable to one or more days during such period
may be set out in such notice or in a separate notice delivered on a later date,
so long as the Redemption Price for the Redemption Date is set out in a notice
delivered to the Trustee not later than 10:00 a.m. (New York time) at least two
Business Days prior to the time of the Redemption), (iv) in the case of a
Redemption of a Series of Notes in whole, the Series of Notes to be redeemed in
whole must be surrendered to the Trustee to collect the Redemption Price
(including accrued and unpaid interest on such Series) and (v) in the case of a
Redemption of a Series of Notes in whole, that, unless the Issuer defaults in
the payment of the Redemption Price (including any accrued and unpaid interest
thereon), interest on such Series shall cease to accrue on and after the
Redemption of such Series. Each notice in respect of a Redemption given pursuant
to this Section 3.11(c) shall be revocable by written notice from the
Administrative Agent, on behalf of the Issuer, to (x) the Trustee up until 10:00
a.m. (New York time) two Business Days prior to the Redemption Date stated
therein (or, in the case of a notice of Redemption providing for the Redemption
Date to occur within a described period of time, stated in a separate written
notice delivered by not later than 10:00 a.m. (New York time) at least two
Business Days prior to the Redemption Date stated therein) and (y) each Holder
of the Notes to be redeemed until the latest Redemption Date stated in the
Redemption Notice (or such earlier time or date as may be required by the
applicable rules and procedures of the Depositary, if any). The Administrative
Agent shall deliver a notice to the Trustee and the Holders of the Notes being
redeemed setting forth the Redemption Premium (if any) not later than 10:00 a.m.
(New York time) at least two Business Days preceding the Redemption Date.
Without prejudice to the foregoing provisions of this Section 3.11(c), if a
notice described above in this Section 3.11(c) will not be delivered to the
Holders of the Notes to be redeemed at least five Business Days prior to a
proposed Redemption Date, the Administrative Agent shall provide a written
notice to the Trustee, the Holders and the Initial Liquidity Facility Provider
advising them that a Redemption Date is anticipated at least five Business Days
prior to such proposed Redemption Date and reflecting any of the information to
be included in the redemption notice described above as is then known to the
Administrative Agent.
(c)    Deposit of Redemption Amount. At or before 10:00 a.m. (New York City
time) on the Redemption Date in respect of a Redemption under Section 3.11(a),
the Issuer shall, to the extent an amount equal to the Redemption Price of
Initial Notes to be redeemed (including all accrued and unpaid interest thereon
(after giving effect to any payment thereof on such Redemption Date under
Section 3.09)) and all unpaid Credit Facility Obligations (only in respect of
any amounts drawn from the Liquidity Facility Reserve Account or Facility
Drawings, as the case may be, in respect of Series A Interest Shortfalls or
Series B Interest Shortfalls) as of the Redemption Date is not then held on
deposit therein, deposit or cause to be deposited in the Defeasance/Redemption
Account or, in the case of a Refinancing, the Refinancing Account, other than,
in either case, any funds constituting part




- 113 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


of the Available Collections, an amount in immediately available funds equal to
such amount. At or before 10:00 a.m. (New York City time) on the Redemption Date
in respect of a Redemption under Section 3.11(b), the Issuer shall, to the
extent an amount equal to the Outstanding Principal Balance of the Initial Notes
to be redeemed and all accrued and unpaid interest (after giving effect to any
payment thereof on such Redemption Date under Section 3.09) thereon and all
unpaid Credit Facility Obligations (only in respect of any amounts drawn from
the Liquidity Facility Reserve Account or Facility Drawings, as the case may be,
in respect of Series A Interest Shortfalls or Series B Interest Shortfalls) as
of the Redemption Date is not then held on deposit therein, deposit or cause to
be deposited in the Defeasance/Redemption Account other than any funds
constituting part of Available Collections, an amount in immediately available
funds equal to such amount. The Administrative Agent shall instruct the Trustee
to transfer to the applicable Series Accounts, on the Redemption Date, amounts
on deposit in the Defeasance/Redemption Account or Refinancing Account as are
required to pay the applicable Redemption Price, and shall instruct the Trustee
to make such other transfers and payments as are contemplated hereunder to be
made on such Redemption Date.
(d)    Notes Payable on Redemption Date. After notice has been given under
Section 3.11(c) of a Redemption in whole, unless such notice has been revoked,
the Outstanding Principal Balance of the Initial Notes to be redeemed on such
Redemption Date shall become due and payable at the Corporate Trust Office of
the Trustee, and from and after such Redemption Date (unless there shall be a
default in the payment of the applicable amount to be redeemed) such principal
amount shall cease to bear interest. Upon surrender of any Note for redemption
in accordance with such notice, the Redemption Price or the Outstanding
Principal Balance (as applicable) of such Note, together with accrued and unpaid
interest on such Note shall be paid as provided for in this Section 3.11. If any
Note to be redeemed shall not be so paid upon surrender thereof for redemption,
the amount in respect thereof shall continue to bear interest until paid from
the Redemption Date at the interest rate applicable to such Note.
Section 3.12    Cure Advances. In the event that the amounts available for
distribution under Section 3.09 hereof and from the Initial Liquidity Facility
are insufficient to pay in full any Interest Amount, Scheduled Principal Payment
Amount or any other amount then due and payable, the Administrative Agent shall
promptly notify the Certificate Holders that any Certificate Holder(s) may
elect, by written notice to the Trustee, the Administrative Agent and the Issuer
to make Cure Advances in amounts (the “Cure Amounts”) sufficient to fund the
payment of such amounts, subject to the limitations in Section 4.02 with respect
to Cure Advances made to cure any defaults in the payment of Interest Amount on
the Senior Series. Such written notice shall specify the amount of the Cure
Advances, the date on which such Cure Advances are to be made and the amounts
that are to be paid with Cure Advances. Such Cure Advances shall be deposited in
the applicable Account and the Administrative Agent shall direct the Trustee to
pay such amounts as are specified in the written notice from the applicable
Certificate Holder(s). The Administrative Agent shall notify the Trustee in
writing within one Business Day after the making of any Cure Advance that such
Cure Advance has been made. All Cure Advances so deposited shall be paid to the
applicable Person notwithstanding Section 3.09 hereof, Article X hereof or
anything else to the contrary contained in




- 114 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


this Indenture or the Security Trust Agreement. If the failure to have paid such
amounts constitutes a Default or an Event of Default, the provisions of Section
4.02 shall govern the exercise of any remedies by the Trustee and the Security
Trustee.
Section 3.13    Eligible Credit Facilities. Notwithstanding Section 3.09,
Article X, or anything else to the contrary contained in this Indenture or the
Security Trust Agreement, all amounts available in any Cash Collateral Account
or drawn against any other Eligible Credit Facility shall be paid to such
Holders of Notes (and holders of other obligations) for whose benefit such
Eligible Credit Facility is stated to be established except to the extent
otherwise provided in the Trustee Resolutions providing for such Eligible Credit
Facility.
Section 3.14    Initial Liquidity Facility. (a) Facility Drawings. If the
Administrative Agent determines in accordance with Section 3.07(g) hereof that
after making all withdrawals (after giving effect to any withdrawals from the
Liquidity Facility Reserve Account and transfers to be made with respect to the
applicable Payment Date, including pursuant to Section 3.08), there is (i) a
Required Expenses Shortfall, (ii) a Series A Interest Shortfall, (iii) a Senior
Hedge Payment Shortfall and/or (iv) a Series B Interest Shortfall, in each case
as calculated in Section 3.07(g), the Administrative Agent shall so notify the
Trustee in writing and shall, no later than 5:00 p.m. (New York City time) four
Business Days prior to such Payment Date, request a drawing (each such drawing,
a “Facility Drawing”) under the Initial Liquidity Facility, to be paid on or
prior to such Payment Date, in an amount equal to the lesser of (A) the
aggregate amount of the Shortfalls described in clauses (i), (ii), (iii) and
(iv) above (reduced by any amounts withdrawn and transferred pursuant to Section
3.08(d)(i), (ii) and (iii)) and (B) the Available Amount under the Initial
Liquidity Facility.
(a)    Application of Facility Drawings. The proceeds of any Facility Drawing in
respect of any Payment Date shall be deposited into the Initial Liquidity
Payment Account and withdrawn on such Payment Date by the Operating Bank, upon
Written Notice from the Administrative Agent, for application as follows: The
Trustee shall, or shall cause the Operating Bank to, as set out in the Written
Notice from the Administrative Agent, apply such proceeds, first, to the Expense
Account the Required Expenses Shortfall for such Payment Date; second, in no
order of priority inter se, but pro rata, (1) to the Series Account for the
Initial Series A Notes, the Series A Interest Shortfall for such Payment Date
and (2) pro rata, to each Hedge Provider, an amount equal to the Senior Hedge
Payment Shortfall; and third, to the Series Account for the Initial Series B
Notes, the Series B Interest Shortfall (in each case such Shortfall reduced by
any transfers made on such Payment Date from the Security Deposit Account
pursuant to Section 3.08(d)(i), (ii) and (iii)).
(b)    Downgrade Drawings. (i) The Initial Liquidity Facility Provider will
promptly, but in any event within ten days of the occurrence of a Downgrade
Event, deliver notice to the Trustee and the Administrative Agent of such
Downgrade Event and the Downgrade Date.
(i)    If at any time a Downgrade Event has occurred, the Initial Liquidity
Facility Provider or the Administrative Agent on behalf of the Issuer may
arrange for a Replacement Liquidity Facility Provider to issue and deliver a
Replacement




- 115 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Liquidity Facility to the Trustee and the Administrative Agent pursuant to
Section 3.14(e)(ii) within the Downgrade Period (but not later than the
expiration date of the Initial Liquidity Facility).
(ii)    After the occurrence of a Downgrade Event with respect to the Initial
Liquidity Facility, if the Initial Liquidity Facility becomes a Downgraded
Facility and is not replaced with a Replacement Liquidity Facility as provided
in Section 3.14(c)(ii) within the Downgrade Period, the Administrative Agent
shall, on the last day of the Downgrade Period, request a drawing in accordance
with and to the extent permitted by the Initial Liquidity Facility (such
drawing, a “Downgrade Drawing”) of the Available Amount thereunder. Amounts
drawn pursuant to a Downgrade Drawing shall be deposited into the Liquidity
Facility Reserve Account and maintained and invested as provided in Section
3.14(f) hereof.
(iii)    If a Downgrade Drawing has been provided by the Initial Liquidity
Facility Provider and subsequently the Initial Liquidity Facility ceases to be a
Downgraded Facility, following written notice from the Initial Liquidity
Facility Provider to the Administrative Agent that the Initial Liquidity
Facility ceases to be a Downgraded Facility, any amounts of such Downgrade
Drawing remaining in the Liquidity Facility Reserve Account shall be reimbursed
to the Initial Liquidity Facility Provider in accordance with Section 3.01(j).
(c)    Non-Extension Drawings. If the Initial Liquidity Facility is to expire on
a date (the “Stated Expiration Date”) prior to the date that is 15 days after
the Final Maturity Date with respect to the Initial Notes, then, no earlier than
the 75th day and no later than the 30th day prior to the applicable Stated
Expiration Date then in effect, the Administrative Agent may (but shall not be
obligated to) request that the Initial Liquidity Facility Provider extend the
Stated Expiration Date until the earlier of (i) the date which is 15 days after
the Final Maturity Date with respect to the Initial Notes and (ii) the first
anniversary of the Stated Expiration Date then in effect (unless the obligations
of the Initial Liquidity Facility Provider are earlier terminated in accordance
with the Initial Liquidity Facility). Whether or not the Issuer or the
Administrative Agent has made such request, the Initial Liquidity Facility
Provider shall have the right to advise the Issuer no earlier than the 40th day
(or, if earlier, the date of the Initial Liquidity Facility Provider’s receipt
of such request, if any, from the Issuer) and no later than the 25th day prior
to the then effective Expiry Date, whether, in its sole discretion, it has
elected not to extend the Expiry Date or has rejected an Extension Request (a
“Non-Extension Notice”). If the Initial Liquidity Facility Provider rejects the
Extension Request or elects not to extend the then effective Expiry Date, the
Initial Liquidity Facility Provider may, at its option in accordance with
Section 3.14(e)(i), arrange for a Replacement Liquidity Facility to replace the
Initial Liquidity Facility during the period no earlier than 45 days and no
later than 10 days prior to the Stated Expiration Date. If, on or before the
date which is 10 days prior to the Stated Expiration Date, the Initial Liquidity
Facility Provider delivers a Non-Extension Notice and a Replacement Liquidity
Facility has not been provided, the Administrative Agent (on behalf of the
Issuer) shall immediately request a drawing (a “Non-Extension Drawing”) for the
Available




- 116 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Amount. Amounts advanced pursuant to a Non‑Extension Drawing shall be deposited
into the Liquidity Facility Reserve Account to the extent of the Available
Amount. If the Initial Liquidity Facility Provider does not give a Non‑Extension
Notice to the Issuer and the Administrative Agent by the 25th day prior to the
Stated Expiration Date, then the effective Stated Expiration Date shall be
automatically extended to the earlier of (i) the date that is 15 days after the
Final Maturity Date with respect to the Notes, and (ii) the first anniversary of
the then effective Stated Expiration Date.
(d)    Issuance of Replacement Liquidity Facility. (i) If the Initial Liquidity
Facility Provider shall not extend the Stated Expiration Date in accordance with
Section 3.14(d), then either the Initial Liquidity Facility Provider or the
Issuer may, at their respective options, arrange for a Replacement Liquidity
Facility to replace the Initial Liquidity Facility during the period no earlier
than 45 days and no later than 10 days prior to the then effective Stated
Expiration Date.
(i)    If a Downgrade Event shall have occurred with respect to the Initial
Liquidity Facility in accordance with Section 3.14(c), then either the Initial
Liquidity Facility Provider or the Issuer may, at their respective options,
arrange for a Replacement Liquidity Facility to replace the Initial Liquidity
Facility within the Downgrade Period (but not later than the expiration date of
the Initial Liquidity Facility); provided, however, that the Initial Liquidity
Facility Provider may, at its option, arrange for a Replacement Liquidity
Facility at any time following a Downgrade Drawing so long as the Administrative
Agent on behalf of the Issuer has not already arranged for a Replacement
Liquidity Facility.
(ii)    At any time after the Initial Closing Date, the Initial Liquidity
Facility Provider may, at its option, arrange for a Replacement Liquidity
Facility to replace the Initial Liquidity Facility.
(A)    No Replacement Liquidity Facility arranged by the Initial Liquidity
Facility Provider or the Issuer in accordance with clauses (i), and (ii) and the
first paragraph of clause (iii) shall become effective and no such Replacement
Liquidity Facility shall be deemed an “Eligible Credit Facility” under this
Indenture, unless and until (x) each of the conditions referred to in clauses
(B) and (C) below shall have been satisfied, and (y) in the case of a
Replacement Liquidity Facility arranged by the Initial Liquidity Facility
Provider, such Replacement Liquidity Facility is acceptable to the Issuer.
(B)    In connection with the issuance of each Replacement Liquidity Facility,
(x) the Administrative Agent shall, prior to the issuance of such Replacement
Liquidity Facility, have received a Rating Agency Confirmation with respect to
the Initial Notes (without regard to any downgrading of any rating of the
Initial Liquidity Facility Provider being replaced pursuant to this Section
3.14(e)), (y) all Credit Facility Obligations then owing to the replaced Initial
Liquidity Facility Provider (which payment




- 117 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


shall be made first from available funds in the Liquidity Facility Reserve
Account and thereafter from any other available source, including, without
limitation, a drawing under the Replacement Liquidity Facility) shall be paid by
the Operating Bank upon receipt of a Written Notice of the Administrative Agent
setting forth the amount of the Credit Facility Obligations then owing to the
replaced Initial Liquidity Facility Provider and (z) the issuer of the
Replacement Liquidity Facility shall deliver the Replacement Liquidity Facility
to the Administrative Agent, together with a legal opinion opining that such
Replacement Liquidity Facility has been duly authorized, executed and delivered
by, and is an enforceable obligation of, such Replacement Liquidity Facility
Provider, such legal opinion to be reasonably satisfactory to the Controlling
Party unless the legal opinion of counsel to the Replacement Liquidity Facility
Provider is in form and substance substantially the same as the legal opinion of
counsel to the Initial Liquidity Facility Provider delivered on the Initial
Closing Date.
(C)    Upon satisfaction of the conditions set forth in clauses (A) and (B) of
this Section 3.14(e)(iii) with respect to a Replacement Liquidity Facility,
(w) the replaced Initial Liquidity Facility shall terminate, (x) the
Administrative Agent shall, if and to the extent so requested by the Issuer or
the Initial Liquidity Facility Provider being replaced, execute and deliver any
certificate or other instrument required in order to terminate the replaced
Initial Liquidity Facility, shall surrender the replaced Initial Liquidity
Facility to the Initial Liquidity Facility Provider being replaced and shall
execute and deliver the Replacement Liquidity Facility, (y) each of the parties
hereto shall enter into any amendments to this Indenture and any other Related
Documents necessary to give effect to (1) the replacement of the applicable
Initial Liquidity Facility Provider with the applicable Replacement Liquidity
Facility Provider and (2) the replacement of the applicable Initial Liquidity
Facility with the applicable Replacement Liquidity Facility and (z) such
Replacement Liquidity Facility Provider shall be deemed to be a provider of an
Eligible Credit Facility with the rights and obligations of the Initial
Liquidity Facility Provider hereunder and under the other Related Documents and
such Replacement Liquidity Facility shall be deemed to be an Eligible Credit
Facility (and, if so designated by the Controlling Trustees, the “Initial
Liquidity Facility”) hereunder and under the other Related Documents.
For purposes of clarification, an assignment to an Eligible Provider as
permitted thereunder by the provider of the Initial Liquidity Facility or any
other Eligible Credit Facility shall not be considered a Replacement Liquidity
Facility; provided that written notification of such assignment shall have been
provided to the Rating Agencies, and the assignee has delivered to the
Administrative Agent legal opinions with respect to due authorization,
execution, delivery and enforceability substantially similar in scope and
substance to the legal opinions delivered by counsel to the Initial Liquidity
Facility Provider on the Initial Closing Date. Following any assignment in
accordance with the




- 118 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


provisions thereof and in the foregoing proviso, the assignee shall be deemed to
be the “Initial Liquidity Facility Provider” for all purposes of the Related
Documents.
(e)    Liquidity Facility Reserve Account; Withdrawals; Investments. All amounts
drawn under the Initial Liquidity Facility by the Administrative Agent pursuant
to Section 3.14(c), 3.14(d) or 3.14(i) hereof shall be deposited by the
Administrative Agent into the Liquidity Facility Reserve Account. All amounts on
deposit in the Liquidity Facility Reserve Account, including any amount
deposited in accordance with clause (iv) of Section 3.09(a), shall be invested
and reinvested in accordance with Section 3.02. Upon a request by the Initial
Liquidity Facility Provider, the Administrative Agent shall provide the Initial
Liquidity Facility Provider with the amount of Investment Earnings held in the
Liquidity Facility Reserve Account as of the Calculation Date. On each Payment
Date, the Administrative Agent shall direct the Operating Bank in writing to pay
to the Initial Liquidity Facility Provider all Investment Earnings on amounts on
deposit in the Liquidity Facility Reserve Account. Amounts on deposit in the
Liquidity Facility Reserve Account shall be withdrawn by or at the direction of
the Administrative Agent under the following circumstances:
(i)    in accordance with Section 3.01(j);
(ii)    on any Payment Date, if the amount in the Liquidity Facility Reserve
Account exceeds the Maximum Facility Commitment, then the Administrative Agent
shall direct the Operating Bank to withdraw, upon Written Notice from the
Administrative Agent, from such Account such excess and pay such amount to the
Initial Liquidity Facility Provider;
(iii)    if a Replacement Liquidity Facility is established following the date
on which funds have been deposited into the Liquidity Facility Reserve Account,
the Administrative Agent shall direct the Operating Bank to withdraw, upon
Written Notice from the Administrative Agent, all amounts on deposit in the
Liquidity Facility Reserve Account and shall pay such amounts to the replaced
Initial Liquidity Facility Provider until all Credit Facility Obligations owed
to such Person shall have been paid in full, and shall deposit any remaining
amount in the Collections Account;
(iv)    in the event that (x) the Outstanding Principal Balance of, and accrued
and unpaid interest on, the Notes have been paid in full or (y) the Initial
Notes are no longer entitled to the benefits of the Initial Liquidity Facility
in accordance with the terms thereof, the Administrative Agent shall direct the
Operating Bank to withdraw, upon Written Notice from the Administrative Agent,
all amounts from the Liquidity Facility Reserve Account and pay such amounts to
the Initial Liquidity Facility Provider until all Credit Facility Obligations
owed to the Initial Liquidity Facility Provider shall have been paid in full,
and shall deposit any remaining amount in the Collections Account; and
(v)    15 days after the Final Maturity Date with respect to the Initial Notes,
the Operating Bank shall withdraw, upon Written Notice from the Administrative




- 119 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Agent, all amounts on deposit in the Liquidity Facility Reserve Account and
shall pay such amounts to the Initial Liquidity Facility Provider until all
Credit Facility Obligations owed to such Person shall have been paid in full,
and shall deposit any remaining amount in the Collections Account.
(f)    Reinstatement. With respect to any Facility Drawing under the Initial
Liquidity Facility, upon the reimbursement to the Initial Liquidity Facility
Provider in full or in part of the amount of such Facility Drawing, together
with any accrued interest thereon, the Available Amount of the Initial Liquidity
Facility shall be reinstated by an amount equal to the amount of such Facility
Drawing so reimbursed to the Initial Liquidity Facility Provider but not to
exceed the Maximum Facility Commitment; provided, however, that the Available
Amount shall not be so reinstated in part or in full at any time (i) if a
Liquidity Facility Event of Default shall have occurred and be continuing or
(ii) if a Downgrade Drawing, Non-Extension Drawing or Final Drawing shall have
been made.
(g)    Reimbursement. The amount of each Facility Drawing under the Initial
Liquidity Facility and any amounts withdrawn from the Liquidity Facility Reserve
Account following a Downgrade Drawing, a Non-Extension Drawing or a Final
Drawing shall be due and payable, together with interest thereon, on the dates
and at the rates, respectively, provided in the Initial Liquidity Facility but
only to the extent that Available Collections are sufficient to pay such amounts
in the order of priority set forth in Section 3.09.
(h)    Final Drawing. Upon receipt from the Initial Liquidity Facility Provider
of a Termination Notice with respect to the Initial Liquidity Facility, the
Administrative Agent shall, not later than the date specified in such
Termination Notice, in accordance with the terms of the Initial Liquidity
Facility, request in writing a drawing under the Initial Liquidity Facility of
the Available Amount (a “Final Drawing”). Proceeds of a Final Drawing shall be
deposited into the Liquidity Facility Reserve Account to the extent of the
Available Amount, in accordance with clause (f) above.
(i)    Initial Liquidity Facility Provider Consent. To the extent that the
Initial Liquidity Facility Provider’s consent or approval is required under this
Indenture or any other Related Document, or any notice or other document is
required to be provided to the Initial Liquidity Facility Provider, such consent
is not required and such notice or document is not required to be given in the
event that a Liquidity Facility Non-Consent Event has occurred.
Section 3.15    Excluded Property.
Notwithstanding anything to the contrary in any Related Document:
(a)    No Excluded Asset, Excluded Company, Excluded Agreement or other Excluded
Property shall be considered an “Initial Asset”, “Asset”, “Issuer Group Member”,
“Issuer Subsidiary”, “Lease” or “Collateral” for any purpose under any Related
Document. Any security interest held by the Security Trustee in the Excluded
Property shall be released




- 120 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


on the date hereof and the Issuer shall instruct the Security Trustee to take
applicable actions in connection with such release, as further described in the
Security Trust Agreement.
(b)    Promptly upon receipt of any Excluded Payment, the Managing Agent shall
cause each Excluded Payment to be paid at the direction of Willis Lease.  No
Excluded Payment shall be considered “Collections” or part of the “Available
Collections Amount” for any purpose under any Related Document; provided,
however, that none of the Trustee, the Security Trustee or the Operating Bank
shall (i) be deemed to have knowledge as to whether any amounts received
constitute an Excluded Payment or (ii) have any responsibility to investigate,
monitor or notify any Person of the foregoing.  Willis Lease (or the Servicer or
Administrative Agent on its behalf) shall be permitted to direct any payor under
an Excluded Agreement or otherwise to make any Excluded Payment to an account of
Willis Lease or its nominee or otherwise an account other than an Account.
(c)    Willis Lease’s consent shall be required for any amendment to, and Willis
Lease shall be a third party beneficiary of, this Section 3.15, regardless of
whether Willis Lease is the Certificate Holder or otherwise a party hereto at
the time of any such amendment.


ARTICLE IV
DEFAULT AND REMEDIES
Section 4.01    Events of Default. Each of the following events shall constitute
an “Event of Default” hereunder, and each such Event of Default shall be deemed
to exist and continue so long as, but only so long as, it shall not have been
remedied:
(a)    failure to pay when due the Interest Amount on the Series A Notes (or, if
the Series B Notes are the Senior Series, the Series B Notes) and the
continuance of such default is unremedied for a period of five Business Days
after the same shall have become due and payable;
(b)    failure to pay the outstanding principal of any Note, or failure to pay
all accrued and unpaid Interest Amount on any Note, in each case on the
applicable Final Maturity Date;
(c)    failure to pay any amount (other than amounts provided for in clause (a)
or (b) of this Section 4.01) when due and payable in connection with any Note to
the extent that there are, on any Payment Date, amounts available for such
payment in the Collections Account or under the Initial Liquidity Facility after
payment of all Prior Ranking Amounts, and the continuance of such default for a
period of 10 Business Days after such Payment Date;
(d)    failure of any of the representations or warranties of the Issuer under
this Indenture or the Security Trust Agreement to be true and correct or failure
by the Issuer to




- 121 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


comply with any of the covenants, obligations, conditions or provisions binding
on it under this Indenture, the Security Trust Agreement or any of the Notes
(other than a payment default for which provision is made in clause (a), (b) or
(c) of this Section 4.01), if in any such case such failure materially adversely
affects the Holders of the Senior Series and continues for a period of 30 days
or more (or, if such failure is capable of remedy within 90 days (or in the case
of a failure with respect to a covenant contained in Section 5.02(t) and in
Section 5.03, 180 days) of the date of the written notice referred to below and
the Administrative Agent has promptly provided the Trustee with a certificate
stating that the Issuer has commenced, or will promptly commence, and diligently
pursue all reasonable efforts to remedy such failure, 90 days (or 180 days, as
applicable) or more so long as the Issuer or any Issuer Subsidiary is diligently
pursuing such remedy but in any event no longer than 90 days (or 180 days, as
applicable)) after written notice thereof has been given to the Issuer by the
Controlling Party;
(e)    a court having jurisdiction in the premises enters a decree or order for
(i) relief in respect of the Issuer or any direct or indirect subsidiary thereof
(other than a Non-Significant Subsidiary), under any Applicable Law relating to
bankruptcy, insolvency, receivership, winding-up, liquidation, reorganization,
examination, relief of debtors or other similar law now or hereafter in effect;
(ii) appointment of a receiver, liquidator, examiner, assignee, custodian,
trustee, sequestrator or similar official of the Issuer or any direct or
indirect subsidiary thereof (other than a Non-Significant Subsidiary); or
(iii) the winding up or liquidation of the affairs of the Issuer or any direct
or indirect subsidiary thereof (other than a Non-Significant Subsidiary) and, in
each case, such decree or order shall remain unstayed or such writ or other
process shall not have been stayed or dismissed within 90 days from entry
thereof;
(f)    the Issuer or any direct or indirect subsidiary thereof (other than a
Non-Significant Subsidiary) (i) commences a voluntary case under any Applicable
Law relating to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar law now or
hereafter in effect, or consents to the entry of an order for relief in any
involuntary case under any such law; (ii) consents to the appointment of or
taking possession by a receiver, liquidator, examiner, assignee, custodian,
trustee, sequestrator or similar official of the Issuer or any direct or
indirect subsidiary thereof (other than a Non-Significant Subsidiary) or for all
or substantially all of the property and assets of the Issuer or any direct or
indirect subsidiary thereof (other than a Non-Significant Subsidiary); or
(iii) effects any general assignment for the benefit of creditors; or
(g)    one or more judgments or orders for the payment of money that are in the
aggregate in excess of 5% of the Adjusted Portfolio Value (other than as a
result of a judgment or order for the payment of any Indemnification Amounts or
Special Litigation Expenses) shall be rendered against the Issuer or any Issuer
Subsidiary (other than a Non-Significant Subsidiary) and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 10 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal




- 122 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


or otherwise, shall not be in effect; provided, however, that any such judgment
or order shall not be an Event of Default under this Section 4.01(g) if and for
so long as (A)(i) the amount of such judgment or order is covered by a valid and
binding policy of insurance between the defendant and the insurer covering
payment thereof and (ii) such insurer, which shall be rated at least “A-” (or
substantially equivalent rating) by A.M. Best Company or a similarly situated
entity, has been notified of, and has not disputed the claim made for payment
of, the amount of such judgment or order or (B) such judgment or order is for
the payment of amounts (including Indemnification Amounts) owed or payable by
the Issuer or any Issuer Subsidiary to any Secured Party under or pursuant to
the Notes, this Indenture or any other Related Document and has been given in
favor of a Person who has agreed to limit such Person’s recourse to the Issuer
or such Subsidiary on the terms set forth in Section 12.04 or on substantially
similar terms set forth in any Related Document binding on such Person.
Section 4.02    Acceleration, Rescission and Annulment. (a) If an Acceleration
Default occurs and is continuing, the Outstanding Principal Balance of the Notes
and all accrued and unpaid interest thereon shall automatically become due and
payable without any further action by any party. If an Event of Default (other
than an Acceleration Default) occurs and is continuing, the Trustee may, and
upon the written direction of the Controlling Party shall, give a Default Notice
to the Issuer, the Administrative Agent, the Initial Liquidity Facility
Provider, the Servicer, the Senior Trustee and the Security Trustee declaring
that an Event of Default has occurred and is continuing and declaring the
Outstanding Principal Balance of the Notes and all accrued and unpaid interest
thereon to be due and payable. Upon delivery of a Default Notice, the
Outstanding Principal Balance of the Notes and all accrued and unpaid interest
thereon shall be due and payable. At any time after the Controlling Party has
declared the Outstanding Principal Balance of the Notes to be due and payable
pursuant to a Default Notice and prior to the exercise of any other remedies
pursuant to this Article IV, the Controlling Party may, by Written Notice to the
Issuer, the Administrative Agent, the Initial Liquidity Facility Provider, the
Servicer, the Senior Trustee (if not the Controlling Party) and the Security
Trustee, subject to Section 4.05(a), rescind and annul such declaration and
thereby annul its consequences if: (i) there has been paid to or deposited with
the Senior Trustee an amount sufficient to pay all overdue installments of
interest on the Senior Series, and the principal or Redemption Price of the
Notes that would have become due otherwise than by such declaration of
Acceleration (including by reason of any Certificate Holder making Cure Advances
as provided in the second paragraph of this Section 4.02(a)), (ii) the
rescission or annulment would not conflict with any judgment or decree and
(iii) all other Defaults and Events of Default, other than non-payment of
interest and principal on the Notes that have become due solely because of such
Acceleration have been cured or waived.
The Certificate Holders shall, subject to the last sentence of this paragraph,
have a period of 120 days from delivery of a Default Notice to take such actions
as they shall deem appropriate to cure the Event of Default described in such
Default Notice, including the making of Cure Advances sufficient to fund the
payment of Cure Amounts, provided that the relevant Certificate Holders advises
the Trustee and the Security Trustee no later than 30 days after receipt of such
notice that it intends to make such Cure Advances. Promptly upon making any Cure
Advances, the relevant Certificate Holders shall notify the Administrative
Agent, the Security Trustee and the Trustee in writing of the amount thereof and
the obligations toward which such Cure Advances shall be applied




- 123 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


at the written direction of the Administrative Agent. If such Event of Default
is based on the failure to have paid the Interest Amount due on the Senior
Series, and so long as the Security Trustee shall not have instituted
proceedings for the foreclosure of the Encumbrances against the Collateral, the
Certificate Holders shall have until the end of such 120-day period to make Cure
Advances in an amount sufficient to pay the Interest Amount due prior to and
during such 120-day period and may continue to make Cure Advances sufficient to
pay the Interest Amount on the Senior Series for up to two Payment Dates after
the end of such 120-day period. Each of the period from the delivery of a
Default Notice to the 30th day after such delivery, and the period during which
any Certificate Holders make Cure Advances to fund the payment of such Cure
Amounts after notice of a Certificate Holder’s intention to make Cure Advances
as provided above shall be referred to as the “Cure Period.” The Cure Period may
terminate prior to the end of the 30‑day period described above, if the
Certificate Holders at any time advise the Trustee and the Security Trustee that
they do not intend to make any Cure Advances. During the Cure Period, neither
the Security Trustee nor the Trustee shall exercise any remedies against the
Collateral under this Indenture or the Security Trust Agreement (or any other
Security Document). Notwithstanding anything in this paragraph to the contrary,
in no event shall the Certificate Holders have the right to make any Cure
Advance or otherwise cure any Event of Default with respect to more than six
Payment Dates within any 24-month period.
(a)    Notwithstanding Section 4.01 and this Section 4.02, after the occurrence
and during the continuance of an Event of Default, no Holders of any Series B
Notes or Series C Notes shall be permitted to give or direct the giving of a
Default Notice, or to exercise any remedy in respect of such Event of Default
until all interest and principal and premium, if any, on the Senior Series (if
such Series is not the Senior Series) and all other amounts due to the Holders
of the Senior Series (if such Series is not the Senior Series) shall have been
paid in full.
(b)    The Trustee shall provide each Rating Agency with a copy of any Default
Notice it receives pursuant to this Indenture.
Section 4.03    Other Remedies. If an Event of Default occurs and is continuing,
and no Cure Period is continuing, the Trustee may, and at the written direction
of the Controlling Party shall, subject to the quiet enjoyment rights of any
Lessee pursuant to a Lease, pursue any available remedy by proceeding at law or
in equity to collect the payment of principal or Redemption Price of, or
interest on, the Notes or to enforce the performance of any provision of the
Notes or this Indenture.
The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.
Section 4.04    Limitation on Suits. Without limiting the provisions of Section
4.09 and the final sentence of Section 12.04, no Holder shall have any right to
institute any proceeding, judicial or otherwise, with respect to this Indenture,
the Security Trust Agreement or the Notes, or for the appointment of a receiver
or trustee, or for any other remedy hereunder, unless:




- 124 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(a)    such Holder holds Notes of the Senior Series and has previously given
written notice to the Senior Trustee of a continuing Event of Default;
(b)    Holders of a Required Majority of the Senior Series make a written
request to the Senior Trustee to pursue a remedy hereunder;
(c)    such Holder or Holders offer to the Senior Trustee an indemnity
reasonably satisfactory to the Senior Trustee against any costs, expenses and
liabilities to be incurred in complying with such request;
(d)    the Senior Trustee does not comply with such request within 60 days after
receipt of the request and the offer of indemnity;
(e)    during such 60-day period, the Controlling Party does not give the Senior
Trustee a revocation or direction inconsistent with such request; and
(f)    the Senior Trustee is the sole Controlling Party.
No one or more Holders may use this Indenture to affect, disturb or prejudice
the rights of another Holder or to obtain or seek to obtain any preference or
priority not otherwise created by this Indenture and the terms of the Notes over
any other Holder or to enforce any right under this Indenture, except in the
manner herein provided.
Section 4.05    Waiver of Existing Defaults. (a) The Trustee may, and at the
written direction of the Controlling Party shall, waive any existing Default
hereunder and its consequences, except no waiver may be given with respect to a
Default: (i) in the deposit or distribution of any payment required to be made
on any Notes, (ii) in the payment of the interest on, principal of or premium,
if any, with respect to any Note or (iii) in respect of a covenant or provision
hereof which under Article IX cannot be modified or amended without the consent
of the Holder of each Note or other parties affected thereby. Upon any such
waiver, such Default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been cured for every purpose of this
Indenture, but no such waiver shall extend to any subsequent or other Default or
impair any right consequent thereon. Each such notice of waiver shall also be
given to each Rating Agency.
(a)    Any written waiver of a Default or an Event of Default given by the
Controlling Party (along with any other party whose consent to such waiver is
required pursuant to the terms of this Indenture) to the Trustee and the Issuer
in accordance with the terms of this Indenture shall be binding upon the
Trustee, the other parties hereto and the Holders. Unless such writing expressly
provides to the contrary, any waiver so granted shall extend only to the
specific event or occurrence which gave rise to the Default or Event of Default
so waived and not to any other similar event or occurrence which occurs
subsequent to the date of such waiver.
Section 4.06    Restoration of Rights and Remedies. If the Trustee or any Holder
of the Senior Series has instituted any proceeding to enforce any right or
remedy under this Indenture, and such proceeding has been discontinued or
abandoned for any reason, or has been determined




- 125 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


adversely to the Trustee or such Holder, then in every such case the Issuer, the
Trustee, the Initial Liquidity Facility Provider and the Holders (as applicable)
shall, subject to any determination in such proceeding, be restored severally
and respectively to their former positions hereunder, and thereafter all rights
and remedies of the Trustee and the Holders shall continue as though no such
proceeding has been instituted.
Section 4.07    Remedies Cumulative. Each and every right, power and remedy
herein given to the Trustee (or the Controlling Party) specifically or otherwise
in this Indenture shall be cumulative and shall be in addition to every other
right, power and remedy herein specifically given or now or hereafter existing
at law, in equity or by statute, and each and every right, power and remedy
whether specifically herein given or otherwise existing may be exercised from
time to time and as often and in such order as may be deemed expedient by the
Trustee (or the Controlling Party), and the exercise or the beginning of the
exercise of any power or remedy shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other right, power or
remedy. No delay or omission by the Trustee (or the Controlling Party) in the
exercise of any right, remedy or power or in the pursuance of any remedy shall
impair any such right, power or remedy or be construed to be a waiver of any
Default on the part of the Issuer or to be an acquiescence therein.
Section 4.08    Authority of Courts Not Required. The parties hereto agree that,
to the greatest extent permitted by law, the Trustee shall not be obliged or
required to seek or obtain the authority of, or any judgment or order of, the
courts of any jurisdiction in order to exercise any of its rights, powers and
remedies under this Indenture, and the parties hereby waive any such requirement
to the greatest extent permitted by law.
Section 4.09    Rights of Holders to Receive Payment. Notwithstanding any other
provision of this Indenture but subject to the provisions of Section 12.14
hereof, the right of any Holder to receive payment of principal or Redemption
Price of, or interest on, its Note on or after the respective due dates therefor
expressed in such Note, or to bring suit for the enforcement of any such payment
on or after such respective dates, shall not be impaired or affected without the
consent of such Holder.
Section 4.10    Trustee May File Proofs of Claim. The Trustee may file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel) and of any Holder allowed in any judicial proceedings
relating to any obligor on the Notes, its creditors or its property and shall be
entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claims and otherwise in accordance
with the terms of this Indenture, and any custodian in any such judicial
proceeding is hereby authorized by each obligee to make such payments to the
Trustee, as administrative expenses associated with any such proceeding, and, in
the event that the Trustee shall consent to the making of such payments directly
from the obligee to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due to the Trustee under Section 8.01 and
otherwise in accordance with the terms of this Indenture.




- 126 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Section 4.11    Undertaking for Costs. All parties to this Indenture agree, and
each Holder by its acceptance of a Note shall be deemed to have agreed, that in
any suit for the enforcement of any right or remedy under this Indenture or in
any suit against the Trustee for any action taken or omitted by it as Trustee, a
court in its discretion may require the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defense made by the party litigant. This Section
4.11 does not apply to a suit instituted by the Trustee, a suit instituted by
any Holder for the enforcement of the payment of principal or Redemption Price
of, or interest on, its Note on or after the respective due dates expressed in
such Note, or a suit by a Holder or Holders of more than 10% of the Outstanding
Principal Balance of the Notes.
Section 4.12    Remedies; Rights of Controlling Party. Subject always to the
provisions of this Article IV, the Controlling Party shall have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee; provided that (a) such direction shall not be in
conflict with any rule of law or other applicable provisions of this Indenture
and other Related Documents and would not involve the Trustee in personal
liability or expense; and (b) the Trustee may take any other action deemed
proper by the Trustee which is not inconsistent with such direction. The Trustee
irrevocably agrees (and the Holders (other than the Holders represented by the
Senior Trustee) shall be deemed to agree by virtue of their purchase of the
Notes) that the Senior Trustee shall have all of the rights granted to it under
this Indenture, including the right to direct the Trustee to take certain action
as provided for in this Indenture, and the Trustee hereby agrees to act in
accordance with each such authorized direction of the Senior Trustee.
Section 4.13    Purchase Rights of Holders of Series B Notes. Upon the
occurrence of an Event of Default, one or more of the Holders of the Series B
Notes (each, a “Series B Purchaser”) may elect to purchase all, but not less
than all, of the Series A Notes for a purchase price equal to the Outstanding
Principal Balance of the Series A Notes, all accrued and unpaid interest and
premium, if any, thereon and all other amounts due to the Holders of the Series
A Notes. Such right shall be exercised by giving the Trustee written notice of
the intent to purchase the Series A Notes in the form of Exhibit D-1 hereto (a
“Series B Purchase Option Notice”) and the date on which such purchase is to be
consummated (the “Series B Purchase Date”). The Series B Purchase Date shall be
not less than 10 Business Days nor more than 20 Business Days after the date of
the Series B Purchase Option Notice. If there is more than one Series B
Purchaser, the Series A Notes shall be allocated between or among the Series B
Purchasers in proportion to the Outstanding Principal Balance of their Series B
Notes or on such other basis as such Holders of Series B Notes may agree, and
the Series B Purchase Date shall be the latest date specified in the Series B
Purchase Option Notices delivered by such Series B Purchasers. The Trustee shall
promptly deliver a copy of each Series B Purchase Option Notice received by it
to the Holders of the Series A Notes, the Issuer, the Servicer and the
Administrative Agent. On the Series B Purchase Date, the Holders of the Series A
Notes shall transfer the Series A Notes to the Series B Purchasers upon the
tender to the Holders of the Series A Notes of the purchase price described in
this Section 4.13, provided that, if any Holder of the Series A Notes does not
present its Series A Note for transfer, such Series A Note shall be deemed to
have been converted into a right to payment of the foregoing purchase price,
without additional interest, and the Series B Purchasers shall be treated as the
holders of such Series A Notes




- 127 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


as and from such Series B Purchase Date. If any Series B Purchaser fails to
consummate the purchase of the Series A Notes, such Series B Purchaser shall be
deemed to have irrevocably waived its rights to purchase the Series A Notes,
and, if there are multiple Series B Purchasers, the remaining Series B
Purchasers must tender the purchase price allocable to the portion of the Series
A Notes allocable to such defaulting Series B Purchaser, in such manner as they
shall agree, or all such remaining Series B Purchasers shall be deemed to have
cancelled the purchase of the Series A Notes pursuant to such Series B Purchase
Option Notice. The non‑defaulting Series B Purchasers may unanimously elect to
defer the Series B Purchase Date by not more than three Business Days for
purposes of arranging such tender. Any transfer of Notes pursuant to this
Section 4.13 shall be subject to the other transfer restrictions and
requirements for the Notes set forth in this Indenture, including, without
limitation, Section 2.16. If a Series C Purchase Option Notice or a Certificate
Holder Purchase Option Notice shall have been delivered but the Series C
Purchase Date or the Certificate Holder Purchase Date, respectively, shall not
yet have occurred, no Series B Purchase Option Notice will have any effect.
Section 4.14    Purchase Rights of Holders of Series C Notes. Upon the
occurrence of an Event of Default, one or more of the Holders of the Series C
Notes (each, a “Series C Purchaser”) may elect to purchase all, but not less
than all, of the Series A Notes and the Series B Notes for a purchase price
equal to the aggregate Outstanding Principal Balance of the Series A Notes and
the Series B Notes, all accrued and unpaid interest and premium, if any, thereon
and all other amounts due to the Holders of the Series A Notes and the Series B
Notes. Such right shall be exercised by giving the Trustee written notice of the
intent to purchase the Series A Notes and the Series B Notes in the form of
Exhibit D-2 hereto (a “Series C Purchase Option Notice”) and the date on which
such purchase is to be consummated (the “Series C Purchase Date”). The Series C
Purchase Date shall be not less than 10 Business Days nor more than 20 Business
Days after the date of the Series C Purchase Option Notice. If there is more
than one Series C Purchaser, the Series A Notes and the Series B Notes shall be
allocated between or among the Series C Purchasers in proportion to the
Outstanding Principal Balance of their Series C Notes or on such other basis as
such Holders of Series C Notes may agree, and the Series C Purchase Date shall
be the latest date specified in the Series C Purchase Option Notices delivered
by such Series C Purchasers. The Trustee shall promptly deliver a copy of each
Series C Purchase Option Notice received by it to the Holders of the Series A
Notes and the Series B Notes, the Issuer, the Servicer and the Administrative
Agent. On the Series C Purchase Date, the Holders of the Series A Notes and the
Series B Notes shall transfer the Series A Notes and the Series B Notes to the
Series C Purchasers upon the tender to the Holders of the Series A Notes and the
Series B Notes of the purchase price described in this Section 4.14, provided
that, if any Holder of the Series A Notes or the Series B Notes does not present
its Series A Note or Series B Note for transfer, such Series A Note or Series B
Note shall be deemed to have been converted into a right to payment of the
foregoing purchase price, without additional interest, and the Series C
Purchasers shall be treated as the holders of such Series A Notes and Series B
Notes as and from such Series C Purchase Date. If any Series C Purchaser fails
to consummate the purchase of the Series A Notes and the Series B Notes, such
Series C Purchaser shall be deemed to have irrevocably waived its rights to
purchase the Series A Notes and the Series B Notes, and, if there are multiple
Series C Purchasers, the remaining Series C Purchasers must tender the purchase
price allocable to the portion of the Series A Notes and the Series B Notes
allocable to such defaulting Series C Purchaser, in such manner as they shall
agree, or all such remaining Series C Purchasers




- 128 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


shall be deemed to have cancelled the purchase of the Series A Notes and the
Series B Notes pursuant to such Series C Purchase Option Notice. The
non‑defaulting Series C Purchasers may unanimously elect to defer the Series C
Purchase Date by not more than three Business Days for purposes of arranging
such tender. Any transfer of Notes pursuant to this Section 4.14 shall be
subject to the other transfer restrictions and requirements for the Notes set
forth in this Indenture, including, without limitation, Section 2.16. The rights
of the Series C Purchasers pursuant to this Section 4.14 shall continue
regardless of whether any Holder of Series B Notes has previously exercised a
purchase right pursuant to Section 4.13. If a Certificate Holder Purchase Option
Notice shall have been delivered but the Certificate Holder Purchase Date shall
not yet have occurred, no Series C Purchase Option Notice will have any effect.
Section 4.15    Purchase Rights of Certificate Holders. Upon the occurrence of
an Event of Default, one or more of the Certificate Holders (each, a
“Certificate Holder Purchaser”) may elect to purchase all, but not less than
all, of the Notes for a purchase price equal to the Outstanding Principal
Balance of the Notes, all accrued and unpaid interest and premium, if any,
thereon and all other amounts due to the Holders. Such right shall be exercised
by giving the Trustee written notice of the intent to purchase the Notes in the
form of Exhibit D-3 hereto (a “Certificate Holder Purchase Option Notice”) and
the date on which such purchase is to be consummated (the “Certificate Holder
Purchase Date”). The Certificate Holder Purchase Date shall be not less than 10
Business Days nor more than 20 Business Days after the date of the Certificate
Holder Purchase Option Notice. If there is more than one Certificate Holder
Purchaser, the Notes shall be allocated between or among the Certificate Holder
Purchasers in proportion to their percentage interest in the Beneficial Interest
Certificates or on such other basis as such Certificate Holders may agree, and
the Certificate Holder Purchase Date shall be the latest date specified in the
Certificate Holder Purchase Option Notices delivered by such Certificate Holder
Purchasers. The Trustee shall promptly deliver a copy of each Certificate Holder
Purchase Option Notice received by it to the Holders, the Issuer, the Servicer
and the Administrative Agent. On the Certificate Holder Purchase Date, the
Holders shall transfer their Notes to the Certificate Holder Purchasers upon the
tender to the Holders of the purchase price described in this Section 4.15,
provided that, if any Holder does not present its Note for transfer, such Note
shall be deemed to have been converted into a right to payment of the foregoing
purchase price, without additional interest, and the Certificate Holder
Purchasers shall be treated as the holders of such Notes as and from such
Certificate Holder Purchase Date. If any Certificate Holder Purchaser fails to
consummate the purchase of the Notes, such Certificate Holder Purchaser shall be
deemed to have irrevocably waived its rights to purchase the Notes, and, if
there are multiple Certificate Holder Purchasers, the remaining Certificate
Holder Purchasers must tender the purchase price allocable to the portion of the
Notes allocable to such defaulting Certificate Holder Purchaser, in such manner
as they shall agree, or all such remaining Certificate Holder Purchasers shall
be deemed to have cancelled the purchase of the Notes pursuant to such
Certificate Holder Purchase Option Notice. The non‑defaulting Certificate Holder
Purchasers may unanimously elect to defer the Certificate Holder Purchase Date
by not more than three Business Days for purposes of arranging such tender. Any
transfer of Notes pursuant to this Section 4.15 shall be subject to the other
transfer restrictions and requirements for the Notes set forth in this
Indenture, including, without limitation, Section 2.16. The rights of the
Certificate Holder Purchasers pursuant to this Section 4.15 shall continue
regardless of whether any Holder of




- 129 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Series B Notes or Series C Notes has previously exercised a purchase right
pursuant to Section 4.13 or Section 4.14, as applicable.
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 5.01    Representations and Warranties. The Issuer represents and
warrants to the parties hereto as of the Initial Closing Date and as of each
other date specified below in a particular representation and warranty as
follows:
(a)    Due Organization. The Issuer is a statutory trust duly formed under the
laws of Delaware and has the corporate power and authority to own or hold its
properties and to enter into and perform its obligations under the Related
Documents to which it is or will be a party, and each Issuer Subsidiary is a
Person duly organized in its respective jurisdiction of organization, in each
case with full power and authority to conduct its business; and none of the
Issuer or any Issuer Subsidiary is in liquidation, bankruptcy or suspension of
payments.
(b)    Special Purpose Status. The Issuer has not engaged in any activities
since its formation (other than those (i) referred to in Section 5.01(b) of the
Original Indenture, (ii) permitted or required under the Original Indenture and
the “Related Documents” as defined in the Original Indenture and (iii)
incidental to its formation and other appropriate trust steps and arrangements
for the payment of fees to, and director’s and officer’s insurance for, the
Controlling Trustees, the authorization and the issuance of the Initial Notes,
the execution of the Related Documents and the activities referred to in or
contemplated by such agreements).
(c)    Non-Contravention. The acquisition of the Initial Assets and interests in
the Initial Leases either directly or through the purchase of the Issuer
Subsidiaries pursuant to the Asset Purchase Agreement, the creation of the
Initial Notes, the issuance, execution and delivery by the Issuer of, and the
compliance by the Issuer with the terms of the Initial Notes and the other
Related Documents to which it is a party, and the execution and delivery by each
Issuer Group Member of, and compliance by it with the terms of each of the
Related Documents to which it is a party:
(i)    do not on the Initial Closing Date and will not on any Delivery Date or
Payment Date conflict with, or result in a breach of any of the terms or
provisions of, or constitute a default under, the constitutional documents of
the Issuer or any Issuer Subsidiary or with any existing law, rule or regulation
applying to or affecting the Issuer or any Issuer Subsidiary or any judgment,
order or decree of any government, governmental body or court having
jurisdiction over the Issuer or any Issuer Subsidiary; and
(ii)    do not on the Initial Closing Date constitute a default under, any deed,
indenture, agreement or other instrument or obligation to which the Issuer or
any




- 130 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Issuer Subsidiary is a party or by which any of them or any part of their
undertaking, assets, property or revenues are bound.
(d)    Due Authorization. The acquisition of the Initial Assets and interests in
the Initial Leases, the creation, execution and issuance of the Initial Notes,
the execution and issue or delivery by the Issuer and each Issuer Subsidiary of
the Related Documents executed by it and the performance by each of them of
their obligations hereunder and thereunder and the arrangements contemplated
hereby and thereby to be performed by each of them have been duly authorized by
each of them.
(e)    Validity and Enforceability. This Indenture constitutes, and the other
Related Documents to which it is a party, when executed and delivered and, in
the case of the Initial Notes, when issued and authenticated, will constitute
valid, legally binding and (subject to general equitable principles, insolvency,
liquidation, reorganization and other laws of general application relating to
creditors’ rights or claims or the concepts of materiality, reasonableness, good
faith and fair dealing) enforceable obligations of each of the Issuer and each
Issuer Subsidiary executing the same.
(f)    No Event of Default or Rapid Amortization Event. No Event of Default or
Rapid Amortization Event has occurred and is continuing and no event has
occurred that with the passage of time or notice or both would become an Event
of Default or Rapid Amortization Event.
(g)    No Encumbrances. Subject to the Security Interests created in favor of
the Security Trustee and except for Permitted Encumbrances, there exists no
Encumbrance over the assets or undertaking of (i) the Issuer which ranks prior
to or pari passu with the obligation to make payments on the Initial Notes or
(ii) any Issuer Subsidiary.
(h)    No Consents. All consents, approvals, authorizations or other orders of
all regulatory authorities required (excluding any required by the other parties
to the Related Documents) for or in connection with the execution and
performance of the Related Documents by the Issuer and each Issuer Subsidiary
and the issue and performance of the Initial Notes and the offering of the
Initial Notes by the Issuer have been obtained and are in full force and effect
and not contingent upon fulfillment of any condition.
(i)    No Litigation. There is no action, suit, investigation or proceeding
pending against, or to the knowledge of the Issuer, threatened against or
affecting, the Issuer or any Issuer Subsidiary before any court or arbitrator or
any governmental body, agency or official which in any manner challenges or
seeks to prevent, enjoin, alter or materially delay the transactions
contemplated by this Indenture (including the Exhibits and Schedules attached
hereto) and the other Related Documents or which could reasonably be expected to
have a material adverse effect on the ability of the Issuer or any Issuer
Subsidiary to perform its obligations under the Related Documents.
(j)    Employees, Subsidiaries. The Issuer and each Issuer Subsidiary have no
employees. Directors, officers, managers and trustees are not employees for
purposes of




- 131 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


this paragraph (j). Set forth in Schedule 2 is a true and complete list, as of
the date hereof, of all Issuer Subsidiaries existing on the Initial Closing
Date, together with their jurisdictions of organization.
(k)    Ownership. The Issuer or an Issuer Subsidiary is the beneficial owner of
the Collateral, free from all Encumbrances and claims whatsoever other than
Permitted Encumbrances (including the Security Interests created in favor of the
Security Trustee).
(l)    No Filings. Under the laws of the States of Delaware and New York, the
Federal laws of the United States of America or the laws of the jurisdiction of
organization of any Issuer Subsidiary, it is not necessary or desirable that
this Indenture or any other Related Document to which the Issuer or an Issuer
Subsidiary is a party (other than evidences of the Security Interests) be filed,
recorded or enrolled (other than the filing of the Certificate of Trust in the
office of the Secretary of State of the State of Delaware which filing has been
made and the other filing and registrations contemplated by the Security Trust
Agreement and the other Security Documents that have been made) with any court
or other authority in any such jurisdictions or that any stamp, registration or
similar Tax be paid on or in relation to this Indenture or any of the other
Related Documents.
(m)    Assets. Schedule 1 contains a true and complete list of all Assets
constituting Initial Assets as of the Initial Closing Date, each of which is, as
of the Initial Closing Date, expected to be owned by Wells Fargo Trust Company,
National Association, Bank of Utah, or U.S. Bank, in each case not in its
individual capacity but solely as owner trustee under a trust agreement with the
Issuer or an Issuer Subsidiary as of the Initial Closing Date or as of the
Delivery Date for each of such Assets, as applicable. Except as otherwise set
forth therein, as of the Initial Closing Date, with respect to each of the
Initial Assets listed on Schedule 1 that are not subject to the Asset Purchase
Agreement, and with respect to each of the Initial Assets listed on Schedule 1
to be acquired pursuant to the Asset Purchase Agreement, after such Initial
Asset has been delivered under the Asset Purchase Agreement on the applicable
Delivery Date, the applicable Asset Trustee will have such title to such Asset
as was conveyed to such Person, free and clear of all Encumbrances created by or
through such Person other than Permitted Encumbrances.
(n)    Asset Related Documents. Each Asset Related Document is a legal, valid
and binding agreement of the Person within the Issuer Group that is a party
thereto (including by way of assignment or novation) and is enforceable against
such Person within the Issuer Group that is a party thereto in accordance with
its terms except where enforceability may be limited by general equitable
principles, insolvency, liquidation, reorganization and other laws of general
application relating to creditors’ rights or claims or the concepts of
materiality, reasonableness, good faith and fair dealing.
(o)    Other Representations. The representations and warranties made by the
Issuer and each Issuer Subsidiary in any of the other Related Documents are true
and accurate as of the date made.




- 132 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(p)    Investment Company Act. The Issuer is not required to register as an
“investment company” as defined in the Investment Company Act, such
determination by the Issuer having been made in reliance on one or more bases
other than the exceptions from the definition of “investment company” provided
in Sections 3(c)(1) and 3(c)(7) of the Investment Company Act, including that
the Issuer does not come within the definition of “investment company” under
Section 3(a)(1) of the Investment Company Act.
(q)    USA Patriot Act. To the extent applicable, the Issuer and each Issuer
Subsidiary is in compliance, in all material respects, with (i) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (ii) the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)). No part of the proceeds of the Notes will be used, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.
(r)    Anti-Money Laundering Laws. Each of the Issuer and the Issuer
Subsidiaries has not engaged in any transaction, investment, undertaking or
activity in violation of the anti-corruption, anti-bribery anti-money laundering
laws, rules or regulations of any jurisdiction in each case as they may be
applicable to the Issuer or any of the Issuer Subsidiaries, all as amended
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Issuer or any Issuer Subsidiary is, with respect to
the Anti-Money Laundering Laws, pending or, to the knowledge of the Issuer,
threatened.
(s)    Sanctions. Each of the Issuer and the Issuer Subsidiaries is not and, to
the knowledge of the Issuer, no director, officer, agent, employee or Affiliate
of the Issuer or any of the Issuer Subsidiaries is (or is owned or controlled by
a Person that is), (A) the target of any economic sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury, the
United Kingdom, the European Union or any member state thereof, or any
governmental authority which has jurisdiction over the Issuer, any Issuer
Subsidiary or any Secured Party (each, a “Sanctions Authority”) or (B) located,
organized or resident in a country which is the subject of any such economic
sanctions; and the Issuer will not use, directly or indirectly, any of the
proceeds of the Notes, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, for the
purpose of conducting business in or with, engaging in any transaction in or
with, or financing the activities of, any country or Person that is the target
of any economic sanctions administered by any Sanctions Authority in any manner
which will violate any such economic sanctions.
(t)    Covered Fund. The Issuer is not and, after giving effect to the offering
and sale of the Notes and the application of the proceeds thereof as
contemplated by the Related




- 133 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Documents, the Issuer will not be, a “covered fund” as defined in the final
regulations issued December 10, 2013, implementing the “Volcker Rule” (Section
619 of the Dodd-Frank Wall Street Reform and Consumer Protection Act).
(u)    Tax Treatment. The Issuer is treated for U.S. federal income tax purposes
as a disregarded entity that is a branch of a Permitted Person. Each Issuer
Subsidiary that is created or organized in or under the laws of the United
States or any State thereof or the District of Columbia or that is subject to
U.S. federal income tax on a net income basis is a disregarded entity for U.S.
federal income tax purposes.
Section 5.02    General Covenants. The Issuer hereby covenants as follows:
(a)    No Release of Obligations. The Issuer will not take, or knowingly permit
any Issuer Subsidiary to take, any action which would amend, terminate or
discharge or prejudice the validity or effectiveness of this Indenture (other
than as permitted herein) or any other Related Document or permit any party to
any such document to be released from such obligations, except, in each case,
any such action in accordance with the requirements set forth therein or as
otherwise permitted or contemplated by the terms of this Indenture or such other
Related Documents (including making any necessary amendments in connection with
the issuance of any Refinancing Notes), provided that such actions may be taken
or permitted if the Issuer will have first obtained a Trustee Resolution
determining that such permitted action or release does not materially adversely
affect the interests of the Holders and shall have given prior notice of such
action or release to the Rating Agencies; provided further that, in any case,
(i) the Issuer shall not enter into any amendment or modification to any
conflicts standard or duty of care in such agreements and (ii) there must be at
all times an Administrative Agent with respect to the Administrative Services
(as defined in the Administrative Agency Agreement) and a Servicer with respect
to all Assets in the Portfolio (provided that, if the Servicer terminates the
Servicing Agreement in accordance with the terms thereof, this Section 5.02(a)
shall not be violated if the Issuer uses its best efforts to obtain a successor
servicer).
(b)    Encumbrances. The Issuer shall not, and shall not permit any Issuer
Subsidiary to, create, incur, assume or suffer to exist any Encumbrance, other
than: (i) any Permitted Encumbrance, (ii) Encumbrances over rights in or derived
from Leases, subject to the approval of the Controlling Party and a Rating
Agency Confirmation (provided that any transaction or series of transactions
resulting in such Encumbrance, taken as a whole, does not materially adversely
affect the amount of Collections that would have been received by the Issuer and
any other Issuer Group Member from such Lease had such Encumbrance not been
created), (iii) any Encumbrance the validity or applicability of which is being
contested in good faith in appropriate proceedings by any Issuer Subsidiary;
provided that the proceeding relating to such Encumbrance or the continued
existence of such Encumbrance does not give rise to any reasonable likelihood of
the sale, forfeiture or other loss of the affected asset or for which such
Issuer Subsidiary shall have set aside adequate reserves, (iv) any Encumbrance
consisting of any transfer of title to or Lease of an Asset (A) to or in favor
of a trust or another entity for the purposes of registering the Asset under




- 134 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


the laws of an applicable jurisdiction, or for tax or other regulatory purposes,
so long as an Issuer Group Member retains the beneficial or economic ownership
of the Asset, or (B) from such trust or another entity to an Issuer Group Member
(subject, in the case of subclause (A) of this subclause (iv) to the limitations
set forth in Section 5.02(p)(vi)), and (v) any Encumbrance created in connection
with a surety bond, letter of credit or similar instrument to be obtained by the
Issuer or any Issuer Subsidiary in connection with the repossession of an Asset
or other enforcement action under a Lease.
(c)    Indebtedness. The Issuer will not, and will not permit any Issuer
Subsidiary to, incur, create, issue, assume, guarantee or otherwise become
liable for or with respect to, or become responsible for the payment of,
contingently or otherwise, whether present or future (in any such case, to
“Incur”), Indebtedness, other than:
(i)    Indebtedness in respect of the Initial Notes;
(ii)    Indebtedness in respect of any Refinancing Notes; provided that the
requirements for the issuance of such Refinancing Notes set forth in Section
2.10(a) have been met;
(iii)    Indebtedness in respect of Guarantees by any Issuer Group Member of any
other Issuer Group Member;
(iv)    obligations to each Seller under any Acquisition Agreement and any
related lease assignment and assumption agreements or novation agreements and
obligations to Lessees and others under the documents related thereto, including
any Indebtedness owed to any Lessee under any such agreement or the Lease or
Future Lease with respect to maintenance contributions, redelivery condition
adjustment payments or any other obligation of the Issuer or any Issuer
Subsidiary to a Lessee;
(v)    Indebtedness under currency and interest rate exchange transactions
described in Section 5.02(f)(iv), upon such terms and conditions as the
Controlling Trustees see fit and otherwise meeting the requirements of this
Indenture;
(vi)    Indebtedness under intercompany loans or any agreement between the
Issuer and any Issuer Subsidiary or between any Issuer Group Members (each, an
“Intercompany Loan”); provided that such Indebtedness shall be subordinated to
the Notes;
(vii)    Indebtedness of the Issuer under the Initial Liquidity Facility and any
Replacement Liquidity Facility entered into in accordance with Section 3.14(e);
(viii)    Indebtedness Incurred in connection with repossession, detention or
other enforcement action in respect of an Asset or under a Lease, and
Indebtedness in favor of the provider of a surety bond, letter of credit or
similar instrument to be obtained by the Issuer or any Issuer Subsidiary in
connection with the repossession, detention or other enforcement action in
respect of an Asset or under a Lease;




- 135 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(ix)    Obligations to the Servicer under the Servicing Agreement and
Indebtedness which the Servicer is expressly permitted under the Servicing
Agreement to Incur on behalf of any Issuer Group Member without seeking the
approval of the Issuer; and
(x)    Indebtedness consisting of Additional Advances and Cure Advances made and
applied in accordance with this Indenture.
(d)    Restricted Payments. The Issuer will not, and will not permit any Issuer
Subsidiary to, (i) declare or pay any dividend or make any distribution on its
Stock held by Persons other than any Issuer Group Member; provided that, so long
as no Event of Default shall have occurred and be continuing and to the extent
there are available funds therefor in the Collections Account on the applicable
Payment Date, the Issuer may make payments on the Beneficial Interest
Certificates to the extent of the aggregate amount of distributions made to the
Issuer pursuant to Section 3.09 or any indenture supplemental hereto relating to
the Notes; (ii) purchase, redeem, retire or otherwise acquire for value any
Issuer Beneficial Interest in the Issuer or any shares of Stock in any Issuer
Group Member held by or on behalf of Persons other than any Issuer Group Member
or any Permitted Holder; (iii) make any payment of interest, principal or
premium, if any, on any of the Notes or make any voluntary or optional
repurchase, defeasance or other acquisition or retirement for value of
Indebtedness of the Issuer or any Issuer Subsidiary that is not owed to a Person
other than any Issuer Group Member other than in accordance with this Indenture
or the other Related Documents; provided that the Issuer may repurchase, defease
or otherwise acquire or retire any of the Notes from a source other than from
Collections (other than out of amounts distributed to the Issuer in accordance
with Section 3.09) so long as any Refinancing Notes of the Issuer issued in
connection with such transactions has been issued in accordance with the terms
of this Indenture, and provided further that the Issuer may pay a Consent Fee
with the approval of a Special Majority of the Controlling Trustees, provided
that such Consent Fee is not materially adverse to the Holders of any Series of
Notes; or (iv) make any Investments, other than Permitted Account Investments
and Investments permitted under Section 5.02(f) hereof.
(e)    Limitation on Dividends and Other Payments. The Issuer will not, and will
not permit any Issuer Subsidiary to, create or otherwise suffer to exist any
consensual limitation or restriction of any kind on the ability of the Issuer or
any Issuer Subsidiary to (i) declare or pay dividends or make any other
distributions permitted by Applicable Law, or purchase, redeem or otherwise
acquire for value, any Issuer Beneficial Interest in the Issuer or the Stock of
any such Issuer Subsidiary, as the case may be; (ii) pay any Indebtedness owed
to the Issuer or such Issuer Subsidiary; (iii) make loans or advances to the
Issuer or such Issuer Subsidiary; or (iv) transfer any of its property or assets
to the Issuer or any Issuer Subsidiary; provided that this Section 5.02(e) shall
not restrict any consensual encumbrances or other restrictions: (A) existing on
the Initial Closing Date or, in the case of any Asset, the Delivery Date of such
Asset, under any Related Document, and any amendments, extensions, refinancings,
renewals or replacements of such documents; provided that such consensual
encumbrances and restrictions in any such amendments, extensions, refinancings,
renewals




- 136 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


or replacements are no less favorable in any material respect to the Holders
than those previously in effect and being amended, extended, refinanced, renewed
or replaced; or (B) in the case of clause (iv), (x) that restrict in a customary
manner the subletting, assignment or transfer of any property or asset or (y)
existing by virtue of any transfer of, agreement to transfer, option or right
with respect to, or consensual encumbrance on, any property or assets of the
Issuer or any Issuer Subsidiary not otherwise prohibited by this Indenture.
Nothing contained in this Section 5.02(e) shall prevent the Issuer or any Issuer
Subsidiary from creating, incurring, assuming or suffering to exist any
Encumbrances not otherwise prohibited under this Indenture.
(f)    Business Activities. The Issuer will not, and will not permit any Issuer
Subsidiary to, engage in any business or activity other than:
(i)    purchasing or otherwise acquiring (subject to Section 5.02(q) hereof),
owning, holding, converting, maintaining, modifying, managing, operating,
leasing, re-leasing and (subject to Section 5.02(p) hereof) selling or otherwise
disposing of the Assets (or related Asset Interests) and entering into all
contracts and engaging in all related activities incidental thereto, including
from time to time accepting, exchanging, holding or permitting any Issuer
Subsidiary to accept, exchange or hold promissory notes, contingent payment
obligations or equity interests of Lessees or their Affiliates issued in
connection with the bankruptcy, reorganization or other similar process, or in
settlement of delinquent obligations or obligations anticipated to be delinquent
of such Lessees or their respective Affiliates in the ordinary course of
business (an “Allowed Restructuring”);
(ii)    issuing loans to, and guaranteeing or otherwise supporting the
obligations and liabilities of any Issuer Subsidiary, in each case on such terms
and in such manner as the Controlling Trustees shall see fit and (whether or not
the Issuer or any Issuer Subsidiary derives a benefit therefrom) so long as such
loans, guarantees or other supports are provided in connection with the purposes
set forth in clause (i) of this Section 5.02(f); provided that written
notification shall have been given to each Rating Agency of such loan, guarantee
or other support if such loan, guarantee or other support is not being provided
by an Issuer Group Member in respect of the lease, purchase, maintenance,
modification, refurbishment, repair or sale of any Asset or otherwise consistent
with the customary practices of the Servicer;
(iii)    financing or refinancing the business activities described in
clause (i) of this Section 5.02(f) through the offer, sale and issuance of one
or more Series of Notes (subject to the limitations of this Indenture) and any
other securities of the Issuer, upon such terms and conditions as the
Controlling Trustees see fit, for cash or in payment or in partial payment for
any property purchased or otherwise acquired by any Issuer Group Member;
(iv)    engaging in currency and interest rate exchange transactions for the
purposes of avoiding, reducing, minimizing, hedging against or otherwise
managing the risk of any loss, cost, expense or liability arising, or which may
arise, directly




- 137 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


or indirectly, from any change or changes in any currency or interest rate
exchange rate or in the price or value of any of the Issuer’s or any Issuer
Subsidiary’s property or assets, within limits and with providers specified by
the Trustee Resolution providing therefor from time to time and submitted to the
Rating Agencies and the Initial Liquidity Facility Provider, including, but not
limited to, dealings, whether involving purchases, sales or otherwise, in
foreign currency, spot and forward interest rate exchange contracts, forward
interest rate agreements, caps, floors and collars, futures, options, swaps and
any other currency, interest rate and other similar hedging arrangements and
such other instruments as are similar to, or derivatives of, any of the
foregoing;
(v)    (A) subject to the other limitations of this Indenture, establishing,
promoting and aiding in promoting, constituting, forming or organizing
companies, trusts (including entering into trust agreements in connection
therewith), syndicates, partnerships or other entities of all kinds in any part
of the world for the purposes set forth in clause (i) of this Section 5.02(f),
(B) acquiring, holding and disposing of shares, securities and other interests
in any such trust, company, syndicate, partnership or other entity and
(C) disposing of shares, securities and other interests in, or causing the
dissolution of, any Issuer Group Member; provided that any such disposition
which results in the disposition of an Asset meets the requirements for a
Permitted Asset Disposition;
(vi)    purchasing, acquiring, surrendering and assigning policies of insurance
and assurances with any insurance company or companies which the Servicer
determines to be necessary or appropriate in accordance with the Servicing
Agreement and to pay the premiums thereon;
(vii)    executing, delivering and performing its obligations under the Related
Documents; and
(viii)    taking any action that is incidental to, or necessary to effect, any
of the actions or activities set forth above.
(g)    Limitation on Consolidation, Merger and Transfer of Assets. The Issuer
will not consolidate with, merge with or into, or sell, convey, transfer, lease
or otherwise dispose of its property and assets (as an entirety or substantially
an entirety in one transaction or in a series of related transactions) to, any
other Person or Persons, or permit any other Person to merge with or into the
Issuer (any such consolidation, merger, sale, conveyance, transfer, lease or
disposition, a “Merger Transaction”), except where:
(i)    unless the proceeds of the Merger Transaction are applied to redeem the
Notes in whole, the resulting entity is a special purpose entity, the charter of
which is substantially similar to the Trust Agreement, and, after such Merger
Transaction, (A) payments from such resulting entity to the Holders do not give
rise to any withholding tax payments less favorable to the Holders than the
amount of any withholding tax payments which would have been required had such
Merger




- 138 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Transaction not occurred, (B) such entity is not subject to taxation as a
corporation or an association or a publicly traded partnership taxable as a
corporation or subject to U.S. federal income taxation on a net income basis (or
required to withhold such taxes with respect to any non-U.S. partners under Code
section 1446) and (C) such Merger Transaction does not result in the Rental
Payments on any Lease becoming subject to withholding tax payments on a basis
that cannot be avoided by having a Subsidiary be the lessor under such Lease;
(ii)    (A) such Merger Transaction has been unanimously approved by the
Controlling Trustees including the Independent Controlling Trustee and (B)
unless the proceeds of the Merger Transaction are applied to redeem the Notes in
whole, the surviving successor or transferee entity shall expressly assume all
of the obligations of the Issuer under this Indenture, the Notes and each other
Related Document to which the Issuer is then a party (with, in the case of a
transfer only, the Issuer thereupon being released), in each case pursuant to an
agreement in substance and form reasonably satisfactory to the Controlling
Trustees;
(iii)    immediately after giving effect to such Merger Transaction, no Event of
Default shall have occurred and be continuing;
(iv)    unless the proceeds of the Merger Transaction are applied to redeem the
Notes in whole, each of (A) a Rating Agency Confirmation and (B) the prior
written consent of the Initial Liquidity Facility Provider has been obtained
with respect to such Merger Transaction;
(v)    unless the proceeds of the Merger Transaction are applied to redeem the
Notes in whole, for U.S. federal income tax purposes, such Merger Transaction
does not result in the recognition of gain or loss by any Holder (unless
consented to thereby); and
(vi)    the Issuer delivers to the Trustee an Officer’s Certificate and an
Opinion of Counsel in form and substance reasonably satisfactory to the
Controlling Trustees and the Controlling Party, in each case stating that such
Merger Transaction complies with the above criteria and that all conditions
precedent provided for herein relating to such transaction have been complied
with;
provided that this Section 5.02(g) shall not apply to any such Merger
Transaction (a) within and among the Issuer Group Members if such Merger
Transaction would not materially adversely affect the Holders and, if the Issuer
is a party to such Merger Transaction, the Issuer is the surviving party, (b)
complying with the terms of Section 5.02(p) or (c) effected as part of a single
transaction providing for the redemption or defeasance of Notes in accordance
with Section 3.11 or Article XI, respectively.
(h)    Limitation on Transactions with Affiliates. The Issuer will not, and will
not permit any Issuer Subsidiary to, directly or indirectly enter into, renew or
extend any transaction (including, without limitation, the purchase, sale, lease
or exchange of property




- 139 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


or assets, or the rendering of any service) with any Affiliate of the Issuer or
any Issuer Subsidiary, except upon fair and reasonable terms no less favorable
to the Issuer or such Issuer Subsidiary than could be obtained, at the time of
such transaction or at the time of the execution of the agreement providing
therefor, in a comparable arm’s-length transaction with a Person that is not
such an Affiliate, provided that the foregoing restriction does not limit or
apply to the following:
(i)    any transaction in connection with the establishment of the Issuer, its
acquisition of the Initial Assets (or related Asset Interests) or pursuant to
the terms of the Related Documents;
(ii)    any transaction within and among the Issuer or any Issuer Subsidiary;
provided that no such transaction, other than among the Issuer and any Issuer
Subsidiary, shall be consummated if such transaction would materially adversely
affect the Holders;
(iii)    the payment of reasonable and customary regular fees to, and the
provision of reasonable and customary liability insurance in respect of, the
Controlling Trustees;
(iv)    any payments on or with respect to the Notes or the Beneficial Interest
Certificates in accordance with Section 3.09 of this Indenture and the Trust
Agreement;
(v)    any acquisition of Replacement Assets in a Permitted Asset Acquisition
complying with Section 5.02(q);
(vi)    any transaction involving the pooling of Engines or Parts, provided that
(A) such transaction shall be on an arm’s length basis and shall have been
approved by a unanimous vote of the Controlling Trustees and (B) the Encumbrance
of the Security Trustee in the Engine or Part subject to such pooling
arrangement shall not be adversely affected;
(vii)    any payments of the types referred to in clause (i) or (ii) of Section
5.02(d) and not prohibited thereunder; or
(viii)    sale of Assets or any Issuer Subsidiary as part of a single
transaction providing for the redemption or defeasance of the Notes in
accordance with the terms of this Indenture.
(i)    Limitation on the Issuance, Delivery and Sale of Equity Interests. Except
as expressly permitted by the Trust Agreement, the Issuer will not (i) issue,
deliver or sell any Stock or (ii) sell, or permit any Issuer Subsidiary,
directly or indirectly, to issue, deliver or sell, any Stock (in each case,
however designated, whether voting or non‑voting, other than the Issuer
Beneficial Interests in the Issuer existing on the Initial Closing Date), except
for the following:




- 140 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(i)    the issuances, sale, delivery, transfer or pledge of Stock of any Issuer
Group Member to or for the benefit of any Issuer Group Member;
(ii)    in respect of Cure Advances or Additional Advances or in accordance with
the Asset Purchase Agreement;
(iii)    issuances or sales of shares of Stock of any foreign Issuer Subsidiary
to nationals in the jurisdiction of incorporation or organization of such Issuer
Subsidiary, as the case may be, to the extent required by Applicable Law or
necessary in the determination of the Controlling Trustees to avoid adverse tax
consequences or to facilitate the registration or leasing of Assets (any such
holder, a “Permitted Holder”);
(iv)    the pledge of the Stock in Issuer Group Members pursuant to the Security
Trust Agreement; and
(v)    the sale of any Stock of any Issuer Group Member in order to effect the
sale of all Assets owned by such Issuer Group Member in a Permitted Asset
Disposition.
Notwithstanding the foregoing, no issuance, delivery, sale, transfer or other
disposition of any equity interest in the Issuer or any Issuer Subsidiary will
be effective, and any such issuance, delivery, sale, transfer or other
disposition will be void ab initio, if it would result in the Issuer or such
Issuer Subsidiary being classified as an association (or a publicly traded
partnership) taxable as a corporation for U.S. federal income tax purposes.
(j)    Bankruptcy and Insolvency. The Issuer will promptly provide the Trustee,
the Initial Liquidity Facility Provider and the Rating Agencies with Written
Notice of the institution of any proceeding by or against the Issuer or any
Issuer Subsidiary, as the case may be, seeking to adjudicate any of them a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of their debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for either all or for any
substantial part of their property. The Issuer will not take any action to
waive, repeal, amend, vary, supplement or otherwise modify its constitutional
documents or any provision of the Trust Agreement or permit any Controlling
Trustee to do so to any of its constitutional documents that would materially
adversely affect the rights, privileges or preferences of any Holder, unless
evidenced by a unanimous written resolution of the Controlling Trustees
including the Independent Controlling Trustee. The Issuer will not, without an
affirmative unanimous written resolution of the Controlling Trustees including
the Independent Controlling Trustee, take any action to waive, repeal, amend,
vary, supplement or otherwise modify the provision of the Trust Agreement which
requires a unanimous resolution of the Controlling Trustees including the
Independent Controlling Trustee, or limits the actions of the Certificate
Holders, with respect to voluntary insolvency proceedings or consents to
involuntary insolvency proceedings.




- 141 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(k)    Payment of Principal, Premium, if any, and Interest. The Issuer will duly
and punctually pay the principal, premium, if any, and interest on the Notes in
accordance with the terms of this Indenture and the Notes.
(l)    Limitation on Employees. The Issuer will not, and will not permit any
Issuer Subsidiary to, employ or maintain any employees other than as required by
any provisions of local law. Trustees, directors and managers on the board of
trustees, directors or managers of such entity (including in their capacity as
officers of such entity), trustees of such entity if it is a trust, and officers
of companies organized in a State of the United States who are not also
directors or managers on the board of such entity (provided that such officers
do not receive compensation for their services and their authority and
responsibility is limited to signing documents that were approved by the
applicable board of directors or managers and acting as FATCA Responsible
Officers), shall not be classified as employees for purposes of this Section
5.02(l).
(m)    Currency Hedge Agreements.
(i)    Any Hedge Payments from an Eligible Hedge Counterparty (including Hedge
Termination Payments) shall be deposited by the Issuer directly into the
Collections Account, and any Hedge Payment due from the Issuer (including Hedge
Termination Payments) will be made to the extent of Available Collections as
provided in Section 3.09(a) or (b), together with any amounts drawn from the
Initial Liquidity Facility or withdrawn from the Liquidity Facility Reserve
Account for application thereto.
(ii)    The Issuer may maintain, directly or through one or more Issuer
Subsidiaries, Currency Hedge Agreements in the event that any Assets are or
become subject to Leases under which Lease Payments are denominated in a
currency other than Dollars, and shall be required to maintain, directly or
through one or more Issuer Subsidiaries, Currency Hedge Agreements if Assets are
subject to any such Lease if the aggregate Adjusted Base Values of the Assets on
Leases with Lease Payments denominated in a currency other than Dollars is in
excess of 10% of the Adjusted Portfolio Value.
(n)    Delivery of Rule 144A Information. To permit compliance with Rule 144A in
connection with offers and sales of Notes, the Issuer will promptly furnish upon
request of a Holder of a Note to such Holder and a prospective purchaser
designated by such Holder, the information required to be delivered under
Rule 144A(d)(4) under the Securities Act if at the time of such request the
Issuer is not a reporting company under Section 13 or Section 15(d) of the
Exchange Act. The Issuer does not presently intend to become such a reporting
company.
(o)    Compliance; Issuer Subsidiaries. The Issuer shall comply, and shall cause
each Issuer Subsidiary to comply, with the provisions of the Related Documents.
The Issuer shall ensure that title to each Asset (excluding any Asset not yet
acquired pursuant to the applicable Acquisition Agreement) shall be held in a
special purpose entity (including a




- 142 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


trust) (but not the Issuer) that is an Issuer Subsidiary, and that each Issuer
Subsidiary shall have organizational documents containing restrictions similar
to the restrictions (including, but not limited to, the provisions regarding
limited purpose, maintaining separateness from other entities, bankruptcy
remoteness and compliance with the provisions of the Related Documents)
contained in the organizational or constitutional documents of the Issuer
Subsidiaries existing on the Initial Closing Date, except to the extent it is
not permitted or advisable under Applicable Law to include such provisions.
(p)    Asset Dispositions. The Issuer will not, and will not permit any Issuer
Subsidiary to, sell, transfer or otherwise dispose of any Asset or any interest
therein, including any interest in an Asset Subsidiary or an Asset Trust, except
(x) in connection with a Lease of an Asset as permitted by this Indenture, as
provided in Sections 3.01 and 4.01 of Schedule 2.02(a) of the Servicing
Agreement and (y) the Issuer and each Issuer Subsidiary may sell, transfer or
otherwise dispose of or part with possession of (A) any Parts, or (B) one or
more Assets or Asset Interests, as follows (any such sale, transfer or
disposition described below, a “Permitted Asset Disposition ”):
(i)    an Asset Disposition pursuant to a Purchase Option or other agreements of
a similar character (x) existing on the Initial Closing Date in the case of the
Initial Assets (or, with respect to any Replacement Asset, on the date such
asset becomes a Replacement Asset) or (y) granted to any Lessee under or in
connection with a Lease of an Asset; provided that the purchase price under such
Purchase Option with respect to such Asset shall be equal to or greater than the
fair market value of such Asset as of the Purchase Option Date unless such
Purchase Option is a Below Value Purchase Option that is approved by a Trustee
Resolution and permitted under the proviso in clause (iv) below; provided
further that, without a unanimous resolution of the Controlling Trustees, any
such purchase price shall not be less than the Assumed Note Target Price of such
Asset as of such Purchase Option Date;
(ii)    an Asset Disposition within or among the Issuer and the Issuer
Subsidiaries without limitation, and among the Issuer and/or any Issuer
Subsidiary;
(iii)    an Asset Disposition pursuant to receipt of insurance proceeds in
connection with the Total Loss of an Asset;
(iv)    an Asset Disposition in the ordinary course of business (other than an
Asset Disposition described in clause (i), (ii), (iii) or (v) of this Section
5.02(p)) so long as:
(A)    such Asset Disposition does not result in a Concentration Violation
(unless approved pursuant to a Trustee Resolution and prior written notification
has been provided to the Rating Agencies) (determined for these purposes as if
any Asset Disposition occurring pursuant to a Part-Out Agreement occurred on the
date the Asset was first subjected to the applicable Part-Out Agreement);




- 143 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(B)    the Net Sale Proceeds to be received by the Issuer or any Issuer
Subsidiary from such Asset Disposition are deposited, at the election of the
Controlling Trustees, into (x) the Collections Account, (y) the Asset
Replacement Account, or (z) a Qualified Escrow Account maintained by a Qualified
Intermediary, or any combination of the foregoing;
(C)    the Administrative Agent shall determine whether a Below Value
Disposition will occur after giving effect to such Asset Disposition after
giving effect to the Scheduled Principal Payment Amount projected to be actually
paid for the Series A Notes and the Series B Notes on the next Payment Date
(assuming for this purpose that such Asset Disposition did not occur);
(D)    no Default under Section 4.01(a), 4.01(e) or 4.01(f) shall have occurred
and be continuing and no Event of Default shall have occurred and be continuing
or would result from such Asset Disposition (with respect to any Asset
Disposition occurring pursuant to a Part-Out Agreement, determined as of the
date the Asset was first subjected to the applicable Part-Out Agreement);
(E)    if such Asset Disposition is pursuant to a Part-Out Agreement, at any
time prior to the second anniversary of the Initial Closing Date, it would not
result in more than 15% of the Portfolio by Adjusted Portfolio Value being
subject to a Part-Out Agreement (as determined when such Part-Out Agreement was
entered into and not at the time any particular Asset or Part is disposed of
thereunder);
(F)    if such Asset Disposition is pursuant to a Part-Out Agreement, at any
time on or after the second anniversary of the Initial Closing Date but prior to
the fourth anniversary of the Initial Closing Date, it would not result in more
than 20% of the Portfolio by Adjusted Portfolio Value being subject to a
Part-Out Agreement (as determined when such Part-Out Agreement was entered into
and not at the time any particular Asset or Part is disposed of thereunder); and
(G)    other than in the case of any part-out, consignment or similar
arrangement for the part-out of an Asset and the major components of an aircraft
(including the airframes, landing gear and auxiliary power units), such Asset
Disposition is approved by a Trustee Resolution;
provided that at any time following the occurrence of a Rapid Amortization Event
which is continuing, no Below Value Disposition (or entry into a Below Value
Purchase Option) which would result in more than 25% of the sum of the Initial
Appraised Value having been made subject of a Below Value Disposition shall be
permitted under this clause (iv) (or clause (i) above) unless (1) the Issuer
shall have delivered a request for approval to the Senior Trustee no less than
10 Business Days prior to the date of such proposed Below Value Disposition and
the Senior




- 144 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Trustee shall have received such request and shall have approved such Below
Value Disposition; and (2) the Issuer shall have delivered notice thereof to
each Rating Agency;
(v)    an Asset Disposition approved by a Trustee Resolution for which the
approval of the Controlling Party has been obtained; provided that notice
thereof has been given to each Rating Agency;
(vi)    in connection with a transfer of title or another interest in an Asset
(1) to or in favor of a trust or other entity for the purpose of registering the
Asset under the laws of any applicable jurisdiction, or for tax or other
regulatory purposes, where an Issuer Group Member retains the beneficial or
economic ownership of the Asset or (2) from such trust or entity to an Issuer
Group Member; and
(vii)    to the extent constituting an Asset Disposition, a transaction
permitted under clause (h) or (i) of this Section 5.02.
(q)    Asset Acquisitions. The Issuer will not, and will not permit any Issuer
Subsidiary to, purchase or otherwise acquire any aircraft, engine or interest in
any of the foregoing other than the Initial Assets or any interest therein,
except that the Issuer and any Issuer Subsidiary will be permitted (A) to
purchase or otherwise acquire, directly or indirectly, any Asset owned by
another Issuer Group Member, (B) to purchase or otherwise acquire, directly or
indirectly, any engine or any engine or airframe part, for the purposes of
maintaining or modifying (each to the extent permitted under this Indenture) an
Airframe, Engine or Part, or for the purposes of positioning an Airframe, Engine
or Part for lease or sale, or as required under the terms of a Lease, as
provided in Section 4.02 of Schedule 2.02(a) of the Servicing Agreement (and in
order to facilitate the acquisition of such engines or parts, may purchase a
whole aircraft or airframe that includes such engines or parts, with any
remaining engines or parts to be disposed) and (C) to purchase or otherwise
acquire, directly or indirectly Replacement Assets in connection with a
Replacement Exchange, so long as the following requirements are satisfied (any
such purchase or acquisition under this clause (C) satisfying all of the
following conditions (i) through (x), a “Permitted Asset Acquisition”):
(i)    no Event of Default or Rapid Amortization Event shall have occurred and
be continuing at the time of such purchase or acquisition or would result
therefrom;
(ii)    such Replacement Exchange does not result in a Concentration Violation;
(iii)    if such Replacement Asset is an Engine, it is an Aircraft Engine model
that is one of the models of the Initial Assets as of the Initial Closing Date
or a newer model;
(iv)    if such Replacement Asset is an Airframe, (A) it is in one of the
following airframe model families: A320 ceo family, A320 neo family, 737NG




- 145 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


family, 737MAX family (subject to recertification after the Initial Closing Date
in respect of airworthiness by the FAA and EASA) or E190 family and (B) the
aggregate Adjusted Base Values of all Airframes in the Portfolio on the date of
such purchase or acquisition is not greater than 10% of the Aggregate Initial
Appraised Value;
(v)    the cash purchase price amount payable by the applicable Issuer Group
Member for such Replacement Asset shall not exceed an amount equal to the Net
Sale Proceeds on deposit in the Asset Replacement Account or the Qualified
Escrow Account (as applicable), plus amounts available in the applicable Lessee
Funded Account, if any, and the Security Deposit Account allocable to the
applicable disposed Asset or Assets from which such Net Sale Proceeds derived,
plus any Additional Advances made for the purpose of acquiring such Replacement
Asset;
(vi)    if such Replacement Asset is (A) subject to a Lease, such Lease shall
include the Core Lease Provisions and (B) an Airframe, it shall be subject to a
Lease at the time it is purchased or acquired;
(vii)    the purchase or acquisition of such Replacement Asset has been approved
by a unanimous resolution of the Controlling Trustees including the Independent
Controlling Trustee;
(viii)    prior written notice of such Replacement Exchange has been provided to
the Rating Agencies;
(ix)    the cumulative Adjusted Base Values of all Replacement Assets purchased
or acquired within the 12-month period ending on the date such Replacement Asset
is to be purchased or acquired shall not exceed 20% of the Adjusted Portfolio
Value as of such date; and
(x)    the cumulative Initial Appraised Values of all Initial Assets that have
been in a completed Replacement Exchange from the period beginning on the
Initial Closing Date and ending on the date such Replacement Asset is to be
purchased or acquired shall not exceed 50% of the Aggregate Initial Appraised
Value;
provided that if two or more Replacement Assets are being acquired or if
Replacement Assets are being acquired with the Net Sale Proceeds related to two
or more Assets in a single Replacement Exchange, the foregoing requirements
shall be determined on an aggregate basis.
(r)    Modification Payments and Capital Expenditures. The Issuer will not, and
will not permit any Issuer Subsidiary to, make any capital expenditures for the
purpose of effecting any optional improvement or modification of any Asset (each
such expenditure, a “Modification Payment”), except that (i) the Issuer or any
Issuer Subsidiary may make Mandatory Asset Modifications as provided in the
definition thereof that shall be funded out of Available Collections to the
extent provided in Section 3.09 and (ii) the Issuer or any Issuer Subsidiary may
make Discretionary Asset Modifications upon obtaining a Trustee




- 146 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Resolution authorizing such Discretionary Asset Modifications that shall be
funded with proceeds from Additional Advances.
(s)    Leases.
(i)    The Issuer will not, and will not permit any Issuer Subsidiary to,
surrender possession of any Asset to any Person that is not an Issuer Group
Member other than for purposes of storage, maintenance or overhaul or pursuant
to a Lease that includes the Core Lease Provisions.
(ii)    The Issuer will, and will cause the Servicer in general to, use its pro
forma lease agreement or agreements, as such pro forma lease agreement or
agreements may be revised for purposes of the Issuer specifically or generally
from time to time by the Servicer (collectively, the “Pro Forma Lease”), for use
by the Servicer on behalf of the Issuer or any other Issuer Group Member as a
starting point in the negotiation of Future Leases with Persons who are not
Issuer Group Members or any of their respective Affiliates. However, with
respect to any Future Lease entered into in connection with (x) the renewal or
extension of a Lease, (y) the leasing of an Asset to a Person that is or was a
Lessee under a pre-existing Lease, or (z) the leasing of an Asset to a Person
that is or was a Lessee under an operating lease of an engine that is being
managed or serviced by the Servicer, a form of lease substantially similar to
such pre-existing Lease or operating lease, as the case may be, may be used by
the Servicer, in lieu of the Pro Forma Lease on behalf of the Issuer or any
other Issuer Group Member as a starting point in the negotiation of such Future
Lease with Persons who are not an Issuer Group Member or any of their respective
Affiliates. The terms of the Pro Forma Lease may be revised from time to time by
the Servicer, provided that any such revisions shall be consistent with the Core
Lease Provisions.
(iii)    The Issuer may enter into, and permit any Issuer Subsidiary to enter
into, any Future Lease for which Rental Payments are denominated in a currency
other than Dollars, provided that, if the aggregate Adjusted Base Value of
Assets on Leases with any such currency is in excess of 10% of the Adjusted
Portfolio Value, the currency exposure shall be hedged in accordance with
Section 5.02(f)(iv).
(iv)    The Issuer may not enter into, and will not permit any Issuer Subsidiary
to enter into, any Future Lease with any Person that is not an Issuer Group
Member or any of their Affiliates, unless, (A) upon entering into such Future
Lease, the Issuer is in compliance with the Concentration Limits, and (B) upon
entering into such Future Lease (or within a commercially reasonable period
thereafter), the Controlling Trustees obtain such legal opinions, if any, with
regard to enforceability of the Future Lease and such other matters customary
for such transactions to the extent that receiving such legal opinions is
substantially consistent with the customary practice of leading international
aircraft or aircraft engine operating lessors (as applicable) (which, so long as
the Servicer is Willis Lease, shall be deemed to be the customary practice of
Willis Lease).




- 147 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(v)    The Controlling Trustees shall review the Core Lease Provisions annually.
If the Controlling Trustees (acting pursuant to a Trustee Resolution) determine
that the requirement for each Lease to be consistent with a Core Lease Provision
is reasonably likely to have a material adverse effect on the Holders, taking
into consideration any reasonably likelihood of risk that an Asset might not be
able to be leased as a result of such requirement, then the Controlling Trustees
(by Trustee Resolution) shall amend such Core Lease Provision. Any such
amendment to the Core Lease Provisions shall become effective upon (a) signature
thereto by the Issuer and (b) delivery of the fully executed copy of such
amendment and such written consent to the Servicer, the Trustee, the
Administrative Agent and the Rating Agencies, together with a certification of
the Issuer that the Controlling Trustees (acting pursuant to a Trustee
Resolution) have determined that the accompanying amendment amends the Core
Lease Provisions only to the extent necessary for the Controlling Trustees
(acting pursuant to a Trustee Resolution) to determine that it is not reasonably
likely that the requirement that a Lease be consistent with the Core Lease
Provisions will result in a material adverse effect on the Holders.
(t)    Concentration Limits. The Issuer will not, and will not permit any Issuer
Subsidiary to, sell, purchase, lease or otherwise take any action with respect
to any Asset if entering into such proposed sale, purchase, lease or other
action would cause the Portfolio to exceed any of the Concentration Limits,
unless such sale, purchase or lease or other action has been approved by a
unanimous resolution of the Controlling Trustees including the Independent
Controlling Trustee and the Issuer shall have provided notice to the Rating
Agencies with respect to such sale, purchase, or lease or other action, provided
that the Issuer or any Issuer Subsidiary shall be entitled to renew or extend
any Lease to the existing Lessee thereunder irrespective of the effect of such
renewal or extension on the Concentration Limits (and the merger, combination or
consolidation of two or more Lessees shall not be considered to result in the
Assets exceeding any of the Concentration Limits).
The Issuer shall not, and shall not permit any Issuer Subsidiary to, (i) lease
(including any renewal or extension of any existing Lease) any Asset to any
Lessee habitually based or domiciled in any of the jurisdictions set forth as
“Prohibited” in the last section of the Concentration Limits (each such
jurisdiction, a “Prohibited Country”), (ii) enter into any Lease (including any
renewal or extension of any existing Lease) that expressly permits the Lessee to
sublease an Asset to a sublessee habitually based or domiciled in a Prohibited
Country, or (iii) consent to a sublease of an Asset to a sublessee habitually
based or domiciled in a Prohibited Country.
Notwithstanding anything to the contrary in this Indenture, the Concentration
Limits (including the list of Prohibited Countries) may be adjusted by the
Issuer from time to time with the unanimous approval of the Controlling Trustees
and notice to the Rating Agencies.
(u)    Appraisal of Assets. The Issuer will, at least once each year and within
31 days before or after the end of each calendar year, and in any event not
later than January 31 of any such year, commencing in 2021 (such that such
annual appraisal shall be




- 148 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


delivered in December 2020 or January 2021), deliver to the Trustee and publish
in the next Monthly Report (with no obligation of review or inquiry on the part
of the Trustee) the Adjusted Base Value and the Base Value of each of the Assets
in the Portfolio, based on appraisals from an Appraiser, each such appraisal to
be dated within 30 days prior to its delivery. The Issuer shall deliver to the
Initial Liquidity Facility Provider a copy of the appraisal letter from each
Appraiser containing the annual appraisals used to determine the Adjusted Base
Value and Base Value of the Assets as described in the foregoing sentence.
(v)    Maintenance of Separate Existence. Except to the extent provided in this
Indenture or the other Related Documents, the Issuer shall, and shall cause each
Issuer Subsidiary to:
(i)    observe all corporate formalities necessary to remain a legal entity
separate and distinct from, and independent of, the Servicer, the Administrative
Agent and any other Person;
(ii)    maintain its own books and records and bank accounts separate from those
of the Servicer, the Administrative Agent and any other Person except as
otherwise contemplated by the constitutional documents of the Issuer Group
Members or the other Related Documents;
(iii)    maintain its assets in such a manner that it is not difficult to
segregate, identify or ascertain such assets;
(iv)    hold itself out to creditors and the public as a legal entity separate
and distinct from the Servicer, the Administrative Agent and any other Person;
(v)    maintain separate financial statements, if any, from the Servicer, the
Administrative Agent and any other Person, or if part of a consolidated group,
then it will be shown as a separate member of such group;
(vi)    allocate and charge fairly and reasonably any common overhead shared
with Affiliates;
(vii)    conduct business in its own name, use separate invoices, stationery and
checks and strictly comply with all organizational formalities to maintain its
separate existence;
(viii)    not commingle its assets or funds with those of any other Person
(including the Servicer or the Administrative Agent);
(ix)    not hold out its credit or assets as being available to satisfy the
obligations of others;
(x)    not assume, guarantee or pay the debts or obligations of any other Person
or otherwise pledge its assets for the benefit of any other Person;




- 149 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(xi)    correct any known misunderstanding regarding its separate identity;
(xii)    other than as expressly contemplated by this Indenture, pay its own
liabilities only out of its own funds;
(xiii)    maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities;
(xiv)    not acquire the securities of the Servicer or the Administrative Agent;
(xv)    cause the Controlling Trustee and other representatives of the Issuer or
such Issuer Subsidiary, as applicable, to act at all times with respect to the
Issuer or such Issuer Subsidiary, as the case may be, consistently and in
furtherance of the foregoing and in compliance with Applicable Law;
(xvi)    not enter into any transactions between it and the Servicer, the
Administrative Agent or any other Person that are more favorable to such Person
than transactions that the parties would have been able to enter into at such
time on an arm’s-length basis with a non-affiliated third party, other than any
agreements in effect on the date hereof; and
(xvii)    transact all business with Affiliates on an arm’s length basis.
(w)    Independent Controlling Trustee. The Issuer shall, and shall cause each
of its Subsidiaries (except any Asset Trust of which the Issuer or an Issuer
Subsidiary is the holder of the beneficial interest) to, have at least one
Independent Controlling Trustee. The Independent Controlling Trustee of any
Issuer Group Member may serve as the Independent Controlling Trustee of any
other Issuer Group Member.
(x)    Tax Election. At all times on or after the date hereof, each Issuer Group
Member that is a “foreign entity” within the meaning of Treasury regulation
section 1.1473-1(e) shall maintain its status as a deemed-compliant FFI or a
passive NFFE (as such terms are defined under FATCA), and shall identify and
obtain any required documentation and, if it is treated as a passive NFFE,
information from its substantial United States owners (as such term is defined
under FATCA) and otherwise comply with the requirements under FATCA applicable
to it so as to avoid the withholding or imposition of tax from or in respect of
payments to or for the benefit of any Issuer Group Member. The Issuer (and each
Issuer Subsidiary that is created or organized in or under the laws of the
United States or any State thereof or the District of Columbia or that is
subject to U.S. federal income tax on a net income basis) shall take such
actions as are necessary to cause the Issuer (or any such Issuer Subsidiary) to
be treated at all times as either (A) disregarded entities that are branches of
a Permitted Person or (B) in the case of the Issuer, a partnership (other than a
publicly traded partnership taxable as an association) wholly owned by partners
that are Permitted Persons, and in the case of such Issuer Subsidiaries,
disregarded entities that are branches of the Issuer.




- 150 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Section 5.03    Operating Covenants. The Issuer covenants with the Trustee as
follows, provided that any of the following covenants with respect to the Assets
shall not be deemed to have been breached by virtue of any act or omission of a
Lessee or sub-lessee, or of any Person which has possession of an Asset for the
purpose of repairs, maintenance, modification or storage, or by virtue of any
requisition, seizure, or confiscation of an Asset (other than seizure or
confiscation arising from a breach by the Issuer or any Issuer Subsidiary of
such covenant) (each, a “Third Party Event”), so long as (i) neither the Issuer
nor any Issuer Subsidiary consents or has consented to such Third Party Event;
and (ii) the Issuer or any Issuer Subsidiary which is the lessor or owner of
such Asset promptly and diligently takes commercially reasonable actions
consistent with the customary practices of the Servicer in respect of such Third
Party Event, including, as deemed appropriate (taking into account, among other
things, the laws of the jurisdiction in which such Asset is located), seeking to
compel such Lessee or other relevant Person to remedy such Third Party Event or
seeking to repossess the relevant Asset:
(a)    Ownership. The Issuer will, and will cause each Issuer Subsidiary to,
(i) on all occasions on which the ownership of each Asset is relevant, make it
clear to third parties that title to the same is held by the Issuer or any
Issuer Subsidiary, as the case may be, and (ii) not do, or knowingly permit to
be done, or omit, or knowingly permit to be omitted, any act or thing which
might reasonably be expected to jeopardize the rights of the Issuer or any
Issuer Subsidiary as owner of each Asset, except as contemplated by the Related
Documents.
(b)    Compliance with Law; Maintenance of Permits. The Issuer will (i) comply,
and cause each Issuer Subsidiary to comply, in all material respects with all
Applicable Laws, (ii) obtain, and cause each Issuer Subsidiary to obtain, all
material governmental (including regulatory) registrations, certificates,
licenses, permits and authorizations required for the use and operation of the
Assets owned by it, including a current certificate of airworthiness for each
such Asset (issued by the Applicable Aviation Authority and in the appropriate
category for the nature of the operations of such Asset), except that (A) no
certificate of airworthiness shall be required for any Asset (x) during any
period when such Asset is undergoing maintenance, modification or repair or is
subject to a Part-Out Agreement, or (y) following the withdrawal or suspension
by such Applicable Aviation Authority of certificates of airworthiness in
respect of all aircraft or all engines, as applicable, of the same model or
period of manufacture as such Asset (in which case the Issuer shall comply, and
cause each Issuer Subsidiary to comply, with all directions of such Applicable
Aviation Authority in connection with such withdrawal or suspension), (B) no
registrations, certificates, licenses, permits or authorizations required for
the use or operation of any Asset need be obtained with respect to any period
when such Asset is not being operated and (C) no such registrations,
certificates, licenses, permits or authorizations shall be required to be
maintained for any Asset that is not the subject of a Lease, except to the
extent required under Applicable Laws, (iii) not cause or knowingly permit,
directly or indirectly, through any Issuer Subsidiary, any Lessee to operate any
Asset under any Lease in any material respect contrary to any Applicable Law,
and (iv) not knowingly permit, directly or indirectly, through any Issuer
Subsidiary, any Lessee not to obtain all material governmental (including
regulatory) registrations, certificates, licenses, permits and authorizations
required for such Lessee’s use and operation of any Asset under any operating
Lease.




- 151 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(c)    Forfeiture. The Issuer will not do anything, and will not permit any
Issuer Subsidiary to do anything, and will not knowingly permit, directly or
indirectly, through any Issuer Subsidiary, any Lessee to do anything, which may
reasonably be expected to expose any Asset to forfeiture, impoundment,
detention, appropriation, damage or destruction (other than any forfeiture,
impoundment, detention or appropriation which is being contested in good faith
by appropriate proceedings if (i) adequate resources have been made available by
the Issuer or an Issuer Subsidiary or the applicable Lessee for any payment
which may arise or be required in connection with such forfeiture, impounding,
detention or appropriation or proceedings taken in respect thereof, and
(ii) such forfeiture, impounding, detention or appropriation or the continued
existence thereof does not give rise to any material likelihood of the assets to
which such forfeiture, impounding, detention or appropriation relates or any
interest in such assets being sold, permanently forfeited or otherwise lost). In
the event of a forfeiture, impoundment, detention or appropriation of such Asset
not constituting a Total Loss, the Issuer will, or shall cause each Issuer
Subsidiary to, use all commercially reasonable efforts to obtain the immediate
release of such Asset.
(d)    Maintenance of Assets. The Issuer will, with respect to each Asset under
Lease, cause, directly or indirectly, through any Issuer Subsidiary, such Asset
to be maintained in a state of repair and condition consistent with the Standard
of Care (as defined in the Servicing Agreement) with respect to similar aircraft
or engines, as applicable, under lease, taking into consideration, among other
things, the identity of the relevant Lessee (including the credit standing and
operating experience thereof), the age and condition of the Asset and the
jurisdiction in which the airframe that such Asset is installed on will be
registered or in which the Lessee is based. In addition, the Issuer will, with
respect to each Asset that is not subject to a Lease, maintain, and cause each
Issuer Subsidiary to maintain, such Asset in a state of repair and condition
consistent with the Standard of Care (as defined in the Servicing Agreement)
with respect to similar aircraft or engines, as applicable, not under lease. To
the extent that the Issuer needs to expend funds to perform maintenance on any
Asset, such funds will be withdrawn first from the Maintenance Reserve Account,
the Security Deposit Account or the Lessee Funded Account (as applicable) and,
second, to the extent of any deficiency, from the Expense Account.
(e)    Notification of Loss, Theft, Damage or Destruction. The Issuer will
notify the Trustee, the Security Trustee, the Administrative Agent and the
Servicer, in writing, as soon as the Issuer or any Issuer Subsidiary becomes
aware of any loss, theft, damage or destruction to any Asset if the potential
cost of repair or replacement of such asset (without regard to any insurance
claim related thereto) may exceed: (i) in the case of an Engine, the greater of
$1,000,000 and the damage notification threshold contained in the applicable
Lease and (ii) in the case of an Airframe, the greater of $5,000,000 and the
damage notification threshold contained in the applicable Lease.
(f)    Insurance. The Issuer will maintain or cause, directly or indirectly
through the Issuer Subsidiaries, to be maintained with reputable and responsible
insurers or with insurers that maintain relevant reinsurance with reputable and
responsible reinsurers (i) hull insurance for each Asset in an amount at least
equal to the Insured Value for such Asset (or




- 152 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


the equivalent thereof from time to time if such insurance is denominated in a
currency other than Dollars), (ii) liability insurance denominated in Dollars
(or the equivalent thereof from time to time if such insurance is denominated in
a currency other than Dollars) for each Asset and occurrence in amounts at least
equal to the relevant amount set forth on Exhibit C for each type of Asset;
provided that Exhibit C may be amended by the Issuer from time to time, provided
the Issuer shall give notice of such amendment to the Rating Agencies, (iii) war
risk hull and liability insurance for each Asset in a manner consistent with the
customary practice regarding similar Aircraft Engines or aircraft, as
applicable, of leading international operating lessors of Aircraft Engines or
aircraft, as applicable (which, so long as the Servicer is Willis Lease, shall
be deemed to be the customary practice of Willis Lease regarding similar
Aircraft Engines or aircraft, as applicable, owned or managed by it or its
Affiliates) and (iv) political risk and repossession insurance for each Asset
that will be registered, or based in or installed on an airframe registered, in
a jurisdiction in which it is the customary practice of leading international
operating lessors of Aircraft Engines or aircraft, as applicable (which, so long
as the Servicer is Willis Lease, shall be deemed to be the customary practice of
Willis Lease regarding similar Aircraft Engines or aircraft, as applicable,
owned or managed by it or its Affiliates) to obtain political risk and
repossession insurance in respect of aircraft and engines, as applicable,
registered (or installed on airframes registered) in such jurisdiction in an
amount at least equal to the Insured Value (or the equivalent thereof from time
to time if such insurance is denominated in a currency other than Dollars).
Deductibles and self-insurance for an Asset subject to a Lease may be maintained
in an amount up to the higher of (x) $5,000,000 in the aggregate in respect of
any one occurrence in respect of such Asset and (y) the amount obtained pursuant
to commercially reasonable deductible and self-insurance arrangements (taking
into account, inter alia, the lease terms and conditions customarily available
to the applicable Lessee, experience of such Lessee, in the case of each Engine,
the type of aircraft on which such Asset may be installed, and market practices
in the commercial aviation industry generally). The coverage and terms
(including endorsements, deductibles and self-insurance arrangements) of any
insurance maintained with respect to any Asset not subject to a Lease shall be
consistent with the customary practice for similar equipment of leading
international operating lessors of Aircraft Engines or aircraft, as applicable
(which, so long as the Servicer is Willis Lease, shall be deemed to be the
customary practice of Willis Lease regarding similar Aircraft Engines or
aircraft, as applicable, owned or managed by it or its Affiliates).
The insurance arrangements required as described above shall include the
Security Trustee as additional insured, in respect of liability insurances, and
a loss payee/contract party, in respect of hull insurances. The Issuer shall use
commercially reasonable efforts to cause Lessees to include the Trustee as named
additional insured in connection with the required liability insurance. The
obligation to so name the Security Trustee and, if applicable, the Trustee shall
only apply for one insurance policy and only to the extent of the coverage
required herein, to the extent more than one insurance policy provides the same
required coverage (for example, if both the Lessee and the Issuer then carry the
required insurance coverage) or provides coverage additional to that required
herein.




- 153 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


In determining the amount of insurance required to be maintained by this Section
5.03(f), the Issuer may take into account any indemnification from, or insurance
provided by, any governmental, supranational or inter-governmental authority or
agency, against any risk with respect to an Asset at least in an amount which,
when added to the amount of insurance against such risk maintained by the Issuer
(or which the Issuer has caused to be maintained), shall be at least equal to
the amount of insurance against such risk otherwise required by this Section
5.03(f) (taking into account self-insurance permitted by this Section 5.03(f)).
Any such indemnification or insurance provided by such government shall provide
substantially similar protection as the insurance required by this Section
5.03(f).
The Issuer will not be required to maintain (or to cause to be maintained) any
insurance otherwise required hereunder to the extent that such insurance is not
generally available in the relevant insurance market at commercially reasonable
rates from time to time.
(g)    Projected Maintenance Reserve. The Issuer shall, no later than the
Calculation Date immediately following each anniversary of the Initial Closing
Date, deliver to the Trustee, and the Trustee will include with the next Monthly
Report (with no obligation of review or inquiry on the part of the Trustee), the
Maintenance Annual Estimate. Promptly after receiving the annual Maintenance
Annual Estimate, the Issuer shall cause the Administrative Agent to prepare,
based on the Maintenance Annual Estimate (in no event later than the third
Business Day before the Payment Date relating to the Calculation Date following
such anniversary), the initial calculation of the Maintenance Required Amount
for each Payment Date, which shall be adjusted as provided in the last sentence
of the definition of Maintenance Required Amount. On each Calculation Date, the
Administrative Agent shall calculate the difference between the Maintenance
Required Amount for the related Payment Date and the amount available in the
Maintenance Reserve Account as of such Payment Date (such difference, if
positive, the “Additional Maintenance Reserve Amount” for such Payment Date).
The Trustee shall apply Available Collections to make a deposit into the
Maintenance Reserve Account on each such Payment Date in accordance with Section
3.09 hereof. The Maintenance Required Amounts and Additional Maintenance Reserve
Amounts based on any prior Maintenance Annual Estimate will be recalculated
after each annual Maintenance Annual Estimate, as adjusted for each Payment Date
as provided in the definition thereof.
(h)    Indemnity. The Issuer will, and shall cause each Issuer Subsidiary to,
include in each Lease an indemnity from the applicable Lessee in respect of any
losses or liabilities arising from the use or operation of the related Asset
during the term of such Lease, subject to such exceptions, limitations and
qualifications as are consistent with the customary practice of leading
international aircraft or aircraft engine operating lessors (as applicable)
(which, so long as the Servicer is Willis Lease, shall be deemed to be the
customary practice of Willis Lease) regarding similar aircraft or Aircraft
Engines, as applicable, owned or managed by it or its Affiliates.




- 154 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(i)    Fees and License. The Issuer will, and shall cause each Issuer Subsidiary
to, promptly pay or cause to be promptly, paid all license and registration fees
and all taxes of any nature (together with any penalties, fines or interest
thereon) assessed and demanded by any government or any revenue authority
(whether of the applicable country of registration of the Asset or otherwise),
upon or with respect to any Assets or upon the purchase, ownership, delivery,
leasing, possession, use, operation, return, sale or other disposition thereof
or rentals, income or proceeds received with respect thereto.
(j)    Website. To the extent required by a Rating Agency, the Issuer will cause
the Administrative Agent to maintain or cause to be maintained a password
protected Internet website (the “Website”) containing (i) the Monthly Reports
and Annual Reports and (ii) all information the Issuer provides, or contracts
with a third party to provide, to any Rating Agency for the purpose of
undertaking credit rating surveillance on the Notes. In furtherance of the
foregoing, the Issuer agrees, to the extent required by a Rating Agency, it
shall cause each notice or other information required hereby to be given by the
Issuer to any Rating Agency to be delivered to such Rating Agency by the
Administrative Agent on behalf of the Issuer and the Administrative Agent shall
post such notice or other information to the Website.
Section 5.04    Compliance Through Agents. The Issuer shall be entitled to
delegate the performance of any of its covenants hereunder to one or more
Service Providers pursuant to one or more Related Documents entered into in
accordance with the terms of this Indenture so long as each such Related
Document is subject to the Encumbrance of the Security Trust Agreement. Nothing
in this Section 5.04 is intended to, or shall, relieve the Issuer from any
liability or consequences hereunder arising from the failure of the Issuer or
any such Service Provider to perform any such covenant strictly in accordance
with the terms of this Indenture.
ARTICLE VI
THE TRUSTEE
Section 6.01    Acceptance of Trusts and Duties. The duties and responsibilities
of the Trustee shall be as expressly set forth herein. The Trustee accepts the
trusts hereby created and applicable to it and agrees to perform the same but
only upon the terms of this Indenture and agrees to receive and disburse all
moneys received by it in accordance with the terms hereof. The Trustee in its
individual capacity shall not be answerable or accountable under any
circumstances, except for its own willful misconduct or negligence or breach of
any of its representations or warranties set forth herein and the Trustee shall
not be liable for any action or inaction of the Issuer or any other parties to
any of the Related Documents. The fees and out-of-pocket expenses of the Trustee
shall be Expenses of the Issuer.
Section 6.02    Absence of Duties. The Trustee shall have no duty to ascertain
or inquire as to the performance or observance of any covenants, conditions or
agreements on the part of any Lessee. Notwithstanding the foregoing, the
Trustee, upon written request, shall furnish to any Holder, promptly upon
receipt thereof, duplicates or copies of all reports, Notices, financial
statements and other instruments furnished to the Trustee under this Indenture.




- 155 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Section 6.03    Representations or Warranties. The Trustee does not make and
shall not be deemed to have made any representation or warranty as to the
validity, legality or enforceability of this Indenture, the Notes, any other
securities or any other document or instrument or as to the correctness of any
statement contained in any thereof, except that the Trustee in its individual
capacity hereby represents and warrants (i) that each such specified document to
which it is a party has been or will be duly executed and delivered by one of
its officers who is and will be duly authorized to execute and deliver such
document on its behalf, and (ii) this Indenture is the legal, valid and binding
obligation of the Trustee, enforceable against the Trustee in accordance with
its terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally.
Section 6.04    Reliance; Agents; Advice of Counsel. The Trustee may
conclusively rely and shall be fully protected and incur no liability to anyone
in acting or refraining from acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
(or if provided by electronic means, sent) by the proper party or parties. The
Trustee shall have no obligation to confirm the veracity of the content of any
such item provided to it (absent manifest error). The Trustee may accept a copy
of a resolution of, in the case of the Issuer, the Controlling Trustees and, in
the case of any other party to any Related Document, the governing body of such
Person, certified in an accompanying Officer’s Certificate as duly adopted and
in full force and effect, as conclusive evidence that such resolution has been
duly adopted and that the same is in full force and effect. As to any fact or
matter the manner of ascertainment of which is not specifically described
herein, the Trustee shall be entitled to receive and may for all purposes hereof
conclusively rely on a certificate, signed by an officer of any duly authorized
Person, as to such fact or matter, and such certificate shall constitute full
protection to the Trustee for any action taken or omitted to be taken by it in
good faith in reliance thereon. The Trustee shall furnish to the Administrative
Agent upon written request such information and copies of such documents as the
Trustee may have and as are necessary for the Administrative Agent to perform
its duties hereunder. The Trustee shall assume, and shall be fully protected in
assuming, that the Issuer is authorized by its constitutional documents to enter
into this Indenture and to take all action permitted to be taken by it pursuant
to the provisions hereof, and shall not inquire into the authorization of the
Issuer with respect thereto.
The Trustee shall not be liable for any action it takes or omits to take in good
faith that it reasonably believes to be authorized or within its rights or
powers or for any action it takes or omits to take in accordance with the
direction of the Controlling Party or any Holder, in accordance with the terms
of this Indenture, including, without limitation, Section 4.12 relating to the
time, method and place of conducting any proceeding for any remedy available to
the Trustee, or exercising any trust or power conferred upon the Trustee, under
this Indenture.
The Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys or a
custodian or nominee, and the Trustee shall not be responsible for any
misconduct or negligence on the part of, or for the supervision of, any such
agent, attorney, custodian or nominee appointed with due care by it hereunder.




- 156 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


The Trustee may consult with counsel as to any matter relating to this Indenture
and any Opinion of Counsel or any advice of such counsel shall be full and
complete authorization and protection in respect of any action taken or suffered
or omitted by it hereunder in good faith and in accordance with such advice or
Opinion of Counsel.
The Trustee shall be under no obligation to exercise any of the rights or powers
vested in it by this Indenture, or to institute, conduct or defend any
litigation hereunder or in relation hereto, at the request, order or direction
of any of the Holders, pursuant to the provisions of this Indenture, unless such
Holders shall have offered to the Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses and liabilities which may be
Incurred therein or thereby.
The Trustee shall not be required to expend or risk its own funds or otherwise
Incur any financial liability in the performance of any of its duties hereunder,
or in the exercise of any of its rights or powers, if there is reasonable ground
for believing that the repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it, and none of the
provisions contained in this Indenture shall in any event require the Trustee to
perform, or be responsible or liable for the manner of performance of, any
obligations of the Issuer or the Administrative Agent under this Indenture or
any of the other Related Documents.
The Trustee shall not be liable for any Costs or Taxes (except for Taxes
relating to any compensation, fees or commissions of any entity acting in its
capacity as Trustee hereunder) or in connection with the selection of Permitted
Account Investments or for any investment losses resulting from Permitted
Account Investments.
When the Trustee Incurs expenses or renders services in connection with an
Acceleration Default, such expenses (including the fees and expenses of its
counsel) and the compensation for such services are intended to constitute
expenses of administration under any bankruptcy law or law relating to
creditors’ rights generally.
The Trustee shall not be charged with knowledge of an Event of Default unless a
Responsible Officer of the Trustee obtains actual knowledge of such event,
including receiving Written Notice of such event from the Issuer, the
Administrative Agent, the Controlling Party or Holders of Notes aggregating not
less than 10% of the Outstanding Principal Balance of the Notes.
The Trustee shall have no duty to monitor the performance of the Issuer, the
Administrative Agent or any other party to the Related Documents, nor shall it
have any liability in connection with the malfeasance or nonfeasance by such
parties. The Trustee shall have no liability in connection with the appointment
of the Administrative Agent or compliance by the Issuer and the Administrative
Agent or any Lessee under a Lease with statutory or regulatory requirements
related to any Asset or any Lease. The Trustee shall have no obligation, or
liability in respect thereto, to verify or recalculate any of the determinations
made by the Administrative Agent pursuant to the Related Documents. The Trustee
shall not make or be deemed to have made any representations or warranties with
respect to any Asset or any Lease or the validity or sufficiency of any
assignment or other disposition of any Asset or any Lease.




- 157 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


The Trustee shall not be liable for any error of judgment reasonably made in
good faith by an officer or officers of the Trustee, unless it shall be
determined by a court of competent jurisdiction in a non-appealable judgment
that the Trustee was grossly negligent or willfully blind in making such
judgment.
Except as expressly set forth in the Related Documents, the Trustee shall not be
bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, entitlement order, approval or other paper document, unless
any such Related Document to which the Trustee is a party directs the Trustee to
make such investigations.
Wherever this Indenture or any other Related Document provides for the Trustee
to take action at the direction of the Senior Trustee or the Controlling Party
or otherwise take any discretionary action, the Trustee shall at all times be
entitled to conclusively rely upon and act at the written direction of the
Senior Trustee or the Controlling Party, as applicable, and shall have no
obligation to take any such action in the absence of such direction.
Wherever the Senior Trustee shall have any right, duty or obligation under this
Indenture or any other Related Document, the Senior Trustee shall at all times
be entitled to conclusively rely upon and act at the written direction of the
applicable Person(s) entitled (as described in the definition of Senior Trustee)
to provide direction to the Senior Trustee and shall have no obligation to take
any such action in the absence of such direction.
Neither the Trustee nor the Operating Bank shall have any obligation to invest
and reinvest any cash held in the Accounts in the absence of timely and specific
written investment direction from the Administrative Agent or as expressly
provided herein. In no event shall the Trustee or the Operating Bank be liable
for the selection of investments or for investment losses incurred thereon in
accordance with the Related Documents. Neither the Trustee nor the Operating
Bank shall have any liability in respect of losses incurred as a result of the
liquidation of any investment prior to its stated maturity in accordance with
the Related Documents or by any other Person or the failure of the
Administrative Agent to provide timely written investment direction.
In no event shall the Trustee or the Operating Bank be responsible or liable for
special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit), even if the Trustee
or the Operating Bank has been advised of the likelihood of such loss or damage
and regardless of the form of action.
In no event shall the Trustee or the Operating Bank be responsible or liable for
any failure or delay in the performance of its obligations hereunder arising out
of or caused by, directly or indirectly, forces beyond its control, including,
without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
other similar catastrophic acts and interruptions, loss or malfunctions of
utilities, communications or computer services.
The Trustee and the Operating Bank shall not have any duties or responsibilities
except those expressly set forth in the Related Documents to which it is a
party, and no implied duties or




- 158 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


responsibilities shall be read into this Indenture or any other Related Document
against the Trustee or the Operating Bank.
The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under Applicable Law with respect to any transfer of any interest in any Notes
other than, solely if and when expressly required by the terms of this
Indenture, to require delivery of such certificates and other documentation as
are expressly required to be delivered to it hereby and to examine the same to
determine substantial compliance as to form with the express requirements
hereof.
The rights, privileges, protections, immunities, indemnities and benefits
afforded to the Trustee under this Indenture are extended to, and shall be
enforceable by, the Trustee in each Related Document to which it is a party or
otherwise subject, whether or not specifically set forth therein, and each
entity serving as the Trustee in each of its capacities hereunder and under any
other Related Document and each agent, custodian and other Person employed to
act by the Trustee hereunder and under any other Related Document, whether or
not such rights, privileges, protections, immunities, indemnities or benefits
are specifically set forth herein or in any other Related Document, as the case
may be, together with such other rights, privileges, protections, immunities,
indemnities and benefits afforded to the applicable party hereunder or under any
other Related Document.


Section 6.05    Not Acting in Individual Capacity. The Trustee acts hereunder
solely as trustee unless otherwise expressly provided; and all Persons, other
than the Holders to the extent expressly provided in this Indenture, having any
claim against the Trustee by reason of the transactions contemplated hereby
shall look, subject to the lien and priorities of payment as herein provided,
only to the property of the Issuer for payment or satisfaction thereof.
Section 6.06    No Compensation from Holders. The Trustee agrees that it shall
have no right against the Holders or, except as provided in Article III hereof,
for any fee as compensation for its services hereunder.
Section 6.07    Notice of Defaults. As promptly as practicable after, and in any
event within five days after, the occurrence of any Default or Event of Default
of which a Responsible Officer of the Trustee has actual knowledge, the Trustee
shall transmit to the Issuer, any Paying Agent, the Initial Liquidity Facility
Provider and the Holders of the Notes, notice of such Default or Event of
Default actually known to a Responsible Officer of the Trustee, unless such
Default or Event of Default shall have been cured or waived; provided, however,
that, except in the case of a Default or Event of Default on the payment of the
interest on or principal or Redemption Price of any Note, the Trustee shall be
fully protected in withholding such notice if and so long as the Trustee in good
faith determines that the withholding of such notice is in the best interests of
the Holders of the Notes.
Section 6.08    Trustee May Hold Securities. The Trustee, any Paying Agent, the
Registrar or any of their Affiliates or any other agent in their respective
individual or any other capacity, may




- 159 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


become the owner or pledgee of the Notes and may otherwise deal with the Issuer
with the same rights it would have if it were not Trustee, Paying Agent,
Registrar or such other agent.
Section 6.09    Corporate Trustee Required; Eligibility. There shall at all
times be a Trustee which shall meet the Eligibility Requirements. If such
corporation publishes reports of conditions at least annually, pursuant to law
or to the requirements of federal, state, territorial or District of Columbia
supervising or examining authority, then for the purposes of this Section 6.09,
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of
conditions so published.
In case at any time the Trustee shall cease to be eligible in accordance with
the provisions of this Section 6.09 to act as Trustee, the Trustee shall resign
immediately as Trustee in the manner and with the effect specified in Section
7.01.
Section 6.10    Reports by the Issuer. (a) The Issuer shall furnish to the
Trustee all Monthly Reports and Annual Reports.
(a)    The Issuer shall furnish to the Trustee, within 120 days after the end of
each fiscal year, a brief certificate in the form of Exhibit H from a Signatory
Trustee as to his or her knowledge of the Issuer’s compliance with all
conditions and covenants under this Indenture (it being understood that for
purposes of this Section 6.10, such compliance shall be determined without
regard to any period of grace or requirement of notice provided under this
Indenture).
Section 6.11    Compensation. The Issuer covenants and agrees to pay to the
Trustee from time to time, and the Trustee shall be entitled to, the fees and
expenses agreed in writing between the Issuer and the Trustee, and will further
pay or reimburse the Trustee upon its request for all reasonable expenses, any
of the provisions hereof or any other documents executed in connection herewith
(including the reasonable compensation and the reasonable expenses and
disbursements of its counsel and of all persons not regularly in its employ).
Section 6.12    Holder Lists. If the Trustee is not acting as the Registrar, the
Issuer will furnish or cause to be furnished to the Trustee with respect to the
Notes:
(a)    semi-annually, not later than 15 days after such semi-annual dates as may
be specified by the Trustee, a list, in such form as the Trustee may reasonably
require, of the names and addresses of each Holder as of such semi-annual date,
as the case may be, and
(b)    at such other times as the Trustee may request in writing, within 30 days
after the receipt by the Issuer of any such request, a list of similar form and
content as of a date not more than 15 days prior to the time such list is
furnished, excluding from any such list names and addresses received by the
Trustee in its capacity as Registrar.
Section 6.13    Preservation of Information; Communications to Holders. (a) The
Trustee shall preserve, in as current a form as is reasonably practicable, the
names and addresses of each Holder contained in the most recent list furnished
to the Trustee as provided in Section 6.12 and




- 160 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


the names and addresses of Holders received by the Trustee in its capacity as
Registrar. The Trustee may destroy any list furnished to it as provided in
Section 6.12 upon receipt of a new list so furnished.
(a)    If any Holder or Holders representing more than 10% of the Outstanding
Principal Balance of any Series of Notes (hereinafter referred to as
“applicants”) apply in writing to the Trustee, and furnish to the Trustee
reasonable proof that each such applicant has owned a Note of such Series for a
period of at least six months preceding the date of such application, and such
application states that the applicants desire to communicate with the Holders of
all Notes of such Series with respect to their rights under this Indenture or
under such Notes and is accompanied by a copy of the form of proxy or other
communication which such applicants propose to transmit, then the Trustee shall,
within five Business Days after the receipt of such application, afford such
applicants access to the information preserved at the time by the Trustee in
accordance with Section 6.13(a).
If the Trustee shall elect not to afford such applicants access to such
information, the Trustee shall, upon the written request of such applicants,
provide to each Holder of a Note of such Series or to all Holders, as the case
may be, whose names and addresses appear in the information preserved at the
time by the Trustee in accordance with Section 6.13(a) hereof, a copy of the
form of proxy or other communication which is specified in such request, with
reasonable promptness after a tender to the Trustee of the material to be
provided and of payment, or provision for the payment, of the reasonable
expenses in connection with such provision.
(b)    Every Holder, by receiving and holding its Notes, agrees with the Issuer
and the Trustee that neither the Issuer nor the Trustee shall be held
accountable by reason of the disclosure of any such information as to the names
and addresses of such Holder in accordance with Section 6.13(b), regardless of
the source from which such information was derived, and that the Trustee shall
not be held accountable by reason of providing any material pursuant to a
request made under Section 6.13(b).
ARTICLE VII
SUCCESSOR TRUSTEES
Section 7.01    Resignation and Removal of Trustee. The Trustee may resign as to
any or all of the Series A Notes, Series B Notes or Series C Notes at any time
without cause by giving at least 90 days’ prior Written Notice to the Issuer,
the Initial Liquidity Facility Provider, the Administrative Agent and the
Holders, provided that such resignation shall be effective only upon the
acceptance of the appointment by a successor Trustee. A Required Majority of any
Series of Notes, as applicable, (or, with respect to the Initial Series A Notes
and the Initial Series B Notes, the Initial Liquidity Facility Provider, so long
as it is the Controlling Party) may at any time remove the Trustee as to such
Series without cause by an instrument in writing delivered to the Issuer, the
Administrative Agent, the Servicer, the Security Trustee, the Senior Trustee,
the Certificate Holders and the Trustee being removed, such removal to be
effective only upon the acceptance of the appointment by a successor Trustee. In
addition, the Issuer may remove the Trustee as to any Series of Notes if:
(a) such Trustee fails to comply with Section 7.02(d) hereof, (b) such Trustee
is adjudged




- 161 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


a bankrupt or an insolvent, (c) a receiver or public officer takes charge of
such Trustee or its property or (d) such Trustee becomes incapable of acting,
such removal to be effective only upon the acceptance of the appointment by a
successor Trustee. References to the Trustee in this Indenture include any
successor Trustee as to all or any of the Series of the Notes appointed in
accordance with this Article VII. The resignation or removal of a Trustee and
the appointment of a successor Trustee shall only become effective upon the
successor Trustee’s acceptance of appointment as provided in Section 7.02.
Section 7.02    Appointment of Successor. (a) In the case of the resignation or
removal of a Trustee as to any or all Series of Notes under Section 7.01, the
Issuer shall promptly appoint a successor Trustee as to such Series; provided
that a Required Majority of such Series may appoint, within one year after such
resignation or removal, a successor Trustee as to such Series which may be other
than the successor Trustee appointed by the Issuer, and such successor Trustee
appointed by the Issuer shall be superseded by the successor Trustee so
appointed by the Holders. If a successor Trustee as to any Series shall not have
been appointed and accepted its appointment hereunder within 60 days after the
Trustee gives notice of resignation or is removed, the retiring Trustee, the
Issuer, the Administrative Agent, the Initial Liquidity Facility Provider or a
majority of the Holders of the Outstanding Principal Balance of such Series (as
to a Trustee for such Series) may petition any court of competent jurisdiction
for the appointment of a successor Trustee as to such Series. Any successor
Trustee so appointed by such court shall immediately and without further act be
superseded by any successor Trustee appointed as provided in the first sentence
of this paragraph within one year from the date of the appointment by such
court.
(a)    Any successor Trustee as to any Series of Notes, however appointed, shall
execute and deliver to the Issuer, the Administrative Agent, the Initial
Liquidity Facility Provider and the predecessor Trustee an instrument accepting
such appointment, and thereupon the resignation or removal of the predecessor
Trustee shall become effective and such successor Trustee, without further act,
shall become vested with all the estates, properties, rights, powers, duties and
trusts of such predecessor Trustee hereunder in the trusts hereunder applicable
to it with like effect as if originally named the Trustee as to such Series
herein; provided that, upon the written request of such successor Trustee, such
predecessor Trustee shall, upon payment of all amounts due and owing to it,
execute and deliver an instrument transferring to such successor Trustee, upon
the trusts herein expressed applicable to it, all the estates, properties,
rights, powers and trusts of such predecessor Trustee, and such predecessor
Trustee shall duly assign, transfer, deliver and pay over to such successor
Trustee all moneys or other property then held by such predecessor Trustee
hereunder solely for the benefit of such Series of the Notes.
(b)    If a successor Trustee is appointed with respect to one or more (but not
all) Series of the Notes, the Issuer, the predecessor Trustee and each successor
Trustee with respect to each Series of Notes shall execute and deliver an
amendment hereto which shall contain such provisions as shall be deemed
necessary or desirable to confirm that all the rights, powers, trusts and duties
of the predecessor Trustee with respect to the Series of Notes as to which the
predecessor Trustee is not retiring shall continue to be vested in the
predecessor Trustee, and shall add to or change any of the provisions of this
Indenture as




- 162 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


shall be necessary to provide for or facilitate the administration of the Notes
hereunder by more than one Trustee.
(c)    Each Trustee with respect to any Series of Notes shall be an Eligible
Institution and shall meet the Eligibility Requirements, if there be such an
institution willing, able and legally qualified to perform the duties of a
Trustee hereunder; provided that the Rating Agencies shall receive notice of any
replacement Trustee.
(d)    Any corporation into which the Trustee may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation to which substantially all the business of the Trustee may be
transferred, shall, subject to the terms of paragraph (d) of this Section 7.02,
be the Trustee under this Indenture without further act.
ARTICLE VIII
INDEMNITY
Section 8.01    Indemnity. The Issuer shall indemnify the Trustee (and its
officers, directors, employees and agents) for, and hold it harmless against,
any loss, liability or expense (including attorney’s fees and expenses but other
than any Tax based on net income or profits attributable to the Trustee’s
compensation for serving as such) Incurred by it in connection with the
acceptance or administration of this Indenture and its duties under this
Indenture, the Notes and the other Related Documents, including the costs and
expenses of defending itself against any claim or liability and of complying
with any process served upon it or any of its officers in connection with the
exercise or performance of any of its powers or duties and hold it harmless
against, any loss, liability or reasonable expense Incurred without negligence
or bad faith on its part, arising out of or in connection with actions taken or
omitted to be taken in reliance on any Officer’s Certificate furnished
hereunder, or the failure to furnish any such Officer’s Certificate required to
be furnished hereunder. The Trustee shall notify the Issuer, the Holders, the
Initial Liquidity Facility Provider and the Rating Agencies promptly of any
claim asserted against the Trustee for which it may seek indemnity; provided,
however, that failure to provide such notice shall not invalidate any right to
indemnity hereunder. The Issuer shall defend the claim and the Trustee shall
cooperate in the defense. The Trustee may have separate counsel and the Issuer
shall pay reasonable fees and expenses of such counsel. The Issuer need not pay
for any settlement made without its consent; provided that such consent shall
not be unreasonably withheld or delayed. In no event shall the Issuer settle or
compromise a claim on behalf of the Trustee (or its officers, directors,
employees or agents) which such settlement or compromise contains an admission
of wrongdoing or breach on the part of the Trustee (or its officers, directors,
employees or agents) without the consent of the Trustee. The Issuer need not
reimburse any expense or indemnity against any loss or liability Incurred by the
Trustee through willful misconduct or negligence.
Section 8.02    Holders’ Indemnity. The Trustee shall be entitled to be
indemnified (except with respect to losses, damages or obligations arising from
the Trustee’s willful misconduct or negligence) by the Holders of any Notes
before proceeding to exercise any right or power under




- 163 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


this Indenture, the Notes, the Administrative Agency Agreement or the Security
Trust Agreement at the request or direction of such Holders.
Section 8.03    Survival. The provisions of Sections 8.01 and 8.02 shall survive
the termination or assignment of this Indenture or the earlier resignation or
removal of the Trustee.
ARTICLE IX
MODIFICATION
Section 9.01    Modification with Consent of Holders and the Initial Liquidity
Facility Provider. With the consent of a Required Majority on the Record Date of
any vote of the Holders (voting as a single class) and the consent of the
Initial Liquidity Facility Provider, the Issuer, when authorized by a Trustee
Resolution, may amend, modify or waive any breach of this Indenture; provided
that, without the consent of the Trustee for a Series of Notes (acting at the
direction of the Holders holding a majority of the Outstanding Principal Balance
of such Series), no such amendment, modification or waiver may amend, modify or
waive the provisions of this Indenture relating to such Series of Notes or have
a disproportionately adverse effect on the Holders of such Series of Notes or
the rights exercisable by the Holders of such Series as compared to the Holders
of another Series; provided further that, without the consent of each Hedge
Provider, the Initial Liquidity Facility Provider and each Holder, in each
instance directly affected thereby, no such amendment, modification or waiver
may amend, modify or waive the provisions of this Indenture or the Notes setting
forth the frequency or the currency of payment of, the maturity of, or the
method of calculation of the amount of, any interest, principal, premium,
Redemption Price, Step‑Up Interest Amount or distribution amount payable in
respect of any Series of Notes, or reduce the percentage of the aggregate
Outstanding Principal Balance of any Series of Notes required to approve any
amendment, modification or waiver of this Section 9.01 or alter the manner or
priority of payment of such Series of Notes; and provided further that without
the prior written consent of the Trustee, no such amendment, modification or
waiver may amend, modify or waive the provisions of this Indenture that could
adversely affect the rights, protections, immunities, indemnities, duties or
obligations of the Trustee; and provided further that without the prior written
consent of the Servicer, no such amendment, modification or waiver may amend,
modify or waive the provisions of this Indenture in a manner that could
adversely affect the rights of the Servicer; and provided further that without
the prior written consent of Willis Lease, no such amendment, modification or
waiver may amend, modify or waive the provisions of Section 3.15.
It shall not be necessary for the consent of the Holders under this Section 9.01
to approve the particular form of any proposed amendment, modification or
waiver, but it shall be sufficient if such consent approves the substance
thereof. Any such amendment, modification or waiver approved by the Holders
whose approval is required in accordance with this Section 9.01 will be binding
on all Holders and each party to this Indenture.
The Issuer shall give the Trustee, each Rating Agency and the Initial Liquidity
Facility Provider prior notice of any amendment, modification or waiver under
this Section 9.01 and any amendments of the organizational documents of the
Issuer or any Issuer Subsidiary, and, after an amendment, modification or waiver
under this Section 9.01 becomes effective, the Issuer shall




- 164 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


provide to the Trustee, the Initial Liquidity Facility Provider and the Rating
Agencies a notice briefly describing such amendment, modification or waiver. Any
failure of the Issuer to provide such notice, or any defect therein, shall not,
however, in any way impair or affect the validity of any such amendment,
modification or waiver.
After an amendment under this Section 9.01 becomes effective, it shall bind
every Holder whether or not notation thereof is made on any Note held by such
Holder.
Section 9.02    Modification Without Consent of Holders. (a) Subject to Section
9.01, the Trustee may agree with the Issuer, without the consent of any Holder
or (except in the case of clauses (ii) and (iii) below) the Initial Liquidity
Facility Provider, (i) to any amendment of, modification of, or the waiver or
authorization of any breach or prospective breach of, any provision of any
Related Document to correct a manifest error or an error which is of a formal,
minor or technical nature, (ii) to amend, modify or waive the provisions of this
Indenture or the Administrative Agency Agreement relating to the timing of
movement of Rental Payments or other monies received or Expenses Incurred among
the Accounts by the Administrative Agent or (iii) to any amendment necessary to
facilitate the issuance of Refinancing Notes in accordance with the terms of
this Indenture, including to incorporate appropriate references to any
applicable credit agreement, indenture supplemental hereto or other applicable
Refinancing Note documentation and to reflect the addition of applicable secured
parties in connection with such documentation (all in a manner consistent with
the express provisions of this Indenture). Any such amendment, modification or
waiver shall be notified to the Holders and the Initial Liquidity Facility
Provider as soon as practicable thereafter and shall be binding on all the
Holders and each party to this Indenture.
Upon any such amendment, modification or waiver, the Issuer shall deliver to the
Holders, the Trustee and the Initial Liquidity Facility Provider a certificate
that such amendment, modification or waiver will not materially adversely affect
the Holders or the Initial Liquidity Facility Provider, except that the Issuer
shall not be required to make such certification to any such Person if such
Person’s prior consent is required or obtained to make such amendment,
modification or waiver or, in the case of the Holders, if a Rating Agency
Confirmation has been obtained. The Issuer shall give each Rating Agency notice
of any waiver, amendment or modification entered into pursuant to this clause
(a), and, after any such waiver, amendment or modification becomes effective,
the Issuer shall provide to the Rating Agencies a notice briefly describing such
waiver, amendment or modification. Any failure of the Issuer to provide such
notice, or any defect therein, shall not, however, in any way impair or affect
the validity of any such waiver, amendment or modification.




- 165 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(b)    The Issuer may update, amend or otherwise modify certain schedules,
exhibits or provisions of the Related Documents in accordance with the terms of
such Related Document contemplating such modification with such consents or
notifications as are expressly required pursuant to such terms. The Issuer shall
notify the Trustee of any such modification to this Indenture. The Issuer shall
give each Rating Agency notice of any amendment or modification entered into
pursuant to this clause (b), and, after any such amendment or modification
becomes effective, the Issuer shall provide to the Rating Agencies a notice
briefly describing such amendment or modification. Any failure of the Issuer to
provide such notice, or any defect therein, shall not, however, in any way
impair or affect the validity of any such amendment or modification.
Section 9.03    Subordination and Priority of Payments. The subordination
provisions contained in Section 3.09 and Article X and the definition of
“Expenses” may not be amended or modified without the consent of the Servicer,
each Hedge Provider, the Initial Liquidity Facility Provider and each Holder of
each Series of Notes affected thereby; provided that in the case of Section
3.09, if all payments to such Person are payable senior to the clause affected
by such amendment, modification or waiver, then such Person will not be
considered adversely affected thereby. In no event shall the provisions set
forth in Section 3.09 relating to the priority of the Expenses, Hedge Payments
and payments under the Initial Liquidity Facility be amended or modified without
the consent of the Person entitled to the payment thereof.
Section 9.04    Execution of Amendments by Trustee. In executing, or accepting
the additional trusts created by, any amendment or modification to this
Indenture permitted by this Article or the modifications thereby of the trusts
created by this Indenture, the Trustee shall be entitled to receive, and shall
be fully protected in relying upon, an Officer’s Certificate and an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by this Indenture and that all conditions precedent to the execution of such
amendment have been satisfied. The Trustee may, but shall not be obligated to,
enter into any such amendment which affects the Trustee’s own rights, duties,
immunities or indemnities under this Indenture or otherwise.
ARTICLE X
SUBORDINATION
Section 10.01    Subordination of the Notes and Other Subordinated Obligations.
(a) (i) The Issuer, each Holder (by its acceptance of its Note) and each other
Secured Party (by its acceptance of the benefits of the Security Trust
Agreement) agree that the Securities and the other Obligations shall be subject
to the provisions of this Article X and, in the case of the Secured Obligations,
to the provisions of Article IX of the Security Trust Agreement and (ii) each
Junior Claimant (and each Junior Representative of any thereof) agrees for the
benefit of each Senior Claimant (and the Controlling Party and the trustee
acting therefor) that each Junior Claim shall be subordinated fully in right of
payment to each Senior Claim as provided in Section 3.09 and this Article X and
Article IX of the Security Trust Agreement.




- 166 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(a)    For the purposes of this Indenture, no Senior Claims shall be deemed to
have been paid in full until and unless the Senior Claimant (or the trustee
therefor) of such Senior Claims shall have received payment in full in cash of
such Senior Claims.
(b)    All payments or distributions upon or with respect to any Obligations
that are received by any Junior Claimant (or any Junior Representative thereof)
contrary to the provisions of this Indenture or in excess of the amounts to
which such Junior Claimant is entitled under Section 3.09 shall be received for
the benefit of the Senior Claimant, shall be segregated from other funds and
property held by such Junior Claimant (or any Junior Representative thereof) and
shall be forthwith paid over to the Trustee in the same form as so received
(with any necessary endorsement) to be applied (in the case of cash) to or held
as collateral (in the case of non-cash property or securities) for the payment
or prepayment of the Senior Claims in accordance with the terms hereof.
(c)    Notwithstanding anything contained herein to the contrary, payments
(i) deposited in the Security Deposit Account, the Maintenance Reserve Account,
the DSCR Cash Trap Account or the Asset Disposition Contribution Account or
drawn under the Initial Liquidity Facility (as provided in Section 3.14), or
(ii) deposited in the Defeasance/Redemption Account (or, in the case of a
Refinancing, the Refinancing Account) in respect of a Redemption under Section
3.11 or in respect of the defeasance of Notes pursuant to Article XI shall not
be subordinated to the prior payment of any Senior Claimants in respect of any
Senior Claims or subject to any other restrictions set forth in this Article X
and Article IX of the Security Trust Agreement, and none of the Holders shall be
obligated to pay over any payments from any such property to the Security
Trustee or any other creditor of any of the Grantors (as defined in the Security
Trust Agreement).
(d)    The Senior Trustee is hereby authorized to demand specific performance of
the provisions of this Article X at any time when any Junior Claimant (or any
Junior Representative thereof) shall have failed to comply with any of such
provisions applicable to them. The Junior Claimants (and each Junior
Representative thereof) hereby irrevocably waive any defense based on the
adequacy of a remedy at law that might be asserted as a bar to such remedy of
specific performance.
Section 10.02    Rights of Subrogation. The Junior Claimants (and each Junior
Representative thereof) agree that no payment or distributions to any Senior
Claimant (or the trustee therefor) pursuant to the provisions of this Indenture
shall entitle any Junior Claimant (or any Junior Representative thereof) to
exercise any rights of subrogation in respect thereof until all Obligations
constituting Senior Claims with respect to such Person shall have been paid in
full.
Section 10.03    Further Assurances of Junior Representatives. Each of the
Junior Representatives shall, at the expense of the Issuer, at any time and from
time to time promptly execute and deliver all further instruments and documents,
and take all further action, that the Controlling Party may reasonably request,
in order to effectuate the provisions of this Article X.




- 167 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Section 10.04    Enforcement. Each Junior Claimant (and the Junior
Representative therefor) agrees that the provisions of this Article X shall be
enforceable against it under all circumstances, including without limitation in
any proceeding referred to in Sections 4.01(e) and 4.01(f).
Section 10.05    Continued Effectiveness. The provisions of this Article X shall
continue to be effective or shall be revived or reinstated, as the case may be,
if at any time any payment of any of the Senior Claims is rescinded or must
otherwise be returned by any Senior Claimant upon the insolvency, bankruptcy or
reorganization of any Issuer Group Member, or otherwise, all as though such
payment had not been made.
Section 10.06    Senior Claims and Junior Claims Unimpaired. Nothing in this
Article X shall impair, as between the Issuer and any Senior Claimant or any
Junior Claimant, the obligations of the Issuer to such Person, including without
limitation the Senior Claims and the Junior Claims; provided that it is
understood that the enforcement of rights and remedies shall be subject to the
terms of this Indenture and the Security Trust Agreement.
ARTICLE XI
DISCHARGE OF INDENTURE; DEFEASANCE
Section 11.01    Discharge of Liability on the Notes; Defeasance. (a) When
(i) the Issuer delivers to the Trustee all Outstanding Notes (other than Notes
that have been lost, stolen or destroyed and that have been replaced pursuant to
Section 2.08) for cancellation or (ii) all Outstanding Notes have become due and
payable, whether at maturity or as a result of the giving of a notice of
Redemption (which has not been revoked) pursuant to Section 3.11(c) and the
Issuer irrevocably deposits in the Defeasance/Redemption Account funds
sufficient to pay at maturity or upon redemption all Outstanding Notes,
including interest thereon to maturity or the Redemption Date (other than Notes
replaced or refinanced pursuant to Section 2.08), and if in each case the Issuer
pays all other sums payable hereunder by the Issuer, then this Indenture shall,
subject to Section 11.01(c), cease to be of further effect. The Trustee shall
acknowledge satisfaction and discharge of this Indenture on demand of the Issuer
accompanied by an Officer’s Certificate and an Opinion of Counsel, at the cost
and expense of the Issuer, to the effect that any conditions precedent to a
discharge of this Indenture have been met.
(a)    Subject to Sections 11.01(c) and 11.02 hereof, the Issuer at any time may
terminate (i) all its obligations under the Notes and this Indenture (“Legal
Defeasance” option) or (ii) its obligations under Sections 4.01 (other than with
respect to a failure to comply with Sections 4.01(a), 4.01(b), 4.01(c), 4.01(e)
(only with respect to the Issuer) and 4.01(f) (only with respect to the
Issuer)), 5.02 (other than Section 5.02(k)) and 5.03 (“Covenant Defeasance”
option). The Issuer may exercise its Legal Defeasance option notwithstanding its
prior exercise of its Covenant Defeasance option.
If the Issuer exercises its Legal Defeasance option, payment of any Notes
subject to such Legal Defeasance may not be Accelerated because of an Event of
Default. If the Issuer exercises its Covenant Defeasance option, payment of the
Notes may not be Accelerated because of an Event of Default (other than with
respect to a failure to comply with Sections 4.01(a), 4.01(b), 4.01(c),




- 168 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


4.01(e) (other than with respect to the Issuer), 4.01(f) (other than with
respect to the Issuer) and 5.02(k) hereof).
Upon satisfaction of the conditions set forth herein and upon written request of
the Issuer, the Trustee shall acknowledge in writing the discharge of those
obligations that the Issuer terminates.
(b)    Notwithstanding clauses (a) and (b) above, the Issuer’s obligations in
Sections 2.01, 2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08, 2.09, 2.12 and 5.02(k),
Article VI, and Sections 8.01, 8.02, 11.04, 11.05 and 11.06 hereof shall survive
until all the Notes have been paid in full. Thereafter, the Issuer’s obligations
in Sections 8.01, 11.04 and 11.05 shall survive.
Section 11.02    Conditions to Defeasance. The Issuer may exercise its Legal
Defeasance option or its Covenant Defeasance option only if:
(a)    the Issuer irrevocably deposits in trust in the Defeasance/Redemption
Account any one or any combination of (i) money or (ii) obligations of, and
supported by the full faith and credit of, the U.S. Government (“U.S. Government
Obligations”) for the payment of all principal or Redemption Price, if any, and
interest (A) on the Notes or any Series of Notes being defeased, in the case of
Legal Defeasance, or (B) on all of the Notes in the case of Covenant Defeasance,
in either case, to maturity or redemption, as the case may be;
(b)    the Issuer delivers to the Trustee a certificate from a nationally
recognized firm of independent accountants expressing their opinion that the
payments of principal and interest when due and without reinvestment on the
deposited U.S. Government Obligations plus any deposited money without
investment will provide cash at such times and in such amounts as will be
sufficient to pay principal and interest when due (i) on each Series of Notes
being defeased, in the case of Legal Defeasance, or (ii) on all of the Notes in
the case of Covenant Defeasance, in either case, to maturity or redemption, as
the case may be;
(c)    91 days pass after the deposit described in clause (a) above is made and
during the 91-day period no Event of Default specified in Section 4.01(e) or
(f) with respect to the Issuer occurs which is continuing at the end of the
period;
(d)    the deposit described in clause (a) above does not constitute a default
under any other agreement binding on the Issuer;
(e)    the Issuer delivers to the Trustee an Opinion of Counsel to the effect
that the trust resulting from the deposit described in clause (a) is not
required to register as, or is registered as, an investment company under the
Investment Company Act;
(f)    in the case of the Legal Defeasance option, the Issuer shall have
delivered to the Trustee an Opinion of Counsel stating that (i) the Issuer has
received from, or there has been published by, the U.S. Internal Revenue Service
a ruling, or (ii) since the date of this Indenture there has been a change in
the applicable U.S. federal income tax law, in either




- 169 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


case to the effect that, and based thereon such Opinion of Counsel shall confirm
that, the Holders will not recognize income, gain or loss for U.S. federal
income tax purposes as a result of such Legal Defeasance and will be subject to
U.S. federal income tax on the same amounts, in the same manner and at the same
times as would have been the case if such Legal Defeasance had not occurred;
(g)    in the case of the Covenant Defeasance option, the Issuer shall have
delivered to the Trustee an Opinion of Counsel to the effect that the Holders
will not recognize income, gain or loss for U.S. federal income tax purposes as
a result of such Covenant Defeasance and will be subject to U.S. federal income
tax on the same amounts, in the same manner and at the same times as would have
been the case if such Covenant Defeasance had not occurred;
(h)    a Rating Agency Confirmation and (unless a Liquidity Facility Non-Consent
Event has occurred or will occur at the time of or immediately after giving
effect to such defeasance) the prior written consent of the Initial Liquidity
Facility Provider is obtained relating to the defeasance contemplated by this
Section 11.02;
(i)    all amounts due and owing to the Initial Liquidity Facility Provider have
been paid; and
(j)    the Issuer delivers to the Trustee an Opinion of Counsel and an Officer’s
Certificate that all conditions precedent to such defeasance have been
satisfied.
Section 11.03    Application of Trust Money. The Trustee shall hold in trust in
the Defeasance/Redemption Account money or U.S. Government Obligations deposited
with it pursuant to this Article XI. It shall apply the deposited money and the
money from U.S. Government Obligations in accordance with this Indenture to the
payment of principal, premium, if any, and interest on the Notes. Money and
securities so held in trust are not subject to Article X hereof or to Article IX
of the Security Trust Agreement.
Section 11.04    Repayment to Issuer. The Trustee shall promptly turn over to
the Issuer upon written request any excess money or securities held by it at any
time after application of the appropriate defeasance option.
Subject to any applicable abandoned property law, the Trustee shall pay to the
Issuer upon written request any money held by it for the payment of principal or
interest that remains unclaimed for two years and, thereafter, Holders entitled
to the money must look to the Issuer for payment as general creditors.
Section 11.05    Indemnity for Government Obligations. The Issuer shall pay and
shall indemnify the Trustee against any Tax, fee or other charge imposed on or
assessed against deposited U.S. Government Obligations, or the principal and
interest received on such U.S. Government Obligations.




- 170 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Section 11.06    Reinstatement. If the Trustee is unable to apply any money or
U.S. Government Obligations in accordance with this Article XI by reason of any
legal proceeding or by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application or otherwise, the Issuer’s obligations under this Indenture and the
Notes shall be revived and reinstated as though no deposit had occurred pursuant
to this Article XI until such time as the Trustee is permitted to apply all such
money or U.S. Government Obligations in accordance with this Article XI;
provided, however, that, if the Issuer has made any payment of interest on or
principal of any Notes because of the reinstatement of its obligations, the
Issuer shall be subrogated to the rights of the Holders of such Notes to receive
such payment from the money or U.S. Government Obligations held by the Trustee.
ARTICLE XII
MISCELLANEOUS
Section 12.01    Right of Trustee to Perform. If the Issuer for any reason fails
to observe or punctually to perform any of its obligations to the Trustee,
whether under this Indenture or any of the other Related Documents or otherwise,
the Trustee shall have power (but shall have no obligation), on behalf of or in
the name of the Issuer or otherwise, to perform such obligations and to take any
steps which the Trustee may, in its absolute discretion, consider appropriate
with a view to remedying, or mitigating the consequences of, such failure by the
Issuer; provided that no exercise or failure to exercise this power by the
Trustee shall in any way prejudice the Trustee’s other rights under this
Indenture or any of the other Related Documents.
Section 12.02    Waiver. Any waiver by any party of any provision of this
Indenture or any right, remedy or option hereunder shall only prevent and estop
such party from thereafter enforcing such provision, right, remedy or option if
such waiver is given in writing and only as to the specific instance and for the
specific purpose for which such waiver was given. The failure or refusal of any
party hereto to insist in any one or more instances, or in a course of dealing,
upon the strict performance of any of the terms or provisions of this Indenture
by any party hereto or the partial exercise of any right, remedy or option
hereunder shall not be construed as a waiver or relinquishment of any such term
or provision, but the same shall continue in full force and effect. No failure
on the part of the Trustee to exercise, and no delay on its part in exercising,
any right or remedy under this Indenture will operate as a waiver thereof, nor
will any single or partial exercise of any right or remedy preclude any other or
further exercise thereof or the exercise of any other right or remedy. The
rights and remedies provided in this Indenture are cumulative and not exclusive
of any rights or remedies provided by law or in any other Related Document.
Section 12.03    Severability. In the event that any provision of this Indenture
or the application thereof to any party hereto or to any circumstance or in any
jurisdiction governing this Indenture shall, to any extent, be invalid or
unenforceable under any applicable statute, regulation or rule of law, then such
provision shall be deemed inoperative to the extent that it is invalid or
unenforceable and the remainder of this Indenture, and the application of any
such invalid or unenforceable provision to the parties, jurisdictions or
circumstances other than to whom or to which it is held invalid or
unenforceable, shall not be affected thereby nor shall the same affect the
validity or enforceability of this Indenture. The parties hereto further agree
that the holding by any




- 171 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


court of competent jurisdiction that any remedy pursued by the Trustee hereunder
is unavailable or unenforceable shall not affect in any way the ability of the
Trustee to pursue any other remedy available to it.
Section 12.04    Restrictions on Exercise of Certain Rights. The Trustee and,
during the continuance of a payment Default with respect to the Senior Series,
the Senior Trustee, in its capacity as trustee of such Senior Series, except as
otherwise provided in Section 4.04, may sue for recovery or take any other steps
for the purpose of recovering any of the obligations hereunder or any other
debts or liabilities whatsoever owing to it by the Issuer. Each of the Holders
shall at all times be deemed to have agreed by virtue of accepting the Notes
that only the Trustee and, during the continuance of a payment Default with
respect to the Senior Series, the Senior Trustee, in its capacity as trustee of
such Series and except as provided in Section 4.04, may (to the extent (if any)
permitted hereunder or by Applicable Law), take any steps for the purpose of
procuring the appointment of an administrative receiver, examiner, receiver or
similar officer or the making of an administration order or for instituting any
bankruptcy, reorganization, arrangement, insolvency, winding up, liquidation,
composition, examinership or any like proceedings under the laws of any relevant
jurisdiction.
Section 12.05    Notices. All notices, demands, certificates, requests,
directions, instructions and communications hereunder (“Notices”) shall be in
writing and shall be effective (a) upon receipt when sent via email or through
the mails, registered or certified mail, return receipt requested, postage
prepaid, with such receipt to be effective the date of delivery indicated on the
return receipt, or (b) one Business Day after delivery to an overnight courier,
or (c) on the date personally delivered to an authorized officer of the party to
which sent, or (d) on the date transmitted by legible telecopier transmission
with a confirmation of receipt, in all cases addressed to the recipient as
follows:
if to the Issuer, to:
Willis Engine Structured Trust V
c/o Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware 19890-1605
Attention: Corporate Trust Administrator
Facsimile: (302) 651-8882
with a copy to:
Willis Lease Finance Corporation
4700 Lyons Technology Parkway
Coconut Creek, Florida 33073
Attention: General Counsel
Fax: +1 (415) 408-4701








- 172 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


if to the Administrative Agent or to the Servicer, to:
Willis Lease Finance Corporation
4700 Lyons Technology Parkway
Coconut Creek, Florida 33073
Attention: General Counsel
Fax: +1 (415) 408-4701


if to the Trustee, the Operating Bank, the Security Trustee, the Registrar or
the Paying Agent, to:
Deutsche Bank Trust Company Americas
1761 East St. Andrew Place
Santa Ana, CA 92705
USA
Attention: ABS Client Service, WES20A
Facsimile: (714) 247-6478
Email: Ronaldo.r.reyes@db.com


if to the Initial Liquidity Facility Provider, to:
Bank of America, N.A.
One Bryant Park
Mail Code: NY1-100-11-03
New York, NY 10036
Attention:  Carl Anderson
Email:  carl.w.anderson@baml.com; brad.sohl@baml.com; eric.r.mcteir@baml.com;
hugo.m.morrissey@baml.com; sean.c.walsh@baml.com; judith.e.helms@baml.com;
christi.thomas@baml.com


if to any Holder of a Definitive Note, to such Holder at its address set forth
in the Register as of the Record Date related to the Payment Date immediately
preceding the issuance of such Notice;
if to any Holder of a Global Note, to such Holder via the Depositary, Euroclear
and/or Clearstream;
and
if to the Rating Agencies (so long as such listed agency is a Rating Agency), to
the following, or such other notice address provided by such Rating Agency to
the Administrative Agent:
Fitch Ratings, Inc.
33 Whitehall St.
New York, NY 10004
Attention: ABS Surveillance




- 173 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Kroll Bond Rating Agency, Inc.
805 Third Ave., 29th Floor
New York, NY 10022
Attention: ABS Surveillance
Facsimile: abssurveillance@kbra.com


A copy of each Notice given hereunder to any party hereto shall also be given to
each of the other parties hereto. Each party hereto may, by Notice given in
accordance herewith to each of the other parties hereto, designate any further
or different address to which subsequent Notices shall be sent.
In connection with the performance of their respective duties hereunder, each
party may give notices, consents, directions, approvals, instructions and
requests to, and otherwise communicate with, each other using electronic means,
including email transmission to such email addresses as each such party shall
designate to the other parties, and, if by electronic means to the Trustee, the
Security Trustee or the Operating Bank, unless otherwise agreed by the
applicable parties, delivered as a .PDF (Portable Document Format) or other
attachment to email including a manual authorized signature on such attached
notice, consent, direction, approval, instruction, request or other
communication.
Section 12.06    Assignments; Third Party Beneficiary. This Indenture shall be a
continuing obligation of the Issuer and shall (a) be binding upon the Issuer and
its successors and assigns and (b) inure to the benefit of and be enforceable by
the Trustee, the Operating Bank, the Administrative Agent and the Initial
Liquidity Facility Provider, and by their respective successors, transferees and
assigns. The Issuer may not assign any of its obligations under this Indenture.
The Servicer and the Seller shall each be a third party beneficiary of each
provision of this Indenture that affects any of its rights or obligations under
this Indenture or any other Related Document, including providing for the
priority of amounts payable to the Servicer or the Seller under the Servicing
Agreement or the Asset Purchase Agreement or any other Related Document.
Section 12.07    Currency Conversion. (a) If any amount is received or recovered
by the Administrative Agent or the Trustee in respect of this Indenture (whether
as a result of the enforcement of the security created under the Security Trust
Agreement or pursuant to this Indenture or any judgment or order of any court or
in the liquidation or dissolution of the Issuer or by way of damages for any
breach of any obligation to make any payment under or in respect of the Issuer’s
obligations hereunder or any part thereof or otherwise) in a currency (the
“Received Currency”) other than the currency in which such amount was expressed
to be payable (the “Agreed Currency”), then the amount in the Received Currency
actually received or recovered by the Trustee or the Administrative Agent shall,
to the fullest extent permitted by Applicable Law, only constitute a discharge
to the Issuer to the extent of the amount of the Agreed Currency which the
Administrative Agent or the Trustee was or would have been able in accordance
with its normal procedures to purchase on the date of actual receipt or recovery
(or, if that is not practicable, on the next date on which it is so
practicable), and, if the amount of the Agreed Currency which the Administrative
Agent or Trustee is or would have been so able to purchase is less than the
amount of the Agreed Currency which was originally payable by the Issuer, the
Issuer shall pay to the Administrative Agent or the Trustee such amount as the
Administrative Agent or the Trustee shall determine to be




- 174 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


necessary to indemnify the Trustee and the Administrative Agent against any loss
sustained by it as a result (including the cost of making any such purchase and
any premiums, commissions or other charges paid or Incurred in connection
therewith) and so that such indemnity, to the fullest extent permitted by
Applicable Law, (i) shall constitute a separate and independent obligation of
the Issuer distinct from its obligation to discharge the amount which was
originally payable by the Issuer and (ii) shall give rise to a separate and
independent cause of action and apply irrespective of any indulgence granted by
the Administrative Agent or the Trustee and continue in full force and effect
notwithstanding any judgment, order, claim or proof for a liquidated amount in
respect of the amount originally payable by the Issuer or any judgment or order
and no proof or evidence of any actual loss shall be required.
(a)    For the purpose of or pending the discharge of any of the moneys and
liabilities hereby secured the Administrative Agent may, or cause the Operating
Bank to, convert any moneys received, recovered or realized by the
Administrative Agent under this Indenture (including the proceeds of any
previous conversion under this Section 12.07) or any funds currently maintained
in any account hereunder from their existing currency of denomination into the
currency of denomination (if different) of such moneys and liabilities and any
conversion from one currency to another for the purposes of any of the foregoing
shall be made at the Trustee’s then prevailing spot selling rate at its office
by which such conversion is made. If not otherwise required to be applied in the
Received Currency, the Administrative Agent, acting on behalf of the Security
Trustee, shall promptly convert any moneys in such Received Currency other than
U.S. dollars into U.S. dollars. Each previous reference in this Section 12.07 to
a currency extends to funds of that currency and funds of one currency may be
converted into different funds of the same currency. The cost and expense of any
such conversion shall be added to and reflected in the rate obtained for
conversion and in no event shall the Administrative Agent or any of its
affiliates be liable in respect of the exchange rate obtained for any such
conversion or any related cost or expense.
Section 12.08    Application to Court. The Senior Trustee may at any time after
the service of a Default Notice apply to any court of competent jurisdiction for
an order that the terms of this Indenture be carried into execution under the
direction of such court and for the appointment of a Receiver of the Collateral
or any part thereof and for any other order in relation to the administration of
this Indenture as the Senior Trustee shall deem fit and the Senior Trustee may
assent to or approve any application to any court of competent jurisdiction made
at the instigation of any of the Holders and shall be indemnified by the Issuer
against all out-of-pocket costs, charges and expenses Incurred by it in relation
to any such application or proceedings.
Section 12.09    Governing Law. THIS INDENTURE SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
Section 12.10    Jurisdiction. (a) Each of the parties hereto agrees that the
Supreme Court of the State of New York sitting in the Borough of Manhattan, and
the United States District Court for




- 175 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


the Southern District of New York sitting in the Borough of Manhattan, and any
appellate court from any thereof, shall have jurisdiction to hear and determine
any suit, action or proceeding, and to settle any disputes, which may arise out
of or in connection with this Indenture and, for such purposes, submits to the
jurisdiction of such courts. Each of the parties hereto waives any objection
which it might now or hereafter have to such New York State or, to the extent
permitted by law, such U.S. federal court being nominated as the forum to hear
and determine any suit, action or proceeding, and to settle any disputes, which
may arise out of or in connection with this Indenture and agrees not to claim
that any such court is not a convenient or appropriate forum. Each of the
Issuer, the Administrative Agent and the Initial Liquidity Facility Provider
agrees that the process by which any suit, action or proceeding is begun in such
New York State or U.S. federal court may be served on it by being delivered in
connection with any such suit, action or proceeding directly to its address
determined for such party pursuant to Section 12.05. Nothing in this Indenture
will affect the right of any party to this Indenture to serve process in any
other manner permitted by law.
(a)    The submission to the jurisdiction of the courts referred to in Section
12.10(a) shall not (and shall not be construed so as to) limit the right of the
Trustee or the Controlling Party to take proceedings against the Issuer in any
other court of competent jurisdiction nor shall the taking of proceedings in any
one or more jurisdictions preclude the taking of proceedings in any other
jurisdiction, whether concurrently or not.
(b)    Each of the parties hereto hereby consents generally in respect of any
legal action or proceeding arising out of or in connection with this Indenture
to the giving of any relief or the issue of any process in connection with such
action or proceeding, including the making, enforcement or execution against any
property whatsoever (irrespective of its use or intended use) of any order or
judgment which may be made or given in such action or proceeding.
(c)    TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES THE RIGHT TO DEMAND A TRIAL BY JURY, IN ANY SUCH SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS INDENTURE, THE OTHER RELATED
DOCUMENTS, OR THE SUBJECT MATTER HEREOF OR THEREOF OR THE OVERALL TRANSACTION
BROUGHT BY ANY OF THE PARTIES HERETO OR THEIR SUCCESSORS OR ASSIGNS.
Section 12.11    Counterparts. This Indenture may be executed in two or more
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.
Section 12.12    Table of Contents, Headings, Etc. The Table of Contents and
headings of the Articles and Sections of this Indenture have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms and provisions hereof.
Section 12.13    Compliance with Applicable Regulations. In order to comply with
laws, rules, regulations and executive orders in effect from time to time
applicable to banking institutions,




- 176 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


including but not limited to those relating to the funding of terrorist
activities and money laundering, including, without limitation, Section 326 of
the USA PATRIOT Act of the United States (“Applicable Regulations”), each of the
Trustee and the Operating Bank is required to obtain, verify and record and
update certain information relating to individuals and entities which maintain a
business relationship with the Trustee or the Operating Bank. Accordingly, each
of the parties hereto agrees to provide to each of the Trustee and the Operating
Bank upon its request from time to time such identifying information and
documentation as may be available for such party in order to enable each of the
Trustee and the Operating Bank to comply with Applicable Regulations.
Section 12.14    Limited Recourse. Notwithstanding any other provision of this
Indenture or any other Related Document, the obligations of the Issuer to make
any payments under the Notes, this Indenture or any other Related Document shall
from time to time and at all times be limited to the nominal amount of each
payment or, if less, the actual amount derived from the Collateral (including
the proceeds of any contingent claims that are included in the Collateral) at
such time and available for application by or on behalf of the Issuer in making
such payment in accordance with this Indenture and the other Related Documents
from the Collateral, and no party hereto will have further recourse to the
Issuer in respect of such obligations beyond its rights under this Indenture and
the other Related Documents. On enforcement of this Indenture and the other
Related Documents, after realization of the Collateral, including liquidation of
any contingent claims that are included in the Collateral, and distribution of
all proceeds of the Collateral, including the proceeds of any such contingent
claims, in accordance with this Indenture and the other Related Documents, all
obligations of and any remaining claims against the Issuer shall be extinguished
and shall not thereafter revive and none of the parties hereto or to any other
Related Document may take any further steps against the Issuer or against any
shareholder, director, manager, member or officer of the Issuer in respect of
such obligations. No party hereto will, and by its acceptance of any Note, each
Holder agrees that it will not, until the expiry of one year and one day after
the payment of all sums outstanding and owing under the latest maturing Note,
take any corporate action or other steps or legal proceedings under the laws of
any jurisdiction for the winding-up, dissolution, bankruptcy, liquidation,
arrangement, insolvency, composition, examinership or re-organization or like
proceedings or for the appointment of a receiver, administrator, administrative
receiver, bankruptcy trustee, liquidator, examiner, sequestrator or similar
officer of the Issuer or any other Issuer Group Member, or against any of the
revenues and assets of the Issuer or any other Issuer Group Member. Section
12.04 is subject to the terms of this Section 12.14. The provisions of this
Section 12.14 shall survive the termination of this Indenture.
Section 12.15    Contractual Recognition of Bail-In. Notwithstanding anything to
the contrary in any Related Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Related Document,
to the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and




- 177 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Indenture or any other Related Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
By its acquisition of the Notes, each Holder (including each beneficial owner),
to the extent permitted by law, waives any and all claims against the Trustee,
the Security Trustee and the Operating Bank for, agrees not to initiate a suit
against the Trustee, the Security Trustee or the Operating Bank in respect of,
and agrees that the Trustee, the Security Trustee and the Operating Bank shall
not be liable for, any action that the Trustee, the Security Trustee or the
Operating Bank takes, or abstains from taking, in either case in accordance with
the exercise of the Write-Down and Conversion Powers by the EEA Resolution
Authority with respect to the Notes.
By its acquisition of the Notes, each Holder (including each beneficial owner),
acknowledges and agrees that, upon the exercise of any Write-Down and Conversion
Powers by the EEA Resolution Authority, (a) the Trustee, the Security Trustee
and the Operating Bank shall not be required to take any further directions from
the Administrative Agent and/or the Holders of the Notes under the terms of this
Indenture unless secured or indemnified to its satisfaction, and that they may
not direct the Trustee, the Security Trustee or the Operating Bank to take any
action whatsoever, including without limitation, any challenge to the exercise
of Write-Down and Conversion Powers or a request to call a meeting or take any
other action under this Indenture in connection with the exercise of Write-Down
and Conversion Powers unless secured or indemnified to its satisfaction and (b)
this Indenture shall not impose any duties upon the Trustee, the Security
Trustee or the Operating Bank whatsoever with respect to the exercise of any
Write-Down and Conversion Powers by the EEA Resolution Authority.


The Issuer’s obligations to indemnify the Trustee, the Security Trustee and the
Operating Bank in accordance with the terms of this Indenture shall survive the
exercise of the Write-Down and Conversion Powers by the EEA Resolution
Authority.


Holders of the Notes that acquire such Notes in the secondary market (including
each beneficial owner) shall be deemed to acknowledge, agree to be bound by and
consent to the same provisions specified herein to the same extent as the
Holders of the Notes that acquired the Notes upon their initial issuance,
including, without limitation, with respect to the acknowledgment and agreement
to be bound by and consent to the terms of the Notes, including in relation to
the Write-Down and Conversion Powers.




- 178 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




The Issuer, the Initial Liquidity Facility Provider and the Administrative Agent
agree that they will not amend, change or modify this Section 12.15 and the
related rights, immunities, indemnities and protections of the Trustee, the
Security Trustee and the Operating Bank without the Trustee’s, the Security
Trustee’s and the Operating Bank’s written consent.
[Remainder of Page Intentionally Left Blank]








- 179 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, all as of the date first written above.
WILLIS ENGINE STRUCTURED TRUST V




By: /s/ Scott B. Flaherty                
Name: Scott B. Flaherty
Title: Controlling Trustee




 
- Signature Page -
Indenture
WEST V
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Operating Bank and Trustee
By    /s/ Katherine M. Wannenmach    
Name: Katherine M. Wannenmach
Title:    Vice President
By    /s/ Marion Hogan    
Name: Marion Hogan
Title:    Assistant Vice President


 
- Signature Page -
Indenture
WEST V
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




WILLIS LEASE FINANCE CORPORATION, as the Administrative Agent
By    /s/ Dean M. Poulakidas    
Name:    Dean M. Poulakidas
Title:    Senior Vice President


 
- Signature Page -
Indenture
WEST V
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




BANK OF AMERICA, N.A., as the Initial Liquidity Facility Provider
By    /s/ Benjamin A. Merrill    
Name:    Benjamin A. Merrill
Title:    Managing Director






 
- Signature Page -
Indenture
WEST V
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SCHEDULE 1
INITIAL ASSETS


Serial Number
Model
 
Serial Number
Model
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 





[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SCHEDULE 2
ISSUER SUBSIDIARIES
Entity
Jurisdiction
WEST Engine Acquisition LLC
Delaware
WEST V Engines (Ireland) Limited
Ireland
WEST II France (to be named WEST V France)
France
Each Asset Trust or Asset Trustee (as context requires) referenced in Schedule 4
 











[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SCHEDULE 3
ASSET SUBSIDIARIES
None.








[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SCHEDULE 4
ASSET TRUST AGREEMENTS
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]






[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


[**]
[**]
[**]
[**]
[**]




[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SCHEDULE 5
SCHEDULED SERIES PERCENTAGE






Payment Date*
Series A Notes and Series B
Notes— Group 1 Assets
Series A Notes and Series B
Notes— Group 2 Assets
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series C Notes—All Assets
 
Closing Date . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
 
4/15/2020
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2020
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2020
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2020
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2020
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2020
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2020
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2020
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2020
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2021
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2021
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2021
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2021
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2021
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2021
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2021
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2021
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2021
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]







[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Payment Date*
Series A Notes and Series B
Notes— Group 1 Assets
Series A Notes and Series B
Notes— Group 2 Assets
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series C Notes—All Assets
 
10/15/2021
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2021
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2021
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2022
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2022
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2022
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2022
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2022
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2022
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2022
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2022
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2022
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2022
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2022
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2022
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2023
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2023
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2023
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2023
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2023
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2023
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2023
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2023
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Payment Date*
Series A Notes and Series B
Notes— Group 1 Assets
Series A Notes and Series B
Notes— Group 2 Assets
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series C Notes—All Assets
 
9/15/2023
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2023
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2023
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2023
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2024
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2024
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2024
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2024
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2024
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2024
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2024
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2024
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2024
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2024
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2024
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2024
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2025
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2025
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2025
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2025
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2025
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2025
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2025
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Payment Date*
Series A Notes and Series B
Notes— Group 1 Assets
Series A Notes and Series B
Notes— Group 2 Assets
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series C Notes—All Assets
 
8/15/2025
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2025
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2025
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2025
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2025
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2026
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2026
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2026
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2026
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2026
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2026
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2026
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2026
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2026
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2026
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2026
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2026
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2027
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2027
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2027
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2027
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2027
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2027
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Payment Date*
Series A Notes and Series B
Notes— Group 1 Assets
Series A Notes and Series B
Notes— Group 2 Assets
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series C Notes—All Assets
 
7/15/2027
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2027
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2027
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2027
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2027
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2027
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2028
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2028
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2028
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2028
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2028
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2028
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2028
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2028
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2028
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2028
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2028
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2028
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2029
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2029
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2029
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2029
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2029
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Payment Date*
Series A Notes and Series B
Notes— Group 1 Assets
Series A Notes and Series B
Notes— Group 2 Assets
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series C Notes—All Assets
 
6/15/2029
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2029
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2029
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2029
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2029
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2029
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2029
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2030
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2030
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2030
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2030
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2030
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2030
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2030
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2030
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2030
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2030
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2030
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2030
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2031
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2031
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2031
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2031
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Payment Date*
Series A Notes and Series B
Notes— Group 1 Assets
Series A Notes and Series B
Notes— Group 2 Assets
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series C Notes—All Assets
 
5/15/2031
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2031
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2031
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2031
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2031
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2031
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2031
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2031
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2032
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2032
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2032
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2032
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2032
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2032
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2032
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2032
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2032
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2032
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2032
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2032
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2033
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2033
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2033
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Payment Date*
Series A Notes and Series B
Notes— Group 1 Assets
Series A Notes and Series B
Notes— Group 2 Assets
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series C Notes—All Assets
 
4/15/2033
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2033
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2033
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2033
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2033
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2033
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2033
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2033
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2033
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2034
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2034
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2034
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2034
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2034
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2034
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2034
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2034
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2034
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2034
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2034
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2034
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2035
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2035
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Payment Date*
Series A Notes and Series B
Notes— Group 1 Assets
Series A Notes and Series B
Notes— Group 2 Assets
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series C Notes—All Assets
 
3/15/2035
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2035
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2035
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2035
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2035
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2035
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2035
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2035
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2035
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2035
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2036
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2036
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2036
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2036
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2036
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2036
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2036
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2036
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2036
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2036
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2036
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2036
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2037
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Payment Date*
Series A Notes and Series B
Notes— Group 1 Assets
Series A Notes and Series B
Notes— Group 2 Assets
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series C Notes—All Assets
 
2/15/2037
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2037
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2037
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2037
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2037
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2037
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2037
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2037
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2037
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2037
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2037
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2038
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2038
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2038
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2038
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2038
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2038
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2038
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2038
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2038
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2038
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2038
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2038
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Payment Date*
Series A Notes and Series B
Notes— Group 1 Assets
Series A Notes and Series B
Notes— Group 2 Assets
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series C Notes—All Assets
 
1/15/2039
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2039
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2039
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2039
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2039
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2039
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2039
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2039
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2039
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2039
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2039
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2039
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2040
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2040
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2040
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2040
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2040
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2040
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2040
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2040
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2040
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2040
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2040
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Payment Date*
Series A Notes and Series B
Notes— Group 1 Assets
Series A Notes and Series B
Notes— Group 2 Assets
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series C Notes—All Assets
 
12/15/2040
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2041
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2041
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2041
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2041
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2041
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2041
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2041
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2041
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2041
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2041
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2041
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2041
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2042
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2042
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2042
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2042
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2042
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2042
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2042
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2042
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2042
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2042
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Payment Date*
Series A Notes and Series B
Notes— Group 1 Assets
Series A Notes and Series B
Notes— Group 2 Assets
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series C Notes—All Assets
 
11/15/2042
. . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2042 . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2043
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2043
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2043
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2043
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2043
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2043
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2043
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2043
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2043
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
10/15/2043
. . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2043
. . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2043
. . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2044
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2044
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2044
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
4/15/2044
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
5/15/2044
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
6/15/2044
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
7/15/2044
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
8/15/2044
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
9/15/2044
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Payment Date*
Series A Notes and Series B
Notes— Group 1 Assets
Series A Notes and Series B
Notes— Group 2 Assets
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series A Notes and Series B Notes— Group 3 Asset MSN [**]
Series C Notes—All Assets
 
10/15/2044
. . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
11/15/2044
. . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
12/15/2044
. . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
1/15/2045
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
2/15/2045
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]
3/15/2045
. . . . . . . . . . .
[**]
[**]
[**]
[**]
[**]
[**]





[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SCHEDULE 6
MAINTENANCE REDUCTION AMOUNT








[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Initial Asset serial number
Maintenance Reduction Amount
 
Initial Asset serial number
Maintenance Reduction Amount
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 
[**]
[**]
 
 
 





[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


EXHIBIT A-1
FORM OF SERIES A NOTE
NEITHER THIS NOTE, NOR ANY INTEREST HEREIN HAS BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY
SECURITIES REGULATORY AUTHORITY IN ANY JURISDICTION AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF, THE HOLDER OR BENEFICIAL OWNER OF AN INTEREST HEREIN
(i) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (A “QUALIFIED
INSTITUTIONAL BUYER”) AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) AND HAS ACQUIRED THIS NOTE OR AN INTEREST HEREIN IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A OR (B) IT IS NOT A U.S. PERSON AND IS
ACQUIRING THIS NOTE OR AN INTEREST HEREIN IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”);
(ii) AGREES THAT IT WILL NOT RESELL OR OTHERWISE TRANSFER THIS NOTE OR AN
INTEREST HEREIN EXCEPT (A) TO WILLIS ENGINE STRUCTURED TRUST V (THE “ISSUER”) OR
ANY OF ITS AFFILIATES (AS DEFINED IN RULE 501(b) OF REGULATION D), (B) TO A
QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A, (C) IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH REGULATION S, (D) PURSUANT TO AN EXEMPTION FROM
REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT (IF
AVAILABLE), OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT AND, IN EACH OF THE CASES (A) THROUGH (E) ABOVE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE IN THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION; AND (iii) AGREES THAT IT WILL DELIVER TO
EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IF THE PROPOSED TRANSFER IS PURSUANT
TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE
SECURITIES ACT OR PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OTHER THAN RULE 144A OR REGULATION S, THE HOLDER MUST,
PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE ISSUER SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION”, “UNITED STATES” AND “U.S. PERSONS” HAVE THE MEANINGS GIVEN TO THEM
BY REGULATION S. THE AMENDED AND RESTATED TRUST INDENTURE (THE “INDENTURE”)
DATED AS OF MARCH 3, 2020, AMONG THE ISSUER, DEUTSCHE BANK TRUST COMPANY
AMERICAS, AS TRUSTEE AND OPERATING BANK, WILLIS LEASE FINANCE CORPORATION, AS
ADMINISTRATIVE AGENT AND BANK OF AMERICA, N.A., AS THE INITIAL LIQUIDITY
FACILITY PROVIDER CONTAINS A PROVISION REQUIRING




- A-1-1 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


THE REGISTRAR TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE OR AN INTEREST
HEREIN IN VIOLATION OF THE FOREGOING RESTRICTIONS.
BY ITS ACQUISITION OR ACCEPTANCE OF THIS NOTE OR ANY INTEREST HEREIN, THE HOLDER
WILL BE DEEMED TO HAVE REPRESENTED, WARRANTED AND AGREED (OR IN THE CASE OF A
DEFINITIVE NOTE WILL BE REQUIRED TO REPRESENT, WARRANT AND AGREE) THAT EITHER:
(A) NO ASSETS OF (I) AN EMPLOYEE BENEFIT PLAN SUBJECT TO TITLE I OF THE
U.S. EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”),
(II) A PLAN SUBJECT TO SECTION 4975 OF THE U.S. INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”), (III) A PLAN, ACCOUNT OR ARRANGEMENT (SUCH AS A
GOVERNMENTAL, CHURCH OR NON-U.S. PLAN) THAT IS SUBJECT TO ANY FEDERAL, STATE,
LOCAL OR OTHER NON-U.S. LAW THAT IS SUBSTANTIALLY SIMILAR TO SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”) OR (IV) AN ENTITY WHOSE
UNDERLYING ASSETS ARE DEEMED TO INCLUDE ASSETS OF ANY SUCH EMPLOYEE BENEFIT
PLAN, PLAN, ACCOUNT OR ARRANGEMENT, HAVE BEEN USED TO ACQUIRE OR HOLD THIS NOTE
OR ANY INTEREST HEREIN; OR (B) IT IS ACQUIRING A SERIES A NOTE OR SERIES B NOTE
AND THE ACQUISITION AND HOLDING OF THIS NOTE OR ANY INTEREST HEREIN BY THE
HOLDER DO NOT AND WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR A
VIOLATION OF ANY SIMILAR LAW, AS APPLICABLE.
EACH HOLDER AND BENEFICIAL OWNER OF A NOTE, BY THE ACCEPTANCE OF SUCH NOTE OR
ACQUISITION OF ANY BENEFICIAL INTEREST THEREIN, COVENANTS AND AGREES, FOR THE
BENEFIT OF THE ISSUER, TO THE EXTENT IT IS LEGALLY ABLE TO DO SO, TO PROVIDE TO
THE ADMINISTRATIVE AGENT, THE ISSUER OR THE TRUSTEE SUCH PROPERLY COMPLETED AND
EXECUTED DOCUMENTATION, INFORMATION OR CERTIFICATION (INCLUDING, BUT NOT LIMITED
TO, INTERNAL REVENUE SERVICE FORMS W-8BEN,W-8BEN-E, W-8IMY, W-8ECI, W-8EXP AND
W-9 (OR ANY SUCCESSOR FORMS)) AS (1) WOULD REDUCE OR ELIMINATE (I) ANY TAXES
PAYABLE BY, OR WITHHELD WITH RESPECT TO AMOUNTS PAYABLE TO, THE ISSUER OR ANY
OTHER ISSUER GROUP MEMBER OR (II) WITHHOLDING TAXES IMPOSED ON ANY AMOUNT
PAYABLE BY THE TRUSTEE OR ANY AMOUNT PAID OR PAYABLE BY THE ISSUER UNDER THE
INDENTURE AND/OR (2) MAY BE HELPFUL (AS REASONABLY DETERMINED BY THE
ADMINISTRATIVE AGENT, THE ISSUER OR THE TRUSTEE EACH IN ITS SOLE DISCRETION) FOR
THE TRUSTEE OR THE ISSUER TO SATISFY ITS OBLIGATIONS RELATING TO FATCA,
WITHHOLDING (INCLUDING BACKUP WITHHOLDING) AND INFORMATION REPORTING UNDER THE
CODE AND ANY OTHER APPLICABLE LAW.
EACH HOLDER AND BENEFICIAL OWNER OF A NOTE, BY THE ACCEPTANCE OF SUCH NOTE OR
ACQUISITION OF ANY BENEFICIAL INTEREST THEREIN, COVENANTS AND AGREES, FOR THE
BENEFIT OF THE ISSUER, (I) AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW
FOLLOWING A REASONABLE WRITTEN REQUEST BY THE




- A-1-2 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


ADMINISTRATIVE AGENT, THE ISSUER OR THE TRUSTEE OR THEIR AGENTS, TO OBTAIN AND
PROVIDE THE ADMINISTRATIVE AGENT, THE ISSUER OR THE TRUSTEE, THE FATCA
RESPONSIBLE OFFICER OR THEIR AGENTS WITH INFORMATION OR DOCUMENTATION RELATING
TO SUCH PERSON, AND TO UPDATE OR CORRECT SUCH INFORMATION OR DOCUMENTATION, AS
IS NECESSARY OR HELPFUL (IN THE GOOD FAITH SOLE DETERMINATION OF THE ISSUER, THE
TRUSTEE OR THEIR AGENTS AS APPLICABLE) FOR THE ISSUER, ANY OTHER ISSUER GROUP
MEMBER AND THE TRUSTEE, OR THEIR AGENTS, TO COMPLY WITH THEIR OBLIGATIONS UNDER
FATCA, AND (II) THAT THE ISSUER, ANY OTHER ISSUER GROUP MEMBER, THE TRUSTEE
AND/OR THE FATCA RESPONSIBLE OFFICER MAY (1) PROVIDE SUCH INFORMATION AND
DOCUMENTATION AND ANY OTHER INFORMATION CONCERNING AN INVESTMENT IN THE NOTES TO
THE UNITED STATES INTERNAL REVENUE SERVICE AND ANY OTHER RELEVANT TAXING
AUTHORITY AND (2) TAKE SUCH OTHER STEPS AS THEY DEEM NECESSARY OR HELPFUL TO
COMPLY WITH THEIR OBLIGATIONS (OR THE OBLIGATIONS OF ANY OTHER ISSUER GROUP
MEMBER) UNDER FATCA.
BY ITS ACQUISITION OR ACCEPTANCE OF THIS NOTE OR ANY INTEREST HEREIN, THE HOLDER
WILL BE DEEMED TO HAVE AGREED AND ACKNOWLEDGED THAT UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, THE HOLDERS OF THE SERIES B NOTES, THE HOLDERS OF THE SERIES C
NOTES AND THE CERTIFICATE HOLDERS WILL HAVE THE RIGHT TO PURCHASE ALL NOTES
ISSUED UNDER THE INDENTURE TO WHICH THIS NOTE RELATES, INCLUDING THIS NOTE, IN
ACCORDANCE WITH THE TERMS OF SECTION 4.13, 4.14 OR 4.15, AS APPLICABLE, OF THE
INDENTURE TO WHICH THIS NOTE RELATES.
IF THIS NOTE IS REPRESENTED BY A GLOBAL NOTE, INSERT:
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRUSTEE OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IN EXCHANGE
FOR THIS NOTE IS REGISTERED IN THE NAME OF CEDE & CO., OR IN SUCH OTHER NAME AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND
TRANSFERS OF PORTIONS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN
ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE.
[Insert for each Series A Note, but only if such Series A Note is issued with
more than de minimis OID, as determined under U.S. federal income tax
principles.] [THIS NOTE IS ISSUED WITH




- A-1-3 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


ORIGINAL ISSUE DISCOUNT (“OID”) FOR PURPOSES OF SECTION 1271 ET SEQ. OF THE
CODE. FOR INFORMATION REGARDING THE ISSUE DATE, ISSUE PRICE, YIELD TO MATURITY
AND AMOUNT OF OID, PLEASE CONTACT WILLIS LEASE FINANCE CORPORATION, 4700 LYONS
TECHNOLOGY PARKWAY, COCONUT CREEK, FLORIDA 33073, ATTENTION: GENERAL COUNSEL.]
IF THIS NOTE IS REPRESENTED BY A REGULATION S TEMPORARY GLOBAL NOTE, INSERT:
PRIOR TO THE EXPIRATION OF A RESTRICTED PERIOD ENDING ON THE EXPIRATION OF THE
40-DAY “DISTRIBUTION COMPLIANCE PERIOD” (AS DEFINED IN RULE 902(F) OF
REGULATION S) OR SUCH LATER DATE AS THE ISSUER MAY NOTIFY TO THE TRUSTEE, THIS
NOTE, OR ANY BENEFICIAL INTEREST HEREIN, MAY NOT BE RESOLD OR OTHERWISE
TRANSFERRED EXCEPT (A) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S OR (B) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A AND, IN EACH CASE, IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS
OF THE STATES OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION.
IF THIS NOTE IS REPRESENTED BY A DEFINITIVE NOTE, INSERT:
IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR SUCH
CERTIFICATES AND OTHER INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM THAT
THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS AND THE OTHER RESTRICTIONS
CONTAINED IN THE INDENTURE.






- A-1-4 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


WILLIS ENGINE STRUCTURED TRUST V
SERIES A 20___-__ FIXED RATE NOTE
No. ______
CUSIP: ___________
ISIN: ___________
[Common Code: ___________]
$____________
WILLIS ENGINE STRUCTURED TRUST V, a Delaware statutory trust (herein referred to
as the “Issuer”), for value received, hereby promises to pay to [CEDE &
Co.][____________________], or registered assigns, the principal sum [indicated
on Schedule A hereto] [of [SPELL AMOUNT] DOLLARS ($_________________),] (or, if
different, the then-Outstanding Principal Balance of this Note) on [DATE] (the
“Final Maturity Date”) and to pay interest monthly in arrears on the Outstanding
Principal Balance hereof at the rate of [___]% per annum (the “Stated Rate”)
from the date hereof until the Outstanding Principal Balance hereof is paid in
full, payable on each Payment Date, and if this Series A Note (this “Note”)
remains outstanding on [DATE] (the “Expected Final Payment Date”), then from the
Expected Final Payment Date until the Outstanding Principal Balance hereof is
paid in full, additional interest at the rate of 2.0% per annum, compounded
monthly (“Step-Up Interest”) on the Outstanding Principal Balance hereof (in
accordance with the Indenture), payable on each Payment Date following the
Expected Final Payment Date. Interest on this Note shall accrue from the
relevant issuance date and shall be computed for each Interest Accrual Period on
the basis of (i) in the case of the first Interest Accrual Period and any
incomplete Interest Accrual Period, a 360-day year consisting of twelve 30-day
months and (ii) otherwise, a 360-day year and one-twelfth of an annual interest
payment on the Outstanding Principal Balance of this Note.
This Note is one of a duly authorized issue of Series A Notes of the Issuer
issued under the Amended and Restated Trust Indenture dated as of March 3, 2020
(as amended or supplemented from time to time, the “Indenture”), among the
Issuer, Deutsche Bank Trust Company Americas, as Operating Bank and as Trustee
(the “Trustee”), Willis Lease Finance Corporation, as Administrative Agent (the
“Administrative Agent”) and Bank of America, N.A., as Initial Liquidity Facility
Provider (the “Initial Liquidity Facility Provider”). The Indenture provides for
the issuance of Series A Notes in a single series. All capitalized terms used in
this Note and not defined herein shall have the respective meanings assigned to
such terms in the Indenture. Reference is made to the Indenture for a statement
of the respective rights and obligations thereunder of the Issuer, the Trustee
and the Holders of Notes. This Note is subject to all of the terms of the
Indenture.
The Outstanding Principal Balance of this Note may be repaid prior to the Final
Maturity Date through the application on the Payment Dates of the Available
Collections to the principal hereof as provided in Section 3.09 of the Indenture
(after making payments entitled to priority under Section 3.09 of the
Indenture). In addition, the Issuer may optionally redeem all or part of the
Outstanding Principal Balance of this Note, in the case of a redemption in
whole, on any Business Day, and in the case of a redemption in part, on any
Payment Date, at the applicable Redemption Price (calculated




- A-1-5 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


as provided in the Indenture), or, in the case of a Tax Redemption, at the
Outstanding Principal Balance hereof plus accrued and unpaid interest hereon.
Further, the Issuer may provide for the defeasance of this Note in accordance
with Article XI of the Indenture.
Interest, including Step-Up Interest, and premium on this Note that is not paid
when due shall bear interest at the rate, and as and to the extent, provided in
the Indenture.
The indebtedness evidenced by the Series A Notes is, to the extent and in the
manner provided in the Indenture and the Security Trust Agreement, subordinate
and subject in right of payment to the prior payment in full of all Senior
Claims, and this Note is issued subject to the provisions thereof providing for
such subordination. Each Holder of this Note, by accepting the same, (a) agrees
to and shall be bound by such provisions, (b) authorizes and directs the Trustee
and the Security Trustee on its behalf to take such action as may be necessary
or appropriate to effectuate the subordination as provided in the Indenture and
(c) appoints each of the Trustee and the Security Trustee its attorney-in-fact
for such purpose. All payments or distributions upon or with respect to any
Obligations, which include payment of principal, premium and interest on this
Note, that are received by the Holder of this Note contrary to the priority of
payment provisions of the Indenture or in excess of the amounts to which the
Holder of this Note is entitled under Section 3.09 of the Indenture, shall be
received for the benefit of the Senior Claimant, shall be segregated from other
funds and property held by the Holder of this Note and shall be forthwith paid
over to the Trustee in the same form as so received (with any necessary
endorsement) to be applied (in the case of cash) to or held as collateral (in
the case of non-cash property or securities) for the payment or prepayment of
the Senior Claims in accordance with the terms of the Indenture.
The maturity of this Note is subject to Acceleration upon the occurrence and
during the continuance of the Events of Default specified in the Indenture.
This Note is and will be secured, on a subordinated basis as referred to above,
by the collateral pledged as security therefor as provided in the Security Trust
Agreement.
Subject to and in accordance with the terms of the Indenture, there will be
distributed with respect to this Note monthly on each Payment Date commencing on
[________], to the Holder hereof, such Holder’s pro rata share (based on the
aggregate percentage of the Outstanding Principal Balance of the Series A Notes
held by such Holder) of the aggregate amount as may be distributable to all
Holders of Series A Notes on such Payment Date pursuant to Section 3.09 of the
Indenture.
All amounts payable in respect of this Note shall be payable in U.S. dollars in
immediately available funds in the manner provided in the Indenture to the
Holder hereof. The final payment with respect to this Note, however, shall be
made only upon presentation and surrender of this Note by the Holder or its
agent at the Corporate Trust Office or agency of the Trustee or Paying Agent
specified in the notice given by the Trustee or Paying Agent with respect to
such final payment. At such time, if any, as this Note is issued in the form of
one or more Definitive Notes, payments on a Payment Date shall be made by check
mailed to each Holder of such a Definitive Note on the applicable Record Date at
its address appearing on the Register maintained with respect to the Notes.
Alternatively, upon application in writing to the Trustee, not later than the
applicable Record Date, a Holder of one or more Definitive Notes, may have such
payments made by wire transfer to an




- A-1-6 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


account designated by such Holder at a financial institution in the United
States (or other location agreed by the Trustee); provided that Holders of
Definitive Notes having an aggregate principal amount of not less than
$1,000,000 shall have such payment made by wire transfer to an account
designated by such Holder at a financial institution in the United States (or
other location agreed by the Trustee). The Trustee or Paying Agent shall provide
such notice of the final payment of a Note to the Holder thereof, specifying the
date and amount of such final payment, no later than five Business Days prior to
such final payment.
The Series A Notes are issuable in a single series only in fully registered form
without interest coupons. A Holder may transfer a Global Note by delivery
thereof and otherwise complying with the terms of the Indenture. No transfer of
a Definitive Note shall be effective until, and such transferee shall succeed to
the rights of a Holder only upon, final acceptance and registration of the
transfer by the Registrar in the Register; provided that in no event may any
Note be transferred in any transaction that is required to be registered under
the Securities Act. When a Definitive Note is presented to the Registrar with a
request to register the transfer or to exchange it for Series A Notes of
authorized denominations in an aggregate principal amount equal to the exchanged
Notes, the Registrar shall register the transfer or make the exchange as
requested if its requirements for such transactions are met (including, in the
case of a transfer, that such Definitive Note is accompanied by a completed
transfer notice in the form attached to this Note (if this Note is a Definitive
Note) duly executed by the Holder hereof (or by an attorney who is authorized in
writing to act on behalf of the Holder)). No service charge shall be made for
any registration of transfer or exchange of a Definitive Note, but the party
requesting such new Note or Notes may be required to pay a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith.
Prior to the registration of transfer of a Definitive Note, the Issuer and the
Trustee may deem and treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the absolute owner and holder hereof for the purpose of receiving
payment of all amounts payable with respect to this Note and for all other
purposes, and neither the Issuer nor the Trustee shall be affected by notice to
the contrary.
Article IX of the Indenture permits the amendment, modification or waiver of the
Indenture and the Series A Notes, as specified in the Indenture. The Indenture
also contains provisions that permit waiver of compliance by the Issuer with
certain provisions of the Indenture and certain existing defaults under the
Indenture and their consequences. Any such amendments, modifications or waivers
of the Indenture in compliance with the Indenture shall be binding upon the
Trustee, the Holders and the other parties to the Indenture, whether or not
notation of such consent or waiver is made upon this Note.
The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.




- A-1-7 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


The Issuer is permitted by the Indenture, under certain circumstances, to merge
or consolidate, subject to the rights of the Trustee and the Holders of Notes
under the Indenture.
THIS NOTE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual or facsimile signature, this Note shall not
be entitled to any benefit under the Indenture, or be valid or obligatory for
any purpose.








- A-1-8 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


IN WITNESS WHEREOF, the Issuer has caused this Series A Note to be signed
manually or by facsimile by its Responsible Officer.
Date: ________________    
WILLIS ENGINE STRUCTURED TRUST V


By:_______________________________________
Name:
Title: Controlling Trustee


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Series A Notes designated by and referred to in the
within-mentioned Indenture.
Date: ________________    
DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as the Trustee
By:_______________________________________
Name:
Title:




[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




SCHEDULE A5 
SCHEDULE OF PRINCIPAL AMOUNT
The initial principal amount of this Note shall be $__________________. The
following decreases/increases in the principal amount of this Note have been
made:
Date of Decrease/ Increase
Decrease in Principal Amount
Increase in Principal Amount
Total Principal Amount Following such Decrease/ Increase
Notation Made by or on Behalf of Trustee
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________





































_______________________
5 Include Schedule A in a Global Note.


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


[FORM OF] TRANSFER NOTICE6 
FOR VALUE RECEIVED the undersigned registered holder hereby sell(s), assign(s)
and transfer(s) unto Insert Taxpayer Identification
No.___________________________
    
(Please print or typewrite name and address including zip code of assignee)
the within Note and all rights thereunder, hereby irrevocably constituting and
appointing _____________________________ attorney to transfer said Note on the
books of the Issuer with full power of substitution in the premises.
The undersigned confirms that without utilizing any general solicitation or
general advertising that this Note is being transferred:
[Check One]
o
to the Issuer or its affiliate (as defined in Rule 501(b) of Regulation D
(“Regulation D”) under the United States Securities Act of 1933, as amended (the
“Securities Act”)).

o
to a “qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act.

o
in compliance with Regulation S under the Securities Act.

o
pursuant to an exemption from registration provided by Rule 144 under the
Securities Act (if available) and, prior to the proposed transfer, the
transferee is furnishing to the Trustee and the Issuer such certifications,
legal opinions or other information as either of them may reasonably require to
confirm that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act.

o
pursuant to another available exemption from registration under the Securities
Act and, prior to the proposed transfer, the transferee is furnishing to the
Trustee and the Issuer such certifications, legal opinions or other information
as either of them may reasonably require to confirm that such transfer is being
made pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act.

If none of the foregoing boxes is checked, the Trustee or other Registrar shall
not be obligated to register this Note in the name of any Person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Section 2.12 of the Indenture shall have
been satisfied.
Date:___________________
{Signature of Transferor}_____________________
NOTICE: The signature to this assignment must correspond with the name as
written upon the face



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


of the within-mentioned instrument in every particular, without alteration or
any change whatsoever.
The undersigned covenants and agrees that it will treat this Note as
indebtedness for all purposes and will not take any action contrary to such
characterization, including, without limitation, filing any tax returns or
financial statements inconsistent therewith.
[TO BE COMPLETED BY PURCHASER IF THE SECOND BOX ABOVE IS CHECKED:]
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933 (“Rule 144A”)
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Issuer as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.
Date:___________________    {Signature of Transferor}_____________________


NOTICE: To be executed by an executive officer.






[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


EXHIBIT A-2
FORM OF SERIES B NOTE
NEITHER THIS NOTE, NOR ANY INTEREST HEREIN HAS BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY
SECURITIES REGULATORY AUTHORITY IN ANY JURISDICTION AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF, THE HOLDER OR BENEFICIAL OWNER OF AN INTEREST HEREIN
(i) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (A “QUALIFIED
INSTITUTIONAL BUYER”) AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) AND HAS ACQUIRED THIS NOTE OR AN INTEREST HEREIN IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A OR (B) IT IS NOT A U.S. PERSON AND IS
ACQUIRING THIS NOTE OR AN INTEREST HEREIN IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”);
(ii) AGREES THAT IT WILL NOT RESELL OR OTHERWISE TRANSFER THIS NOTE OR AN
INTEREST HEREIN EXCEPT (A) TO WILLIS ENGINE STRUCTURED TRUST V (THE “ISSUER”) OR
ANY OF ITS AFFILIATES (AS DEFINED IN RULE 501(b) OF REGULATION D), (B) TO A
QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A, (C) IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH REGULATION S, (D) PURSUANT TO AN EXEMPTION FROM
REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT (IF
AVAILABLE), OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT AND, IN EACH OF THE CASES (A) THROUGH (E) ABOVE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE IN THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION; AND (iii) AGREES THAT IT WILL DELIVER TO
EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IF THE PROPOSED TRANSFER IS PURSUANT
TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE
SECURITIES ACT OR PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OTHER THAN RULE 144A OR REGULATION S, THE HOLDER MUST,
PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE ISSUER SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION”, “UNITED STATES” AND “U.S. PERSONS” HAVE THE MEANINGS GIVEN TO THEM
BY REGULATION S. THE AMENDED AND RESTATED TRUST INDENTURE (THE “INDENTURE”)
DATED AS OF MARCH 3, 2020. AMONG THE ISSUER, DEUTSCHE BANK TRUST COMPANY
AMERICAS, AS TRUSTEE AND OPERATING BANK, WILLIS LEASE FINANCE CORPORATION, AS
ADMINISTRATIVE AGENT AND BANK OF AMERICA, N.A., AS THE INITIAL LIQUIDITY
FACILITY PROVIDER CONTAINS A PROVISION REQUIRING




- A-2-1 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


THE REGISTRAR TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE OR AN INTEREST
HEREIN IN VIOLATION OF THE FOREGOING RESTRICTIONS.
BY ITS ACQUISITION OR ACCEPTANCE OF THIS NOTE OR ANY INTEREST HEREIN, THE HOLDER
WILL BE DEEMED TO HAVE REPRESENTED, WARRANTED AND AGREED (OR IN THE CASE OF A
DEFINITIVE NOTE WILL BE REQUIRED TO REPRESENT, WARRANT AND AGREE) THAT EITHER:
(A) NO ASSETS OF (I) AN EMPLOYEE BENEFIT PLAN SUBJECT TO TITLE I OF THE
U.S. EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”),
(II) A PLAN SUBJECT TO SECTION 4975 OF THE U.S. INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”), (III) A PLAN, ACCOUNT OR ARRANGEMENT (SUCH AS A
GOVERNMENTAL, CHURCH OR NON-U.S. PLAN) THAT IS SUBJECT TO ANY FEDERAL, STATE,
LOCAL OR OTHER NON-U.S. LAW THAT IS SUBSTANTIALLY SIMILAR TO SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”) OR (IV) AN ENTITY WHOSE
UNDERLYING ASSETS ARE DEEMED TO INCLUDE ASSETS OF ANY SUCH EMPLOYEE BENEFIT
PLAN, PLAN, ACCOUNT OR ARRANGEMENT, HAVE BEEN USED TO ACQUIRE OR HOLD THIS NOTE
OR ANY INTEREST HEREIN; OR (B) IT IS ACQUIRING A SERIES A NOTE OR SERIES B NOTE
AND THE ACQUISITION AND HOLDING OF THIS NOTE OR ANY INTEREST HEREIN BY THE
HOLDER DO NOT AND WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR A
VIOLATION OF ANY SIMILAR LAW, AS APPLICABLE.
EACH HOLDER AND BENEFICIAL OWNER OF A NOTE, BY THE ACCEPTANCE OF SUCH NOTE OR
ACQUISITION OF ANY BENEFICIAL INTEREST THEREIN, COVENANTS AND AGREES, FOR THE
BENEFIT OF THE ISSUER, TO THE EXTENT IT IS LEGALLY ABLE TO DO SO, TO PROVIDE TO
THE ADMINISTRATIVE AGENT, THE ISSUER OR THE TRUSTEE SUCH PROPERLY COMPLETED AND
EXECUTED DOCUMENTATION, INFORMATION OR CERTIFICATION (INCLUDING, BUT NOT LIMITED
TO, INTERNAL REVENUE SERVICE FORMS W-8BEN,W-8BEN-E, W-8IMY, W-8ECI, W-8EXP AND
W-9 (OR ANY SUCCESSOR FORMS)) AS (1) WOULD REDUCE OR ELIMINATE (I) ANY TAXES
PAYABLE BY, OR WITHHELD WITH RESPECT TO AMOUNTS PAYABLE TO, THE ISSUER OR ANY
OTHER ISSUER GROUP MEMBER OR (II) WITHHOLDING TAXES IMPOSED ON ANY AMOUNT
PAYABLE BY THE TRUSTEE OR ANY AMOUNT PAID OR PAYABLE BY THE ISSUER UNDER THE
INDENTURE AND/OR (2) MAY BE HELPFUL (AS REASONABLY DETERMINED BY THE
ADMINISTRATIVE AGENT, THE ISSUER OR THE TRUSTEE EACH IN ITS SOLE DISCRETION) FOR
THE TRUSTEE OR THE ISSUER TO SATISFY ITS OBLIGATIONS RELATING TO FATCA,
WITHHOLDING (INCLUDING BACKUP WITHHOLDING) AND INFORMATION REPORTING UNDER THE
CODE AND ANY OTHER APPLICABLE LAW.
EACH HOLDER AND BENEFICIAL OWNER OF A NOTE, BY THE ACCEPTANCE OF SUCH NOTE OR
ACQUISITION OF ANY BENEFICIAL INTEREST THEREIN, COVENANTS AND AGREES, FOR THE
BENEFIT OF THE ISSUER, (I) AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW
FOLLOWING A REASONABLE WRITTEN REQUEST BY THE




- A-2-2 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


ADMINISTRATIVE AGENT, THE ISSUER OR THE TRUSTEE OR THEIR AGENTS, TO OBTAIN AND
PROVIDE THE ADMINISTRATIVE AGENT, THE ISSUER OR THE TRUSTEE, THE FATCA
RESPONSIBLE OFFICER OR THEIR AGENTS WITH INFORMATION OR DOCUMENTATION RELATING
TO SUCH PERSON, AND TO UPDATE OR CORRECT SUCH INFORMATION OR DOCUMENTATION, AS
IS NECESSARY OR HELPFUL (IN THE GOOD FAITH SOLE DETERMINATION OF THE ISSUER, THE
TRUSTEE OR THEIR AGENTS AS APPLICABLE) FOR THE ISSUER, ANY OTHER ISSUER GROUP
MEMBER AND THE TRUSTEE, OR THEIR AGENTS, TO COMPLY WITH THEIR OBLIGATIONS UNDER
FATCA, AND (II) THAT THE ISSUER, ANY OTHER ISSUER GROUP MEMBER, THE TRUSTEE
AND/OR THE FATCA RESPONSIBLE OFFICER MAY (1) PROVIDE SUCH INFORMATION AND
DOCUMENTATION AND ANY OTHER INFORMATION CONCERNING AN INVESTMENT IN THE NOTES TO
THE UNITED STATES INTERNAL REVENUE SERVICE AND ANY OTHER RELEVANT TAXING
AUTHORITY AND (2) TAKE SUCH OTHER STEPS AS THEY DEEM NECESSARY OR HELPFUL TO
COMPLY WITH THEIR OBLIGATIONS (OR THE OBLIGATIONS OF ANY OTHER ISSUER GROUP
MEMBER) UNDER FATCA.
BY ITS ACQUISITION OR ACCEPTANCE OF THIS NOTE OR ANY INTEREST HEREIN, THE HOLDER
WILL BE DEEMED TO HAVE AGREED AND ACKNOWLEDGED THAT UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, THE HOLDERS OF THE SERIES C NOTES AND THE CERTIFICATE HOLDERS
WILL HAVE THE RIGHT TO PURCHASE ALL NOTES ISSUED UNDER THE INDENTURE TO WHICH
THIS NOTE RELATES, INCLUDING THIS NOTE, IN ACCORDANCE WITH THE TERMS OF SECTION
4.14 OR 4.15, AS APPLICABLE, OF THE INDENTURE TO WHICH THIS NOTE RELATES.
IF THIS NOTE IS REPRESENTED BY A GLOBAL NOTE, INSERT:
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRUSTEE OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IN EXCHANGE
FOR THIS NOTE IS REGISTERED IN THE NAME OF CEDE & CO., OR IN SUCH OTHER NAME AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND
TRANSFERS OF PORTIONS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN
ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE.
[Insert if not subject to the rules for contingent payment debt ] THIS NOTE IS
ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR PURPOSES OF SECTION 1271 ET SEQ.
OF THE CODE. FOR INFORMATION REGARDING THE ISSUE DATE, ISSUE PRICE, YIELD TO




- A-2-3 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


MATURITY AND AMOUNT OF OID, PLEASE CONTACT WILLIS LEASE FINANCE CORPORATION,
4700 LYONS TECHNOLOGY PARKWAY, COCONUT CREEK, FLORIDA 33073, ATTENTION: GENERAL
COUNSEL.
[In lieu of the prior OID legend, insert for any Series of Notes treated as
subject to the rules for contingent payment debt for U.S. federal income tax
purposes] [THE FOLLOWING INFORMATION IS SUPPLIED SOLELY FOR U.S. FEDERAL INCOME
TAX PURPOSES. THIS NOTE IS SUBJECT TO THE RULES FOR DEBT INSTRUMENTS WITH
CONTINGENT PAYMENTS UNDER TREASURY REGULATION SECTION 1.1275-4. FOR INFORMATION
REGARDING THE ISSUE PRICE, THE ISSUE DATE, THE COMPARABLE YIELD AND THE
PROJECTED PAYMENT SCHEDULE FOR THIS NOTE, HOLDERS SHOULD SUBMIT A WRITTEN
REQUEST TO THE ISSUER C/O WILLIS LEASE FINANCE CORPORATION, 4700 LYONS
TECHNOLOGY PARKWAY, COCONUT CREEK, FLORIDA 33073, ATTENTION: GENERAL COUNSEL.]


THE HOLDER AND EACH BENEFICIAL OWNER OF THIS NOTE COVENANTS AND AGREES THAT IT
WILL TREAT THIS NOTE AS DEBT FOR U.S. FEDERAL INCOME TAX PURPOSES AND WILL NOT
TAKE ANY ACTION CONTRARY TO SUCH CHARACTERIZATION, INCLUDING, WITHOUT
LIMITATION, FILING ANY TAX RETURNS OR FINANCIAL STATEMENTS INCONSISTENT
THEREWITH.
IF THIS NOTE IS REPRESENTED BY A REGULATION S TEMPORARY GLOBAL NOTE, INSERT:
PRIOR TO THE EXPIRATION OF A RESTRICTED PERIOD ENDING ON THE EXPIRATION OF THE
40-DAY “DISTRIBUTION COMPLIANCE PERIOD” (AS DEFINED IN RULE 902(F) OF
REGULATION S) OR SUCH LATER DATE AS THE ISSUER MAY NOTIFY TO THE TRUSTEE, THIS
NOTE, OR ANY BENEFICIAL INTEREST HEREIN, MAY NOT BE RESOLD OR OTHERWISE
TRANSFERRED EXCEPT (A) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S OR (B) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A AND, IN EACH CASE, IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS
OF THE STATES OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION.
IF THIS NOTE IS REPRESENTED BY A DEFINITIVE NOTE, INSERT:
IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR SUCH
CERTIFICATES AND OTHER INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM THAT
THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS AND THE OTHER RESTRICTIONS
CONTAINED IN THE INDENTURE.




- A-2-4 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


WILLIS ENGINE STRUCTURED TRUST V

SERIES B 20___-__ FIXED RATE NOTE
No. ______
CUSIP: ____________
ISIN: ____________
[Common Code: ____________]
$____________
WILLIS ENGINE STRUCTURED TRUST V, a Delaware statutory trust (herein referred to
as the “Issuer”), for value received, hereby promises to pay to [CEDE &
Co.]7[____________________]8, or registered assigns, the principal sum
[indicated on Schedule A hereto]9 [of [SPELL AMOUNT] DOLLARS
($_________________),]10(or, if different, the then-Outstanding Principal
Balance of this Note) on [DATE] (the “Final Maturity Date”) and to pay interest
monthly in arrears on the Outstanding Principal Balance hereof at the rate of
[__]% per annum (the “Stated Rate”) from the date hereof until the Outstanding
Principal Balance hereof is paid in full, payable on each Payment Date, and if
this Series B Note (this “Note”) remains outstanding on [DATE] (the “Expected
Final Payment Date”), then from the Expected Final Payment Date until the
Outstanding Principal Balance hereof is paid in full, additional interest at the
rate of 2.0% per annum, compounded monthly (“Step-Up Interest”) on the
Outstanding Principal Balance hereof (in accordance with the Indenture), payable
on each Payment Date following the Expected Final Payment Date. Interest on this
Note shall accrue from the relevant issuance date and shall be computed for each
Interest Accrual Period on the basis of (i) in the case of the first Interest
Accrual Period and any incomplete Interest Accrual Period, a 360-day year
consisting of twelve 30-day months and (ii) otherwise, a 360-day year and
one-twelfth of an annual interest payment on the Outstanding Principal Balance
of this Note.
This Note is one of a duly authorized issue of Series B Notes of the Issuer
issued under the Amended and Restated Trust Indenture dated as of March 3, 2020
(as amended or supplemented from time to time, the “Indenture”), among the
Issuer, Deutsche Bank Trust Company Americas, as Operating Bank and as Trustee
(the “Trustee”), Willis Lease Finance Corporation, as Administrative Agent (the
“Administrative Agent”) and Bank of America, N.A., as Initial Liquidity Facility
Provider (the “Initial Liquidity Facility Provider”). The Indenture provides for
the issuance of Series B Notes in a single series. All capitalized terms used in
this Note and not defined herein shall have the respective meanings assigned to
such terms in the Indenture. Reference is made to the Indenture for a statement
of the respective rights and obligations thereunder of the Issuer, the Trustee
and the Holders of Notes. This Note is subject to all of the terms of the
Indenture.
_____________________
7 Insert for a Global Note.
8 Insert for a Definitive Note, including name of registered Holder.
9 Insert for a Global Note.
10 Insert for a Definitive Note.






- A-2-5 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


The Outstanding Principal Balance of this Note may be repaid prior to the Final
Maturity Date through the application on the Payment Dates of the Available
Collections to the principal hereof as provided in Section 3.09 of the Indenture
(after making payments entitled to priority under Section 3.09 of the
Indenture). In addition, the Issuer may optionally redeem all or part of the
Outstanding Principal Balance of this Note, in the case of a redemption in
whole, on any Business Day, and in the case of a redemption in part, on any
Payment Date, at the applicable Redemption Price (calculated as provided in the
Indenture), or, in the case of a Tax Redemption, at the Outstanding Principal
Balance hereof plus accrued and unpaid interest hereon. Further, the Issuer may
provide for the defeasance of this Note in accordance with Article XI of the
Indenture.
Interest, including Step-Up Interest, and premium on this Note that is not paid
when due shall bear interest at the rate, and as and to the extent, provided in
the Indenture.
The indebtedness evidenced by the Series B Notes is, to the extent and in the
manner provided in the Indenture and the Security Trust Agreement, subordinate
and subject in right of payment to the prior payment in full of all Senior
Claims, and this Note is issued subject to the provisions thereof providing for
such subordination. Each Holder of this Note, by accepting the same, (a) agrees
to and shall be bound by such provisions, (b) authorizes and directs the Trustee
and the Security Trustee on its behalf to take such action as may be necessary
or appropriate to effectuate the subordination as provided in the Indenture and
(c) appoints each of the Trustee and the Security Trustee its attorney-in-fact
for such purpose. All payments or distributions upon or with respect to any
Obligations, which include payment of principal, premium and interest on this
Note, that are received by the Holder of this Note contrary to the priority of
payment provisions of the Indenture or in excess of the amounts to which the
Holder of this Note is entitled under Section 3.09 of the Indenture, shall be
received for the benefit of the Senior Claimant, shall be segregated from other
funds and property held by the Holder of this Note and shall be forthwith paid
over to the Trustee in the same form as so received (with any necessary
endorsement) to be applied (in the case of cash) to or held as collateral (in
the case of non-cash property or securities) for the payment or prepayment of
the Senior Claims in accordance with the terms of the Indenture.
The maturity of this Note is subject to Acceleration upon the occurrence and
during the continuance of the Events of Default specified in the Indenture.
This Note is and will be secured, on a subordinated basis as referred to above,
by the collateral pledged as security therefor as provided in the Security Trust
Agreement.
Subject to and in accordance with the terms of the Indenture, there will be
distributed with respect to this Note monthly on each Payment Date commencing on
[________], to the Holder hereof, such Holder’s pro rata share (based on the
aggregate percentage of the Outstanding Principal Balance of the Series B Notes
held by such Holder) of the aggregate amount as may be distributable to all
Holders of Series B Notes on such Payment Date pursuant to Section 3.09 of the
Indenture.
All amounts payable in respect of this Note shall be payable in U.S. dollars in
immediately available funds in the manner provided in the Indenture to the
Holder hereof. The final payment with respect to this Note, however, shall be
made only upon presentation and surrender of this Note by the Holder or its
agent at the Corporate Trust Office or agency of the Trustee or Paying Agent
specified in the




- A-2-6 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


notice given by the Trustee or Paying Agent with respect to such final payment.
At such time, if any, as this Note is issued in the form of one or more
Definitive Notes, payments on a Payment Date shall be made by check mailed to
each Holder of such a Definitive Note on the applicable Record Date at its
address appearing on the Register maintained with respect to the Notes.
Alternatively, upon application in writing to the Trustee, not later than the
applicable Record Date, a Holder of one or more Definitive Notes, may have such
payments made by wire transfer to an account designated by such Holder at a
financial institution in the United States (or other location agreed by the
Trustee); provided that Holders of Definitive Notes having an aggregate
principal amount of not less than $1,000,000 shall have such payment made by
wire transfer to an account designated by such Holder at a financial institution
in the United States (or other location agreed by the Trustee). The Trustee or
Paying Agent shall provide such notice of the final payment of a Note to the
Holder thereof, specifying the date and amount of such final payment, no later
than five Business Days prior to such final payment.
The Series B Notes are issuable in a single series only in fully registered form
without interest coupons. A Holder may transfer a Global Note by delivery
thereof and otherwise complying with the terms of the Indenture. No transfer of
a Definitive Note shall be effective until, and such transferee shall succeed to
the rights of a Holder only upon, final acceptance and registration of the
transfer by the Registrar in the Register; provided that in no event may any
Note be transferred in any transaction that is required to be registered under
the Securities Act. When a Definitive Note is presented to the Registrar with a
request to register the transfer or to exchange it for Series B Notes of
authorized denominations in an aggregate principal amount equal to the exchanged
Notes, the Registrar shall register the transfer or make the exchange as
requested if its requirements for such transactions are met (including, in the
case of a transfer, that such Definitive Note is accompanied by a completed
transfer notice in the form attached to this Note (if this Note is a Definitive
Note) duly executed by the Holder hereof (or by an attorney who is authorized in
writing to act on behalf of the Holder)). No service charge shall be made for
any registration of transfer or exchange of a Definitive Note, but the party
requesting such new Note or Notes may be required to pay a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith.
Prior to the registration of transfer of a Definitive Note, the Issuer and the
Trustee may deem and treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the absolute owner and holder hereof for the purpose of receiving
payment of all amounts payable with respect to this Note and for all other
purposes, and neither the Issuer nor the Trustee shall be affected by notice to
the contrary.
Article IX of the Indenture permits the amendment, modification or waiver of the
Indenture and the Series B Notes, as specified in the Indenture. The Indenture
also contains provisions that permit waiver of compliance by the Issuer with
certain provisions of the Indenture and certain existing defaults under the
Indenture and their consequences. Any such amendments, modifications or waivers
of the Indenture in compliance with the Indenture shall be binding upon the
Trustee, the Holders and the other parties to the Indenture, whether or not
notation of such consent or waiver is made upon this Note.




- A-2-7 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.
The Issuer is permitted by the Indenture, under certain circumstances, to merge
or consolidate, subject to the rights of the Trustee and the Holders of Notes
under the Indenture.
THIS NOTE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual or facsimile signature, this Note shall not
be entitled to any benefit under the Indenture, or be valid or obligatory for
any purpose.








- A-2-8 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


IN WITNESS WHEREOF, the Issuer has caused this Series B Note to be signed
manually or by facsimile by its Responsible Officer.
Date: ________________    
WILLIS ENGINE STRUCTURED TRUST V


By:_______________________________________
Name:
Title: Controlling Trustee






[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Series B Notes designated by and referred to in the
within-mentioned Indenture.
Date: ________________    
DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as the Trustee
By:_______________________________________
Name:
Title:








[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




SCHEDULE A
SCHEDULE OF PRINCIPAL AMOUNT
The initial principal amount of this Note shall be $__________________. The
following decreases/increases in the principal amount of this Note have been
made:
Date of Decrease/ Increase
Decrease in Principal Amount
Increase in Principal Amount
Total Principal Amount Following such Decrease/ Increase
Notation Made by or on Behalf of Trustee
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________









[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


[FORM OF] TRANSFER NOTICE12 
FOR VALUE RECEIVED the undersigned registered holder hereby sell(s), assign(s)
and transfer(s) unto Insert Taxpayer Identification
No.___________________________
    

(Please print or typewrite name and address including zip code of assignee)
the within Note and all rights thereunder, hereby irrevocably constituting and
appointing _____________________________ attorney to transfer said Note on the
books of the Issuer with full power of substitution in the premises.
The undersigned confirms that without utilizing any general solicitation or
general advertising that this Note is being transferred:
[Check One]
o
to the Issuer or its affiliate (as defined in Rule 501(b) of Regulation D
(“Regulation D”) under the United States Securities Act of 1933, as amended (the
“Securities Act”)).

o
to a “qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act.

o
in compliance with Regulation S under the Securities Act.

o
pursuant to an exemption from registration provided by Rule 144 under the
Securities Act (if available) and, prior to the proposed transfer, the
transferee is furnishing to the Trustee and the Issuer such certifications,
legal opinions or other information as either of them may reasonably require to
confirm that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act.

o
pursuant to another available exemption from registration under the Securities
Act and, prior to the proposed transfer, the transferee is furnishing to the
Trustee and the Issuer such certifications, legal opinions or other information
as either of them may reasonably require to confirm that such transfer is being
made pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act.

If none of the foregoing boxes is checked, the Trustee or other Registrar shall
not be obligated to register this Note in the name of any Person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Section 2.12 of the Indenture shall have
been satisfied.
Date:___________________
{Signature of Transferor}_____________________
NOTICE: The signature to this assignment must correspond with the name as
written upon the face







[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


of the within-mentioned instrument in every particular, without alteration or
any change whatsoever.
_______________
12 Include Transfer Notice in a Definitive Note.


The undersigned covenants and agrees that it will treat this Note as
indebtedness for all purposes and will not take any action contrary to such
characterization, including, without limitation, filing any tax returns or
financial statements inconsistent therewith.
[TO BE COMPLETED BY PURCHASER IF THE SECOND BOX ABOVE IS CHECKED:]
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933 (“Rule 144A”)
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Issuer as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.
Date:___________________    {Signature of Transferor}_____________________


NOTICE: To be executed by an executive officer.




EXHIBIT A-3    






[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


EXHIBIT A-3
FORM OF SERIES C NOTE
NEITHER THIS NOTE, NOR ANY INTEREST HEREIN HAS BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY
SECURITIES REGULATORY AUTHORITY IN ANY JURISDICTION AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF, THE HOLDER OR BENEFICIAL OWNER OF AN INTEREST HEREIN
(i) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (A “QUALIFIED
INSTITUTIONAL BUYER”) AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) AND HAS ACQUIRED THIS NOTE OR AN INTEREST HEREIN IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A OR (B) IT IS NOT A U.S. PERSON AND IS
ACQUIRING THIS NOTE OR AN INTEREST HEREIN IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”);
(ii) AGREES THAT IT WILL NOT RESELL OR OTHERWISE TRANSFER THIS NOTE OR AN
INTEREST HEREIN EXCEPT (A) TO WILLIS ENGINE STRUCTURED TRUST V (THE “ISSUER”) OR
ANY OF ITS AFFILIATES (AS DEFINED IN RULE 501(b) OF REGULATION D), (B) TO A
QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A, (C) IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH REGULATION S, (D) PURSUANT TO AN EXEMPTION FROM
REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT (IF
AVAILABLE), OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT AND, IN EACH OF THE CASES (A) THROUGH (E) ABOVE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE IN THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION; AND (iii) AGREES THAT IT WILL DELIVER TO
EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IF THE PROPOSED TRANSFER IS PURSUANT
TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE
SECURITIES ACT OR PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OTHER THAN RULE 144A OR REGULATION S, THE HOLDER MUST,
PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE ISSUER SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION”, “UNITED STATES” AND “U.S. PERSONS” HAVE THE MEANINGS GIVEN TO THEM
BY REGULATION S. THE AMENDED AND RESTATED TRUST INDENTURE (THE “INDENTURE”)
DATED AS OF MARCH 3, 2020, AMONG THE ISSUER, DEUTSCHE BANK TRUST COMPANY
AMERICAS, AS TRUSTEE AND OPERATING BANK, WILLIS LEASE FINANCE CORPORATION, AS
ADMINISTRATIVE AGENT AND BANK OF AMERICA, N.A., AS THE INITIAL LIQUIDITY
FACILITY PROVIDER CONTAINS A PROVISION REQUIRING




- A-3-1 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


THE REGISTRAR TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE OR AN INTEREST
HEREIN IN VIOLATION OF THE FOREGOING RESTRICTIONS.
BY ITS ACQUISITION OR ACCEPTANCE OF THIS NOTE OR ANY INTEREST HEREIN, THE HOLDER
WILL BE DEEMED TO HAVE REPRESENTED, WARRANTED AND AGREED (OR IN THE CASE OF A
DEFINITIVE NOTE WILL BE REQUIRED TO REPRESENT, WARRANT AND AGREE) THAT, OTHER
THAN A PURCHASER ON THE CLOSING DATE THAT HAS EXECUTED AN ERISA CERTIFICATE, NO
ASSETS OF (I) AN EMPLOYEE BENEFIT PLAN SUBJECT TO TITLE I OF THE U.S. EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), (II) A PLAN
SUBJECT TO SECTION 4975 OF THE U.S. INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), (III) A PLAN, ACCOUNT OR ARRANGEMENT (SUCH AS A GOVERNMENTAL,
CHURCH OR NON-U.S. PLAN) THAT IS SUBJECT TO ANY FEDERAL, STATE, LOCAL OR OTHER
NON-U.S. LAW THAT IS SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION
4975 OF THE CODE (“SIMILAR LAW”) OR (IV) AN ENTITY WHOSE UNDERLYING ASSETS ARE
DEEMED TO INCLUDE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN, PLAN, ACCOUNT OR
ARRANGEMENT, HAVE BEEN USED TO ACQUIRE OR HOLD THIS NOTE OR ANY INTEREST HEREIN.


NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE INDENTURE, THE ISSUER AND EACH
HOLDER OF A SERIES C NOTE AGREES (AND EACH PERSON BY VIRTUE OF ACQUIRING A
BENEFICIAL INTEREST IN A SERIES C NOTE (OR BY VIRTUE OF AGREEING TO ACT AS AN
AGENT, REPRESENTATIVE OR INTERMEDIARY OF OR WITH RESPECT TO THE HOLDER OF SUCH A
BENEFICIAL INTEREST) IS DEEMED TO AGREE) THAT HE, SHE OR IT SHALL NOT MAKE ANY
ISSUANCE, DELIVERY, SALE, TRANSFER OR OTHER DISPOSITION OF ANY SERIES C NOTE (OR
ANY BENEFICIAL INTEREST IN A SERIES C NOTE), AND ANY ISSUANCE, DELIVERY, SALE,
TRANSFER OR OTHER DISPOSITION OF A SERIES C NOTE (OR ANY BENEFICIAL INTEREST IN
A SERIES C NOTE) WILL NOT BE EFFECTIVE AND WILL BE VOID AB INITIO, IF IT WOULD
RESULT IN THE ISSUER BEING CLASSIFIED AS AN ASSOCIATION (OR A PUBLICLY TRADED
PARTNERSHIP) TAXABLE AS A CORPORATION FOR U.S. FEDERAL INCOME TAX PURPOSES.
WITHOUT LIMITING THE FOREGOING, EACH HOLDER OF A SERIES C NOTE AGREES (AND EACH
PERSON BY VIRTUE OF ACQUIRING A BENEFICIAL INTEREST IN A SERIES C NOTE (OR BY
VIRTUE OF AGREEING TO ACT AS AN AGENT, REPRESENTATIVE OR INTERMEDIARY OF OR WITH
RESPECT TO THE HOLDER OF SUCH A BENEFICIAL INTEREST) IS DEEMED TO AGREE) THAT
HE, SHE OR IT SHALL NOT MAKE ANY TRANSFER, ASSIGNMENT, PARTICIPATION, PLEDGE OR
OTHER DISPOSITION OF ANY SERIES C NOTE (OR BENEFICIAL INTEREST IN A SERIES C
NOTE), INCLUDING DERIVATIVELY, AND ANY TRANSFER, ASSIGNMENT, PARTICIPATION,
PLEDGE OR OTHER DISPOSITION OF A SERIES C NOTE (OR BENEFICIAL INTEREST IN A
SERIES C NOTE), INCLUDING DERIVATIVELY, WILL NOT BE EFFECTIVE AND WILL BE VOID
AB INITIO, IF SUCH DISPOSITION PURPORTS TO BE A TRADE ON OR THROUGH ANY
“ESTABLISHED SECURITIES MARKET” WITHIN THE MEANING OF SECTION 7704(B)(1) OF THE
CODE, INCLUDING AN INTERDEALER QUOTATION SYSTEM THAT REGULARLY DISSEMINATES FIRM
BUY OR SELL




- A-3-2 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


QUOTATIONS. IN ADDITION, NOTWITHSTANDING THE FOREGOING OR ANYTHING ELSE IN THE
INDENTURE TO THE CONTRARY, THE ISSUER AND EACH HOLDER OF A SERIES C NOTE AGREES
(AND EACH PERSON BY VIRTUE OF ACQUIRING A BENEFICIAL INTEREST IN A SERIES C NOTE
(OR BY VIRTUE OF AGREEING TO ACT AS AN AGENT, REPRESENTATIVE OR INTERMEDIARY OF
OR WITH RESPECT TO THE HOLDER OF SUCH A BENEFICIAL INTEREST) IS DEEMED TO AGREE)
THAT HE, SHE OR IT SHALL NOT MAKE ANY ISSUANCE OR TRANSFER OF A SERIES C NOTE
(OR ANY BENEFICIAL INTEREST THEREIN), INCLUDING DERIVATIVELY, AND ANY ISSUANCE
OR TRANSFER OF A SERIES C NOTE (OR ANY BENEFICIAL INTEREST THEREIN), WILL NOT BE
EFFECTIVE AND WILL BE VOID AB INITIO, IF IMMEDIATELY FOLLOWING SUCH ISSUANCE OR
TRANSFER, MORE THAN 85 PERSONS IN THE AGGREGATE WOULD HOLD THE SERIES C NOTES
(OR BENEFICIAL INTERESTS THEREIN). BY ITS ACQUISITION OF A SERIES C NOTE, EACH
HOLDER OF A SERIES C NOTE (EACH A “RELEVANT HOLDER”) REPRESENTS AND WARRANTS
(AND BY ITS ACQUISITION OF ANY BENEFICIAL INTEREST IN A SERIES C NOTE, THE
HOLDER OF SUCH BENEFICIAL INTEREST (AN “INTEREST HOLDER”) IS DEEMED TO REPRESENT
AND WARRANT) TO THE ISSUER THAT, TO THE EXTENT SUCH RELEVANT HOLDER (OR INTEREST
HOLDER) IS A PARTNERSHIP, A LIMITED LIABILITY COMPANY OR OTHER ENTITY OR
ARRANGEMENT TREATED AS A PARTNERSHIP, A GRANTOR TRUST OR AN “S” CORPORATION, IN
EACH CASE FOR U.S. FEDERAL INCOME TAX PURPOSES, (EACH, A “FLOW-THROUGH ENTITY”),
(A) NO PERSON OWNS, DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE FLOW-THROUGH
ENTITIES, AN INTEREST IN SUCH RELEVANT HOLDER (OR INTEREST HOLDER) SUCH THAT
SUBSTANTIALLY ALL (WITHIN THE MEANING OF TREASURY REGULATION SECTION
1.7704-1(H)(3)) OF THE VALUE OF SUCH PERSON’S INTEREST IN SUCH RELEVANT HOLDER
(OR INTEREST HOLDER) IS ATTRIBUTABLE TO SUCH RELEVANT HOLDER’S (OR INTEREST
HOLDER’S) INVESTMENT IN C NOTES OR OTHER INTERESTS IN THE ISSUER TREATED AS
EQUITY FOR U.S. FEDERAL INCOME TAX PURPOSES (OR BENEFICIAL INTERESTS THEREIN) OR
(B) IF SUCH A PERSON DOES OWN SUCH AN INTEREST, IT IS NOT A PRINCIPAL PURPOSE OF
THE USE OF A TIERED ARRANGEMENT AMONG SUCH PERSON, SUCH RELEVANT HOLDER (OR
INTEREST HOLDER), AND THE ISSUER TO PERMIT THE ISSUER TO SATISFY THE 100-PARTNER
LIMITATION IN TREASURY REGULATION SECTION 1.7704(H)(1)(II).
EACH HOLDER OF A SERIES C NOTE AND ANY OWNER OF A BENEFICIAL INTEREST IN SUCH
SERIES C NOTE (EXCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY INITIAL PURCHASER
ACTING IN ITS CAPACITY AS SUCH) REPRESENTS AND AGREES (OR IS DEEMED TO REPRESENT
AND AGREE) THAT NEITHER SUCH HOLDER (OR OWNER) NOR ANY OF ITS EXPANDED
AFFILIATES (OR, IF IT IS A DISREGARDED ENTITY, THE EXPANDED AFFILIATES OF THE
CORPORATION OF WHICH IT IS A BRANCH) OWNS OR WILL THEREAFTER (FOR SO LONG AS
SUCH SERIES C NOTE IS OWNED BY THE HOLDER (OR A BENEFICIAL INTEREST THEREIN IS
OWNED BY SUCH OWNER) OWN ANY NOTES OF A SERIES SENIOR TO SUCH SERIES C NOTE
(“SENIOR NOTES”), UNLESS SUCH HOLDER (OR OWNER) HAS (1) RECEIVED A PRIOR EXPRESS
WRITTEN WAIVER OF THIS REQUIREMENT FROM THE ISSUER OR ITS AGENTS OR (2) OBTAINED
AND PROVIDED TO THE ISSUER AN OPINION OF U.S. TAX COUNSEL TO THE EFFECT




- A-3-3 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


THAT, UNDER THEN-EXISTING LAW, SUCH ACQUISITION AND OWNERSHIP OF SENIOR NOTES
SHOULD NOT (ASSUMING SOLELY FOR THIS PURPOSE THAT THE SERIES C NOTES ARE TREATED
FOR U.S. FEDERAL INCOME TAX PURPOSES AS EQUITY) CAUSE SECTION 385 OF THE CODE,
AND ANY PROPOSED, TEMPORARY, OR FINAL REGULATIONS OF THE U.S. DEPARTMENT OF
TREASURY PROMULGATED THEREUNDER, TO APPLY TO SUCH NOTES SO AS TO CAUSE ANY SUCH
SENIOR NOTES TO BE RECLASSIFIED AS EQUITY FOR U.S. FEDERAL INCOME TAX
PURPOSES.BY ITS ACQUISITION OR ACCEPTANCE OF THIS NOTE OR ANY INTEREST HEREIN,
THE HOLDER WILL BE DEEMED TO HAVE AGREED AND ACKNOWLEDGED THAT UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT, THE CERTIFICATE HOLDERS WILL HAVE THE RIGHT
TO PURCHASE ALL SERIES C NOTES ISSUED UNDER THE INDENTURE TO WHICH THIS NOTE
RELATES, INCLUDING THIS NOTE, IN ACCORDANCE WITH THE TERMS OF SECTION 4.15 OF
THE INDENTURE TO WHICH THIS NOTE RELATES.
IF THIS NOTE IS REPRESENTED BY A GLOBAL NOTE, INSERT:
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRUSTEE OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IN EXCHANGE
FOR THIS NOTE IS REGISTERED IN THE NAME OF CEDE & CO., OR IN SUCH OTHER NAME AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND
TRANSFERS OF PORTIONS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN
ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE.
[Insert if not subject to the rules for contingent payment debt ] THIS NOTE IS
ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR PURPOSES OF SECTION 1271 ET SEQ.
OF THE CODE. FOR INFORMATION REGARDING THE ISSUE DATE, ISSUE PRICE, YIELD TO
MATURITY AND AMOUNT OF OID, PLEASE CONTACT WILLIS LEASE FINANCE CORPORATION,
4700 LYONS TECHNOLOGY PARKWAY, COCONUT CREEK, FLORIDA 33073, ATTENTION: GENERAL
COUNSEL.
[In lieu of the prior OID legend, insert for any Series of Notes treated as
subject to the rules for contingent payment debt for U.S. federal income tax
purposes] [THE FOLLOWING INFORMATION IS SUPPLIED SOLELY FOR U.S. FEDERAL INCOME
TAX PURPOSES. THIS NOTE IS SUBJECT TO THE RULES FOR DEBT INSTRUMENTS WITH
CONTINGENT PAYMENTS UNDER TREASURY REGULATION SECTION 1.1275-4. FOR INFORMATION




- A-3-4 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


REGARDING THE ISSUE PRICE, THE ISSUE DATE, THE COMPARABLE YIELD AND THE
PROJECTED PAYMENT SCHEDULE FOR THIS NOTE, HOLDERS SHOULD SUBMIT A WRITTEN
REQUEST TO THE ISSUER C/O WILLIS LEASE FINANCE CORPORATION, 4700 LYONS
TECHNOLOGY PARKWAY, COCONUT CREEK, FLORIDA 33073, ATTENTION: GENERAL COUNSEL.]


THE HOLDER AND EACH BENEFICIAL OWNER OF THIS NOTE COVENANTS AND AGREES THAT IT
WILL TREAT THIS NOTE AS DEBT FOR U.S. FEDERAL INCOME TAX PURPOSES AND WILL NOT
TAKE ANY ACTION CONTRARY TO SUCH CHARACTERIZATION, INCLUDING, WITHOUT
LIMITATION, FILING ANY TAX RETURNS OR FINANCIAL STATEMENTS INCONSISTENT
THEREWITH.
IF THIS NOTE IS REPRESENTED BY A REGULATION S TEMPORARY GLOBAL NOTE, INSERT:
PRIOR TO THE EXPIRATION OF A RESTRICTED PERIOD ENDING ON THE EXPIRATION OF THE
40-DAY “DISTRIBUTION COMPLIANCE PERIOD” (AS DEFINED IN RULE 902(F) OF
REGULATION S) OR SUCH LATER DATE AS THE ISSUER MAY NOTIFY TO THE TRUSTEE, THIS
NOTE, OR ANY BENEFICIAL INTEREST HEREIN, MAY NOT BE RESOLD OR OTHERWISE
TRANSFERRED EXCEPT (A) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S OR (B) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A AND, IN EACH CASE, IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS
OF THE STATES OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION.
IF THIS NOTE IS REPRESENTED BY A DEFINITIVE NOTE, INSERT:
IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR SUCH
CERTIFICATES AND OTHER INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM THAT
THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS AND THE OTHER RESTRICTIONS
CONTAINED IN THE INDENTURE.






- A-3-5 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


WILLIS ENGINE STRUCTURED TRUST V
SERIES C 20___-__ FIXED RATE NOTE
No. ______
CUSIP: ___________
ISIN: ___________
[Common Code: ___________]
$____________
WILLIS ENGINE STRUCTURED TRUST V, a Delaware statutory trust (herein referred to
as the “Issuer”), for value received, hereby promises to pay to [CEDE &
Co.]13[____________________]14, or registered assigns, the principal sum
[indicated on Schedule A hereto]15 [of [SPELL AMOUNT] DOLLARS
($_________________),]16 (or, if different, the then-Outstanding Principal
Balance of this Note) on [DATE] (the “Final Maturity Date”) and to pay interest
monthly in arrears on the Outstanding Principal Balance hereof at the rate of
[___]% per annum (the “Stated Rate”) from the date hereof until the Outstanding
Principal Balance hereof is paid in full, payable on each Payment Date, and if
this Series C Note (this “Note”) remains outstanding on [DATE] (the “Expected
Final Payment Date”), then from the Expected Final Payment Date until the
Outstanding Principal Balance hereof is paid in full, additional interest at the
rate of 2.0% per annum, compounded monthly (“Step-Up Interest”) on the
Outstanding Principal Balance hereof (in accordance with the Indenture), payable
on each Payment Date following the Expected Final Payment Date. Interest on this
Note shall accrue from the relevant issuance date and shall be computed for each
Interest Accrual Period on the basis of (i) in the case of the first Interest
Accrual Period and any incomplete Interest Accrual Period, a 360-day year
consisting of twelve 30-day months and (ii) otherwise, a 360-day year and
one-twelfth of an annual interest payment on the Outstanding Principal Balance
of this Note.
This Note is one of a duly authorized issue of Series C Notes of the Issuer
issued under the Amended and Restated Trust Indenture dated as of March 3, 2020
(as amended or supplemented from time to time, the “Indenture”), among the
Issuer, Deutsche Bank Trust Company Americas, as Operating Bank and as Trustee
(the “Trustee”), Willis Lease Finance Corporation, as Administrative Agent (the
“Administrative Agent”) and Bank of America, N.A., as Initial Liquidity Facility
Provider (the “Initial Liquidity Facility Provider”). The Indenture provides for
the issuance of Series C Notes in a single series. All capitalized terms used in
this Note and not defined herein shall have the respective meanings assigned to
such terms in the Indenture. Reference is made to the Indenture for a statement
of the respective rights and obligations thereunder of the Issuer, the Trustee
and the Holders of Notes. This Note is subject to all of the terms of the
Indenture.
____________
15 Insert for a Global Note.
14 Insert for a Definitive Note, including name of registered Holder.
15 Insert for a Global Note.
16 Insert for a Definitive Note.






- A-3-6 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


The Outstanding Principal Balance of this Note may be repaid prior to the Final
Maturity Date through the application on the Payment Dates of the Available
Collections to the principal hereof as provided in Section 3.09 of the Indenture
(after making payments entitled to priority under Section 3.09 of the
Indenture). In addition, the Issuer may optionally redeem all or part of the
Outstanding Principal Balance of this Note, in the case of a redemption in
whole, on any Business Day, and in the case of a redemption in part, on any
Payment Date, at the applicable Redemption Price (calculated as provided in the
Indenture), or, in the case of a Tax Redemption, at the Outstanding Principal
Balance hereof plus accrued and unpaid interest hereon. Further, the Issuer may
provide for the defeasance of this Note in accordance with Article XI of the
Indenture.
Interest, including Step-Up Interest, and premium on this Note that is not paid
when due shall bear interest at the rate, and as and to the extent, provided in
the Indenture.
The indebtedness evidenced by the Series C Notes is, to the extent and in the
manner provided in the Indenture and the Security Trust Agreement, subordinate
and subject in right of payment to the prior payment in full of all Senior
Claims, and this Note is issued subject to the provisions thereof providing for
such subordination. Each Holder of this Note, by accepting the same, (a) agrees
to and shall be bound by such provisions, (b) authorizes and directs the Trustee
and the Security Trustee on its behalf to take such action as may be necessary
or appropriate to effectuate the subordination as provided in the Indenture and
(c) appoints each of the Trustee and the Security Trustee its attorney-in-fact
for such purpose. All payments or distributions upon or with respect to any
Obligations, which include payment of principal, premium and interest on this
Note, that are received by the Holder of this Note contrary to the priority of
payment provisions of the Indenture or in excess of the amounts to which the
Holder of this Note is entitled under Section 3.09 of the Indenture, shall be
received for the benefit of the Senior Claimant, shall be segregated from other
funds and property held by the Holder of this Note and shall be forthwith paid
over to the Trustee in the same form as so received (with any necessary
endorsement) to be applied (in the case of cash) to or held as collateral (in
the case of non-cash property or securities) for the payment or prepayment of
the Senior Claims in accordance with the terms of the Indenture.
The maturity of this Note is subject to Acceleration upon the occurrence and
during the continuance of the Events of Default specified in the Indenture.
This Note is and will be secured, on a subordinated basis as referred to above,
by the collateral pledged as security therefor as provided in the Security Trust
Agreement.
Subject to and in accordance with the terms of the Indenture, there will be
distributed with respect to this Note monthly on each Payment Date commencing on
[________], to the Holder hereof, such Holder’s pro rata share (based on the
aggregate percentage of the Outstanding Principal Balance of the Series C Notes
held by such Holder) of the aggregate amount as may be distributable to all
Holders of Series C Notes on such Payment Date pursuant to Section 3.09 of the
Indenture.
All amounts payable in respect of this Note shall be payable in U.S. dollars in
immediately available funds in the manner provided in the Indenture to the
Holder hereof. The final payment with respect to this Note, however, shall be
made only upon presentation and surrender of this Note by the Holder or its
agent at the Corporate Trust Office or agency of the Trustee or Paying Agent
specified in the




- A-3-7 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


notice given by the Trustee or Paying Agent with respect to such final payment.
At such time, if any, as this Note is issued in the form of one or more
Definitive Notes, payments on a Payment Date shall be made by check mailed to
each Holder of such a Definitive Note on the applicable Record Date at its
address appearing on the Register maintained with respect to the Notes.
Alternatively, upon application in writing to the Trustee, not later than the
applicable Record Date, a Holder of one or more Definitive Notes, may have such
payments made by wire transfer to an account designated by such Holder at a
financial institution in the United States (or other location agreed by the
Trustee); provided that Holders of Definitive Notes having an aggregate
principal amount of not less than $1,000,000 shall have such payment made by
wire transfer to an account designated by such Holder at a financial institution
in the United States (or other location agreed by the Trustee). The Trustee or
Paying Agent shall provide such notice of the final payment of a Note to the
Holder thereof, specifying the date and amount of such final payment, no later
than five Business Days prior to such final payment.
The Series C Notes are issuable in a single series only in fully registered form
without interest coupons. A Holder may transfer a Global Note by delivery
thereof and otherwise complying with the terms of the Indenture. No transfer of
a Definitive Note shall be effective until, and such transferee shall succeed to
the rights of a Holder only upon, final acceptance and registration of the
transfer by the Registrar in the Register; provided that in no event may any
Note be transferred in any transaction that is required to be registered under
the Securities Act. When a Definitive Note is presented to the Registrar with a
request to register the transfer or to exchange it for Series C Notes of
authorized denominations in an aggregate principal amount equal to the exchanged
Notes, the Registrar shall register the transfer or make the exchange as
requested if its requirements for such transactions are met (including, in the
case of a transfer, that such Definitive Note is accompanied by a completed
transfer notice in the form attached to this Note (if this Note is a Definitive
Note) duly executed by the Holder hereof (or by an attorney who is authorized in
writing to act on behalf of the Holder)). No service charge shall be made for
any registration of transfer or exchange of a Definitive Note, but the party
requesting such new Note or Notes may be required to pay a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith.
Prior to the registration of transfer of a Definitive Note, the Issuer and the
Trustee may deem and treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the absolute owner and holder hereof for the purpose of receiving
payment of all amounts payable with respect to this Note and for all other
purposes, and neither the Issuer nor the Trustee shall be affected by notice to
the contrary.
Article IX of the Indenture permits the amendment, modification or waiver of the
Indenture and the Series C Notes, as specified in the Indenture. The Indenture
also contains provisions that permit waiver of compliance by the Issuer with
certain provisions of the Indenture and certain existing defaults under the
Indenture and their consequences. Any such amendments, modifications or waivers
of the Indenture in compliance with the Indenture shall be binding upon the
Trustee, the Holders and the other parties to the Indenture, whether or not
notation of such consent or waiver is made upon this Note.




- A-3-8 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.
The Issuer is permitted by the Indenture, under certain circumstances, to merge
or consolidate, subject to the rights of the Trustee and the Holders of Notes
under the Indenture.
THIS NOTE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual or facsimile signature, this Note shall not
be entitled to any benefit under the Indenture, or be valid or obligatory for
any purpose.








- A-3-9 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


IN WITNESS WHEREOF, the Issuer has caused this Series C Note to be signed
manually or by facsimile by its Responsible Officer.
Date: ________________    
WILLIS ENGINE STRUCTURED TRUST V


By:_______________________________________
Name:
Title: Controlling Trustee


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Series C Notes designated by and referred to in the
within-mentioned Indenture.
Date: ________________    
DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as the Trustee
By:_______________________________________
Name:
Title:








[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




SCHEDULE A17 
SCHEDULE OF PRINCIPAL AMOUNT
The initial principal amount of this Note shall be $__________________. The
following decreases/increases in the principal amount of this Note have been
made:
Date of Decrease/ Increase
Decrease in Principal Amount
Increase in Principal Amount
Total Principal Amount Following such Decrease/ Increase
Notation Made by or on Behalf of Trustee
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________



































____________
17 Include Schedule A in a Global Note.






[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




[FORM OF] TRANSFER NOTICE18 
FOR VALUE RECEIVED the undersigned registered holder hereby sell(s), assign(s)
and transfer(s) unto Insert Taxpayer Identification
No.___________________________
    

(Please print or typewrite name and address including zip code of assignee)
the within Note and all rights thereunder, hereby irrevocably constituting and
appointing _____________________________ attorney to transfer said Note on the
books of the Issuer with full power of substitution in the premises.
The undersigned confirms that without utilizing any general solicitation or
general advertising that this Note is being transferred:
[Check One]
q
to the Issuer or its affiliate (as defined in Rule 501(b) of Regulation D
(“Regulation D”) under the United States Securities Act of 1933, as amended (the
“Securities Act”)).

q
to a “qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act.

q
in compliance with Regulation S under the Securities Act.

q
pursuant to an exemption from registration provided by Rule 144 under the
Securities Act (if available) and, prior to the proposed transfer, the
transferee is furnishing to the Trustee and the Issuer such certifications,
legal opinions or other information as either of them may reasonably require to
confirm that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act.

q
pursuant to another available exemption from registration under the Securities
Act and, prior to the proposed transfer, the transferee is furnishing to the
Trustee and the Issuer such certifications, legal opinions or other information
as either of them may reasonably require to confirm that such transfer is being
made pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act.

If none of the foregoing boxes is checked, the Trustee or other Registrar shall
not be obligated to register this Note in the name of any Person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Section 2.12 of the Indenture shall have
been satisfied.
____________
18 Include Transfer Notice in a Definitive Note.






[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Date:___________________
{Signature of Transferor}_____________________
NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

The undersigned covenants and agrees that it will treat this Note as
indebtedness for all purposes and will not take any action contrary to such
characterization, including, without limitation, filing any tax returns or
financial statements inconsistent therewith.
[TO BE COMPLETED BY PURCHASER IF THE SECOND BOX ABOVE IS CHECKED:]
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933 (“Rule 144A”)
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Issuer as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.
Date:___________________    {Signature of Transferor}_____________________


NOTICE: To be executed by an executive officer.










[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


EXHIBIT B
CONCENTRATION LIMITS
 
Category
Concentration Limit(2)
Asset type
[**]
[**]
 
[**]
[**]
 
[**]
[**]
 
[**]
[**]
 
 
 
Supported
[**]
[**]
aircraft type
[**]
[**]
 
[**]
[**]
 
 
 
Lessee
[**]
[**]
 
[**]
[**]
 
 
 
Region(1)
[**]
[**]
 
[**]
[**]
 
[**]
[**]
 
[**]
[**]
 
[**]
[**]
 
[**]
[**]
 
[**]
[**]



(1)
The designation of regions is set out below.



(2) This percentage is obtained by dividing (A) the sum of the aggregate
Adjusted Base Values of all Portfolio Assets leased or to be leased to Lessees
habitually based or domiciled in the applicable country or category by (B) the
Adjusted Portfolio Value of all Assets then owned by the Issuer Group Members.
For purposes of calculating such percentage, prior to the Delivery Expiry Date,
an Asset to be delivered pursuant to the Asset Purchase Agreement shall be
deemed to be an Asset from the Initial Closing Date.








- B-1-1 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Region
Country
North America
Canada and U.S.


Latin America/Caribbean
Argentina, Bahamas, Barbados, Bermuda, Brazil, Cayman Islands, Chile, Colombia,
Costa Rica, El Salvador, Guatemala, Jamaica, Mexico, Panama, Peru and Trinidad &
Tobago


Western Europe
European Union (excluding Bulgaria, Hungary and Poland), Iceland, Norway,
Switzerland and the United Kingdom


Eastern Europe




Africa / Middle East
Bulgaria, Hungary, Kazakhstan, Moldova, Poland, Russia, Turkey and Ukraine


Algeria, Bahrain, Egypt, Ethiopia, Israel, Jordan, Kenya, Kuwait, Morocco,
Nigeria, Oman, Qatar, Saudi Arabia, Senegal, South Africa, Tunisia and United
Arab Emirates


Asia / Pacific
Australia, Cambodia, China, Guam, Hong Kong, India, Indonesia, Japan, Macau,
Malaysia, New Zealand, Pakistan, Philippines, Singapore, South Korea, Sri Lanka,
Taiwan, Thailand and Vietnam


Undesignated
All other countries
Emerging
Algeria, Argentina, Bahamas, Bahrain, Bangladesh, Barbados, Bermuda, Brazil,
Bulgaria, Burma, Cayman Islands, Chile, China, Colombia, Costa Rica, Egypt, El
Salvador, Ethiopia, Guam, Guatemala, India, Indonesia, Israel, Jamaica, Jordan,
Kazakhstan, Kenya, Kuwait, Macau, Malaysia, Mexico, Morocco, Nigeria, Oman,
Pakistan, Panama, Peru, Philippines, Qatar, Russia, Saudi Arabia, Senegal, South
Africa, Sri Lanka, Taiwan, Thailand, Trinidad & Tobago, Tunisia, Ukraine, United
Arab Emirates, Venezuela and Vietnam



Prohibited
Any jurisdiction that, determined at the date of execution of a Lease (including
any renewal or extension) or the commitment to lease (including any commitment
to renew or extend a lease), is the subject of any sanctions administered or
enforced by the U.S. Department of Treasury's Office of Foreign Assets Control,
unless such Lease (including any renewal or extension) or commitment to lease
(including any commitment to renew or extend a lease), is permitted pursuant to
a general or specific license, exemption, exception or waiver issued by the U.S.
Department of Treasury’s Office of Foreign Assets Control.








- B-1-2 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


EXHIBIT C    

INSURANCE PROVISIONS


Asset Type
Model
Liability Insurance Amount*


Engines
[**]
[**]
 
[**]
[**]
 
[**]
[**]
Airframes
[**]
[**]
 
[**]
[**]
 
[**]
[**]



* The applicable amount for each Engine operated on an aircraft that is, or
Airframe that is, a non-passenger (cargo) aircraft is 75% of the amount set
forth above.


During periods while an Asset is off-lease or not being operated in commercial
revenue service, the limit described above will not be applicable, but the
applicable limit will be the amount substantially consistent with the customary
practices of leading international aircraft or aircraft engine (as applicable)
operating lessors (which so long as the Servicer is Willis Lease, shall be
deemed to be the customary practice of Willis Lease) regarding similar aircraft
or Aircraft Engines, as applicable, owned or managed by it or its Affiliates.




- C-1-1 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


EXHIBIT D-1
FORM OF SERIES B PURCHASE OPTION NOTICE
[DATE]
From:    __________________
    (the “Series B Holder”)


To:    DEUTSCHE BANK TRUST COMPANY AMERICAS, AS TRUSTEE (the “Trustee”)
1761 East St. Andrew Place
Santa Ana, CA 92705
USA
Attention: ABS Client Service, WES20A
Facsimile: (714) 247-6478
Email: Ronaldo.r.reyes@db.com
Re:    Purchase of the Series A Notes
The Series B Holder hereby gives irrevocable notice that the Series B Holder has
elected, pursuant to Section 4.13 of the Amended and Restated Trust Indenture
dated as of March 3, 2020 (as amended or supplemented from time to time, the
“Indenture”), among Willis Engine Structured Trust V, as the Issuer, Willis
Lease Finance Corporation, as Administrative Agent, Deutsche Bank Trust Company
Americas, as Trustee and as Operating Bank and Bank of America, N.A., as Initial
Liquidity Facility Provider, to purchase all, but not less than all, of the
Series A Notes.
The purchase will occur on or before [__________], at which time the Series B
Holder shall pay to the Trustee an amount equal to the Outstanding Principal
Balance of the Series A Notes and all accrued and unpaid interest and premium,
if any, thereon and all other amounts due to the Holders of the Series A Notes.
Upon such payment, the Holders of the Series A Notes shall transfer their Series
A Notes to the Series B Holder, in accordance with Section 4.13 of the
Indenture.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.
Very truly yours,
[Name of Series B Holder]
By:        




- D-1-1 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Exhibit D-2

FORM OF SERIES C PURCHASE OPTION NOTICE
[DATE]
From:    __________________
    (the “Series C Holder”)


To:    DEUTSCHE BANK TRUST COMPANY AMERICAS, AS TRUSTEE (the “Trustee”)
1761 East St. Andrew Place
Santa Ana, CA 92705
USA
Attention: ABS Client Service, WES20A
Facsimile: (714) 247-6478
Email: Ronaldo.r.reyes@db.com
Re:    Purchase of the Series A Notes and the Series B Notes
The Series C Holder hereby gives irrevocable notice that the Series C Holder has
elected, pursuant to Section 4.14 of the Amended and Restated Trust Indenture
dated as of March 3, 2020 (as amended or supplemented from time to time, the
“Indenture”), among Willis Engine Structured Trust V, as the Issuer, Willis
Lease Finance Corporation, as Administrative Agent, Deutsche Bank Trust Company
Americas, as Trustee and as Operating Bank and Bank of America, N.A., as Initial
Liquidity Facility Provider, to purchase all, but not less than all, of the
Series A Notes and the Series B Notes.
The purchase will occur on or before [__________], at which time the Series C
Holder shall pay to the Trustee an amount equal to the Outstanding Principal
Balance of the Series A Notes and the Series B Notes and all accrued and unpaid
interest and premium, if any, thereon and all other amounts due to the Holders
of the Series A Notes and the Series B Notes. Upon such payment, the Holders of
the Series A Notes the Series B Notes shall transfer their Series A Notes and
Series B Notes to the Series C Holder, in accordance with Section 4.14 of the
Indenture.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.
Very truly yours,
[Name of Series C Holder]
By:        





- D-2-1 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


EXHIBIT D-3
FORM OF CERTIFICATE HOLDER PURCHASE OPTION NOTICE
[DATE]
From:    __________________
    (the “Certificate Holder”)


To:    DEUTSCHE BANK TRUST COMPANY AMERICAS, AS TRUSTEE (the “Trustee”)
1761 East St. Andrew Place
Santa Ana, CA 92705
USA
Attention: ABS Client Service, WES20A
Facsimile: (714) 247-6478
Email: Ronaldo.r.reyes@db.com
Re:    Purchase of the Notes
The Certificate Holder hereby gives irrevocable notice that the Certificate
Holder has elected, pursuant to Section 4.15 of the Amended and Restated Trust
Indenture dated as of March 3, 2020 (as amended or supplemented from time to
time, the “Indenture”), among Willis Engine Structured Trust V, as the Issuer,
Willis Lease Finance Corporation, as Administrative Agent, Deutsche Bank Trust
Company Americas, as Trustee and as Operating Bank and Bank of America, N.A., as
Initial Liquidity Facility Provider, to purchase all, but not less than all, of
the Notes.
The purchase will occur on or before [__________], at which time the Certificate
Holder shall pay to the Trustee an amount equal to the Outstanding Principal
Balance of the Notes and all accrued and unpaid interest and premium, if any,
thereon and all other amounts due to the Holders. Upon such payment, the Holders
shall transfer their Notes to the Certificate Holder, in accordance with Section
4.15 of the Indenture.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.
Very truly yours,
[Name of Certificate Holder]
By:        
Authorized Signature




- D-3-1 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


EXHIBIT E-1
FORM OF MONTHLY REPORT TO EACH HOLDER


Willis Engine Structured Trust V
Monthly Report
All amounts in US dollars unless otherwise stated, all Section references are to
the Amended and Restated Trust Indenture dated March 3, 2020
Current Payment Date:
 
Current Calculation Date:
 
Current Record Date:
 
Last Payment Date:
 
Last Calculation Date:
 
Calculation Period:
from the last Calculation Date to the current Calculation Date





1. Account Balances and Earnings on Current Calculation Date:


 
Balance on Last Calculation Date
Withdrawals during Calculation Period
Deposits during Calculation Period
Investment earnings during Calculation Period
Balance on Current Calculation Date
Account #
Collections Account
 
 
 
 
 
 
Expense Account
 
 
 
 
 
 
Asset Purchase Account
 
 
 
 
 
 
Asset Replacement Account
 
 
 
 
 
 
Qualified Escrow Account
 
 
 
 
 
 
Security Deposit Account
 
 
 
 
 
 
Maintenance Reserve Account
 
 
 
 
 
 
Liquidity Facility Reserve Account
 
 
 
 
 
 
Initial Liquidity Payment Account
 
 
 
 
 
 
Lessee Funded Account
 
 
 
 
 
 
Lessor Account(s)
 
 
 
 
 
 







- E-1-1 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


2. Initial Liquidity Facility Activity:


Available Amount
 
Description of drawings or withdrawals for Payment Date
 



3. Expense Account Activity:


Last Calculation Date Balance
 
Last Payment Date deposit
 
Aggregate withdrawals during Calculation Period
 
Investment earnings during Calculation Period
 
Current Calculation Date Balance
 



4. Maintenance Reserve Account Activity:


Maintenance Reserve Account Sizing


Maintenance Minimum Amount: [see definition]
Payment Date
Projected Maintenance Costs
Percentage
Amount
01/15/00
 
[**]
 
02/15/00
 
[**]
 
03/15/00
 
[**]
 
04/15/00
 
[**]
 
05/15/00
 
[**]
 
06/15/00
 
[**]
 
07/15/00
 
[**]
 
08/15/00
 
[**]
 
09/15/00
 
[**]
 
10/15/00
 
[**]
 
11/15/00
 
[**]
 
12/15/00
 
[**]
 
Maintenance Required Amount
 





Last Calculation Date Balance
 
Last Payment Date transfer to Collections Account
 
Last Payment Date deposit from Available Collections
 
Investment earnings transferred to Collections Account Last Payment Date
 
Aggregate withdrawals during Calculation Period (other than above)
 
Investment earnings during Collection Period
 
Current Calculation Date Balance
 



5. Security Deposit Account Activity:






- E-1- 2 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Security Deposit Account Sizing
Minimum Security Deposit Amount: $1,000,000
Payment Date
Remaining Security Deposits of Leases expected to expire
Percentage
Amount
01/15/00
 
[**]
 
02/15/00
 
[**]
 
03/15/00
 
[**]
 
04/15/00
 
[**]
 
Target Security Deposit Amount
 
Description of any transfers pursuant to Section 3.08(d)
 



Security Deposit Account
Last Calculation Date Balance
 
Last Payment Date transfer to Collections Account
 
Last Payment Date deposit from Available Collections
 
Investment earnings transferred to Collections Account Last Payment Date
 
Aggregate withdrawals during Calculation Period (other than above)
 
Investment earnings during Collection Period
 
Current Calculation Date Balance
 



6. Collections Account Activity:


Last Calculation Date Balance
 
Aggregate Collections during Calculation Period
 
Aggregate withdrawals during Calculation Period
 
Investment earnings during Calculation Period
 
Current Calculation Date Balance
 
Relevant net transfers to/from other Accounts after Calculation Date for Payment
Date
 
Net transfers to/from Expense Account
 
Net transfers to/from Asset Purchase Account
 
Net transfers to/from Asset Replacement Account
 
Net transfers to/from Qualified Escrow Account
 
Net transfers to/from Security Deposit Account
 
Net transfers to/from Maintenance Reserve Account
 
Net transfers to/from Lessee Funded Account
 
Net transfers to/from Liquidity Facility Reserve Account
 
Net transfers to/from Initial Liquidity Payment Account
 
Net transfers to/from Lessor Accounts
 
Net transfers to/from Liquidity Facility Reserve Account
 
Available Collections
 



7. Excess Proceeds Series Payments:






- E-1- 3 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Pro Rata Percentage
 
Series A
Series B
Series C
Outstanding Principal Balance
 
 
 
Adjusted Portfolio Value
 
 
 
Pro Rata Percentage
 
 
 



Maintenance Ratio Trigger Event
(i) Outstanding Principal Balance of Series A Notes and Series B Notes after
payments on Current Payment Date
 
(ii) Adjusted Portfolio Value as of Current Calculation Date
 
(i) divided by (ii) (expressed as percentage)
%
Maintenance Trigger Event (above exceeds 85.0%)
Yes/No (if No, following two questions are N/A)
Only if Yes above: Is ratio of Aggregate Maintenance Adjusted Base Value to
Aggregate Half-Life Base Value less than 0.9
Yes/No (Ratio = __)
Only if Yes above: Aggregate Maintenance Ratio Amount = (Aggregate Half-Life
Base Value x 0.9) - Aggregate Maintenance Adjusted Base Value
 



Maintenance Ratio Amount (N/A if “No” to either question above)
MSN
Designated Percentage
Aggregate Maintenance Ratio Amount
Maintenance Ratio Amount
 
 
 
 
 
 
 
 





Series A
MSN
Asset Type
Total Excess Proceeds collected during Calculation Period
Excess Proceeds Series Payment on Last Payment Date
Excess Proceeds Applied Amount on Last Payment Date
105% of Pro Rata Percentage
Excess Proceeds Series Payment for Current Payment Date
Excess Proceeds Applied Amount for Current Payment Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Series B
MSN
Asset Type
Total Excess Proceeds collected during Calculation Period
Excess Proceeds Series Payment on Last Payment Date
Excess Proceeds Applied Amount on Last Payment Date
105% of Pro Rata Percentage
Excess Proceeds Series Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Series C




- E-1- 4 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


MSN
Asset Type
Total Excess Proceeds collected during Calculation Period
Excess Proceeds Series Payment on Last Payment Date
Excess Proceeds Applied Amount on Last Payment Date
105% of Pro Rata Percentage
Excess Proceeds Series Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 



8. DSCR:


DSCR Available Cash
 
DSCR Aggregate Interest Amount
 
DSCR Scheduled Principal Amount
 
DSCR
 



9. Scheduled Principal Payment Amount:


 
Series A
Series B
Series C
Notional Outstanding Principal Balance
 
 
 
Scheduled Series Percentage
 
 
 
Aggregate Allocable Notional Series Amount of each Asset on Current Calculation
Date
 
 
 
Scheduled Target Principal Balance
 
 
 
Scheduled Principal Payment Amount
 
 
 





10. Pre-EOD Priority of Payments (Section 3.09(a)):


(i) Required Expense Amount to Expense Account
 
(ii) (A) Interest Amount to Series A
 
(B) Senior Hedge Payments
 
(iii) Interest Amount to Series B
 
(iv) first, Credit Facility Advance Obligations that are interest
 
     second (A) Liquidity Facility Reserve Account top-up
 
(B) other Credit Facility Advance Obligations and top-of other Eligible Credit
Facilities to Required Amount
 
(v) if no Rapid Amortization Event, Scheduled Principal Payment Amount to Series
A
 
(vi) if no Rapid Amortization Event, Scheduled Principal Payment Amount to
Series B
 
(vii) Additional Security Deposit Reserve Amount
 





- E-1- 5 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(viii) Additional Maintenance Reserve Amount (if no Rapid Amortization Event, up
to 90% of remaining Available Collections)
 
(ix) if no Rapid Amortization Event, first, Excess Proceeds Series Payments to
Series A
 
     second, Excess Proceeds Series Payments to Series B
 
(x) if no Rapid Amortization Event, but DSCR Cash Trap Event, then to the DSCR
Cash Trap Account
 
(xi) if Rapid Amortization Event, first, Scheduled Principal Payment Amount of
the Series A Notes for such Payment Date
 
second, Outstanding Principal Balance to Series A
 
(xii) if Rapid Amortization Event, first, Scheduled Principal Payment Amount of
the Series B Notes for such Payment Date
 
second, Outstanding Principal Balance to Series B
 
(xiii) Interest Amount to Series C
 
(xiv) Scheduled Principal Payment Amount of the Series C Notes for such Payment
Date
 
(xv) Excess Proceeds Series Payments to Series C
 
(xvi) Additional Series C Reserve Amount
 
(xvii) after Expected Final Payment Date, Step-Up Interest Amount to Series A
 
(xviii) after Expected Final Payment Date, Step-Up Interest Amount to Series B
 
(xix) after Expected Final Payment Date, Step-Up Interest Amount to Series C
 
(xx) Subordinated Rent Based Fees
 
(xxi) pro rata (A) Subordinated Hedge Payments
 
and (B) Subordinated Expenses
 
(xxii) first, Outstanding Disposition Premium to Series A
 
    second, Outstanding Disposition Premium to Series B
 
    third, Outstanding Disposition Premium to Series C
 
(xxii) Asset Disposition Accrual Deposit
 
(xxiii) accrual for Discretionary Asset Modifications
 
(xxiv) remaining amounts to Issuer
 





- E-1- 6 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




11. Application to Shortfall Amounts:


 
Applied from Initial Liquidity Payment Account or Liquidity Facility Reserve
Account
Applied from Security Deposit Account (Section 3.08(d))
Required Expense Amount
 
 
Interest Amount to Series A
 
 
Senior Hedge Payments
 
 
Interest Amount to Series B
 
 
Credit Facility Advance Obligations
--
 
Scheduled Principal Payment Amount to Series A
--
 
Scheduled Principal Payment Amount to Series B
--
 



12. Payments on Notes:


Interest and Premium
 
Series A
Series B
Series C
Applicable Interest Rate
3.228%
4.212%
6.657%
Opening Outstanding Principal Balance
 
 
 
Interest Amount
 
 
 
Disposition Premium
 
 
 
Step-Up Interest Amount
 
 
 



Principal
 
Series A
Series B
Series C
Opening Outstanding Principal Balance
 
 
 
Scheduled Principal Payment Amount
 
 
 
Excess Proceeds Applied Amount
 
 
 
Rapid Amortization Event principal payments
 
 
 
Closing Outstanding Principal Balance
 
 
 



Payments per $1,000 initial Outstanding Principal Balance of Notes
 
Series A
Series B
Series C
Opening Outstanding Principal Balance
 
 
 
Total principal payments
 
 
 
Closing Outstanding Principal Balance
 
 
 
Total interest and premium payments
 
 
 





- E-1- 7 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




13. Dispositions:


Net Sale Proceeds for Subject Dispositions
MSN
Asset Type
Gross Sale Proceeds
Amounts netted
Asset Disposition Accrual Amounts
Excess Proceeds during Calculation Period
Net Sale Proceeds
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Proceeds
 
 
 
 
 
 



Disposition Paydown Amount
MSN
Series A –Allocable Series Amount
Series A –Excess Proceeds Applied Amounts from Initial Closing Date to
immediately preceding Payment Date
Series A – Disposition Paydown Amount
Series B –Allocable Series Amount
Series B –Excess Proceeds Applied Amounts from Initial Closing Date to
immediately preceding Payment Date
Series B – Disposition Paydown Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 



MSN
Series C –Allocable Series Amount
Series C –Excess Proceeds Applied Amounts from Initial Closing Date to
immediately preceding Payment Date
Series C – Disposition Paydown Amount
 
 
 
 
 
 
 
 





Dispositions during Calculation Period intended for Replacement Exchange
MSN
Amount deposited in Asset Replacement Account
 
 
 
 



Disposition Fee:
Last Payment Date unpaid Disposition Fee
 
Current Payment Date Disposition Fee
 



14. Portfolio as of Calculation Date:






- E-1- 8 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


MSN
Asset Type
Asset Status (i.e. Engine or Airframe)
Lessee
Adjusted Base Value
Designated Percentage
 
 
 
 
 
 
 
 
 
 
 
 







- E-1- 9 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


EXHIBIT E-2
ANNUAL REPORT TO EACH HOLDER
With respect to the Notes, the Annual Report shall include a statement setting
forth the sum of all interest (including Interest Amount and Step-Up Interest
Amount) paid in respect of each Series of Notes for the most recent calendar
year ended prior to the year in which the Annual Report is furnished, or, in the
event a Person was a Holder of any Notes during only a portion of such calendar
year, for the applicable portion of such calendar year.
In addition, the following information shall be provided in the Annual Report:
(i)
audited financial statements of the Issuer for such calendar year;

(ii)
updated information regarding the Assets, the then current leases and then
current lessees in the Portfolio (including Replacement Assets), by
manufacturer, model and type of Asset and the countries, regions and markets in
which the lessees of such Assets are based and, in the case of each Airframe,
the jurisdiction in which it is registered;

(iii)
a statement of the Assets off-lease due to any repossession during such most
recent calendar year;

(iv)
a comparison of actual against expected principal payments on each Series of
Notes during such most recent calendar year; and

(v)
a comparison of the Issuer’s performance to the Annual Budget and a statement
setting forth an analysis of Collections Account activity, each for such most
recent calendar year.









- E-2-1 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


EXHIBIT F
FORM OF CERTIFICATE OF TRANSFER
_______________, _______
DEUTSCHE BANK TRUST COMPANY AMERICAS
c/o DB Services Americas Inc.
MS JCK01-0218
5022 Gate Parkway, Suite 200
Jacksonville, FL 32256
Attention: Shareholder Services
WILLIS ENGINE STRUCTURED TRUST V
c/o Wilmington Trust Company
1100 North Market Street
Rodney Square North
Wilmington, Delaware 19890
Attention: Corporate Trust Administrator
Re: WILLIS ENGINE STRUCTURED TRUST V (the “Issuer”)
Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Trust Indenture, dated as
of March 3, 2020 (as amended, supplemented or otherwise modified and in effect
from time to time, the “Indenture”) among the Issuer, DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Operating Bank and as Trustee, WILLIS LEASE FINANCE
CORPORATION, as Administrative Agent and BANK OF AMERICA, N.A., as Initial
Liquidity Facility Provider. Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.
______________________ (the “Transferor”) owns and proposes to transfer
Beneficial Interests corresponding to U.S. $_______________ principal amount of
Series [A/B/C] Notes of the Issuer, to ____________________ (the “Transferee”).
Pursuant to Section 2.12(c) of the Indenture, and in connection with such
transfer (the “Transfer”), the Transferor hereby certifies that:
[CHECK ALL THAT APPLY]
1.    q Check if Transferee will take delivery of a Beneficial Interest
corresponding to a Rule 144A Global Note pursuant to Rule 144A. The Transfer is
being effected pursuant to and in accordance with Rule 144A, and, accordingly,
the Transferor hereby further certifies that the Beneficial Interest is being
transferred to a Person that the Transferor reasonably believes is purchasing
the Beneficial Interest for its own account, or for one or more accounts with
respect to which such Person exercises sole investment discretion, and such
Person and each such account is a QIB in a transaction meeting the requirements
of Rule 144A, and such Transfer is in compliance




- F-1-1 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


with any applicable blue sky securities laws of any state of the United States
or the securities laws of any other relevant jurisdiction. Upon consummation of
the proposed Transfer in accordance with the terms of the Indenture, the
transferred Beneficial Interest will be subject to the restrictions on transfer
enumerated in the legend printed on the Rule 144A Global Note and in the
Indenture and the Securities Act.
2.    q Check if Transferee will take delivery of a Beneficial Interest
corresponding to a Regulation S Global Note pursuant to Regulation S. The
Transfer is being effected pursuant to and in accordance with [Rule 903 or]
Rule 904 under the Securities Act and, accordingly, the Transferor hereby
further certifies that (i) the Transfer is not being made to a Person in the
United States and (x) at the time the buy order was originated, the Transferee
was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was outside the
United States or (y) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of [Rule 903(b) or]
Rule 904(b) under the Securities Act, (iii) the transaction is not part of a
plan or scheme to evade the registration requirements of the Securities Act and
(iv) the transfer is not being made to a U.S. Person or for the account or
benefit of a U.S. Person. Upon consummation of the proposed Transfer in
accordance with the terms of the Indenture, until the expiration of the
Restricted Period, the transferred Beneficial Interest will be subject to the
restrictions on transfer enumerated in the legend printed on the Regulation S
Global Note and in the Indenture and the Securities Act.
Each of you is entitled to rely upon this letter and is irrevocably authorized
to produce this letter or a copy hereof to any interested party in any
administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.
Very truly yours,
By:     
Authorized Signature








- F-1-2 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


EXHIBIT G
CORE LEASE PROVISIONS
1.
The lease includes or requires representations and warranties or a legal opinion
or other comfort acceptable to the lessor as to the due execution of the lease
by the Lessee and the validity of the Lessee’s obligations thereunder, due
authorization of such lease and procurement of relevant licenses and permits in
connection therewith.

2.
The Lessee is obligated to comply with maintenance, return, alteration and
replacement conditions typically found in financings and leases for aircraft
engines (or aircraft, if applicable) and as necessary to maintain such Assets
serviceability status pursuant to applicable governmental rules.

3.
The Lessee is obligated to provide liability insurance, aircraft hull insurance
covering all risks, ground and flight, coverage for damage/loss of the Asset,
and war risk insurance (including the risk of confiscation and requisition by
any government), and the Security Trustee is named as additional insured in
respect of liability insurances and a loss payee/contract party in respect of
hull insurances. The Issuer shall use commercially reasonable efforts to cause
Lessees to include the Trustee as named additional insured in connection with
liability insurance.

4.
The lease requires that such Asset be kept and operated in locations covered by
the requisite insurance and must not be flown or transported to any airport or
country in violation of United States laws.

5.
Any fixed price purchase option must be in compliance with Section 5.02(p).

6.
The lease must be triple net and non-cancellable and contain a customary “hell
or high water” clause under which the lessee is unconditionally obligated to
make all lease payments without any right of setoff for liabilities of the
Issuer or any Issuer Subsidiary due to the Lessee.

7.
The lease must contain limitations on the ability of the Lessee to sublease such
Asset or otherwise surrender possession of such Asset to other parties
consistent with the requirements of this Indenture.

8.
The lease shall not contain any provisions inconsistent with the obligations of
the Issuer under this Indenture.

9.
In the case of a lease to a Lessee that is a manufacturer, a maintenance, repair
and overhaul facility or any other Person that is not an operator of aircraft
that is approved by a Trustee Resolution, the requirements of paragraphs 1
through 8 of these Core Lease Provisions may be satisfied by a sublease from
such a Lessee.

10.
To the extent applicable in light of the Perfection Standards (as defined in the
Security Trust Agreement) and consistent with customary practices of leading
international aircraft or





- G-1-1 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


aircraft engine (as applicable) operating lessors (which so long as the Servicer
is Willis Lease, shall be deemed to be the customary practice of Willis Lease),
provisions relating to the registration of any “international interest” and the
assignment by the lessor of “associated rights” under the lease.








- G-1-2 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


EXHIBIT H
FORM OF COMPLIANCE CERTIFICATE
WILLIS ENGINE STRUCTURED TRUST V
This certificate is delivered pursuant to Section 6.10(b) of the Amended and
Restated Trust Indenture, dated as of March 3, 2020 (as amended, supplemented or
otherwise modified and in effect from time to time, the “Indenture”), among
WILLIS ENGINE STRUCTURED TRUST V, (the “Issuer”), DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Operating Bank and as Trustee, WILLIS LEASE FINANCE CORPORATION, as
Administrative Agent and BANK OF AMERICA, N.A., as Initial Liquidity Facility
Provider. Unless otherwise defined herein, capitalized terms used herein have
the meanings provided in the Indenture.
1.    The undersigned Signatory Trustee of the Issuer hereby certifies and
warrants, to his or her knowledge (and without personal liability), that from
___________, 20____ to _____________, 20___ ( the “Reporting Period”):
(a)    No Event of Default exists with respect to interest on the Senior Series,
unless noted below;
[List any Event of Default with respect to interest on the Senior Series]
(b)    [Insert number] Assets have been sold or otherwise disposed of since the
Initial Closing Date and each of such sales or other dispositions complied with
Section 5.02(p) of the Indenture;
(c)    The Issuer has not entered into any transactions with Affiliates (other
than any Issuer Group Member), except as noted below, and each of such
transactions, if any, complied with Section 5.02(h) of the Indenture;
[List any transactions with Affiliates]
(d)    The Issuer in compliance with all Concentration Limits required under
Section 5.02(t) of the Indenture, unless noted below;
[List any incidents of non-compliance]
(e)    No events of bankruptcy or insolvency described in Section 4.01(e) or
(f) of the Indenture exist or are threatened with respect to any Issuer
Subsidiaries, unless noted below;
[List any incidents of bankruptcy or insolvency]
(f)    No other Events of Default exist under the Indenture, other than as noted
herein or below.




- H-1-1 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


[List any additional Event of Default under the Indenture not listed elsewhere
in the certificate]






- H-1-2 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




IN WITNESS WHEREOF, the undersigned has caused this Compliance Certificate to be
delivered this ___ day of _______________, 20____.
WILLIS ENGINE STRUCTURED TRUST V
By:_______________________________________
Name:
Title:












- I-1 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.